Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 1 of 260 PageID:
                                 103399

                                                                             1256

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                            CIVIL ACTION NO 16-MD-2738(FLW)(LHG)


             __________________________          :
             IN RE JOHNSON & JOHNSON             : DAUBERT HEARING
             POWDER PRODUCTS MARKETING,          : JULY 29, 2019
             SALES PRACTICES.                    : VOLUME 6
             --------------------------          :


           CLARKSON S. FISHER UNITED STATES COURTHOUSE
           402 EAST STATE STREET, TRENTON, NJ 08608


           B E F O R E:      THE HONORABLE FREDA L. WOLFSON, USDJ


           A P P E A R A N C E S:

           BEASLEY ALLEN, ESQUIRES
           BY: P. LEIGH O'DELL, ESQUIRE (ALABAMA)
                MARGARET M. THOMPSON, ESQUIRE (ALABAMA)
                   -and-
           ASHCRAFT & GEREL, ESQUIRES
           BY: MICHELLE A. PARFITT, ESQUIRE (VIRGINIA)
           On behalf of the Plaintiffs Steering Committee


           DRINKER, BIDDLE & REATH, ESQUIRES
           BY: SUSAN M. SHARKO, ESQUIRE (NEW JERSEY)
                JULIE L. TERSIGNI, ESQUIRE (NEW JERSEY)
                   -and-
           SKADDEN, ARPS, SLATE, MEAGHER & FLOM, ESQUIRES
           BY: JOHN H. BEISNER, ESQUIRE (WASHINGTON, D.C.)
                   -and-
           PROSKAUER ROSE, ESQUIRES
           BY: BART H. WILLIAMS, ESQUIRE (CALIFORNIA)
                LEE M. POPKIN, ESQUIRE (NEW YORK)
                   -and-
           WEIL GOTSHAL & MANGES, ESQUIRES
           BY: ALLISON M. BROWN, ESQUIRE
           On behalf of Defendant Johnson & Johnson


                                 * * * * *
                        VINCENT RUSSONIELLO, RPR, CRR, CCR
                           OFFICIAL U.S. COURT REPORTER
                              (609) 588-9516
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 2 of 260 PageID:
                                 103400

                                                                             1257



           A P P E A R A N C E S          C O N T I N U E D




           SEYFARRTH & SHAW, ESQUIRES
           BY: THOMAS L. LOCKE, ESQUIRE (WASHINGTON D.C.)
           On behalf of Defendant Personal Care Products Council
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 3 of 260 PageID:
                                 103401
                                Carson - Direct/Ms. O'Dell

                                                                             1258

       1                   M O R N I N G         S E S S I O N

       2

       3              (In open court.)

       4              THE DEPUTY CLERK:       All rise.

       5              THE COURT:     Thank you.     Good morning.

       6              Everyone may be seated.

       7              MS. O'DELL:     May it please the Court.         We now

       8   call Dr. Arch Carson.

       9

      10   ARCH CARSON, called as a witness on behalf of the

      11   Plaintiffs, having been first duly sworn, testified as

      12   follows:

      13

      14   DIRECT EXAMINATION

      15   BY Ms. O'Dell:

      16   Q.      Good morning, Dr. Carson.         Would you please

      17   state your full name for the record.

      18   A.      Arch Carson.

      19   Q.      Let me ask you, Dr. Carson, to outline your

      20   qualifications for the Court?

      21   A.      I am an Associate Professor at the University of

      22   Texas School of Public Health.           I'm a physician

      23   scientist who specializes in medical toxicology which

      24   is a professional practice I've engaged in since 1990.

      25              I'm also a Program Director in the NIOSH
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 4 of 260 PageID:
                                 103402
                                Carson - Direct/Ms. O'Dell

                                                                             1259

       1   Designated Education and Research Center at the

       2   University of Texas in Houston

       3   Q.      Go ahead, Dr. Carson.        You may continue.

       4   A.      Until June I was the program director for the

       5   Occupational Medical Residency Program in Houston, and

       6   have been for the past 23 years.

       7              I have a Ph.D. from Kettering Laboratory in

       8   Cincinnati at the the University of Cincinnati,

       9   College of Medicine, and an M.D. from Ohio State

      10   University.

      11              THE COURT:     What's your Ph.D. in?

      12              THE WITNESS:     Toxicology.

      13   Q.      Dr. Carson, would you share with the Court just

      14   a summary of your opinions in this case.

      15   A.      Well, my first opinion is that Johnson's Baby

      16   Powder and Shower To Shower pose a significant health

      17   hazard.     The epidemiological studies shows me that

      18   there is a consistent positive relationship between

      19   the genital use of talcum powders and about a

      20   30 percent increase in ovarian cancer.             Talcum powder

      21   clearly migrates through the female reproductive tract

      22   when it's applied to the perineum and exposes the

      23   ovaries.

      24              Inhalation of dust during those applications

      25   is a potential secondary route.           Talcum powder
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 5 of 260 PageID:
                                 103403
                                Carson - Direct/Ms. O'Dell

                                                                             1260

       1   produces chronic inflammation in the tissues in which

       2   it contacts and is sequestered.

       3              Johnson's Baby Powder and Shower To Shower

       4   contain mineral fibers including asbestos and fibrous

       5   talc that intensifies this exposure, and the

       6   inflammatory responses including cell growth and

       7   proliferation.

       8              Johnson's Baby Powder and Shower To Shower are

       9   carcinogenic, and I believe the regular genital use of

      10   Johnson's Baby Powder and Shower To Shower can cause

      11   epithelial ovarian cancer.

      12              MR. WILLIAMS:      Your Honor, we didn't get a

      13   copy of the slides.        We just want to make a request we

      14   get a copy of the deck.

      15              THE COURT:     I'll take it as well.

      16              MS. O'DELL:     It is in your notebook, your

      17   Honor.

      18              (Pause.)

      19   BY MS. O'DELL:

      20   Q.       Anything further on your opinions, Doctor?             If

      21   not, we'll discuss your methodology.

      22   A.       No.

      23   Q.       Dr. Carson, if you would please, describe for us

      24   your methodology in reaching your opinions, please.

      25   A.       When I was asked to look at this issue, I
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 6 of 260 PageID:
                                 103404
                                Carson - Direct/Ms. O'Dell

                                                                             1261

       1   approached it in the same way that I typically

       2   approach this kind of a question, whether it's for

       3   litigation purposes or whether it is in my

       4   professional practice activities, and I used a

       5   step-by-step risk assessment process that is similar

       6   to the one that is used by the National Institute For

       7   Occupational Safety and Health.

       8              As a matter of fact, I stole this graphic from

       9   them.    It involves identification of the hazard

      10   followed by assessment of whether or not there is

      11   potential for exposure, then assessment of response to

      12   what is known of regarding response to that exposure,

      13   and then characterization of the risk.             That's what I

      14   did in my report.

      15   Q.      Did you consider the epidemiologic literature?

      16   A.      I did.

      17   Q.      Did you consider the literature regarding

      18   in vitro studies and in vivo studies?

      19   A.      Yes.

      20   Q.      Did you assure yourself that you had made every

      21   effort to consider the totality of the evidence?

      22   A.      That was my intent, yes.

      23   Q.      You say you formed a risk assessment or you

      24   performed a risk assessment.           Is that right?

      25   A.      I did.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 7 of 260 PageID:
                                 103405
                                Carson - Direct/Ms. O'Dell

                                                                             1262

       1   Q.      And you evaluated the evidence and reached a

       2   causation opinion?

       3   A.      I did.

       4   Q.      The first step, as I understood you -- let me

       5   just ask you:       What was the first step you undertook

       6   to begin your risk assessment analysis?

       7   A.      Well, I began looking at the published

       8   literature on the subject.          I also had the benefit of

       9   some other documents that were provided to me, either

      10   that were produced during litigation activities or

      11   that I found in various locations, either my own

      12   personal files, those of my colleagues or on the

      13   internet, and I began systematically assessing that

      14   literature.

      15   Q.      Did you evaluate the components of Johnson's

      16   Baby Powder and Shower To Shower?

      17   A.      I did.

      18   Q.      Does pure platy talc exist, in your opinion?

      19   A.      In my opinion, pure platy talc does not exist

      20   except in extreme situations.

      21   Q.      In your opinion, what are the components of

      22   Johnson's Baby Powder and Shower To Shower?

      23   A.      I have a slide that depicts the components.

      24              The major components of Johnson's Baby Powder,

      25   of course, is talc, both the platy form, which is the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 8 of 260 PageID:
                                 103406
                                Carson - Direct/Ms. O'Dell

                                                                             1263

       1   sheet form that gives its slippery and absorbant

       2   characteristics that are desirable for Baby Powder.

       3   But also fibrous talc which is talc in a fibrous form

       4   that is present in almost every container of baby

       5   powder.

       6              There is also a combination of other

       7   ingredients.      We know there are certain metals

       8   incorporated into the crystals of talc which include,

       9   among others, cobalt, chromium, and nickel.               And there

      10   are fragrance chemicals that are added by the

      11   manufacturer to make the product smell nice and feel

      12   familiar.

      13              The last ingredient is something that comes up

      14   over and over in the literature, and that's a

      15   component of asbestos that is often found in talc

      16   specimens, and we know there has been asbestos

      17   historically in talcum powder products, and we

      18   continue to find it even to this day as we look for

      19   it.

      20   Q.      What is your opinion regarding the presence of

      21   talc fibers or a fibrous talc in Johnson's Baby

      22   Powder?

      23   A.      Fibrous talc is a problem because it produces a

      24   significant amount of biological activity, including

      25   the potential to cause cancer.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 9 of 260 PageID:
                                 103407
                                Carson - Direct/Ms. O'Dell

                                                                             1264

       1   Q.       Did you review the literature regarding the

       2   presence of fibrous talc in talc ore?

       3   A.       There is literature on talc or a certain amount

       4   of information on the presence of fibrous talc versus

       5   platy talc in those samples, and it varies widely from

       6   geological deposit to geological deposit around the

       7   world.

       8              I also reviewed analytical reports that were

       9   produced as part of this litigation which included the

      10   Longo report which I think has already been discussed

      11   here, and internal documents of Johnson & Johnson and

      12   their talc supplier.

      13   Q.       Have you prepared slides that compare the

      14   differences or pictures of platy talc and fibrous talc

      15   and also asbestos?

      16   A.       Yes, I have.

      17              MR. WILLIAMS:      Your Honor, we interpose an

      18   objection to this slide which is slide No. 3 of the

      19   deck as a new opinion.         It is not contained in the

      20   report.     There are no photographs in the report.             He

      21   did not discuss this particular topic at his

      22   deposition.

      23              MS. O'DELL:     Your Honor, he states in his

      24   report that Johnson's Baby Powder and Shower To Shower

      25   has platy talc, fibrous talc and the other components
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 10 of 260 PageID:
                                 103408
                                Carson - Direct/Ms. O'Dell

                                                                             1265

       1    he just described.       The Shukla paper is on his list

       2    and has been on his list from the beginning.               This is

       3    just a picture of platy talc.          It's a demonstrative.

       4    He's comparing platy talc to fibrous talc using a

       5    photo from Dr. Longo's report.

       6              THE COURT:     On the Shukla issue, I guess that

       7    was part of his report, though, he may not have

       8    included the photo.        I don't know if there is any

       9    dispute that's what platy talc looks like.

      10              MR. WILLIAMS:      We have no objection to

      11    discussing the Shukla study, but the photograph was

      12    not ever discussed --

      13              THE COURT:     I'll deal with Longo in a moment.

      14              On the platy talc, is there something about

      15    that photo that you would disagree that is not

      16    representative and so you would have a problem with it

      17    in not having shared that photo before?             I don't know

      18    what platy talc looks like so I don't know if we would

      19    anyway.

      20              MS. O'DELL:      That's the point, your Honor.          We

      21    have been talking about platy talc and fibrous talc.

      22    Dr. Carson has evaluated those things.             This was

      23    described in the Shukla paper and --

      24              THE COURT:     Was this photo in the Shukla

      25    paper?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 11 of 260 PageID:
                                 103409
                                Carson - Direct/Ms. O'Dell

                                                                             1266

       1              MS. O'DELL:      It was from the Shukla paper.

       2              THE COURT:     I'll allow that photo.         The Longo

       3    one I want to deal with separately.

       4              Now, I'll hear from you, Mr. Williams, on the

       5    photo from the Longo report.

       6              MR. WILLIAMS:      It is true that Dr. Carson

       7    refers to the Longo report as something that he read.

       8    But there is not a discussion of it in his report that

       9    discusses this particular topic, platy versus fibrous

      10    talc.

      11              THE COURT:     Is there no discussion in the

      12    report on platy versus fibrous?           Which exhibit is the

      13    report?

      14              MS. O'DELL:      For the record, it is Exhibit 18.

      15    If you look at the report, there are a couple of

      16    places he refers to the constituents.

      17              MR. WILLIAMS:      I think page 5, just above

      18    Section D, the words "fibrous talc" appear.              There is

      19    a reference below to Dr. Longo and to Mr. Hopkins.

      20    And then I believe that Dr. Carson has testified that

      21    he is not an expert in fibrous talc.            That's what he

      22    testified to at his deposition.

      23              MS. O'DELL:      Your Honor, he testified he was

      24    not a geology expert.        He talks about the

      25    classifications by IARC of fibrous talc as a
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 12 of 260 PageID:
                                 103410
                                Carson - Direct/Ms. O'Dell

                                                                             1267

       1    carcinogen.     He does reference and rely on Dr. Longo's

       2    report.    He was asked about fibrous talc asbestos in

       3    his deposition.       This is well within what he talked

       4    about.    He talked about the carcinogenic effects of

       5    fibers and how they intensify --

       6              THE COURT:     Let me ask one question.          I want

       7    to make sure I understand Mr. Williams' objection.

       8              Is it on discussion of fibrous talc generally

       9    or is it looking at this photo in the Longo report?                   I

      10    want to know how broad the objection is because

      11    clearly there's going to be discussion on fibrous

      12    talc.

      13              MR. WILLIAMS:      It's both.

      14              With respect to fibrous talc, on page 137 of

      15    Dr. Carson's deposition, he was asked the question:

      16    "Do you consider yourself an expert on fibrous talc?"

      17    And he said, "No," without any caveat or explanation.

      18              MS. O'DELL:      Your Honor, there is a difference

      19    being an expert on the geological formations --

      20              THE COURT:     Why don't I allow questions on

      21    what his expertise in the area of fibrous talc before

      22    I rule on this questions.         I see you're coming at it

      23    in different ways and I want to know what it is.

      24              MR. WILLIAMS:      Thank you, your Honor.

      25              THE COURT:     Let's get a couple of questions on
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 13 of 260 PageID:
                                 103411
                                Carson - Direct/Ms. O'Dell

                                                                             1268

       1    that.    Experience.      You said you are not an expert on

       2    fibrous talc.      What is your knowledge and what are you

       3    planning on testifying about?

       4               THE WITNESS:     Well, I worked for a number of

       5    years evaluating patients who were exposed to various

       6    fibrous minerals regarding primarily respiratory

       7    effects.     I've published in the area of the fibrous

       8    minerals.     I do not hold myself out as a specific

       9    expert in fibrous talc, but I certainly know a lot

      10    about it and use it in my everyday professional

      11    activities.

      12               THE COURT:     Whatever that means.       Okay.

      13               MR. WILLIAMS:     I would argue that does not

      14    suffice for purposes of getting into what Ms. O'Dell

      15    seems to be stepping into with this slide.

      16               MS. O'DELL:     Your Honor, what we are trying to

      17    do and what Dr. Carson wanted to do in his

      18    presentation is illustrate for the Court the different

      19    components of the products, and then from there turn

      20    to the health effects, which, as an occupational

      21    medicine expert, that is his area of expertise, not

      22    geology.     As you know, Dr. Cook and Dr. Krekeler

      23    opined on the geology in this case on behalf of the

      24    plaintiffs.

      25               THE COURT:     What does this photo from the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 14 of 260 PageID:
                                 103412
                                Carson - Direct/Ms. O'Dell

                                                                              1269

       1    Longo report do for me?

       2              MS. O'DELL:      You want Dr. Carson to answer

       3    that question?      It just shows you the difference

       4    between platy and fibrous talc.           They are both talc in

       5    chemical composition.

       6              THE COURT:     Mr. Williams, do you have a

       7    problem thinking that photo demonstrates fibrous talc?

       8              MR. WILLIAMS:      The one on the left, no.

       9              THE COURT:     The one on the right, from the

      10    Longo report, do you think that's a fair depiction of

      11    fibrous talc or not?

      12              MR. WILLIAMS:      I really don't know.

      13              THE COURT:     Do you know?

      14              THE WITNESS:      Yes.

      15              THE COURT:     How do you know?

      16              THE WITNESS:      I know because it is designated

      17    in Dr. Longo's report.

      18              THE COURT:     That's not enough for me because

      19    I'm also testing Dr. Longo's opinions here.              That's

      20    not been established.        So if it's coming from that

      21    alone, you don't have any independent knowledge that's

      22    what fibrous talc looks like.

      23              MS. O'DELL:      May I ask a couple of questions?

      24              THE COURT:     Okay.

      25    BY MS. O'DELL:
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 15 of 260 PageID:
                                 103413
                                Carson - Direct/Ms. O'Dell

                                                                             1270

       1    Q.      Dr. Carson, did you review the Lockey paper as

       2    part of your materials?

       3    A.      Yes, I did.

       4    Q.      Is Dr. Lockey one of your former colleagues at

       5    the University of Cincinnati?

       6    A.      Yes.

       7    Q.      Did he write on fibers and the health effects of

       8    fibers?

       9    A.      Yes, he did.

      10    Q.      Are you a co-author on some papers with --

      11              THE COURT:     I want to focus on fibrous talc.

      12    This is the difference that I want to have here, and

      13    I'm not satisfied at this point.           He's talked about

      14    certainly dealing with fibrous minerals, as you put

      15    it, but not specific experience in fibrous talc.

      16              So my question is, before I accept the photo

      17    that he's relying on as demonstrating what fibrous

      18    talc looks like, when he says it is because it's in

      19    the Longo report, and I have not yet accepted what is

      20    in the Longo report, I don't know why I would go with

      21    that.

      22              MS. O'DELL:      Your Honor, this is a photo from

      23    the Lockey reference that Dr. Carson has just

      24    testified to, and it depicts platy talc with an

      25    asbestiform fiber.       It is from the literature.          It's
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 16 of 260 PageID:
                                 103414
                                Carson - Direct/Ms. O'Dell

                                                                              1271

       1    peer-reviewed.        If the Court is concerned about using

       2    Longo photos, would you allow us to use these photos?

       3               THE COURT:     Put the Longo aside.       Do you have

       4    any objection as to Lockey?          We're good?

       5               MR. WILLIAMS:     We're checking right now.

       6               (Pause.)

       7               MR. WILLIAMS:     Lockey was disclosed, your

       8    Honor.

       9               THE COURT:     We'll go with Lockey.        So let's

      10    move on.     Put aside the Longo photo.

      11               MR. WILLIAMS:     We would object to having

      12    Dr. Carson testifying to the Longo expert report and

      13    these photographs to the extent that that's something

      14    Dr. Longo should have testified to, and I believe

      15    Dr. Carson indicated that is beyond the realm of his

      16    expertise.     He would just be testifying to something

      17    Dr. Longo said in his report.

      18               MS. O'DELL:     Dr. Longo's report is something

      19    that Dr. Carson considered and relied on, but one of

      20    the pieces of evidence he relied on with regard to

      21    asbestos in the presence of fibrous talc.

      22               Your Honor, with your permission, I understand

      23    your concern about the photos.

      24               THE COURT:     You've already got Lockey in

      25    there.     He's going to talk about what it looks like in
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 17 of 260 PageID:
                                 103415
                                Carson - Direct/Ms. O'Dell

                                                                             1272

       1    the Lockey photo.       They don't have a problem.          We're

       2    good.     Let's focus on that.

       3    BY MS. O'DELL:

       4    Q.      Dr. Carson, why don't you briefly share with the

       5    Court what is depicted in the Lockey photo.

       6    A.      The photo on the left is from the Lockey

       7    publication in 1981.        I was an internal reviewer of

       8    that publication.       It shows an asbestiform fiber and

       9    platy talc in the same slide.          The fiber was

      10    determined by X-ray diffraction to be asbestos, and

      11    that's the reason it is shown on this slide.               It's an

      12    example of asbestos and asbestiform fibers in talc.

      13    Q.      Has IARC considered the issue of fibrous talc?

      14    A.      Yes, it has.     And in the 2010 report that

      15    included investigation of talc, IARC stated that "talc

      16    containing asbestiform fibers and talc not containing

      17    asbestiform fibers exists, and the term 'asbestiform

      18    fiber' has been mistaken as a synonym for asbestos

      19    fiber when it should be understood to be any mineral,

      20    including talc, when it grows in an asbestiform

      21    habit."

      22               That monograph considered talc not containing

      23    asbestiform fibers and ranked it a 2B carcinogen,

      24    meaning a possible human carcinogen.

      25               In 2012 IARC published another monograph which
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 18 of 260 PageID:
                                 103416
                                Carson - Direct/Ms. O'Dell

                                                                             1273

       1    considered asbestos and fibrous minerals, and it

       2    included talc containing asbestiform fibers and

       3    classed that as a Group 1 human carcinogen.

       4    Q.      Finally, is it fair to say fibrous talc is

       5    considered a Group 1 carcinogen or a known human

       6    carcinogen in the category of asbestos?

       7    A.      As far as IARC is concerned, yes.

       8    Q.      Let's turn our attention to heavy metals that

       9    are contained in Johnson's Baby Powder and

      10    Shower To Shower.       Have those metals been evaluated by

      11    IARC, also?

      12    A.      Yes, they have.      IARC has also evaluated cobalt,

      13    chromium, and nickel and has classed chromium and has

      14    classed chromium and nickel both as Group 1

      15    carcinogens, and cobalt as a Group 2B possible human

      16    carcinogen.

      17    Q.      What's the proposed mechanism by which metals

      18    cause cancer in general?

      19    A.      Well, it's quite complex.         It depends to some

      20    extent on what molecules within cells the metals come

      21    in contact with, but they are primarily catalytic

      22    substances that create electrochemical reactions

      23    leading to the generation of reactive oxygen species

      24    and cellular damage due to disruption of

      25    macromolecules including DNA.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 19 of 260 PageID:
                                 103417
                                Carson - Direct/Ms. O'Dell

                                                                             1274

       1    Q.      Dr. Carson, what's your opinion regarding the

       2    fragrance chemicals contained in Baby Powder and

       3    Shower To Shower?

       4    A.      There is a range of chemicals, quite a long list

       5    of mostly organic chemicals that are added as

       6    fragrances.     They are added in trace amounts in the

       7    material.     Although they contain some recognized

       8    carcinogenic substances, in my opinion the

       9    contribution of fragrance chemicals to the overall

      10    carcinogenicity of baby powder is minor.

      11    Q.      After you evaluated the components of Johnson's

      12    Baby Powder and Shower To Shower, what was your next

      13    step in your methodology?

      14    A.      Well, I looked deeper into literature and I

      15    wanted to evaluate the responses to the exposure.                So

      16    I looked at the epidemiological studies that have been

      17    developed regarding the relationship between genital

      18    talc use and ovarian cancer.

      19    Q.      How did you approach your review of the

      20    epidemiologic literature?

      21    A.      I performed essentially a systematic review of

      22    the literature trying to search for all available

      23    studies, and in all languages that addressed this

      24    topic, and then filtered through until I determined a

      25    list of relevant publications, evaluated each of them
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 20 of 260 PageID:
                                 103418
                                Carson - Direct/Ms. O'Dell

                                                                             1275

       1    for their study methods, their conclusions, the

       2    quality of the studies, and so forth, and then

       3    considered them all as a whole.

       4    Q.      Does this forest plot -- for ease, I've asked

       5    you to use Dr. McTiernan's forest plot.             Does this

       6    forest plot assist you in sort of walking through your

       7    evaluation of the literature?

       8    A.      Well, this is a graphic I borrowed from

       9    Dr. McTiernan because it looks much better than the

      10    one I had.       It depicts exactly the same information.

      11              What it shows me is that of the many studies

      12    that have been performed, both case-control studies

      13    and cohort studies, the vast majority have determined

      14    positive relative risks or odds ratios, and the

      15    majority of those are statistically significant, and

      16    that the odds ratio, the average odds ratio, if you

      17    will, is about -- looks to be about a 30 percent

      18    increase in risk, and that's consistent over multiple

      19    studies since the 1980s up until just last year.

      20    Q.      We've heard a lot about cohort studies over the

      21    last week.       Did you in particular review the analysis

      22    of the cohort studies that Penninkilampi and Eslick

      23    performed in their study?

      24    A.      I did.

      25              MR. WILLIAMS:      Your Honor, objection.         That's
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 21 of 260 PageID:
                                 103419
                                Carson - Direct/Ms. O'Dell

                                                                             1276

       1    cumulative of the testimony of Dr. McTiernan.

       2              MS. O'DELL:      Your Honor, this is not a trial.

       3              THE COURT:     Well, he's going to break them

       4    down.    She just asked, did you review the analysis of

       5    the cohort studies that those two scientists did.

       6              Break them down one by one.

       7              MS. O'DELL:      Yes, your Honor.       Mr. Williams

       8    has made an objection this is cumulative.

       9    Dr. Carson's expert report and his general causation

      10    opinion stands on his own, and he needs to be able to

      11    have the opportunity to --

      12              THE COURT:     The question is, if he is using

      13    obviously those studies, you've already started the

      14    question here about it anyway, to form his opinions,

      15    and that's already been done.          I'll hear it.       But

      16    we're not redoing the epidemiology.            He is not an

      17    epidemiologist.

      18              MS. O'DELL:      We're not attempting to do that.

      19              THE COURT:     You are setting a foundation for

      20    what's next.      Let's go.

      21    BY MS. O'DELL:

      22    Q.      Did you review the Penninkilampi study?

      23    A.      I did.

      24    Q.      Specifically, what did Penninkilampi demonstrate

      25    in regard to their analysis of the cohort studies
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 22 of 260 PageID:
                                 103420
                                Carson - Direct/Ms. O'Dell

                                                                             1277

       1    specifically in relation to serous ovarian cancer?

       2    A.      They showed a relationship.          When they looked at

       3    the cohort studies alone, they showed that there was a

       4    significant and positive relative risk associated with

       5    serous epithelial ovarian cancer, which is the most

       6    common and most deadly form of the disease.

       7    Q.      What was the amount of the increased risk?

       8    A.      The odds ratio was 1.25 which represents a

       9    25 percent increased risk over baseline.

      10    Q.      Was that finding statistically significant?

      11    A.      It was.

      12    Q.      In addition to the case control and cohort

      13    studies, did you also consider the meta-analyses and

      14    pooled studies that have been performed on the

      15    perineal use of talcum powder literature?

      16    A.      I did.

      17    Q.      Does this analysis assist in walking us through

      18    your evaluation of the meta-analyses and pooled study?

      19    A.      Yes.     This shows the meta-analyses that have

      20    been performed on these data going forward starting

      21    back in 1992 with the three most recent --

      22              THE COURT:     Step back a little from the

      23    microphone.       There's a lot of feedback.

      24    A.      -- with the three most recent evaluations being

      25    reported in 2018.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 23 of 260 PageID:
                                 103421
                                Carson - Direct/Ms. O'Dell

                                                                              1278

       1               The meta-analyses universally find a positive

       2    relative risk, and they are all statistically

       3    significant, and that includes the Terry 2013 pooled

       4    study.

       5    Q.       In evaluating the epidemiologic literature, what

       6    methodology did you use to weigh those studies that

       7    were statistically significant versus those that were

       8    not statistically significant?

       9    A.       Well, looking at the epidemiological studies

      10    individually, I wanted to let the authors speak for

      11    themselves and let each study stand on its own.               I

      12    think the comparison, the forest plot you showed

      13    earlier, really tells the story.           These are all

      14    positive relative risks, and many of them are

      15    statistically significant.          The consistent positive

      16    relative risk is very telling in this kind of area of

      17    research.

      18    Q.       Let's transition now away from epidemiology.             I

      19    know the Judge wants to hear something new.              So let's

      20    focus, if we could, on exposure of talcum powder

      21    products to the women that used them.

      22    A.       All right.

      23    Q.       Do you have an opinion as to whether talcum

      24    powder can migrate from the perineum and reach the

      25    fallopian tubes and ovaries?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 24 of 260 PageID:
                                 103422
                                Carson - Direct/Ms. O'Dell

                                                                             1279

       1    A.      I do.

       2    Q.      What's your opinion?

       3    A.      I think that the female reproductive system is

       4    essentially an open channel.          If you apply something

       5    to the perineal area, it has ready access to deeper

       6    structures including the ovaries.

       7    Q.      Did you review the literature that relates to

       8    migration of particles or particulates from the

       9    perineum to the ovaries?

      10    A.      I did.

      11    Q.      And is this some of the literature you reviewed?

      12    A.      It is.

      13    Q.      I know we're going to hear more about that from

      14    Dr. Clarke-Pearson tomorrow.          But would you briefly

      15    describe your evaluation of the evidence you relied on

      16    in reaching your opinion that talcum powder can

      17    migrate to the fallopian tubes and ovaries?

      18    A.      There are a number of studies that have been

      19    done over the years looking at various kinds of

      20    particulate substance and their ability to migrate

      21    through the female reproductive system.             Some are

      22    shown on this slide.

      23              The earliest one on the slide being Egli and

      24    Newton in 1961 where they looked at the transport of

      25    carbon particles through the female reproductive
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 25 of 260 PageID:
                                 103423
                                Carson - Direct/Ms. O'Dell

                                                                             1280

       1    system and noted that transport occurred.

       2               In 1979, Venter and Iturralde, they studied

       3    the migration of technetium-labeled particles through

       4    the reproductive system from the vagina to the

       5    peritoneal cavity and ovaries and showed that occurred

       6    as well.

       7               There have been other studies since notably

       8    studies on retrograde menstruation and Halme and

       9    colleagues in 1984, that showed that retrograde

      10    menstruation occurs frequently in many women.

      11               The Kunz article in 1997 studied the uterine

      12    peristaltic pump, which is produced by muscular

      13    activity in the uterus and fallopian tubes, and showed

      14    that sperm traveled much faster through the

      15    reproductive system than would be expected based on

      16    their motility, and in fact non-motile sperm traveled

      17    at about the same rate all the way through the

      18    reproductive system.

      19               There was a study by Heller in 1996 that

      20    showed perineal cosmetic talc usage and the

      21    relationship of talc being found in ovarian specimens.

      22    Q.      Dr. Carson, let me stop you for a moment.             Are

      23    the carbon particles that have been studied and the

      24    other particulates, for example, the cornstarch

      25    particulates, and the glove powder study, would they
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 26 of 260 PageID:
                                 103424
                                Carson - Direct/Ms. O'Dell

                                                                             1281

       1    be similar in size as what you would expect with a

       2    talcum powder particle?

       3    A.      Yes.     These are all about the same general size

       4    including sperm.

       5    Q.      Did you consider migration animal studies for

       6    purposes of reaching your opinion regarding migration?

       7    A.      I did.

       8    Q.      Tell us what your evaluation resulted in.

       9    A.      Well, among others, there were animal studies

      10    that were done mostly in rodent species, and it was

      11    determined by the authors that rodents really are not

      12    a good model of the human reproductive system.               As a

      13    matter of fact, there is not really a good nonprimate

      14    model of the female human reproductive system for this

      15    purpose.       And so I pretty much discounted animal

      16    research trying to look at this issue.

      17               There was one study in monkeys that was done

      18    by an investigator named Wehner and colleagues that

      19    looked at migration in monkeys.           They did not find

      20    that migration occurred in these monkeys, but the

      21    authors still were of the opinion that this was a

      22    viable transport mechanism and listed reasons why

      23    their study may not have been able to show that.

      24    Q.      Have regulatory bodies reached a similar

      25    conclusion that talcum powder can migrate to the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 27 of 260 PageID:
                                 103425
                                Carson - Direct/Ms. O'Dell

                                                                             1282

       1    ovaries?

       2    A.      Yes.   Among them, the Food & Drug Administration

       3    has reached the opinion that while there exists no

       4    direct proof of talc and ovarian carcinogensis,               the

       5    potential for particulates to migrate from the

       6    perineum and the vagina to the peritoneal cavity is

       7    indisputable.      And then the Health Canada report, I

       8    think you have also heard a bit about, stated:

       9               "This evidence of retrograde transport

      10    supports the biological plausibility of the

      11    association between perineal talc application and

      12    ovarian exposure."

      13               So both organizations have concurred that

      14    transport from the perineum to the ovaries does occur.

      15    Q.      Now, we've talked about migration of talcum

      16    powder through the genital tract.            Let's transition

      17    and focus on inhalation.

      18               What are your opinions about the ability of

      19    talcum powder particles to be inhaled?

      20    A.      A portion of talcum powder that is aerosolized

      21    as dust during hygienic applications can be inhaled

      22    into the respiratory system.          A very small portion of

      23    that may enter the bloodstream and be able to

      24    circulate to other tissues including the ovaries.                I

      25    think the potential for that to be a significant
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 28 of 260 PageID:
                                 103426
                                Carson - Direct/Ms. O'Dell

                                                                             1283

       1    exposure is very insignificant, and it is although a

       2    secondary route of exposure to perineal application of

       3    talc I think it is an extremely minor one.

       4    Q.      In your report you used the word in regard to

       5    talcum powder in the ovary, you use this word,

       6    "sequestered."      What did you mean when you said that

       7    talcum powder becomes sequestered in the ovaries?

       8    A.      Every time a woman ovulates and the ovary emits

       9    an egg into the reproductive system, it leaves an open

      10    wound on the surface of the ovary, which then has to

      11    heal.    And this process repeats itself regularly on

      12    usually a monthly basis over decades.             If talc is

      13    present in the milleau of the ovary when that happens,

      14    some of it can be incorporated into that healing sore

      15    basically and sets up a cascade of chronic

      16    inflammation that many believe is the underlying

      17    mechanism for the cause of ovarian cancer due to talc

      18    exposure.

      19              THE COURT:     What's your basis for that

      20    opinion, Doctor?

      21              THE WITNESS:      Of the healing into the ovary?

      22              THE COURT:     Everything you just testified to.

      23    You are not a gynecologist.

      24              THE WITNESS:      I'm not a gynecologist.

      25              THE COURT:     What's the basis for your
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 29 of 260 PageID:
                                 103427
                                Carson - Direct/Ms. O'Dell

                                                                             1284

       1    testimony?

       2              THE WITNESS:      There is literature, one paper

       3    that I've cited, that shows the presence of talc

       4    within ovarian tissue, and this is a proposed

       5    mechanism for its insertion into the ovaries.

       6              THE COURT:     What's the name of that paper?

       7              It's cited in your report, I take it?

       8              THE WITNESS:      This is one I talked about

       9    earlier today.      It's in the Heller report, but there

      10    are others.

      11    BY MS. O'DELL:

      12    Q.      Would the Cramer 2007 paper also be one?

      13    A.      It's discussed in there, yes, as a mechanism.

      14    Q.      Doctor, you are a medical doctor.           Correct?

      15    A.      I am.

      16    Q.      Not just a Ph.D., but you are also a medical

      17    doctor?

      18    A.      That's correct.

      19    Q.      And in your practice, do you also treat women?

      20    A.      I do.

      21    Q.      In addition to the description that you have

      22    given us about talcum powder becoming sequestered in

      23    the ovary, describe for us, Doctor, whether the ovary

      24    has a clearance mechanism, and describe it in

      25    reference to the lung so we can understand that?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 30 of 260 PageID:
                                 103428
                                Carson - Direct/Ms. O'Dell

                                                                             1285

       1    A.      Well, when particles are inhaled into the

       2    respiratory system and deposited in the lungs, there

       3    is a well-designed system that has developed through

       4    evolution that allows the lung to clean itself of

       5    these foreign particles that come in from the outside.

       6    There are mechanisms all the way from the very deep

       7    lung, which involve alveolar macrophages, and in the

       8    small and large airways that involves something

       9    usually referred to as the mucociliary escalator,

      10    which is a mechanical system for pushing things up out

      11    of the deep lung to where it is swallowed into the

      12    digestive system and can be eliminated from the body

      13    in that way.

      14              The ovaries have no such elimination system.

      15    Really, the only means that they have of eliminating

      16    anything from inside that organ is through the

      17    lymphatic drainage system, which is a minor

      18    contribution to that and not very well developed in

      19    comparison to many other organs.

      20    Q.      In summarizing your opinion earlier you offered

      21    the opinion that talcum powder products are

      22    sequestered in the ovaries and produce chronic

      23    inflammation providing the cellular mechanism for

      24    carcinogenesis.       Let me ask you, how do carcinogens

      25    cause cancer generally?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 31 of 260 PageID:
                                 103429
                                Carson - Direct/Ms. O'Dell

                                                                               1286

       1    A.       Well, a number of different pathways exist and

       2    it depends to some extent on the specific carcinogen.

       3    But if we look at something like minerals, any

       4    carcinogenic process, it is generally recognized it's

       5    a two-step process.

       6               There is a stage referred to as initiation

       7    which involves a genetic change in a cell to produce a

       8    mutation or a change in the type of cell that it is.

       9    That change of a mutation then must survive and go on

      10    to become a viable cell which grows and multiplies,

      11    and that growth and multiplication is a step called

      12    promotion which allows it to eventually become a

      13    recognizable tumor.

      14               So both stages must exist, initiation and

      15    promotion, in order for carcinogenesis to occur, and

      16    the time period between initiation and the recognition

      17    of a tumor is referred to as the latency period.

      18    Q.       In your opinion, Doctor, what is the latency

      19    period for the exposure of genital talcum powder and

      20    ovarian cancer?

      21    A.       The latency period for talcum powder exposure is

      22    somewhere between 20 and 40 years.

      23    Q.       Doctor, we have a slide on the screen.            Would

      24    you mind walking us through, if you will, this process

      25    again.     What does it mean when a carcinogen is a
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 32 of 260 PageID:
                                 103430
                                Carson - Direct/Ms. O'Dell

                                                                             1287

       1    complete carcinogen?

       2    A.      A complete carcinogen is one that participates

       3    in both the initiation and promotion step of

       4    carcinogenesis.

       5    Q.      Are in vitro studies important in determining

       6    the mechanism by which an agent causes cancer?

       7    A.      Once you have a strong suspicion of a

       8    relationship, it's often important to break that

       9    process down and look at it biochemically in small

      10    steps in laboratory-designed experiments where you

      11    could look at the individual steps, manipulate them

      12    and understand them biochemically.

      13              You then have the potential to put all of

      14    those steps from laboratory investigations together to

      15    understand the underlying mechanism of what you see in

      16    whole animals.

      17    Q.      Let me ask you this:        Did you consider the

      18    in vitro studies that address -- and when we say

      19    "in vitro studies," do we mean cell studies or cell

      20    culture studies?

      21    A.      Yes.

      22    Q.      Did you consider the cell studies that evaluate

      23    talcum powder?

      24    A.      I did.

      25    Q.      Did you develop an opinion as to whether talcum
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 33 of 260 PageID:
                                 103431
                                Carson - Direct/Ms. O'Dell

                                                                             1288

       1    powder causes inflammation?

       2    A.      Yes, I agree with essentially every investigator

       3    who's ever looked at this question that talcum powder

       4    is a very strong inflammatory agent.

       5    Q.      Let me turn to the next slide.          Are these the

       6    cell studies that you evaluated and considered in

       7    reaching your opinions?

       8    A.      Yes.

       9    Q.      If you would, Dr. Carson, would you walk us

      10    through these studies and the pertinent findings for

      11    your purposes of reaching your opinions?

      12    A.      The important point of this slide is it shows

      13    the studies in comparison one with another.              These are

      14    all studies on human cell lines that are relevant to

      15    the question of talc and ovarian cancer.             The dose

      16    ranges that are studied in these five studies are all

      17    similar or overlapping.         The time periods that they

      18    use for exposure are similar as well.             But the

      19    findings are important to point out.

      20              The Shukla study that we mentioned earlier

      21    found when these cell lines were exposed to talc, that

      22    there was gene up-regulation of 30 genes that occurred

      23    as a result of talc exposure.          This was an experiment

      24    which they also did in comparison with asbestos

      25    exposure.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 34 of 260 PageID:
                                 103432
                                Carson - Direct/Ms. O'Dell

                                                                             1289

       1              In the Buz'Zard study from 2007, they showed

       2    proliferation, neoplastic transformation, which is the

       3    early form of carcinogenesis, and increased reactive

       4    oxygen species.

       5              In the Akhtar study from 2010, they showed

       6    oxidative stress through the measurement of lactate

       7    dehydrogenase which showed damage to the membranes of

       8    the cells, and also increased reactive oxygen species,

       9    and the reduction in an important antioxidant

      10    substance in those cells called glutathione.

      11    Q.      Dr. Carson, I'm very glad Vinnie asked you to

      12    spell that word. I'm not sure I could have done it.

      13              Please continue.

      14    A.      There was a second Akhtar study a couple of

      15    years later in the same cell line that they did a

      16    little bit differently, and they were able show DNA

      17    fragmentation, oxidative stress, lipid peroxidation;

      18    again, reduction in glutathione, an important

      19    antioxidant enzyme, and apoptosis, which is programmed

      20    cell death.

      21              Finally, very recently a study has been

      22    published by Fletcher and colleagues that looked at

      23    six different relevant cell lines for talc-induced

      24    ovarian carcinogenesis.         And this study actually used

      25    talcum powder as its test agent, and showed a change
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 35 of 260 PageID:
                                 103433
                                Carson - Direct/Ms. O'Dell

                                                                             1290

       1    in the redox balance within the cells with generation

       2    of reactive oxygen species and other indicators like

       3    interleukins, increase in the important ovarian cancer

       4    biomarker CA-125, increase in cell proliferation,

       5    decrease in cancer cells apoptosis, which means

       6    increased survivability of those cancer cells, and

       7    single nucleotide polymorphisms often referred to as

       8    SNPs.

       9    Q.      Did each of these five studies that have

      10    considered talcum powder find evidence that talcum

      11    powder causes inflammation?

      12    A.      Yes.   These studies universally within the

      13    confines of a cell culture study showed the effects

      14    that release these immunologic mediators of

      15    inflammation, including reactive oxygen species,

      16    cytokines, interleukins, and so forth.

      17    Q.      Were the studies consistent in terms of a dose

      18    of talcum powder that was used?

      19    A.      They were.     The doses were consistent and

      20    overlapping in all of the studies.

      21    Q.      In your research did you identify any in vitro

      22    or cell studies that show that talcum powder does not

      23    cause inflammation at the cellular level?

      24    A.      No.

      25    Q.      We talked about fibers already this morning.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 36 of 260 PageID:
                                 103434
                                Carson - Direct/Ms. O'Dell

                                                                             1291

       1    What is the importance of fibers in talcum powder on

       2    the carcinogenic effect of the products?

       3    A.      Well, fibers, starting with our research that

       4    was done after we realized that asbestos fibers were

       5    strongly carcinogenic to humans --

       6    Q.      Excuse me, sir.      Is this an illustration that

       7    helps describe your opinions?

       8    A.      Yes.

       9    Q.      Please continue.       I'm sorry.

      10    A.      What this shows is some of the findings that we

      11    now recognize are associated with mineral fibers

      12    themselves as much due to their size and shape as to

      13    their chemical composition.          That was one of the

      14    findings that came out of research on asbestos.

      15               Many other fibers that have been studied,

      16    mineral fibers, show the same kind of carcinogenic

      17    effects, perhaps not with the same potency as

      18    asbestos, but for the same reason, and that's because

      19    of the fiber habit, the shape and size.

      20               You see here a talc fiber in a photo on the

      21    upper left, which is capable of producing direct

      22    genotoxity as we saw from the cell studies I just went

      23    through.

      24               In the whole human, when these fibers are

      25    encountered by the immune system, one of the responses
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 37 of 260 PageID:
                                 103435
                                Carson - Direct/Ms. O'Dell

                                                                             1292

       1    is for the cells of the immune system to attack it and

       2    try to eliminate it from the body.

       3               In the photo, in the center at the top of this

       4    slide, you see one of these immune cells called a

       5    macrophage attempting to engulf a fiber, which is the

       6    needle-like structure passing from the upper left to

       7    lower right.

       8    Q.       I think you have a pointer, if it is helpful to

       9    you.

      10    A.       Thank you.

      11               This central photo here you see the fiber

      12    attempting to be engulfed by a macrophage right here.

      13    It is known that because these fibers are very much

      14    longer than the macrophage is able to stretch, that

      15    they cause injury and frustration to the cell.

      16               MR. WILLIAMS:     Excuse me, your Honor.         None of

      17    this, the middle photograph and the left photograph,

      18    none of this is in the Doctor's report.             This stuff is

      19    new.

      20               MS. O'DELL:     It is not new.      He's given

      21    opinions about how fibers cause inflammation

      22    intensify the carcinogenic effect of talcum powder.

      23    It is not required that you include photos,

      24    demonstratives, in your expert report, as Mr. Williams

      25    knows.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 38 of 260 PageID:
                                 103436
                                Carson - Direct/Ms. O'Dell

                                                                             1293

       1              So this was clearly outlined in his report,

       2    that fibers intensify the carcinogenic effect of the

       3    product, and that is what he is describing.

       4              MR. WILLIAMS:      In fact, the discussion relates

       5    to asbestos that is in Dr. Carson's report, but the

       6    discussion relating to fibrous talc consists of about

       7    two sentences in the report.

       8              So it does not give any of this detail, and I

       9    believe I heard Dr. Carson testifying about the impact

      10    of fibrous talc.       He pointed to the middle photograph

      11    as an example of fibrous talc leading to certain

      12    toxicity.     That is not in the report.

      13              MS. O'DELL:      I don't think that's a full

      14    reading of the report, your Honor; not only the report

      15    but the deposition.        Let me just turn to it.

      16              He talks in terms of mineral fibers in his

      17    report to include asbestos and fibrous talc.               This is

      18    on page 7:

      19              "All talcum powder has some component of

      20    mineral fibers that are toxic to macrophages and

      21    intensify the inflammatory response and stimulate cell

      22    growth and proliferation."

      23              I think that is exactly what Dr. Carson is

      24    depicting on the slide.         This is page 7, middle of the

      25    paragraph, at the bottom of the page.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 39 of 260 PageID:
                                 103437
                                Carson - Direct/Ms. O'Dell

                                                                             1294

       1              THE COURT:     I understand he is talking about

       2    the subject.      I'm not sure if I understand

       3    Mr. Williams' objection to be more where these photos

       4    are coming from and what they are actually depicting.

       5              Tell me what your objection really is.             I know

       6    there is not a lot to it that's in there in the

       7    report, without not much more discussion.

       8              MR. WILLIAMS:      Correct.

       9              THE COURT:     But I also know you took his

      10    deposition.     I don't know if there is more there.

      11              MR. WILLIAMS:      This discussion now on the

      12    board relates to genotoxicity.           I don't think there

      13    was a discussion of genotoxicity even in the paragraph

      14    Ms. O'Dell just pointed out.

      15              Our objection simply is if she could point to

      16    the particular page of the report or the deposition

      17    where there was a discussion similar to what the

      18    doctor is doing now, we would not object.

      19              THE COURT:     The word does not appear there.

      20    That's for sure.

      21              MS. O'DELL:      What word?

      22              THE COURT:     "Genotoxicity."

      23              MS. O'DELL:      Certainly the inflammation

      24    cascade that Dr. Carson is describing is included in

      25    his report and he testified to it in his deposition.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 40 of 260 PageID:
                                 103438
                                Carson - Direct/Ms. O'Dell

                                                                             1295

       1              Let me, if I could ask the Doctor to define

       2    genotoxicity as he understands it.            You will see, your

       3    Honor, what he has in his report is exactly what's

       4    depicted on the slide, particularly in relation to the

       5    component of mineral fibers.

       6    BY MS. O'DELL:

       7    Q.      Dr. Carson, how would you define genotoxicity?

       8    A.      Well, as depicted on this slide, if you follow

       9    the arrows, this central photo goes to the right to

      10    this figure that depicts inflammation, and that's the

      11    indirect pathway to genotoxicity.

      12              My opinion is that the inflammation itself

      13    results in genotoxic effects, disruption of DNA,

      14    epigenetic effects that dis-regulates transcription

      15    and results in viable mutations.

      16              MR. WILLIAMS:      Your Honor, the only reference

      17    to genotoxicity --

      18              THE COURT:     Page 319 of his deposition?

      19              MR. WILLIAMS:      That's right.      And that line of

      20    inquiry had nothing to do with what he testified to.

      21    The question was:

      22              "QUESTION:     Do you know whether there are

      23    standards tests for genotoxicity and neogenicity?

      24              "ANSWER:     There are lots of standard tests,

      25    yes.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 41 of 260 PageID:
                                 103439
                                Carson - Direct/Ms. O'Dell

                                                                             1296

       1              "QUESTION:     Doctor Saed didn't use any of

       2    those, did he?

       3              "ANSWER:     Well, he went directly to cells and

       4    cultures to see what happened when they were treated

       5    with talc."

       6              That's the only reference.

       7              MS. O'DELL:      Your Honor, genotoxicity, as Dr.

       8    Carson explained, is damage to the DNA.             And if you

       9    look at page 10 of his report, at the bottom of the

      10    page, under "biologic plausibility" he writes:

      11              "Once reaching the target tissues, talcum

      12    powder and its constituents initiate carcinogenesis

      13    via multiple means, including, inflammation with

      14    chemotaxis of inflammatory cells, liberation of

      15    cytokines, and reactive oxygen species, inactivation

      16    of TP53 genetic modulator, inhibition of DNA repair,

      17    and long-term promotion of genetic mutations via

      18    continuous inflammation, and cellular growth

      19    stimulation."

      20              Your Honor, that speaks directly to

      21    genotoxicity.

      22              THE COURT:     The guts of it are there.          He

      23    doesn't use the terms.         Frankly, some of these terms

      24    are lawyer-supplied in creating these slides.               It is

      25    not the language he uses.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 42 of 260 PageID:
                                 103440
                                Carson - Direct/Ms. O'Dell

                                                                             1297

       1               I do understand present in his report would be

       2    something that would certainly deal with the subject

       3    matter.

       4               Let me see where it goes, and let's move on.

       5               I don't know how much more we are doing on

       6    this subject.

       7               MS. O'DELL:     Your Honor, if we could finish

       8    quickly.     Let me ask Dr. Carson.

       9    BY MS. O'DELL:

      10    Q.      Dr. Carson, in regard to the indirect effect of

      11    inflammation, does that cause DNA damage in what ends

      12    up resulting in the initiation and promotion of

      13    cancer?

      14    A.      Yes, it does.

      15    Q.      Do metals contribute to the inflammatory effect

      16    of talcum powder?

      17    A.      Yes, they do.

      18    Q.      We've talked about the cell studies, in vitro

      19    studies.     Now, let's transition to animal studies that

      20    address inflammation.

      21               MS. O'DELL:     Your Honor, I'll move on from

      22    this particular slide.

      23    Q.      Did you consider the animal studies?

      24    A.      Yes, I did.

      25    Q.      Is there evidence in animal studies that support
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 43 of 260 PageID:
                                 103441
                                Carson - Direct/Ms. O'Dell

                                                                             1298

       1    your opinion that talcum powder causes inflammation?

       2    A.      Yes.   I've shown some studies on this slide, and

       3    each one includes a quotation from the specific

       4    article, the opinions of the authors.

       5              The Eberl study from 1948 states:

       6              "Incontrovertible evidence of the local

       7    irritant action of talcum."

       8              That was in comparison with starch or other

       9    substances.

      10              The Graham and Jenkins article from 1952

      11    stated, quote:

      12              "Talc was universally damaging and the

      13    starches seem to be relatively harmless."

      14              In 1984, in the Hamilton study, in which they

      15    injected talc into the ovarian bursa of rats, noted

      16    that it resulted in papillary transformation and the

      17    papillae that resulted may represent early neoplasia.

      18              MR. WILLIAMS:      Objection.      The slide

      19    references the Hamilton report.           What Dr. Carson just

      20    said is not contained in the Hamilton study.               He cites

      21    a sentence from his report and not from the study

      22    itself and it misstates the study.

      23              MS. O'DELL:      He quotes the findings from the

      24    study, your Honor.       There are no quotes on there.

      25              THE COURT:     Mr. Williams said he thinks it is
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 44 of 260 PageID:
                                 103442
                                Carson - Direct/Ms. O'Dell

                                                                             1299

       1    not in the report.       He is disputing that is an

       2    accurate depiction of the report.

       3              MR. WILLIAMS:      It's an accurate depiction of a

       4    sentence that appears in Dr. Carson's report, but the

       5    testimony was just that it was part of the Hamilton

       6    study itself.

       7              THE COURT:     He is saying in his testimony --

       8    the Hamilton study noted that it resulted in.               He is

       9    saying that is what the report said or found.

      10              MR. WILLIAMS:      Correct.     Nor does his report

      11    have the sentences that are appearing here on the

      12    slide.

      13              MS. O'DELL:      Your Honor, he has the Hamilton

      14    study as part of his reliance materials.

      15              THE COURT:     The objection is, he is not

      16    accurately citing the Hamilton study.             What he is

      17    saying here is not in fact what the Hamilton study

      18    found.

      19              That's your objection; correct, Mr. Williams?

      20              MR. WILLIAMS:      That's correct, and it is not

      21    in the report, what Dr. Carson's report states.                Those

      22    sentences do not appear in the report.

      23              MS. O'DELL:      There is no requirement that

      24    these sentences appear in the report.             He cites and

      25    references this as part of his reliance materials.                  I
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 45 of 260 PageID:
                                 103443
                                Carson - Direct/Ms. O'Dell

                                                                             1300

       1    think Dr. Carson was asked about the Hamilton study in

       2    his deposition.

       3              THE COURT:     I guess at this point,

       4    Mr. Williams, I will rely on you to bring out the

       5    Hamilton study on cross and indicate where it is that

       6    he finds it.      I'm sure that will be one of your

       7    questions.

       8              MR. WILLIAMS:      Thank you, your Honor.

       9              MS. O'DELL:      Your Honor, let's put it up on

      10    the ELMO.

      11    BY MS. O'DELL:

      12    Q.      Dr. Carson, is this the Hamilton study that you

      13    were referring to?

      14    A.      Yes, it is.

      15    Q.      Does it indicate that exposure of rat ovaries to

      16    talc was accomplished by intrabursal injection?

      17    A.      Yes.

      18    Q.      Further, does the summary find there were local

      19    areas of papillary change noted?

      20    A.      Yes, it does.

      21              MS. O'DELL:      If we could go back to the

      22    PowerPoint.     I think I may have cut off too early.

      23    Q.      In regard to the third page of the Hamilton

      24    study, do you recall seeing this, Dr. Carson?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 46 of 260 PageID:
                                 103444
                                Carson - Direct/Ms. O'Dell

                                                                             1301

       1    Q.      And it states:

       2              "Despite the complexities introduced by the

       3    bursal distention, it is a particular interest that

       4    papillary changes were seen in the surface epithelium

       5    of a proportion of the injected ovaries."

       6              Do you see that, sir?

       7    A.      Yes, I do.

       8    Q.      Based on that, is what we had on the PowerPoint,

       9    does that appear to be an accurate representation of

      10    the Hamilton study?

      11    A.      I believe that was the opinion of the authors,

      12    yes.

      13              THE COURT:     What page are you reading from.

      14              MS. O'DELL:      On the report page 105 at the

      15    lower left-hand corner, your Honor, and it continues

      16    on to the upper portion of the right-hand column on

      17    page 105.

      18    BY MS. O'DELL:

      19    Q.      In sum, Dr. Carson, do the animal studies that

      20    you reviewed and considered in reaching your opinions

      21    support a conclusion that talcum powder causes

      22    inflammation?

      23    A.      Yes, they do.

      24    Q.      Is there evidence in humans that suggest that

      25    talcum powder has an inflammatory effect?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 47 of 260 PageID:
                                 103445
                                Carson - Direct/Ms. O'Dell

                                                                             1302

       1    A.      Yes, there is.

       2    Q.      Why don't you walk us through some of the

       3    indications in humans that talcum powder causes

       4    inflammation.

       5    A.      These pictures are not from any of the

       6    authorities that I'm citing.          These are simply

       7    illustrations that have been pulled from the internet

       8    to illustrate my points.

       9              But it has been known for over 100 years that

      10    talc produces granulomatous reactions and inflammation

      11    in humans.      It used to be very common for surgical

      12    gloves to be dusted with talc as a lubricant so they

      13    could be donned and doffed easily, and many granulomas

      14    developed as a result, adhesions occurred as a result,

      15    all the result of inflammation produced by talc that

      16    was deposited during surgery.

      17              Add to that the fact that these properties

      18    once recognized were also used therapeutically.               Talc

      19    has been used to produce pleurodesis which is

      20    essentially injecting talc into the chest cavity to

      21    glue the lungs to the chest wall through chronic

      22    inflammation and healing to cause those two structures

      23    to connect.     This is done in patients who have chronic

      24    fluid build-up in the chest, and this prevents that

      25    from occurring, and so it has been used for its
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 48 of 260 PageID:
                                 103446
                                Carson - Direct/Ms. O'Dell

                                                                             1303

       1    inflammatory properties, specifically for that purpose

       2    for many years.

       3               The FDA banned talc lubricants from surgical

       4    gloves sometime ago, because of the side effects of

       5    talc depositing in body cavities during surgery.                So

       6    we have strong historical evidence of talc producing

       7    inflammation in humans.

       8    Q.      Transitioning from talc causing inflammation to

       9    inflammation and ovarian cancer.           Are there studies

      10    that support a conclusion that inflammation causes

      11    epithelial ovarian cancer?

      12    A.      Yes.

      13    Q.      Are these some of the few studies -- are these a

      14    few of the studies that you read and considered and

      15    relied on in reaching your opinion?

      16    A.      Yes, they are.      All of these studies recognize

      17    the inflammatory ability of talc and the strong

      18    potential connection to ovarian cancer.             Actually,

      19    these are mostly articles.

      20               The Ness article from 1999 is a review article

      21    reviewing lots of literature on the subject.

      22               The Reuter article from 2010 again is a review

      23    article.

      24               The Balkwill and Mantovani article from 2001.

      25    Q.      All of these references support a conclusion
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 49 of 260 PageID:
                                 103447
                                Carson - Direct/Ms. O'Dell

                                                                             1304

       1    that inflammation is associated with epithelial

       2    ovarian cancer?

       3    A.      Yes, they do.

       4    Q.      In particular, did you consider and rely on the

       5    Ness article?

       6    A.      I did.

       7    Q.      What did you find, at least in part, important

       8    about that particular publication?

       9    A.      This was a review from 1999, and I've taken a

      10    figure from that article here that shows the purported

      11    mechanisms by which various factors would influence

      12    inflammation in the development of ovarian

      13    carcinogenesis and among those talc which was the

      14    topic of the review.

      15    Q.      Let me ask you, Dr. Carson, in regard to

      16    inflammation and the presence of inflammation in the

      17    reproductive tract, you were asked in your deposition

      18    -- you were asked a question very similar to this:

      19              Is there a greater inflammation in the areas

      20    of the reproductive tract exposed to the greatest

      21    quantity of talcum powder?

      22              Do you recall being asked that?

      23    A.      I do.

      24    Q.      What's your answer?

      25    A.      The answer is no, and the reason is that the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 50 of 260 PageID:
                                 103448
                                Carson - Direct/Ms. O'Dell

                                                                             1305

       1    inflammation that occurs depends on residence time in

       2    the tissue and the ovaries.          As I have described

       3    before, talc has the potential to enter the ovaries,

       4    and once it's in, it doesn't get out.             It causes

       5    chronic inflammation over time.           Other parts of the

       6    reproductive system are continually washed clean by

       7    body fluids that flow over them.           So talc does not

       8    have the opportunity to produce chronic inflammation

       9    in those areas.

      10    Q.      Let's turn our attention now to the inflammatory

      11    effect of talcum powder and specifically how that

      12    inflammatory effect can be intensified by carcinogens.

      13              You state in your report that the presence of

      14    known carcinogens intensifies the carcinogenic potency

      15    of the product.       What did you mean by that statement?

      16    A.      I meant that having carcinogenic materials as

      17    contents adds to the effects that result in cancer.                   I

      18    call that potency.       So if you add carcinogenic

      19    materials to something that's already an irritant or

      20    even a carcinogen, it will just be more carcinogenic

      21    than it was before.

      22    Q.      Did you prepare an illustration that would help

      23    depict or demonstrate what you are describing?

      24    A.      Yes.

      25    Q.      Why don't you walk the Court through this
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 51 of 260 PageID:
                                 103449
                                Carson - Direct/Ms. O'Dell

                                                                             1306

       1    demonstrative.

       2    A.      This slide is a simple two-by-two quadrant

       3    system that depicts the exposure amount or essentially

       4    dose on the horizontal axis with increasing dose

       5    moving from left to right and carcinogenic potential

       6    or potency of individual materials from bottom to top

       7    on the vertical axis.

       8              So I think that the most common component of

       9    talcum powder which is platy talc has a low potential

      10    to produce carcinogenesis but a high exposure because

      11    it is most of the product.          So it is relegated to the

      12    bottom right quadrant.

      13              The fibrous form of talc which is present in

      14    all of these products is much more potent and has a

      15    stronger potential to produce cancer and is still

      16    present in a high quantity in these materials, and so

      17    it's relegated to the upper right quadrant here and it

      18    is the most carcinogenic aspect of the materials.

      19              The other materials, potential asbestos

      20    content, heavy metals, also are very high potency but

      21    are present only in trace amounts in the product and,

      22    therefore, have been relegated to a lesser potency,

      23    more orangeish than red.

      24              The fragrance chemicals that do contain

      25    carcinogens but are only present in very minute
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 52 of 260 PageID:
                                 103450
                                Carson - Direct/Ms. O'Dell

                                                                             1307

       1    quantities probably have the least potential of all

       2    ingredients in talcum powder to cause cancer.               So they

       3    have been relegated down to the yellow area, less

       4    important.

       5    Q.      Do all these individual components contribute to

       6    the carcinogen issue of the product?

       7    A.      Yes.

       8    Q.      Would it be fair to say they contribute to the

       9    whole in different relative amounts?

      10    A.      That's correct.

      11    Q.      Let me transition and ask you a specific

      12    question about asbestos.

      13              Based on your review of the literature and

      14    your experience and training as an occupational

      15    medicine physician, is there any safe level of

      16    asbestos?

      17    A.      No, there is not.

      18    Q.      And why is that?

      19    A.      Because any dose of a cancer causing material

      20    increases the risk of cancer to some extent.               We don't

      21    have information to show us that there is a safe level

      22    of any carcinogen at this point in time.             And so my

      23    opinion is any dose of a carcinogen increases the

      24    carcinogenic risk by some increment.

      25    Q.      There was an issue that was raised in the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 53 of 260 PageID:
                                 103451
                                Carson - Direct/Ms. O'Dell

                                                                             1308

       1    briefing for this Daubert process regarding nickel,

       2    chromium and cobalt, the heavy metals we have been

       3    talking about.      Have nickel, chromium and cobalt been

       4    shown in studies to be linked specifically with

       5    epithelial ovarian cancer?

       6    A.      Not that I'm aware.

       7    Q.      Is that necessary in order for those metals to

       8    have a carcinogenic effect in the ovaries?

       9    A.      It is not necessarily needed to have studies

      10    that they are carcinogenic to the ovarian tissue to

      11    know that they are carcinogenic elsewhere and have the

      12    potential to cause cancer in other tissues as well.

      13    Q.      And why is that?

      14    A.      Because cancer causation is a fairly general

      15    process, and although some organs seem to fall victim

      16    to certain carcinogens, it's because it's where those

      17    carcinogens locate and cause their effect, but the

      18    carcinogenic process is the same throughout.

      19              THE COURT:     I want to understand your answer

      20    because it was a little bit vague to me.             What you are

      21    saying is you don't need to have a study to link it to

      22    the epithelial cancer.         You don't need to know that

      23    because you know it causes cancer in other places, so

      24    there is no reason why it wouldn't cause it here.                Is

      25    that what you're trying to say --
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 54 of 260 PageID:
                                 103452
                                Carson - Direct/Ms. O'Dell

                                                                             1309

       1              THE WITNESS:      What I'm saying is that raises

       2    suspicion there could be a contribution to cancer

       3    causation in other tissues if you know it's a

       4    carcinogen somewhere else.

       5              THE COURT:     Other tissues, meaning it could

       6    have a possibility or not.          What is your testimony?

       7    Other tissues doesn't mean anything to me unless you

       8    are talking about ovarian.

       9              THE WITNESS:      I'm talking about ovarian.

      10              THE COURT:     So use those words.

      11              THE WITNESS:      Just because we don't have

      12    studies linking those metals to ovarian cancer, we

      13    still know those metals are carcinogenic for other

      14    tissues, and we can assume those same mechanisms that

      15    lead to carcinogenesis can operate in the ovaries if

      16    the potential for exposure exists.

      17              THE COURT:     That's what I thought your answer

      18    was.

      19    BY MS. O'DELL:

      20    Q.      Has it been demonstrated that the metals nickel,

      21    chromium and cobalt cause chronic inflammation?

      22    A.      Yes.   All three do participate in inflammatory

      23    reactions.

      24    Q.      And is that mechanism of inflammation for those

      25    metals part of what IARC considered in reaching its
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 55 of 260 PageID:
                                 103453
                                Carson - Direct/Ms. O'Dell

                                                                             1310

       1    conclusion at least for nickel and chromium that they

       2    are Group 1 carcinogens?

       3    A.      Yes, it is.

       4    Q.      Did you perform a Bradford Hill analysis in this

       5    case?

       6    A.      I did.

       7    Q.      Did you reach an opinion after having reviewed

       8    the totality of the evidence regarding causation?

       9    A.      Yes, I did.

      10    Q.      What is that opinion?

      11    A.      My opinion is that genital application of talcum

      12    powder over time raises the risk of ovarian cancer in

      13    everyone exposed and causes ovarian cancer in some of

      14    the people who are exposed.

      15    Q.      I put up a slide here.        Doctor, I want you to

      16    walk through your Bradford Hill analysis briefly for

      17    us.

      18              Before you do that, is employing the Bradford

      19    Hill guidelines something that you regularly do in

      20    your work as an academic physician and researcher?

      21    A.      It is.    I also teach it to students.

      22    Q.      Walk the Court through your Bradford Hill

      23    analysis in this situation, please.

      24    A.      There are in general nine considerations that

      25    were published by Sir Austin Bradford Hill in, I
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 56 of 260 PageID:
                                 103454
                                Carson - Direct/Ms. O'Dell

                                                                                1311

       1    believe, 1965, and they have been adopted as a primary

       2    method for looking at research evidence and causation.

       3               The first is "strength of association."              I

       4    determined mostly from the epidemiologic studies but

       5    also from the cell studies and the chronic

       6    inflammation that I determined was always present with

       7    talc exposure, that there is a strong association

       8    between talc exposure and the development of ovarian

       9    cancer.     So I felt this particular consideration and

      10    evidence for it was compelling.

      11               I also looked at the consistency.           If you

      12    consider the forest plot of the various studies

      13    looking at the connection from an epidemiological

      14    point of view over time, there is little doubt there

      15    is consistency among those studies almost all showing

      16    a positive odds ratio or relative risk, and the

      17    majority of those being statistically significant

      18    studies.

      19               So I determined there is consistency of the

      20    studies and found that consideration was compelling as

      21    well.

      22               Specificity is a little less easy to define,

      23    but essentially it means that this exposure causes a

      24    specific disease and not other diseases, and that

      25    there is not a lot of confounding.            We know that
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 57 of 260 PageID:
                                 103455
                                Carson - Direct/Ms. O'Dell

                                                                             1312

       1    ovarian cancer occurs at a particular rate in women.

       2    What we have shown through research is that it occurs

       3    more often in women who use talcum powder for hygienic

       4    purposes on a regular basis.          So based on that

       5    information, I believe the specificity consideration

       6    is satisfied.

       7               For temporality, which means the exposure must

       8    occur before the effect, all of the studies that have

       9    looked at this have assessed retrospective talcum

      10    powder exposure and the experimental studies as well.

      11    So temporality is satisfied here.

      12    Q.      Did you consider biologic gradient or

      13    dose-response?

      14    A.      I did.    Most of the -- certainly, with the cell

      15    studies and so forth, we do see dose-response at that

      16    level, but in whole humans we also see it in the

      17    epidemiology studies, although most of the

      18    epidemiology studies were not able to test for

      19    dose-response relationship.          Several of those that

      20    attempted to do that were able to show a dose-response

      21    relationship, and among those, the Schildkraut study,

      22    the Penninkilampi meta-analysis studies that

      23    accumulated data, and the Cramer 2016 and Wu 2009

      24    studies.

      25    Q.      How about biologic plausibility?           What's your
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 58 of 260 PageID:
                                 103456
                                Carson - Direct/Ms. O'Dell

                                                                             1313

       1    opinion regarding that particular consideration?

       2    A.      The numerous authors that have discussed

       3    inflammation as a primary mechanism for the production

       4    of ovarian cancer make very compelling arguments that

       5    fit very well into the research milieu.             All of the

       6    research that has been done on the occurrence of

       7    ovarian cancer and its relationship to talc exposure

       8    and talcum powder use.         So I felt that biological

       9    plausibility was very compelling and well described.

      10              The coherence means that the conclusions that

      11    are drawn from the research that has been considered

      12    do not violate any central scientific laws or

      13    understanding, and everything makes sense regarding

      14    the biological plausibility, the positive odds ratios

      15    in women who have been exposed to talcum powder versus

      16    those who haven't.       And so the coherence consideration

      17    of Bradford Hill is satisfied.

      18              The experiment consideration requires that

      19    interventions be made or tested that can alter results

      20    and explain or confirm the conclusions or mechanisms

      21    that have been proposed.         We know there are a number

      22    of interventions such as tubal ligation that blocks

      23    the migration pathway that results in a reduced

      24    incidence of ovarian cancer.          So that suggests that

      25    that theory is correct.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 59 of 260 PageID:
                                 103457
                                Carson - Direct/Ms. O'Dell

                                                                             1314

       1              And various other experiments similar to that

       2    can be stated, things like other surgical occurrences

       3    or the use of drugs that prevents ovulation.               All of

       4    these things reduce the occurrence of ovarian cancer.

       5    Q.      Did you consider analogy?

       6    A.      Analogy is coming up with a similar kind of

       7    example that you can show there is either a

       8    structure-function relationship or strong similarity,

       9    and the example of asbestos as a mineral which is very

      10    similar to talc both chemically and structurally and

      11    has been shown to cause ovarian cancer, I felt was a

      12    good analogy, although the chemical composition may be

      13    slightly different and the potency for carcinogenesis

      14    may be somewhat different.          I think it's a good

      15    analogy and I believe that talcum powder acts in a

      16    very similar way to produce ovarian carcinogenesis as

      17    asbestos does.

      18    Q.      Did you give weight to certain of these factors

      19    more than others?       Did you weigh them?

      20    A.      I weighed the strength of association, the

      21    consistency of the results, and the well-described

      22    biological plausibility most highly in arriving at my

      23    conclusions.

      24    Q.      We talked earlier about a concept called a

      25    complete carcinogen?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 60 of 260 PageID:
                                 103458
                                Carson - Direct/Ms. O'Dell

                                                                             1315

       1               THE COURT:    How much longer do you have?           It's

       2    11:30.

       3               MS. O'DELL:     Five minutes.      Maybe less.

       4               THE COURT:    Let's finish that up and take a

       5    break.

       6    Q.       Did you make a determination of what type of

       7    carcinogen talcum powder products represent?

       8    A.       I concluded that talcum powder is a complete

       9    carcinogen because it participates both in producing

      10    DNA damage at the initiation step and chronic

      11    inflammation which is the promotion step.              So it does

      12    both.

      13    Q.       Have others agreed with your opinion,

      14    Dr. Carson, that there is a cause and effect

      15    relationship between the genital use of talcum powder

      16    and ovarian cancer?

      17    A.       Yes.

      18    Q.       Is the Penninkilampi report one of those -- are

      19    those researchers that have agreed with your opinion?

      20    A.       Yes.   This is a meta-analysis reported last year

      21    looking at all the same studies that we've considered

      22    and have been talking about, and it concluded:

      23               "The confirmation of an association in cohort

      24    studies between perineal talc use and serous invasive

      25    ovarian cancer is suggestive of a causal association."
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 61 of 260 PageID:
                                 103459
                                Carson - Direct/Ms. O'Dell

                                                                             1316

       1    Q.      Did Health Canada also consider the question and

       2    reach a conclusion regarding whether talcum powder

       3    causes ovarian cancer?

       4    A.      It did.    Health Canada determined, based on all

       5    of the literature that was reviewed and various other

       6    supporting evidence, that available data are

       7    indicative of a causal effect between talcum powder

       8    and ovarian cancer.

       9              MS. O'DELL:      Your Honor, absent any questions

      10    from you, I have nothing further.

      11              THE COURT:     Okay.    We'll take a break now.

      12    You can step down for a couple of minutes as well.

      13              THE DEPUTY CLERK:       All rise.

      14              (Recess.)

      15              (Continued on the next page.)

      16    ///

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 62 of 260 PageID:
                                  103460
                                Carson - Cross/Mr. Williams

                                                                             1317

       1               THE DEPUTY CLERK:      All rise.

       2               THE COURT:    Thank you.

       3

       4    ARCH CARSON, resumed.

       5

       6    CROSS-EXAMINATION

       7    BY MR. WILLIAMS:

       8    Q.      Good morning, Dr. Carson.         We haven't met.       My

       9    name is Bart Williams and I have some questions

      10    concerning your opinions.         Okay?

      11    A.      Okay.

      12    Q.      Dr. Carson, you were retained in this litigation

      13    to explain the relationship between the habitual

      14    perineal use of talcum powder for personal hygiene and

      15    the subsequent development of ovarian cancer in users.

      16    Correct?

      17    A.      I was asked to evaluate that relationship and

      18    render an opinion, yes.

      19    Q.      Your opinion is that "habitual perineal

      20    application of talcum powder products causes ovarian

      21    cancer in some users and raises the risk of ovarian

      22    cancer in all users."

      23               Is that correct?

      24    A.      That is correct.

      25    Q.      By "habitual," you mean routine use over an
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 63 of 260 PageID:
                                  103461
                                Carson - Cross/Mr. Williams

                                                                              1318

       1    extended period of time, months or years.              Correct?

       2    A.      Correct.

       3    Q.      You cannot get any more specific than that in

       4    terms of the exposure to talcum powder, that a

       5    habitual user of it would have.            Right?

       6    A.      Well, we can look at it more specifically.              But

       7    the information that we can develop really doesn't

       8    answer that question for us.          So in terms of my

       9    opinion, I cannot get more specific.

      10    Q.      One of the basic tenets of toxicology is that

      11    the dose makes the poison.          That's the old saying.

      12    Correct?

      13    A.      Correct.

      14    Q.      That means that a substance can be harmless or

      15    even be good for you if you are exposed to a small

      16    amount of the substance but that same substance can be

      17    harmful at higher levels.         Right?

      18    A.      Actually, toxicologists usually interpret that

      19    saying as a dose-response relationship meaning that a

      20    low dose produces a small effect and a larger dose

      21    will produce a greater effect or an effect in more of

      22    an exposed population.         It doesn't say anything about

      23    it being good for you at a low dose.

      24    Q.      For example, theoretically, water can kill you

      25    if you drink too much of it.          Right?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 64 of 260 PageID:
                                  103462
                                Carson - Cross/Mr. Williams

                                                                             1319

       1    A.       That's correct.

       2    Q.       Water is good for you?

       3    A.       You need it to live.

       4    Q.       So can oxygen, meaning breathing oxygen at a

       5    higher than normal partial pressure leads to hyperoxia

       6    and can cause oxygen toxicity or oxygen poisoning.

       7    Correct?

       8    A.       Yes.

       9    Q.       Dose is important.      Would you agree with that?

      10    A.       Yes.

      11    Q.       We can agree even when it comes to a known

      12    carcinogen, a safe level of exposure can be possible.

      13    Right?

      14    A.       I disagree with that.       As I've said I think I

      15    agree with most scientists that any exposure to a

      16    carcinogen increases risk of cancer to some extent.

      17    Q.       The concept of threshold is a concept you deal

      18    with day-to-day in your life as a toxicologist.

      19    Correct?

      20    A.       That's correct.

      21    Q.       Benzene, for example, is a known carcinogen.

      22    Right?

      23    A.       Yes.

      24    Q.       IARC classifies benzene as a Group 1 carcinogen

      25    to humans.      Right?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 65 of 260 PageID:
                                  103463
                                Carson - Cross/Mr. Williams

                                                                             1320

       1    A.       Yes.

       2    Q.       It is related to leukemia as the form of cancer.

       3    Correct?

       4    A.       Correct.

       5    Q.       You know as a matter of personal knowledge just

       6    a few months ago in March of 2019 levels of benzene

       7    were elevated in Dear Park, Texas, after a fire at a

       8    petrochemical plant.        Right?

       9    A.       They were elevated on one sample out of many

      10    over three days.

      11    Q.       Hourly benzene concentrations on that occasion

      12    reached above 180 parts per billion in the areas near

      13    Dear Park.      You remember that, right?

      14    A.       Yes.

      15    Q.       In your opinion, the levels of airborne benzene

      16    in the areas surrounding Dear Park did not rise to the

      17    levels of a health effect concern.            True?

      18    A.       That's correct.

      19    Q.       You were actually quoted in the newspaper

      20    stating words to that effect; that is, that the

      21    benzene levels were not a health effect concern.

      22    Right?

      23    A.       That's correct.

      24    Q.       With respect to benzene, it is your opinion,

      25    there is a level of exposure that is not a concern
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 66 of 260 PageID:
                                  103464
                                Carson - Cross/Mr. Williams

                                                                               1321

       1    from a health effects standpoint.            Right?

       2    A.      No, that is not what I said.

       3    Q.      Do you deny that you said to the Houston

       4    Chronicle in March that after this benzene exposure

       5    occurred, that you did not believe the benzene levels

       6    had risen to a level of "health effects concern"?

       7    A.      I may have said something to that effect.             I

       8    don't recall the actual statement that I made.

       9    Q.      Let's take a look at it.         If you look in your

      10    book.    You should have two books in front of you.                The

      11    first book has Exhibits A, B and C, and then in your

      12    second volume, which is the one I would like you to

      13    pull out, now they are labeled as P exhibits.               This

      14    one is Exhibit Carson 516.

      15    A.      All right.

      16              MR. WILLIAMS:      Your Honor, you would be in

      17    volume No. 3.

      18    Q.      See the first page of that is the headline of an

      19    article written March 21, 2019, experts:

      20              "Benzene levels stoke fears but unlikely to

      21    cause health effects."         See that?

      22    A.      Yes.

      23    Q.      If you turn to page 2 of Exhibit 516 it says:

      24              "A UT Health School of Public Health medical

      25    toxicologist noted that the standard applied in the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 67 of 260 PageID:
                                  103465
                                Carson - Cross/Mr. Williams

                                                                             1322

       1    recommendation of a shelter in place warning was a

       2    conservative one not meant to suggest benzene levels

       3    had risen to the level of a health effects concern.

       4    Their standard for the shelter in place recommendation

       5    was to be absolutely protective of people should a

       6    larger concentration of materials be emitted from the

       7    plant said Dr. Arch Carson, whose expertise is

       8    exposure to industrial and environmental toxins.

       9    Fortunately that did not occur."

      10              Did they quote you correctly?

      11    A.      Yes, they did.

      12    Q.      In the case of benzene in this particular

      13    exposure in Texas, you were of the opinion there was a

      14    level of exposure that was not a concern from a health

      15    effects standpoint.        Right?

      16    A.      I think I need to explain that there was no

      17    information that showed that anyone had been exposed

      18    to any benzene.       This was a sampling result that was

      19    designed to be precautionary and to detect a plume of

      20    benzene or other chemicals should it start making its

      21    way toward a population center.

      22    Q.      There was a benzene release.          Correct?

      23    A.      There was a release of some benzene, yes.

      24    Q.      But you don't deny the quotations I just read

      25    were in fact made by you?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 68 of 260 PageID:
                                  103466
                                Carson - Cross/Mr. Williams

                                                                             1323

       1    A.      I don't deny it.

       2    Q.      You have written peer-reviewed publications for

       3    the proper methodology for estimating exposure levels.

       4    Is that right?

       5    A.      Could you point me toward the publications you

       6    are referring to.

       7    Q.      Let me do some things first.

       8              Toxicologists study the safety and biological

       9    effects of drugs and chemicals and agents and other

      10    substances on living organisms.           Correct?

      11    A.      Yes.

      12    Q.      As a medical toxicologist, your focus is on

      13    humans.    Right?

      14    A.      That's correct.

      15    Q.      And toxicologists develop methods to determine

      16    harmful effects of various substances.             Right?

      17    A.      Yes.

      18    Q.      They develop methods to determine doses that

      19    cause those harmful effects.          Right?

      20    A.      Yes.

      21    Q.      Toxicologists also determine safe exposure

      22    limits.    Correct?

      23    A.      In some cases.

      24    Q.      Now, take a look, if you would -- I want to show

      25    you one of the publications that you have authored.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 69 of 260 PageID:
                                  103467
                                Carson - Cross/Mr. Williams

                                                                             1324

       1    It's in your second notebook.          It's Carson 506.       It's

       2    a 1985 study or publication.          Were you in fact one of

       3    the authors of this article?

       4    A.       Yes.

       5    Q.       Take a look, if you would, at page 1, the first,

       6    sentence left-hand column, under "Introduction."                This

       7    says:

       8               "An important step in studies relating to work

       9    or health" -- "An important step in studies relating

      10    to worker health in industrial exposure is the

      11    estimation of mean exposure levels."

      12               That's what is in the abstract at the top.

      13    Right?

      14    A.       Yes.

      15    Q.       "Exposure level" refers to the level that is the

      16    amount or the dose of a particular substance that a

      17    person is exposed to.        Right?

      18    A.       Yes.

      19    Q.       In the first sentence -- strike that.

      20               An exposure level in this context, the context

      21    of the first sentence of your abstract, means the

      22    level of worker exposure to chemicals or other

      23    quantifiable hazards.        Is that right?

      24    A.       Yes.

      25    Q.       On page 1, left-hand column, in the first
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 70 of 260 PageID:
                                  103468
                                Carson - Cross/Mr. Williams

                                                                             1325

       1    sentence under "Introduction" you wrote, you and your

       2    colleagues:

       3              "An important step in many occupational health

       4    studies is the estimation of the mean level of worker

       5    exposure to chemicals or other quantifiable hazards."

       6              Right?

       7    A.      Yes.

       8    Q.      In your published papers you have suggested

       9    specific ways to estimate something called "mean

      10    exposure levels."       Right?

      11    A.      Right.

      12    Q.      Jumping over to the right-hand column on page

      13    No. 1 of Exhibit Carson 506, let me direct you to the

      14    first full paragraph on that right side.             You wrote:

      15              "This report suggests some established

      16    statistical approaches to estimating category means

      17    and standard errors and to quantify variability."

      18              That's what you wrote?

      19    A.      Yes.

      20    Q.      What are "category means"?

      21    A.      Means are the arithmetic average of exposures

      22    and categories would be different exposure groups

      23    however they are determined.          So you would estimate

      24    the arithmetic average exposure to those individual

      25    groups.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 71 of 260 PageID:
                                  103469
                                Carson - Cross/Mr. Williams

                                                                                1326

       1    Q.       Now, for purposes of formulating your opinion in

       2    this case, I take it you did not estimate category

       3    means.     Right?

       4    A.       In what context?      I didn't catch your question.

       5    Q.       For purposes of formulating your opinion in this

       6    case, I take it you did not estimate category means of

       7    exposure for women who use talcum powder?

       8    A.       No, I didn't manipulate the original data.             I

       9    let the authors of those original studies and the

      10    meta-analyses do that for me.

      11    Q.       You did not estimate standard errors for dose

      12    categories; did you?

      13    A.       That's correct.     Although they were presented in

      14    some cases.

      15    Q.       You did not quantify dose variability yourself?

      16    A.       I noted it as an issue.

      17    Q.       You did not quantify it yourself.          Correct?

      18    A.       I did not.

      19    Q.       You did not do any modeling or assessment of the

      20    quantity of baby powder that was involved with daily

      21    use.     Is that right?

      22    A.       I did do some back of the envelope calculations

      23    to get an idea of roughly the amount of substance we

      24    were talking about.

      25    Q.       Take a look at the red notebook there that
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 72 of 260 PageID:
                                  103470
                                Carson - Cross/Mr. Williams

                                                                             1327

       1    contains your previous testimony.

       2              MR. WILLIAMS:      Your Honor, permission to read

       3    from page 231 of Dr. Carson's deposition testimony --

       4    actually 232, lines 8 through 12.

       5              THE COURT:     Okay.

       6    BY MR. WILLIAMS:

       7    Q.      (Reading.)

       8              "QUESTION:     You did not do any modeling or any

       9    assessment of the quantity of baby powder that was

      10    involved with daily use.         Is that right?

      11              "ANSWER:     No, I relied on those others."

      12              That was your testimony.         Correct?

      13    A.      Yes.

      14    Q.      Now, you relied on the authors of the primary

      15    studies for any information concerning dose.               Right?

      16    A.      That's correct.

      17    Q.      You do not know as you sit here today and you

      18    cannot assist the Court in determining how much talcum

      19    powder any particular woman applies each time she uses

      20    a talcum powder product.         Right?

      21    A.      If you would like me to assist the Court in

      22    understanding that, I do have opinions about that, and

      23    I have, as I mentioned a moment ago, done some back of

      24    the envelope calculations, which I have not published

      25    and would not because they are just that, they are
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 73 of 260 PageID:
                                  103471
                                Carson - Cross/Mr. Williams

                                                                             1328

       1    estimates.     I have done them.

       2    Q.      You have stated that it has been difficult to

       3    estimate exactly the quantity of talcum powder

       4    administration during personal hygiene activities.                Is

       5    that right?

       6    A.      That's correct.

       7    Q.      There is no standard dose as there would be, for

       8    example, for a prescription medication.             True?

       9    A.      That's correct.

      10    Q.      It is difficult to determine the dose or the

      11    quantity of talc to which perineal talc users have

      12    been exposed.      Right?

      13    A.      I think it is difficult, yes.

      14    Q.      Now, duration and frequency are the only

      15    surrogates that we have for dose according to the

      16    literature.     Correct?

      17    A.      Those are the principal surrogates for dose that

      18    have been used in the epidemiological literature

      19    regarding this issue, yes.

      20    Q.      You have testified that duration and frequency

      21    are the only surrogates we have for dose; have you

      22    not?

      23    A.      As far as I know, that is the case.

      24    Q.      You cannot tell us how much talc actually

      25    reaches the ovaries from any given application of
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 74 of 260 PageID:
                                  103472
                                Carson - Cross/Mr. Williams

                                                                             1329

       1    talc.    Right?

       2    A.      That's correct.

       3    Q.      And that is because that dose has not been

       4    quantified.       True?

       5    A.      That's true.

       6    Q.      It has not been quantified by you?

       7    A.      Correct.

       8    Q.      It has not been quantified by any of the studies

       9    that you have reviewed in preparing for your opinions

      10    here.    Right?

      11    A.      That's correct.

      12    Q.      You have not determined a threshold level of

      13    exposure to talcum powder products that in your view

      14    causes ovarian cancer.         Correct?

      15    A.      I believe I testified I don't believe there is

      16    one.

      17    Q.      In forming your opinion, you have not determined

      18    a level of harmful exposure to talcum powder products

      19    that causes ovarian cancer.          Correct?

      20    A.      I testified that any talcum powder raises the

      21    risk of ovarian cancer and may in one person in a

      22    million or more cause ovarian cancer.

      23              MR. WILLIAMS:      Permission to read from page

      24    354 of Dr. Carson's deposition.

      25              THE COURT:      All right.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 75 of 260 PageID:
                                  103473
                                Carson - Cross/Mr. Williams

                                                                             1330

       1              MR. WILLIAMS:      Line 24, through page 355, line

       2    4.

       3    Q.      (Reading.)

       4              "QUESTION:      So in forming your opinion,

       5    Dr. Carson, you have not determined a level of harmful

       6    exposure to talcum powder products that causes ovarian

       7    cancer?

       8              "ANSWER:      That's correct."

       9    Q.      Dr. Carson, your opinion in this case is that

      10    any perineal application of talcum powder increases a

      11    woman's risk of developing ovarian cancer.              Right?

      12    A.      Yes.

      13    Q.      You believe that a zero threshold approach is

      14    proper until we have more information.             That's your

      15    belief.    Right?

      16    A.      Yes, I do.

      17    Q.      You have told us that the reason -- the reason

      18    that you are using a zero threshold approach in this

      19    matter is not because you have actually seen studies

      20    saying that perineally applied talc in any amount is

      21    cancerous.     Right?

      22    A.      Would you repeat that question?

      23    Q.      Surely.     I want to be precise.

      24              The reason that you are using a zero threshold

      25    approach in this matter is not because you have
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 76 of 260 PageID:
                                  103474
                                Carson - Cross/Mr. Williams

                                                                             1331

       1    actually seen studies saying that perineally applied

       2    talc in any amount is cancer causing?

       3    A.      I would disagree with that statement because I

       4    have seen epidemiologic studies that define a

       5    dose-response relationship to an increase in ovarian

       6    cancer related to talcum powder use.

       7    Q.      It is your opinion that "there is no threshold

       8    of exposure for risk, and because of that you are

       9    correct to use a zero threshold approach until we know

      10    more about the possibility of a threshold below which

      11    exposure would be safe."

      12              Those are your words.        Right?

      13    A.      That's correct.

      14    Q.      And at the current time, according to you, we do

      15    not have information concerning an exposure level

      16    below which this product, talcum powder, would be

      17    safe.    Right?

      18    A.      That's right.

      19    Q.      So you are actually testifying in this case that

      20    any talcum powder use in the perineal area increases a

      21    woman's risk of ovarian cancer because you do not have

      22    a dose at which harm occurs.          Right?

      23    A.      There is no threshold dose that is known and,

      24    based on what's known about carcinogenesis, any

      25    exposure results in some increase in risk.              So that's
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 77 of 260 PageID:
                                  103475
                                Carson - Cross/Mr. Williams

                                                                             1332

       1    my opinion.

       2    Q.      As a matter of methodology for toxicologists

       3    analyzing a substance, isn't the scientific inquiry

       4    supposed to be about whether a particular dose level

       5    can cause harm?

       6    A.      No, not at all.      We see lots of different

       7    knowledge and there are many blanks and gaps in our

       8    understanding.      So many pieces of research, many new

       9    pieces of data fill in multiple areas of gaps in our

      10    knowledge, not just related to dose.

      11    Q.      Let me ask you this, Doctor:          You do not know

      12    one way or the other whether courts in this

      13    jurisdiction have accepted or rejected this no safe

      14    level or no threshold model for substance exposure

      15    that you are advancing in this case, do you?

      16              MS. O'DELL:      Your Honor, I would object to the

      17    degree it calls for a legal conclusion.             Dr. Carson is

      18    not here to testify what courts have ruled or not

      19    ruled in this jurisdiction, so I would object to the

      20    question.

      21              THE COURT:     I'll sustain that.

      22    BY MR. WILLIAMS:

      23    Q.      Let me ask it this way:        Does your conclusion,

      24    Doctor, that there is no safe dose for application of

      25    talcum powder fly in the face of the toxicological law
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 78 of 260 PageID:
                                  103476
                                Carson - Cross/Mr. Williams

                                                                             1333

       1    of dose-response; that is, that the dose makes the

       2    poison?

       3    A.      No, it doesn't.      It's entirely in keeping with

       4    that.

       5    Q.      Isn't it true one thing you would need to have

       6    in order to figure out the threshold risk for talcum

       7    powder or any other substance is dose information?

       8    A.      Yes.   I think that would be true.

       9    Q.      Your opinion is we don't have dose information

      10    to combine with the epidemiologic results.              True?

      11    A.      We do have dose information in terms of

      12    frequency and duration as you mentioned before.

      13              MR. WILLIAMS:      Permission to read, your Honor?

      14              THE COURT:     Yes.

      15    Q.      Let me direct your attention to page 325 of your

      16    deposition, line 7, through 326, line 10:

      17              "QUESTION:     Did you make any attempt to

      18    extrapolate a de minimus risk level?"

      19              There is an objection.

      20              "ANSWER:     I did not.     It would be nice to be

      21    able to do that considering that most of us have had

      22    talcum powder exposure of one sort or another during

      23    our lives, and it is something that seems to have been

      24    felt to be very useful.         So it would be nice to be

      25    able to that exercise, but I haven't -- I have not
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 79 of 260 PageID:
                                  103477
                                Carson - Cross/Mr. Williams

                                                                             1334

       1    been prevented -- presented with the information to

       2    approach that nor am I aware of anyone else who's been

       3    able to do that.

       4              "QUESTION:     What information would you need

       5    that you don't have?

       6              "ANSWER:     Well, we need dose information,

       7    first of all, which we don't have, to combine with the

       8    epidemiologic results.         We need to define the

       9    mechanistic issues better than they are currently, and

      10    at that point I think we would be able to make some

      11    strong conclusions regarding potential thresholds of

      12    hazard doses."

      13              That was your testimony.         Right?

      14    A.      Yes, I agree with that.

      15    Q.      Your opinion is that we do not have dose

      16    information to combine with the epidemiologic results,

      17    as you testified in your deposition.              True?

      18    A.      That dose information I'm talking about is not

      19    doses associated with the epidemiologic studies.                It's

      20    doses from other sources that we could combine with

      21    information that we have from the epidemiologic

      22    studies to arrive at conclusions regarding thresholds.

      23    Q.      But you don't have that.         Right?

      24    A.      I don't have that.

      25    Q.      In addition to information on dose, you believe
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 80 of 260 PageID:
                                  103478
                                Carson - Cross/Mr. Williams

                                                                             1335

       1    that in order to figure out the threshold risk level

       2    for talcum powder, you would need, as you said in that

       3    testimony a moment ago, a better definition of

       4    mechanistic issues than we currently have.              Right?

       5    A.      Yes.

       6    Q.      And the mechanistic issues that you were

       7    referring to refers to the biologic mechanism through

       8    which talcum powder purportedly could cause ovarian

       9    cancer.    Right?

      10    A.      Yes.

      11    Q.      And we don't have that.        Right?

      12    A.      We have a lot of it.        We don't have enough to be

      13    able to predict thresholds for exposure risk of cancer

      14    and ovarian cancer.

      15    Q.      What you said in your deposition was that we

      16    would need to define the mechanistic issues better

      17    than they are currently.         Right?

      18    A.      In order to determine safe exposure thresholds.

      19    Q.      Fair enough.

      20              Let's sum this up.        You do not know the amount

      21    or dose of talc to which a woman is exposed at the

      22    time she uses talc perineally.            Right?

      23    A.      Not for any one woman, no.

      24    Q.      You do not know the amount of talcum powder that

      25    actually reaches the ovaries from any given
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 81 of 260 PageID:
                                  103479
                                Carson - Cross/Mr. Williams

                                                                             1336

       1    application of talc in the perineal area?

       2    A.      That's correct.

       3    Q.      You have not calculated the threshold level of

       4    harmful exposure to talc?

       5    A.      That's correct.

       6    Q.      You have not determined the level of exposure to

       7    talcum powder products that is required to cause

       8    ovarian cancer.       Right?

       9    A.      I think that any exposure to the ovary increases

      10    the risk of the cancer.

      11    Q.      In forming your opinion, Dr. Carson, you have

      12    not determined a level of harmful exposure to talcum

      13    powder products that causes ovarian cancer?

      14    A.      I determined that any exposure raises the risk

      15    of ovarian cancer.

      16              MR. WILLIAMS:        Permission to read, your Honor.

      17              THE COURT:     Yes.

      18              MR. WILLIAMS:        Page 354 of Dr. Carson's

      19    deposition, line 24, through 355, line 4.

      20    Q.      (Reading.)

      21              "QUESTION:     So in forming your opinion,

      22    Dr. Carson, you have not determined a level of harmful

      23    exposure to talcum powder products that causes ovarian

      24    cancer?

      25              "ANSWER:     That's correct."
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 82 of 260 PageID:
                                  103480
                                Carson - Cross/Mr. Williams

                                                                             1337

       1              Despite all of the things that you have not

       2    done, as a matter of methodology, you opine in this

       3    case that any exposure to talcum powder can cause

       4    ovarian cancer.       True?

       5    A.      That's correct.       And in the next response to the

       6    next question in my deposition, that's exactly what I

       7    said.

       8    Q.      I'm aware.

       9              Do you believe that the failure of a

      10    toxicologist to conduct a dose assessment is important

      11    as a matter of methodology?

      12    A.      It can be in some circumstances.

      13    Q.      Now, your expert opinion was excluded under the

      14    Daubert standard in a federal court in Texas in the

      15    matter of Berleson v. Texas Department of Criminal

      16    Justice; was it not?

      17    A.      Yes, it was.

      18    Q.      Part of the reason that the Court excluded your

      19    opinion in Berleson was because you failed to conduct

      20    a dose assessment.       True?

      21    A.      The explanation of that is fairly complicated.

      22    But it was -- it in part related to conducting a dose

      23    assessment, yes.

      24    Q.      In the Berleson matter you opined a plaintiff

      25    had been exposed to a sufficient level of thorium dust
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 83 of 260 PageID:
                                  103481
                                Carson - Cross/Mr. Williams

                                                                             1338

       1    to cause his respiratory track cancers.             Do you

       2    remember that, yes?

       3    A.       Yes.

       4    Q.       Your opinion was excluded because you did not

       5    calculate the level of the plaintiff's exposure.

       6    Right?

       7    A.       To some extent, yes.

       8    Q.       And your opinion was excluded because you did

       9    not calculate a threshold level of harmful exposure

      10    required to cause cancer by reason of exposure to

      11    thorium.        Correct?

      12    A.       That's not entirely true; and being out of

      13    context, as it is, I think I can explain some more

      14    detail regarding that that would bring the context to

      15    that decision.

      16    Q.       Just so we're clear, and without getting into

      17    the detail, you can do it on redirect examination, I'm

      18    sure, but my question is simply this:             The opinion

      19    that excluded your testimony on Daubert grounds

      20    excluded your testimony in part because you did not

      21    calculate the threshold level of harmful exposure

      22    required to cause cancer?

      23    A.       Yes.

      24    Q.       Doctor, in your opinion, there is asbestos

      25    contamination in talcum powder products, and that
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 84 of 260 PageID:
                                  103482
                                Carson - Cross/Mr. Williams

                                                                             1339

       1    contamination intensifies, in your words, the

       2    product's carcinogenic effect.           Correct?

       3    A.      That's correct.

       4    Q.      You are not a mineralogist?

       5    A.      That's true.

       6    Q.      And you are not a geologist?

       7    A.      That's correct.

       8    Q.      Although you have awareness and training

       9    regarding asbestos as it relates to occupational and

      10    general environmental exposures, you do not hold

      11    yourself out as an asbestos expert.            True?

      12    A.      Outside of that context, no.

      13    Q.      Your opinion -- strike that.

      14              You mean the context of the preface of my

      15    question.      Correct?

      16    A.      Outside of the context of human health effects,

      17    no.

      18    Q.      Your opinion as a medical toxicologist

      19    testifying to Her Honor is that any amount of asbestos

      20    can cause ovarian cancer.         Right?

      21    A.      Any amount of asbestos exposure to the ovary has

      22    the potential to cause ovarian cancer.

      23    Q.      You agree that asbestos is found in the

      24    environment.      Right?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 85 of 260 PageID:
                                  103483
                                Carson - Cross/Mr. Williams

                                                                             1340

       1    Q.      Including in our air and drinking water?

       2    A.      Yes.

       3    Q.      As a matter of fact, IARC has stated that even

       4    in rural locations, a typical concentration of

       5    asbestos is 10 fibers per cubic meter.             Right?

       6    A.      Yes.

       7    Q.      And in urban locations, typical concentrations

       8    are tenfold higher.        Right?

       9    A.      Yes.

      10    Q.      In indoor air, the concentration of asbestos

      11    ranges between 30 and 6000 fibers per cubic meter.

      12    True?

      13    A.      Possibly.

      14    Q.      Do you remember that as part of the IARC

      15    monograph that you reviewed?

      16    A.      I don't remember that specific statement.

      17    Q.      Let's take a look.

      18              I would ask you to look at Exhibit A 70 which

      19    should be in your first binder, the IARC monograph.

      20    I'll direct your attention to page 240.

      21    A.      Okay.

      22    Q.      My question is:      Do you remember that in the

      23    IARC monograph at page 240, the writers wrote:

      24              "In indoor air, eg., in homes, schools and

      25    other buildings, measured concentrations of asbestos
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 86 of 260 PageID:
                                  103484
                                Carson - Cross/Mr. Williams

                                                                             1341

       1    are in the range of 30 to 6000 fibers per cubic

       2    meter."

       3    A.      I see that.

       4    Q.      Based on these findings by IARC, a person could

       5    inhale or ingest asbestos fibers from the air they

       6    breathe.       Right?

       7    A.      Yes.

       8    Q.      IARC also said the general population can be

       9    exposed to asbestos in drinking water.             Right?

      10    A.      Yes.

      11    Q.      And that concentration, that is, drinking water,

      12    they said can range anywhere from less than 1 fiber

      13    per milliliter to 10 to 300 million fibers per liter

      14    or even higher.         Right?

      15    A.      I don't recall that either.          I think it's a

      16    reasonable thing to state.

      17    Q.      Take a quick look at page 244 of the monograph

      18    in front of you.         It carries over to page 245.        Does

      19    looking at that refresh your memory that the numbers I

      20    cited were stated by IARC in the monograph?

      21    A.      Yes.

      22    Q.      You did not attempt to compare the levels of

      23    asbestos exposure that you believe result from

      24    perineal application of cosmetic talc to the levels of

      25    asbestos exposure that occur in our daily lives.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 87 of 260 PageID:
                                  103485
                                Carson - Cross/Mr. Williams

                                                                               1342

       1    Correct?

       2    A.      That's correct.

       3    Q.      You've testified that you do not know whether

       4    all talcum powder products that are on the market

       5    contain asbestos.       Right?

       6    A.      Correct.

       7    Q.      You've also testified that all talcum powder

       8    products contain a certain amount of asbestos.               You

       9    said it both ways.       Correct?

      10    A.      They all contain a certain amount of asbestiform

      11    fibers as discussed in the IARC documents.

      12    Q.      Is that what the IARC document says?            Does it

      13    say all talcum powder products contain asbestiform

      14    products?      Can you point us to that?

      15    A.      That's what I said based on my research.

      16    Q.      That is not what the IARC monograph said.             True?

      17    A.      I don't recall if the IARC monograph addressed

      18    that.

      19    Q.      You have not attempted to quantify any alleged

      20    contaminant including asbestos in Johnson & Johnson's

      21    talcum powder products.          Correct?

      22    A.      Correct.

      23    Q.      You defer to other experts plaintiffs hired for

      24    that.    Right?

      25    A.      Yes.    I also used Johnson & Johnson's own
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 88 of 260 PageID:
                                  103486
                                Carson - Cross/Mr. Williams

                                                                             1343

       1    internal documents and those of its suppliers.

       2    Q.      I direct your attention to page 143 of your

       3    deposition:

       4              "QUESTION:     Have you made any effort to

       5    quantify the amount of any alleged contaminant in the

       6    Johnson & Johnson Consumer talcum powder?

       7              "ANSWER:     That wasn't my charge.         I defer to

       8    the other experts in this case."

       9              That was your testimony.         Correct?

      10    A.      Correct.

      11    Q.      Do you know one way or the other whether any of

      12    the experts plaintiffs' counsel has hired have

      13    quantified the alleged contaminants in Johnson &

      14    Johnson talcum powder products?

      15    A.      Yes.   I think there has been an attempt to

      16    quantify things like asbestos and fibers in Johnson &

      17    Johnson powder products.

      18    Q.      You believe there has been some quantification

      19    for purposes of this MDL proceeding of the amount of

      20    the alleged contaminants in J&J talcum powder

      21    products?

      22    A.      Yes.

      23    Q.      To be clear, your opinion that talcum powder

      24    causes ovarian cancer is not dependent on talcum

      25    powder products containing asbestos.            Right?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 89 of 260 PageID:
                                  103487
                                Carson - Cross/Mr. Williams

                                                                             1344

       1    A.      That's correct.

       2    Q.      In other words, it would still be your opinion

       3    that talcum powder causes ovarian cancer even if it

       4    did not contain asbestos?

       5    A.      Yes, it would.

       6    Q.      You do not personally have expertise to

       7    determine whether there is asbestos in J&J's talc

       8    products.     True?

       9    A.      Well, I could run the studies myself.            I've done

      10    that sort of thing before, but I haven't been asked to

      11    and I have no plans to.

      12    Q.      You did not make any effort to investigate the

      13    alternative explanations for the data -- strike that.

      14              If the Johnson & Johnson company's scientists

      15    and if Imerys' scientists, the suppliers' scientists

      16    opined that tests do not actually show asbestos, you

      17    have no expertise to dispute that; do you?

      18    A.      I think a statement to that effect is refuted by

      19    Johnson & Johnson's own documents.

      20              MR. WILLIAMS:      Permission to read.

      21              THE COURT:     Yes.

      22    Q.      Page 150 of your deposition, line 22, through

      23    page 151, line 6:

      24              "If the Johnson & Johnson company --

      25    companies' scientists and Imerys' scientists opined
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 90 of 260 PageID:
                                  103488
                                Carson - Cross/Mr. Williams

                                                                             1345

       1    that those tests don't actually show asbestos, you

       2    have no expertise to dispute that, do you?

       3              "ANSWER:     No, I don't have any personal

       4    expertise to dispute that."

       5              That was your testimony.         Correct?

       6    A.      I'm sorry.     What page are you on?

       7    Q.      150, line 15.        Actually, that question was on

       8    page 150, line 22, to 152, line 6.

       9              That was your testimony.         Correct?

      10    A.      (No response.)

      11    Q.      Did I read that right?

      12    A.      Yes, you did.

      13    Q.      So if Dr. Longo is wrong, that is, if his

      14    opinion fails to meet the Daubert standards according

      15    to Her Honor, you have no scientific capability to

      16    fill that gap.       True?

      17    A.      Well, as I mentioned before, I do have the

      18    capability, but this is not something I routinely do,

      19    at least not anymore.          Therefore, it would be

      20    difficult for me to do that.          But I'll reiterate that

      21    there are other sources of information including the

      22    Johnson & Johnson and Imerys internal documents.

      23    Q.      If Dr. Longo's analysts -- that is, the people

      24    who work for Dr. Longo who actually conducted the

      25    tests, if they applied their chosen methodologies in
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 91 of 260 PageID:
                                  103489
                                Carson - Cross/Mr. Williams

                                                                             1346

       1    an unreliable or incomplete or results-oriented

       2    manner, that would affect your reliance on Dr. Longo's

       3    litigation reports, true?

       4               MS. O'DELL:     I object to the question, your

       5    Honor.     Lack of foundation.

       6               THE COURT:     I think he's probably exploring if

       7    in any way -- what he's really relying on.              I'm permit

       8    the question.       No one has found anything yet of the

       9    methods.

      10               THE WITNESS:     If Dr. Longo's report -- if I

      11    was provided information that showed me that I could

      12    not rely upon it, it would change certain of my

      13    opinions, yes.

      14    BY MR. WILLIAMS:

      15    Q.       If Dr. Longo's analysts's findings could not be

      16    replicated by other scientists, that would affect your

      17    reliance on Dr. Longo's litigation reports; would it

      18    not?

      19    A.       It would depend on the specific findings.

      20    Q.       You are not a microscopist.         True?

      21    A.       That's correct.

      22    Q.       Your opinion that talcum powder causes ovarian

      23    cancer was formed based on research done on

      24    commercially available talcum powder products?

      25    A.       In part.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 92 of 260 PageID:
                                  103490
                                Carson - Cross/Mr. Williams

                                                                             1347

       1    Q.      And you believe that -- strike that.

       2              Do you believe that all talcum powder products

       3    contain a small quantity of asbestos?

       4    A.      I think in the large sense, all talcum powder

       5    products probably do or have contained a certain

       6    amount of asbestos.        That doesn't mean that I think

       7    there is asbestos in every bottle of talcum powder.

       8    Q.      Now, with the first part of your answer to that

       9    question, were you speculating?

      10    A.      No.

      11    Q.      The opinion that you just expressed is not based

      12    on any experiment or study that you yourself have

      13    done.    Correct?

      14    A.      I have looked at analytical results of

      15    quantities of talc obtained from various locations,

      16    geologic deposits around the world for analysis and

      17    research reports relating to others, and very many of

      18    them report the occurrence of asbestos, and I am

      19    hard-pressed to know any that don't.

      20              MR. WILLIAMS:      I move to strike that as

      21    nonresponsive, your Honor.

      22              THE COURT:     Okay.

      23              MR. WILLIAMS:      Or I'll just ask another

      24    question.

      25              THE COURT:     His question was any study or
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 93 of 260 PageID:
                                  103491
                                Carson - Cross/Mr. Williams

                                                                             1348

       1    experiment you have done.         Do you want to answer that

       2    question.

       3              MR. WILLIAMS:      I'll ask it again.

       4    BY MR. WILLIAMS:

       5    Q.      The opinion that you have expressed, that all

       6    talcum powder products contain asbestos, is an opinion

       7    that is not based on any experiment that you yourself

       8    have done?

       9    A.      That's correct.

      10    Q.      In other words, the effect of potential

      11    contaminants, whatever they may be, on the

      12    carcinogenicity of talcum powder is reflected in the

      13    results of studies you relied upon to form your

      14    opinions in this case?

      15    A.      That's true.

      16    Q.      The results of the talc studies that have been

      17    reported in the papers that you have reviewed

      18    necessarily reflects whatever potential contaminants

      19    are contained in talc.         Right?

      20    A.      Yes.

      21    Q.      For example, you have reviewed a number of

      22    epidemiological studies relating to talcum powder

      23    products and whether they are associated with ovarian

      24    cancer.     Correct?

      25    A.      That's correct.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 94 of 260 PageID:
                                  103492
                                Carson - Cross/Mr. Williams

                                                                             1349

       1    Q.      And whatever is contained in those talcum powder

       2    products would be reflected in the results of those

       3    studies.       True?

       4    A.      That's correct.

       5    Q.      In connection with forming your opinion in this

       6    case, you looked at epidemiologic studies concerning

       7    asbestos exposure in addition to the studies relating

       8    to talc exposure.       Correct?

       9    A.      Yes.

      10    Q.      Those are two separate sets of studies.             True?

      11    A.      For the most part they are.

      12    Q.      The asbestos studies that have statistically

      13    significant findings for an association between

      14    asbestos and ovarian cancer all involved heavy

      15    occupational exposure to asbestos.            True?

      16    A.      They do not.     There are a number of studies that

      17    involve domestic exposure or exposure to wives of

      18    asbestos workers and that sort of thing.

      19    Q.      The ones that relate a statistically significant

      20    association relate to heavy occupational exposure, do

      21    they not?

      22    A.      Again, I'm not sure that's true.

      23    Q.      We'll check it out later perhaps.

      24               None of the studies involving asbestos

      25    exposure involved perineal application of talcum
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 95 of 260 PageID:
                                  103493
                                Carson - Cross/Mr. Williams

                                                                             1350

       1    powder products.        Right?

       2    A.       That was not a data point that was collected in

       3    those studies.

       4    Q.       You do not know the dose of asbestos to which

       5    the women in those occupational studies were exposed.

       6    Right?

       7    A.       In some cases those doses were estimated based

       8    on occupational activity and so forth.

       9    Q.       You do not have any information how the dose of

      10    asbestos to which the women in those studies were

      11    exposed during their occupational exposure compares to

      12    any exposure to asbestos from the use of body powder.

      13    Correct?

      14    A.       I think I could make a qualitative assessment of

      15    the relative doses.

      16               MR. WILLIAMS:     Permission to read.

      17               THE COURT:     Yes.

      18    Q.       I'll direct your attention to page 298 of your

      19    deposition, lines 2 through 14:

      20               "QUESTION:     And you don't have any information

      21    how the dose of asbestos to which these women were

      22    exposed during their heavy occupational exposure

      23    compares to any exposure to asbestos from the use of

      24    body powder.      Correct?

      25               "ANSWER:     Well, I think these were not all
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 96 of 260 PageID:
                                  103494
                                Carson - Cross/Mr. Williams

                                                                             1351

       1    occupational exposures, but I do not have information

       2    regarding things like the route of exposure, no.

       3              "QUESTION:     Do you have any information

       4    regarding the dose?

       5              "ANSWER:     No, I do not."

       6              Doctor, you agree that exposure to asbestos

       7    through perineal talc use is different from the heavy

       8    occupational exposure to asbestos, that has been the

       9    subject of research on asbestos and ovarian cancer.

      10    True?

      11    A.      Well, of course it's different but it's still

      12    asbestos.

      13    Q.      You would agree that it's different.            Right?

      14    Those two exposures are different.            Right?

      15    A.      The exposures are different in terms of the

      16    primary route of exposure and they're different in

      17    terms of quantity.       But it's still asbestos and in

      18    that sense it's the same.

      19              MR. WILLIAMS:      Permission to read, your Honor.

      20              THE COURT:     Yes.

      21              MR. WILLIAMS:      Page 168, line 13, through 18.

      22    Q.      (Reading.)

      23              "QUESTION:     Would you agree that exposure to

      24    asbestos through a perineal cosmetic talc use is

      25    different from the heavy occupational exposure that
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 97 of 260 PageID:
                                  103495
                                Carson - Cross/Mr. Williams

                                                                             1352

       1    has been primarily researched?

       2              "ANSWER:     Yes I agree with that."

       3              That was the entire answer to the question

       4    that you gave.       Correct, sir?

       5    A.      Yes, but I believe I extended that in the

       6    questions here this morning.

       7    Q.      The question here this morning?

       8    A.      I guess it's this afternoon now.

       9              THE COURT:     He just meant here as opposed to

      10    in your deposition.

      11              THE WITNESS:      Yes, here.

      12    Q.      You are not able to make any comparison between,

      13    on the one hand, the amount of asbestos to which the

      14    women in these occupational studies were exposed and,

      15    on the other hand, the amount of asbestos to which any

      16    woman who has used Johnson & Johnson's talcum powder

      17    product was allegedly exposed.           True?

      18    A.      I think, as I mentioned before, I can make a

      19    qualitative assessment of the exposure level.

      20              MR. WILLIAMS:      Permission to read, your Honor.

      21              THE COURT:     Yes.

      22    Q.      Page 299 of your deposition, lines 1 through 9:

      23              "QUESTION:     Can you make any comparison

      24    whatsoever to the amount of asbestos to which these

      25    women were exposed to any exposure by any woman who
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 98 of 260 PageID:
                                  103496
                                Carson - Cross/Mr. Williams

                                                                             1353

       1    has used a Johnson & Johnson body powder?

       2              "ANSWER:     I don't think I'm able to make that

       3    kind of comparison."

       4              That was the question you were asked and the

       5    answer you gave at your deposition?

       6    A.      Yes.

       7              MR. WILLIAMS:      Your Honor, is this a good time

       8    for the lunch break?

       9              THE COURT:     Sure.    We'll take 45 minutes,

      10    please.

      11              THE DEPUTY CLERK:       All rise.

      12              (The luncheon recess is taken.)

      13              (Continued on the next page.)

      14    ///

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 99 of 260 PageID:
                                  103497
                                Carson - Cross/Mr. Williams

                                                                             1354

       1                    A F T E R N O O N          S E S S I O N

       2

       3              THE DEPUTY CLERK:       All rise.

       4              THE COURT:     Thank you.

       5

       6    ARCH CARSON, resumed.

       7

       8    CROSS-EXAMINATION (continued)

       9    BY MR. WILLIAMS:

      10

      11    Q.      Dr. Carson, before the break there was a point

      12    in time when I was asking you about the

      13    epidemiological studies that related to asbestos.                Do

      14    you recall that?

      15    A.      Yes.

      16    Q.      And we had a discussion about how some of those

      17    studies related to heavy occupational exposure and

      18    others of those studies dealt with women and girls

      19    with environmental exposure.          Do you recall that?

      20    A.      Or domestic exposure, yes.

      21    Q.      Do you remember we had a back-and-forth about

      22    whether the study relating to women and girls were

      23    studies that failed to find a statistically

      24    significant association, and you said you weren't sure

      25    if that was true.       Do you remember that?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 100 of 260 PageID:
                                  103498
                                Carson  - Cross/Mr. Williams

                                                                              1355

        1   A.      That's correct.

        2   Q.      Let me direct your attention to your report

        3   which is Tab C 9.        I'll direct your attention to page

        4   5 that paragraph in the middle of the page that refers

        5   to the IARC working group and those environmental

        6   studies, and it says:

        7              "The IARC working group concluded that, quote,

        8   a causal association between exposure to asbestos and

        9   cancer of the ovary was clearly established based upon

       10   five strongly positive cohort mortality studies of

       11   women with heavy occupational exposure to asbestos."

       12              And then it cites IARC.        Correct?

       13   A.      That's correct.

       14   Q.      So the studies that correlate or find the

       15   association between asbestos and ovarian cancer are

       16   all studies that deal with heavy occupational

       17   exposure.      Right?

       18   A.      The studies that are significant?

       19   Q.      Yes.

       20   A.      I still can't tell you if that is true.             I would

       21   have to look at those studies again in order to be

       22   able to agree with you.

       23   Q.      You said in your report:

       24              "Studies showing that women and girls with

       25   environmental but not occupational exposure to
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 101 of 260 PageID:
                                  103499
                                Carson  - Cross/Mr. Williams

                                                                              1356

        1   asbestos had positive, though nonsignificant,

        2   increases in both ovarian cancer incidence and

        3   mortality."

        4              And it cites 12 studies.         Do you see that?

        5   A.      Yes, I think that's a quotation from the IARC

        6   monograph.

        7   Q.      And you wrote, quoting the IARC monograph,

        8   "Those studies had nonsignificant findings."               Correct?

        9   A.      Those are IARC's words.         I'm not sure if I

       10   reviewed the same studies that were considered by IARC

       11   or not.

       12   Q.      You quoted IARC's words in your report.             Right?

       13   A.      I did.

       14   Q.      Thank you.

       15              I would like to talk about the IARC monograph

       16   for a moment, and I'm referring to the IARC monograph

       17   on asbestos from 2012.         Do you have that in mind?

       18   A.      Yes.

       19   Q.      Now, when IARC classifies substances into

       20   groups, it does so by specifying the type of cancer to

       21   which the classification applies.            Right?

       22   A.      Yes, that's correct.

       23   Q.      So if IARC places a substance in Group 1, as it

       24   did, for example, with benzene, it will not just say

       25   this substance causes cancer.           It describes the type
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 102 of 260 PageID:
                                  103500
                                Carson  - Cross/Mr. Williams

                                                                              1357

        1   of cancer that is related.          Correct?

        2   A.      In most cases that's correct.

        3   Q.      Let's look at what IARC says in its final

        4   evaluation.      This is Exhibit A 70.         In your book it

        5   would be in Volume 1.

        6              MR. WILLIAMS:      Your Honor, also Volume 1.

        7   Q.      This is the IARC monograph from 2012.             Correct?

        8   A.      Yes.

        9   Q.      Let me direct your attention to page 309, and

       10   specifically the right-hand column, top paragraph, it

       11   says:

       12              "There is sufficient evidence in humans for

       13   the carcinogenicity of all forms of asbestos," quote,

       14   and then it mentions the different types.

       15              "Asbestos causes mesothelioma and cancer of

       16   the lung, larynx and ovary."

       17              Did I read that correctly?

       18   A.      You read that correctly.

       19   Q.      This is an example of how IARC associates a

       20   substance, here asbestos, with certain types of

       21   cancer, and the types of cancer here are cancer of the

       22   lung, larynx and the ovaries as well as mesothelioma.

       23   Correct?

       24   A.      Yes.

       25   Q.      Let me go to the third paragraph in this section
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 103 of 260 PageID:
                                  103501
                                Carson  - Cross/Mr. Williams

                                                                              1358

        1   which says:

        2              "There is sufficient evidence in humans for

        3   the carcinogenicity of talc containing asbestiform

        4   fibers.     Talc containing asbestiform fibers causes

        5   cancer of the lung and mesothelioma."

        6              Did I read that right?

        7   A.      You did.

        8   Q.      IARC does not reference cancer of the ovaries

        9   with respect to talc containing asbestiform fibers,

       10   does it?

       11   A.      Not in this case, no.

       12   Q.      Not in this monograph.         Correct?

       13   A.      That's correct.       Although there is -- in other

       14   parts of this monograph they do allude to that

       15   potential relationship.

       16   Q.      This is the summary evaluation section we are in

       17   right now.      Correct?

       18   A.      I believe it is, yes.

       19   Q.      And it does not reference ovarian cancer?

       20   A.      It does not.

       21   Q.      The next paragraph says:

       22              "There is inadequate evidence in experimental

       23   animals for carcinogenicity of talc containing

       24   asbestiform fibers."

       25              Did I read that right?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 104 of 260 PageID:
                                  103502
                                Carson  - Cross/Mr. Williams

                                                                              1359

        1   A.      Yes.

        2   Q.      Do you agree or disagree with that statement?

        3   A.      There is limited evidence supporting the

        4   carcinogenicity of talc containing asbestiform fibers

        5   in animal studies, yes.

        6   Q.      Do you believe that evidence is inadequate in

        7   experimental animals?

        8   A.      It was inadequate for IARC's purposes.

        9   Q.      And their purpose was to determine whether or

       10   not there was a sufficient scientific basis to

       11   determine the connection between the substance and

       12   cancer.     Right?

       13   A.      That's their overall purpose, but they have

       14   specific procedures they follow along the way in order

       15   to do that.

       16   Q.      Let me ask you some questions about heavy

       17   metals.

       18              Your opinion is the presence of what you

       19   describe as carcinogenic metals in talcum powder adds

       20   to the carcinogenic potency in talc.             Correct?

       21   A.      That's correct.

       22   Q.      Is it true, Dr. Carson, that none of the heavy

       23   metals you list in your report has been identified as

       24   carcinogenic to the ovary by IARC?

       25   A.      That's true.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 105 of 260 PageID:
                                  103503
                                Carson  - Cross/Mr. Williams

                                                                              1360

        1   Q.      You nonetheless identify nickel and chromium as

        2   Group 1 human carcinogens in your report.              Right?

        3   A.      That's correct.

        4   Q.      You are not aware of any studies showing that

        5   exposure to nickel, chromium and cobalt combined with

        6   talc increases the risk of ovarian cancer.              True?

        7   A.      I'm not aware of studies that separate those

        8   constituents in a coordinated study.             But certainly

        9   there is allusion to the effects of those metals on

       10   the carcinogenic behavior of talc.

       11   Q.      Is the answer to my question, yes, you are not

       12   aware of any studies showing that exposure to nickel,

       13   chromium, and cobalt combined with talc increases the

       14   risk of ovarian cancer?

       15   A.      Not specifically.

       16   Q.      The studies do not show that specifically.

       17   Correct?

       18   A.      That's correct.

       19   Q.      You agree that in general metals can differ in

       20   their toxicity and potential carcinogenicity based on

       21   their form.      Right?

       22   A.      Yes.

       23   Q.      You know metals including chromium, nickel, and

       24   cobalt come in different forms known as valent states.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 106 of 260 PageID:
                                  103504
                                Carson  - Cross/Mr. Williams

                                                                              1361

        1   A.      Yes.

        2   Q.      Doctor, you do not specifically know the forms

        3   or valent state of chromium, nickel or cobalt that you

        4   say have been detected in cosmetic talc.              True?

        5   A.      It depends on where they are at the moment that

        6   you test them.

        7              The metals are bound to the talc crystal and

        8   in that form they participate in electrochemical

        9   surface reactions.        When they are liberated from the

       10   crystal in solutions they behave differently.                 Also,

       11   in some cases causing macromolecular damage.               But you

       12   have to be very specific about the questions you ask

       13   in regard to toxicity of those metals for me to be

       14   able to answer.

       15   Q.      You are not, at least in this litigation,

       16   expressing any opinion as to the valent state of

       17   chromium that may be found in cosmetic talc.               Correct?

       18   A.      I think it may be different in a sample of

       19   cosmetic talc versus in a cell inside a woman's ovary.

       20   I could render an opinion but I need to know that

       21   information.

       22              MR. WILLIAMS:      Permission to read, your Honor.

       23              THE COURT:     Yes.

       24   Q.      Page 181, line 4, through 181, line 10:

       25              "QUESTION:     You are not, at least in this
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 107 of 260 PageID:
                                  103505
                                Carson  - Cross/Mr. Williams

                                                                              1362

        1   litigation today expressing any opinion as to the

        2   valent state of chromium that may be found in cosmetic

        3   talc correct.

        4              There is an objection.

        5              "ANSWER:    No, I'm not."

        6              You would be speculating, would you not,

        7   Dr. Carson, to conclude that whatever valent state of

        8   chromium, nickel, or cobalt may be in cosmetic talc

        9   are the type you say are carcinogenic.             True?

       10   A.       No, I would not be speculating.          They are of the

       11   type that are carcinogenic.

       12   Q.       But you have not done the study of the valent

       13   state.     Correct?

       14   A.       The valent state is immaterial.

       15   Q.       Let me ask you some questions on dose as it

       16   relates to heavy metal.         You do not know the amount of

       17   chromium, cobalt and nickel that are in talc

       18   generally. True?

       19   A.       It varies considerably from batch to batch.

       20   Q.       But you don't know what that amount is?

       21   A.       No, I can't know it because it's variable.

       22   Q.       You do not know the amounts of either the heavy

       23   metals or the fragrance chemicals in the talcum powder

       24   at issue in this case.         Correct?

       25   A.       Again, the fragrance chemicals are probably more
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 108 of 260 PageID:
                                  103506
                                Carson  - Cross/Mr. Williams

                                                                              1363

        1   reliable in terms of their quantity, but I don't have

        2   that information.

        3   Q.      The answer is you do not know the amount of

        4   either the heavy metals or the fragrance chemicals in

        5   the talcum powder for this case.            Correct?

        6   A.      That's correct.       But I know there is some there

        7   of both.

        8   Q.      You have testified that those heavy metal

        9   elements are included as impurities or in very small

       10   quantities in some talc deposits and are present in

       11   small amounts.       Right?

       12   A.      Yes.

       13   Q.      The truth is, you are not an expert in talc

       14   mining or mineralogy.         True?

       15   A.      That's correct.       I've observed those operations

       16   but I'm not an expert.

       17   Q.      You do not know the steps involved in either the

       18   mining of talc or the milling of talc.             Right?

       19   A.      Yes, I do.

       20   Q.      The heavy metals chromium, cobalt, and nickel

       21   are all naturally occurring minerals; are they not?

       22   A.      They are.

       23   Q.      They naturally occur in our body?

       24   A.      Yes, they do.

       25   Q.      They are present to some extent in food,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 109 of 260 PageID:
                                  103507
                                Carson  - Cross/Mr. Williams

                                                                              1364

        1   drinking water, bottled water and vitamins?

        2   A.       Also true.

        3   Q.       You have no idea how much of these metals, if

        4   any, reaches a woman's ovaries when she uses talc.

        5   True?

        6   A.       I think I can say that the amount that is

        7   incorporated into the talc crystal reaches the ovaries

        8   as the talc reaches the ovaries.

        9              MR. WILLIAMS:      Permission to read?

       10              THE COURT:     Yes.

       11   Q.       Page 169, lines 17 through 23?

       12              "QUESTION:     Do you have any idea how much of

       13   these metals, if any, reaches a woman's ovaries each

       14   time they use talc?

       15              "ANSWER:     I can't tell you how much, but I can

       16   tell you that some does -- and it is -- it remains in

       17   the talc until long after it reaches the ovaries."

       18              Dr. Carson, you don't have any evidence that

       19   the blood levels of these metals are any higher in

       20   genital talc users as compared to non-users of talc.

       21   Right?

       22   A.       I don't have any information to that effect, but

       23   I can tell you I would not expect them to be

       24   different.

       25   Q.       You do not have any evidence that the blood or
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 110 of 260 PageID:
                                  103508
                                Carson  - Cross/Mr. Williams

                                                                              1365

        1   tissue levels of any trace heavy metals are higher in

        2   genital talc uses compared to non-users.              True or not?

        3   True?

        4   A.      Again, the point is immaterial, but I do not

        5   have any reason to believe or any understanding they

        6   are different.

        7   Q.      You made no effort to quantify the amount of

        8   alleged heavy metal contaminants in J&J's talcum

        9   powder products?

       10   A.      No, I didn't.

       11   Q.      You leave that job to other experts.            Right?

       12   A.      Yes.

       13   Q.      Dr. Longo did not quantify the amount of heavy

       14   metal contaminants in J&J's talcum powder products,

       15   did he?

       16   A.      Not that I recall.

       17   Q.      Are you aware of any expert designated by the

       18   plaintiffs in this litigation who has quantified the

       19   amount of alleged heavy metal contaminants in J&J's

       20   talcum powder?

       21   A.      I honestly can't recall where I saw all the

       22   information that I received regarding content of those

       23   metals in J&J's talcum powder.

       24   Q.      As you sit here today, you cannot list for us an

       25   expert who undertook that analysis?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 111 of 260 PageID:
                                  103509
                                Carson  - Cross/Mr. Williams

                                                                              1366

        1   A.      There are a number of experts, mostly defense

        2   experts, who made statements regarding those things,

        3   and there were internal documents of J&J and Imerys

        4   that also addressed those in some cases.

        5   Q.      As you sit here, Doctor, you cannot tell us any

        6   expert witness designated by the plaintiffs in this

        7   litigation who has quantified the amount of heavy

        8   metal contaminants in J&J's product.             Right?

        9   A.      Right.

       10   Q.      You did not conduct an exposure assessment

       11   specific to the alleged heavy metals contained in

       12   talcum powder?

       13   A.      Well, I did do an exposure assessment in terms

       14   of the metals remaining in the crystals long after

       15   they reached the ovaries when that occurs.

       16              MR. WILLIAMS:      Permission to read, your Honor?

       17              THE COURT:     Yes.

       18   Q.      Page 175, lines 6 through 11?

       19              "QUESTION:     Did you look at any exposure

       20   assessment specific to the alleged heavy metals

       21   contained in talcum powder?

       22              "ANSWER:     No, I did not."

       23   A.      That's different from the question you asked me.

       24   You asked me if I performed an exposure assessment.

       25   Q.      You did not perform an exposure assessment.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 112 of 260 PageID:
                                  103510
                                Carson  - Cross/Mr. Williams

                                                                              1367

        1   Correct?

        2   A.      Well, I did in terms of what I just told you,

        3   that I determined that if talc makes it to the ovary,

        4   the metal impurities contained in the crystals make it

        5   there as well.

        6   Q.      You did not conduct a dose-response assessment

        7   with respect to chromium, cobalt, nickel or any other

        8   heavy metal?

        9   A.      No, I did not.

       10   Q.      In addition to your opinion regarding heavy

       11   metals, it is your opinion that the fragrance

       12   chemicals added to talc contribute to the carcinogenic

       13   effects.       Is that right?

       14   A.      Yes.

       15   Q.      But you don't know the amount of any fragrance

       16   in J&J's talc products.         Right?

       17   A.      Well, in a very crude way, there is information

       18   from Dr. Crowley's report that can lead to conclusions

       19   regarding that.

       20   Q.      At the time you rendered your opinions included

       21   in your report you did not know or have any

       22   understanding as to the amounts of fragrance chemicals

       23   that are in talcum powder.          Right?

       24   A.      I had seen information regarding it, and I had

       25   seen that fragrance chemicals were added to a level as
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 113 of 260 PageID:
                                  103511
                                Carson  - Cross/Mr. Williams

                                                                              1368

        1   great as 1 percent by weight, but I don't recall

        2   having any more specific information than that.

        3              MR. WILLIAMS:      Permission to read, your Honor?

        4              THE COURT:     Yes.

        5   Q.      Page 73, lines 15 through 20:

        6              "QUESTION:     Do you know or have any

        7   understanding as to the amounts of fragrance chemicals

        8   that are in the talcum powder?

        9              "ANSWER:     I do not have the specific

       10   formulation or quantities of those substances that

       11   contributed to the products."

       12              Dr. Carson, you have not done any analysis to

       13   consider dose, frequency, duration, or time of

       14   exposure as it relates to the fragrance ingredients

       15   that you contend are somehow biologically relevant to

       16   ovarian cancer.       True?

       17   A.      Well, regarding frequency and quantity, they

       18   would be based on the amount of talcum powder use,

       19   frequency and quantity.

       20   Q.      What information did you rely upon or use, if

       21   any, to make a dose-response assessment with respect

       22   to any fragrance chemicals?

       23   A.      Only the information that was present in Dr.

       24   Crowley's report.

       25              MR. WILLIAMS:      Permission to read?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 114 of 260 PageID:
                                  103512
                                Carson  - Cross/Mr. Williams

                                                                              1369

        1              THE COURT:     Yes.

        2   Q.      Page 174, lines 3 through 10:

        3              "QUESTION:     What information did you rely upon

        4   or use, if any, to make a dose-response assessment

        5   with respect to any fragrance chemicals?

        6              "ANSWER:     There is no information available to

        7   do a dose-response estimate for the fragrances."

        8              I would like to quickly jump to the topic of

        9   inhalation as a theory for you.           Do you believe

       10   inhalation is likely -- I believe you called it a

       11   secondary route of exposure of talcum powder to the

       12   ovaries.       Right?

       13   A.      Yes.

       14   Q.      You do not cite any studies in the body of your

       15   report showing that inhaled talc reaches the ovaries.

       16   Correct?

       17   A.      That's correct.

       18   Q.      You have done no research yourself on whether

       19   inhaled talc can migrate to the ovaries.              Right?

       20   A.      That's correct.       Several of the authors that I

       21   did cite in my report alluded to the possibility of

       22   inhalation being a secondary route of talc exposure to

       23   the ovaries, but there was no quantitation or research

       24   regarding that.

       25   Q.      One of the documents that you reviewed in your
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 115 of 260 PageID:
                                  103513
                                Carson  - Cross/Mr. Williams

                                                                              1370

        1   work here was the 2010 IARC monograph.             Right?

        2   A.      Yes.

        3   Q.      And you are aware of the fact the IARC monograph

        4   concluded there is insufficient evidence of

        5   carcinogenicity of talcum powder that enters the body

        6   by the route of inhalation.          Correct?

        7   A.      Yes.

        8   Q.      Let me ask you about the structure of your

        9   report itself.

       10              THE COURT:     Just to follow up on this:          Based

       11   upon the testimony you just gave, you said you didn't

       12   cite to any study showing the connection between

       13   inhalation and reaching the ovary?

       14              THE WITNESS:     Other than the IARC monograph

       15   itself.

       16              THE COURT:     Which said that was not

       17   sufficient.      So what's the basis for your opinion as a

       18   secondary source?

       19              THE WITNESS:     I have been working in that area

       20   for all of my professional life.            We know if you

       21   inhale dust or fibers, parts of it makes it into the

       22   bloodstream and may circulate to many places around

       23   the body.

       24              THE COURT:     Specifically the ovaries?

       25              THE WITNESS:     Specifically the ovaries
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 116 of 260 PageID:
                                  103514
                                Carson  - Cross/Mr. Williams

                                                                              1371

        1   included.

        2              THE COURT:      How do you know that, that

        3   specific connection?

        4              THE WITNESS:      A number of the articles I do

        5   cite indicate talc has been found in ovaries of women

        6   who have never used talcum powder, and there is

        7   multiple speculation those articles regarding the

        8   source of that talc and where it came from, and

        9   inhalation is one of those proposed mechanisms.

       10              THE COURT:      Those are things you are throwing

       11   out as possibilities, but nothing that you could

       12   testify to, to a reasonable degree of certainty; could

       13   you?

       14              THE WITNESS:      I can testify to a reasonable

       15   degree of certainty if talc is inhaled, some of it may

       16   reach the ovaries.

       17              THE COURT:      Go ahead, Mr. Williams.

       18   BY MR. WILLIAMS:

       19   Q.      One of the studies that I think you just

       20   referred to was a study -- was the Heller 1996 study.

       21   Correct?

       22   A.      Yes.

       23   Q.      That's the study that found talc in the ovaries

       24   of women, some of whom used talc and some who never

       25   used talc.      Correct?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 117 of 260 PageID:
                                  103515
                                Carson  - Cross/Mr. Williams

                                                                              1372

        1   A.       That's correct.

        2   Q.       Now, the authors of that study examined the

        3   ovaries of 24 women undergoing oophorectomies.

        4   Correct?

        5   A.       Correct.

        6   Q.       That's the procedure to remove one or both of

        7   the ovaries?

        8   A.       That's correct.

        9              MS. O'DELL:     If Mr. Williams is going to ask

       10   specific questions on those studies, I would ask that

       11   Dr. Carson has it in front of him.

       12   Q.       It's Exhibit A 60, and that should be in your

       13   first book.

       14              MR. WILLIAMS:      And yours as well, your Honor.

       15              (Pause.)

       16   Q.       I would like to direct your attention to Table 3

       17   on page 3 of Exhibit A 60.          We'll put it up on the

       18   board as well and blow it up.           It's page 3.

       19              12 women in the study reported talc use and 12

       20   controls reported no use.          That's in the left-hand

       21   column.     Right?

       22   A.       Yes.

       23   Q.       The authors found talc in the ovaries of all 24

       24   patients regardless of whether they used talc or not.

       25   Right?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 118 of 260 PageID:
                                  103516
                                Carson  - Cross/Mr. Williams

                                                                                1373

        1   A.      That's correct.

        2   Q.      The authors concluded -- and this is page 5,

        3   left-hand column, first sentence:

        4              "The quantity of study detected in the study

        5   did not correlate well with the reported exposure."

        6              Right?

        7   A.      Yes.

        8   Q.      If we could, let's go to page 3 of Exhibit A 60,

        9   the second column right above the comments.               The study

       10   authors stated there:

       11              "There was no evidence of response to talc

       12   such as foreign body, giant cell reactions or fibrosis

       13   in the tissue."

       14              Did I read that right?

       15   A.      Yes.

       16   Q.       This study, Heller 1996, did not note any

       17   inflammation present in the ovaries with respect to

       18   talc particles.

       19              True?

       20   A.      That's correct.

       21   Q.      Let's go back to your litigation report.              The

       22   body of your report where you describe your opinions

       23   and the studies and the other materials you relied

       24   upon, and your analysis of those materials spans a

       25   total of 10 1/2 pages.         Is that true?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 119 of 260 PageID:
                                  103517
                                Carson  - Cross/Mr. Williams

                                                                              1374

        1   A.      It is.

        2   Q.      Your specific conclusions and opinions are

        3   expressed in Section 9 of your report.             Right?

        4              MR. WILLIAMS:      Exhibit C 9 for the record.

        5   Q.      Do you see that section?

        6   A.      I'm having trouble finding my report.

        7   Q.      It should be in Volume 1.         The C exhibits are

        8   near the back.

        9   A.      I see it.

       10   Q.      Your conclusions in the opinion section begins

       11   in the middle of page 7 and it goes over to the middle

       12   of page 11.      Right?

       13   A.      Yes.

       14   Q.      That section is 4 pages total.           True?

       15   A.      Correct.

       16   Q.      Now, in preparing your report, you reviewed all

       17   of the literature listed in Exhibit B, and that begins

       18   on page 25 of the report.          Is that right?

       19   A.      Yes.

       20   Q.      I'll represent to you that there are 300

       21   publications, over 300 that you list in that section.

       22              Now, you cite some of the literature cited in

       23   Exhibit B in the body of your report.             Right?

       24   A.      Yes.

       25   Q.      The materials you specifically cite are
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 120 of 260 PageID:
                                  103518
                                Carson  - Cross/Mr. Williams

                                                                              1375

        1   identified in the references that follow the body of

        2   your report beginning on page 11.            Correct?

        3   A.      That's correct.

        4   Q.      That is a subset of the others.           True?

        5   A.      Yes, it is.

        6   Q.      You do not state in your report how you weighted

        7   the different publications you considered in reaching

        8   your opinions.       That was not described in your report.

        9   True?

       10   A.      Yes, I agree it was not.

       11   Q.      And you do not describe why some studies were

       12   important in forming your opinions and others were

       13   not.    True?

       14   A.      That's true.

       15   Q.      One of the factors to which you gave significant

       16   weight in reaching your opinions in the litigation was

       17   biologic plausibility, also known as biologic

       18   mechanism.      Correct?

       19   A.      That's correct.

       20   Q.      Essentially, if no rational presentation of

       21   mechanisms can be proposed, you believe causation is

       22   less likely?

       23   A.      I think you are closer to causation if you can

       24   show a credible biological mechanism that links the

       25   exposure and the disease.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 121 of 260 PageID:
                                  103519
                                Carson  - Cross/Mr. Williams

                                                                              1376

        1   Q.       And there are two parts to your analysis of

        2   biological plausibility.          First you say portions of

        3   the talcum powder applied perineally are transferred

        4   into the female reproductive tract, and some makes it

        5   all the way to the ovaries.          That's part 1.       Correct?

        6   A.       Yes.

        7   Q.       Part 2 you say is that talc produces chronic

        8   inflammation in the epithelial tissue of the ovaries

        9   and surrounding epithelial tissues.             Right?

       10   A.       Yes.

       11   Q.       This two-step process was the subject of one of

       12   the slides that Ms. O'Dell and you went over earlier

       13   today?

       14   A.       That's correct.

       15   Q.       Before we dive into your theory regarding

       16   biological mechanism, let me ask you a few things

       17   about the area of your expertise.

       18              You do not treat woman for gynecologic cancer.

       19   True?

       20   A.       That's true.     I no longer do that.

       21   Q.       You have never treated any patients for ovarian

       22   cancer?

       23   A.       I have in the context of medical training.

       24              MR. WILLIAMS:      Permission to read, your Honor?

       25              THE COURT:     Yes.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 122 of 260 PageID:
                                  103520
                                Carson  - Cross/Mr. Williams

                                                                              1377

        1   Q.      Pages 349, line 23, to 350, line 3:

        2              "QUESTION:     You testified earlier that you

        3   have not treated any patients with ovarian cancer.                 Is

        4   that correct?

        5              "ANSWER:     Not knowingly, not because of

        6   ovarian cancer."

        7   A.      Not as an attending physician.

        8   Q.      You are neither a gynecologist nor on

        9   oncologist.      Right?

       10   A.      That's correct.

       11   Q.      You have never had a patient referred to you to

       12   determine why they have ovarian cancer.              Correct?

       13   A.      Not specifically, no.

       14   Q.      You are not a pathologist?

       15   A.      No, I'm not.

       16   Q.      You are not a cancer biologist?

       17   A.      Well, I consult with a cancer hospital regarding

       18   biological mechanism issues.

       19              MR. WILLIAMS:      Permission to read, your Honor?

       20              THE COURT:     Yes.

       21   Q.      Page 60, lines 21 to 24:

       22              "QUESTION:     You are not a cancer biologist?

       23              "ANSWER:     That's correct."

       24              Doctor, you are not an expert in the

       25   phenomenon of oxidative stress.           Correct?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 123 of 260 PageID:
                                  103521
                                Carson  - Cross/Mr. Williams

                                                                              1378

        1   A.      Oxidative stress comes around in very many forms

        2   in a lot of things that I get professionally involved

        3   in as an expert.        So it's hard to draw the line

        4   between expertise and ancillary activities.

        5   Q.      But you would not call yourself a specific

        6   expert in oxidative stress.          True?

        7   A.      I don't put myself out as the expert in

        8   oxidative stress, no.

        9   Q.      Let's start with the inflammation portion of

       10   your theory.

       11              At the time you formed your opinions in this

       12   case you were not aware of any study on humans showing

       13   that externally applied talcum powder causes any

       14   biologic response including inflammation anywhere in

       15   the reproductive tract.          Right?

       16   A.      Well, I believe that the studies that I have

       17   cited on migration and the studies I cited on talc

       18   inflammation taken together really address that

       19   question.     So I was aware of that information and able

       20   to draw conclusions regarding it.

       21              MR. WILLIAMS:      Permission to read?

       22              THE COURT:     Yes.

       23   Q.      Page 322, lines 3 through 23:

       24              "QUESTION:     And I know we have been through

       25   this already, but to your knowledge there are no
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 124 of 260 PageID:
                                  103522
                                Carson  - Cross/Mr. Williams

                                                                              1379

        1   studies reporting biologic responses to talc in the

        2   vagina.     Correct?

        3              "ANSWER:     Not that I'm aware.

        4              "QUESTION:     You are not aware of any studies

        5   reporting biologic responses to talc in the cervix.

        6   Correct?

        7              "ANSWER:     Correct.

        8              "QUESTION:     Are you aware of any study

        9   reporting biologic response to the uterus?

       10              "ANSWER:     No.

       11              "QUESTION:     Are you aware of any studies

       12   reporting a biologic response in the fallopian tubes?

       13              "ANSWER:     Well, I don't -- I'm not aware of

       14   studies that draw a direct correlation between

       15   exposure to talc and reaction in the fallopian tubes."

       16   Q.      I would like to ask you some questions regarding

       17   animal studies and specifically the connection between

       18   the animal studies and your theory talc causes

       19   inflammation which in turn causes cancer.

       20              Do you have that topic in mind?

       21   A.      Yes.

       22   Q.      Let's take a look at what you cite in your

       23   report in support of your opinion on animal studies,

       24   and that's Exhibit C 9, and I would like to direct

       25   your attention to page 4.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 125 of 260 PageID:
                                  103523
                                Carson  - Cross/Mr. Williams

                                                                              1380

        1              On page 4, in the middle of the page there is

        2   a heading "Talcum Powder and Cancer."             Do you see

        3   that?

        4   A.      Yes.

        5   Q.      And the second line there says:

        6              "Talc has caused cancer when implanted in

        7   various tissues and under the skin in laboratory

        8   animals.       It causes inflammation and fibrotic reaction

        9   including the chemotaxis of inflammatory immune cells

       10   and accelerated growth and division of cells in the

       11   involved tissues."

       12              And you cite Okada 2007.         Right?

       13   A.      Yes.

       14   Q.      And that that causes inflammation -- in the

       15   second sentence there is a reference to talc in your

       16   report.     Right?

       17   A.      That's correct.

       18   Q.      You cite one and only one study for that

       19   proposition, Okada 2007?

       20   A.      That's one that I put there, yes.

       21   Q.      It's the only one you cited.          Right?

       22   A.      At that location, yes.

       23   Q.      Now, Okada was not looking at talc at all.

       24   Correct?

       25   A.      I think that may be the case.           I would have to
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 126 of 260 PageID:
                                  103524
                                Carson  - Cross/Mr. Williams

                                                                              1381

        1   refresh my memory.

        2              MR. WILLIAMS:       Permission to read.

        3              THE COURT:     Yes.

        4   Q.      Page 287 of Dr. Carson's deposition, line 22,

        5   through 288, line 1:

        6              "QUESTION:     Okay.    And yet Okada, the study

        7   that you cite for that proposition, doesn't look at

        8   talc at all, does it?

        9              "ANSWER:     No."

       10              Now, Okada does not say anything about ovarian

       11   cancer.     Is that correct?

       12   A.      That's correct.        It's a study involving foreign

       13   body-induced carcinogenesis.

       14   Q.      Let's take a look at the study.           It is in your

       15   book.     It should be in Volume 2, Dr. Carson.            It's

       16   Exhibit P-256.

       17              MR. WILLIAMS:       Your Honor, that would be in

       18   your book No. 4.

       19   Q.      Do you have it in front of you?

       20   A.      I do.

       21   Q.      Please turn to page 3 of the exhibit.             I'll

       22   direct your attention to the left-hand column, middle

       23   of the first full paragraph.           That sentence reads,

       24   quote --

       25              MS. O'DELL:     Did you say 256?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 127 of 260 PageID:
                                  103525
                                Carson  - Cross/Mr. Williams

                                                                              1382

        1              MR. WILLIAMS:      P-256.

        2   Q.       Dr. Carson, the sentence that's on the board

        3   reads:

        4              "Brand, et al, verifies that carcinogenic

        5   potential depended on the properties of foreign body,

        6   such as shape/size, smoothness, hardness, porosity and

        7   electrostatic load."

        8              Did I read that correctly?

        9   A.       Yes.

       10   Q.       In other words, not all foreign bodies have the

       11   same capacity to be carcinogenic.            Is that a true

       12   statement?

       13   A.       Yes.

       14   Q.       Okada has a heading for particulate carcinogens,

       15   and it lists them on the very first page of the study.

       16   Do you remember that?

       17   A.       (No response.)

       18   Q.       Here on the first page, right-hand column, under

       19   "particulate carcinogens" --

       20   A.       I see it.

       21   Q.       It says:

       22              "Particulate carcinogens are" and then it

       23   gives a long list.        Do you see that?

       24   A.       Yes.

       25   Q.       Talc is not on there, right?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 128 of 260 PageID:
                                  103526
                                Carson  - Cross/Mr. Williams

                                                                              1383

        1   A.      I don't believe it is.

        2   Q.      Let's look at another study.

        3              I would like to direct your attention to the

        4   Radic study from 1988.         You cite the Radic 1988 study

        5   as an animal study that supports your opinion that

        6   talc causes ovarian cancer.          I'll refer you to where

        7   you do that.       It's in page 5 of your report, the top

        8   of the page.       Do you see that?

        9   A.      Yes.

       10   Q.      Take a look at what we just pulled out, P-264,

       11   the 1988 study entitled Immunosuppression Induced by

       12   Talc Granulomatosis in the Rat.

       13              Talc granulomatosis is a disease of the lung.

       14   Is that right?

       15   A.      In most cases that's correct, but it can be

       16   present in other parts of the body as well.

       17   Q.      In Radic 1988 the authors injected one full gram

       18   of talc into rats at four subcutaneous injection

       19   sights in the backs of the animals.             Right?

       20   A.      Yes.

       21   Q.      This study did not involve ovarian tissue.

       22   Correct?

       23   A.      Not directly, yes.

       24   Q.      The authors were not looking at the rats'

       25   ovaries.       True?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 129 of 260 PageID:
                                  103527
                                Carson  - Cross/Mr. Williams

                                                                              1384

        1   A.       That's correct.

        2   Q.       The authors reported talc injections cause

        3   granulomatosis in the rats.          Correct?

        4   A.       Yes.

        5   Q.       Granulomatosis is not cancer.          True?

        6   A.       That's correct.      It's an immune inflammatory

        7   reaction.

        8   Q.       Do you agree that there is no good science, no

        9   good scientific basis today for the opinion granulomas

       10   cause ovarian cancer?

       11   A.       I don't know of anyone who holds that opinion.

       12   Q.       And that's because you do not think they cause

       13   granulomas and ovarian cancer?

       14   A.       I don't believe granulomas specifically cause

       15   ovarian cancer.       The inflammation associated with them

       16   may.

       17   Q.       Granulomas do not cause ovarian cancer.            That is

       18   your scientific belief.         Correct?

       19   A.       Yes.

       20   Q.       The authors of Radic 1998 found that the rats

       21   immune response was suppressed by talcum powder.

       22   Right?

       23   A.       Yes, I believe they did.

       24   Q.       Immunosuppression refers to the suppression of

       25   the body's immune system and its ability to fight
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 130 of 260 PageID:
                                  103528
                                Carson  - Cross/Mr. Williams

                                                                              1385

        1   infections and other diseases.           Right?

        2   A.      Yes.

        3   Q.      Immunosuppression and cancer are not one and the

        4   same.    True?

        5   A.      That's correct.

        6   Q.      The Radic study did not find neoplastic changes

        7   in the rats.      Correct?

        8   A.      Not that I recall.

        9   Q.      And the word "cancer" does not appear anywhere

       10   in that study.       True?

       11   A.      Not that I recall.

       12   Q.      One of the studies you cited earlier today was

       13   an animal study called Hamilton.            Do you remember

       14   that?

       15   A.      Yes.

       16   Q.      Take a look at that study.          It is found in your

       17   first notebook.       It is Exhibit A 53.

       18              Do you have the Hamilton study in front of

       19   you, Doctor?

       20   A.      I do.

       21   Q.      You recognize that as the study by T.C.

       22   Hamilton that you have been referencing earlier today?

       23   A.      Yes.

       24   Q.      In this study the authors surgically injected

       25   talcum powder into the ovarian bursal sac of rats.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 131 of 260 PageID:
                                  103529
                                Carson  - Cross/Mr. Williams

                                                                                1386

        1   Right?

        2   A.       That's correct.

        3   Q.       Out of the 10 rats injected with talc, four of

        4   them, less than half, showed some kind of papillary

        5   change in the ovarian surface epithelium.                Correct?

        6   A.       That's correct.

        7   Q.       The authors concluded that the epithelium

        8   covering the papillary areas was regular with no

        9   evidence of cytoplasmic or nuclear atypia.                Correct?

       10   A.       Correct.

       11   Q.       You see that in the abstract.          Right?

       12   A.       Yes.

       13   Q.       Any atypia refers to nuclear abnormalities.

       14   Correct?

       15   A.       That's correct.

       16   Q.       Now, please turn to page 4 of Exhibit A 53 and

       17   look at the right-hand column last full paragraph.

       18              MR. WILLIAMS:      I don't think that's the part

       19   that I wanted.

       20   Q.       There is a portion that says -- here it is.                The

       21   last full paragraph in the right-hand column.                It

       22   says:

       23              "No evidence of cellular atypia or mitotic

       24   activity was seen in the nonpapillary areas of the

       25   surface epithelium of the injected ovaries and in no
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 132 of 260 PageID:
                                  103530
                                Carson  - Cross/Mr. Williams

                                                                              1387

        1   ovary was there any evidence of frank neoplasia."

        2              Is that what that says?

        3   A.      Yes.

        4   Q.      Frank neoplasia is cancer.          Correct?

        5   A.      It's precancer.

        6   Q.      What this was saying is there was no evidence of

        7   precancer.      Right?

        8   A.      Correct.

        9   Q.      To summarize this study, the chronic

       10   inflammation seen in the rats in the Hamilton study

       11   did not lead to neoplastic changes or cancer.

       12   Correct?

       13   A.      In these rat ovaries, correct.

       14   Q.      And the Hamilton study did not conclude that

       15   chronic inflammation from talc led to neoplastic

       16   changes or cancer.        Right?

       17   A.      Correct.

       18   Q.      The immune responses reported in Hamilton were

       19   not responses that led to the development of ovarian

       20   cancer.     True?

       21   A.      Apparently not.       But the authors also go further

       22   to discuss the differences between rats and humans in

       23   interpreting these findings.

       24   Q.      Now, you talked earlier today when Ms. O'Dell

       25   was speaking with you about papillary changes, and she
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 133 of 260 PageID:
                                  103531
                                Carson  - Cross/Mr. Williams

                                                                              1388

        1   put up a slide that referred to the study commenting

        2   on papillary changes.         Do you recall that?

        3   A.      Yes.

        4   Q.      Do you remember whether the study attributed the

        5   development of those papillary changes to talc?

        6   A.      I believe it did.

        7   Q.      Let's take a look.        Page 6 of Exhibit A 53, the

        8   first full paragraph in the right-hand column before

        9   the acknowledgements says:

       10              "It is clearly attempting to attribute the

       11   papillary change in the surface epithelium of injected

       12   ovaries to the direct effects of exposure to balance,

       13   but an alternative explanation has to be considered."

       14              And it goes on.      Do you see that?

       15   A.      Yes.

       16   Q.      Is it important to consider alternative

       17   explanations before attributing a specific response to

       18   a specific exposure?

       19   A.      Of course.

       20   Q.      If we skip a sentence and go down, it says:

       21              "Steroid hormone receptors have recently also

       22   been reported as present in the rat ovarian surface

       23   epithelium grown in vitro, and it is therefore

       24   possible the changes seen in the surface epithelium of

       25   the injected rat ovaries were the result of long-term
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 134 of 260 PageID:
                                  103532
                                Carson  - Cross/Mr. Williams

                                                                              1389

        1   rather than intermittent exposure to the high

        2   concentration of steroid hormones present in the

        3   entrapped follicular fluid within the distended

        4   bursa."

        5              Doctor, as a result of the testing being done,

        6   the injected rats would have been exposed long-term to

        7   high concentrations of steroid hormones.              Right?

        8   A.      Possibly.

        9   Q.      And long-term exposure to a high concentration

       10   of steroid hormones is a legitimate alternative

       11   explanation for the papillary changes in the four

       12   rats.     True?

       13   A.      That's true.      The authors themselves summarized

       14   this issue by saying in the sentences following where

       15   you completed your excerpt:

       16              "Hopefully, future studies will clarify

       17   whether one or both of these possibilities has

       18   relevance to the malignant process in the ovarian

       19   surface epithelium."

       20   Q.      One of the studies that you cited earlier today

       21   is the Keskin study from 2009.           You are familiar with

       22   that study?

       23   A.      Yes.

       24   Q.      That was one of the studies that formed the

       25   basis of your opinions?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 135 of 260 PageID:
                                  103533
                                Carson  - Cross/Mr. Williams

                                                                              1390

        1   A.      It was one I considered in arriving at my

        2   opinions.

        3   Q.      The Keskin study is an example of a study

        4   showing that talc causes chronic inflammation, and you

        5   say that this is a study that shows chronic

        6   inflammation that can lead to neoplastic change or

        7   cancer.     Right?     That's how you cite it?

        8   A.      In my report?

        9   Q.      Let me ask you:       Is this a study that you

       10   believe is citable for the proposition that talc

       11   causes chronic inflammation which leads to neoplastic

       12   change or cancer in animals?

       13   A.      I cited this study and referred to it in my

       14   presentation earlier this morning because I believe it

       15   relates directly to inflammation in animals.

       16   Q.      And you do not cite it, I take it from your

       17   answer just now, for the proposition that talc causes

       18   chronic inflammation leading to neoplastic changes?

       19   A.      I think the study supports the chronic

       20   inflammation.        It doesn't necessarily support the

       21   neoplastic change portion of your question.

       22   Q.      Lots of things cause inflammation.            Right?

       23   A.      That's correct.

       24   Q.      Let's take a look at this study.           It's Exhibit A

       25   85.    I would like to direct you to the findings.              It's
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 136 of 260 PageID:
                                  103534
                                Carson  - Cross/Mr. Williams

                                                                              1391

        1   page 2, right-hand column, paragraph 2, under

        2   findings.

        3              "In both the groups exposed to talc, Groups

        4   III and IV, evidence of foreign body reaction and

        5   infection along with an increase in inflammatory cells

        6   were observed in all of the genital tissues."

        7              Correct?

        8   A.      Yes.

        9   Q.      On the same page, page 2, you see where it says

       10   "conclusions" down there at the bottom?

       11   A.      Yes.

       12   Q.      The conclusion says:

       13              "Talc has unfavorable effects on the female

       14   genital system.       However, this effect is in the form

       15   of foreign body reaction and infection rather than

       16   neoplastic."

       17              Did I read that right?

       18   A.      Yes.

       19   Q.      The authors drew a distinction between foreign

       20   body reaction on the one hand and neoplastic change on

       21   the other.      Right?

       22   A.      Yes.    I think that's how I characterized the

       23   study a moment ago.

       24   Q.      The study did not report any neoplastic changes.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 137 of 260 PageID:
                                  103535
                                Carson  - Cross/Mr. Williams

                                                                              1392

        1   A.      Correct.

        2   Q.      The study also does not report any ovarian

        3   cancer in any of the rats.          Correct?

        4   A.      That's correct.

        5   Q.      And one of the studies or papers that you

        6   referred to today is the Ness and Cottreau.               It's from

        7   1999, and that's Exhibit A 105 in your first book.

        8              First of all, this Ness paper, this is a

        9   review article?

       10   A.      That's correct.

       11   Q.      It is not presenting primary evidence or data.

       12   Correct?

       13   A.      It's not a research study report, but it is

       14   discussing data reported in others.

       15   Q.      And what this paper does is it lays out a theory

       16   of inflammation.       Right?

       17   A.      That's correct.

       18   Q.      What it does, it proposes what the authors

       19   called a novel hypothesis.          Correct?

       20   A.      At this point in time, I'm not sure I would

       21   agree it was a novel hypothesis, but I think the

       22   authors considered that would be a good way to present

       23   it.

       24   Q.      Let's take a look at Exhibit A 105, page 2, the

       25   second sentence of the abstract says:
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 138 of 260 PageID:
                                  103536
                                Carson  - Cross/Mr. Williams

                                                                              1393

        1              "This paper reviews the epidemiologic

        2   literature in the English language on risk factors and

        3   protective factors for ovarian cancer and proposes a

        4   novel hypothesis that a common mechanism underlying

        5   this disease is inflammation."

        6              Correct?

        7   A.      That's correct.

        8   Q.      They call it a "novel hypothesis."            Right?

        9   A.      Yes.

       10   Q.      Drs. Ness and Cottreau do not in this paper

       11   prove that inflammation causes ovarian cancer.

       12   Correct?

       13   A.      That wasn't the purpose of this paper.

       14   Q.      The purpose of the paper --

       15   A.      The purpose of the paper was to discuss the

       16   evidence to that point that they felt supported that

       17   hypothesis.

       18   Q.      And the paper does not purport to provide any

       19   data that establishes the accuracy of the hypothesis.

       20   Correct?

       21   A.      It does discuss alternative explanations to some

       22   extent and talks about strengths and weaknesses of

       23   various studies that are included in the review.

       24   Q.      Take a look at page 4, the right-hand column,

       25   midway down, it says:
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 139 of 260 PageID:
                                  103537
                                Carson  - Cross/Mr. Williams

                                                                              1394

        1              "The link between talc exposure and ovarian

        2   cancer is limited by a lack of supportive animal data

        3   and an inconsistency in the detection of talc in the

        4   ovarian tissue of women who reported heavy use."

        5              Correct?

        6   A.      It took me a while to catch up with you.              Let me

        7   just read that.

        8   Q.      Sure.

        9              (Pause.)

       10   A.      Yes, that's correct.

       11   Q.      The paper acknowledges on page 4 that the

       12   dose-response evidence is inconsistent.              Same

       13   paragraph midway down?

       14   A.      Yes, it says that, but it also says -- it also

       15   is, of course, just reviewing the epidemiologic data

       16   up until the time of this paper, which was about 1998,

       17   and it talks about the strength of the evidence, the

       18   epidemiological evidence linking talc exposure through

       19   perineal application and ovarian cancer.

       20   Q.      Let me ask you about one of the studies that

       21   relates to one of the animal studies relating to the

       22   impact of talc on ovaries in animals.

       23              Let me have you look at the Boorman -- that is

       24   Carson Exhibit 508.        That would be in your second

       25   binder.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 140 of 260 PageID:
                                  103538
                                Carson  - Cross/Mr. Williams

                                                                              1395

        1              MR. WILLIAMS:      And, your Honor, that would be

        2   in your third binder.

        3   Q.       Do you also have your report handy, Dr. Carson?

        4   A.       Not particularly handy.

        5   Q.       Let me put it up on the screen.          I'm just going

        6   to show you the references to this article in your

        7   report.     Your report is Exhibit C 9, and on pages 29

        8   to 30, do you see you cited this Boorman study?

        9   A.       Yes.

       10   Q.       So let's go back to Boorman.

       11              Now, this is a study that although you have it

       12   in the back of your report as a reference, this is not

       13   a study that you cited in the list of references in

       14   your report.      True?

       15   A.       That's correct.

       16   Q.       You do not address it in the body of the

       17   litigation report.        Right?

       18   A.       I didn't think it was fundamental to the

       19   development of my opinions.

       20   Q.       Please turn to page 1, paragraph 2, of Exhibit

       21   Carson 508.      It lists over there the exposure and how

       22   long the talc exposure lasted; does it not?

       23   A.       Yes.

       24   Q.       And, essentially, this is the entire lifetime of

       25   a rat?     The talc exposure lasted two years for the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 141 of 260 PageID:
                                  103539
                                Carson  - Cross/Mr. Williams

                                                                              1396

        1   lifetime of the rats?

        2   A.       The lifetime of the rats and two years in mice.

        3   Q.       The authors state:

        4              "There were no exposure-related lesions in the

        5   ovaries of rats, Table 1, or mice, Table II.               However,

        6   because of a concern of potential effects of talc on

        7   the ovary, additional studies were performed."

        8              Do you see that?

        9   A.       Yes.

       10   Q.       The studies examine lung and ovarian tissue from

       11   10 female rats.       Right?

       12   A.       Yes.

       13   Q.       Now, you understand Dr. Boorman and his

       14   co-authors were doing additional testing of the same

       15   ovaries taken from female rats as part of the 1993 NTP

       16   study.     Correct?

       17   A.       Yes.

       18   Q.       And you know the NTP study is one of the studies

       19   upon which plaintiffs rely in this matter relating to

       20   some bad effects of talcum powder.            Correct?

       21   A.       Correct.

       22   Q.       That NTP study talks about rats who were exposed

       23   weeks on end, 8 hours a day, to talcum powder, ended

       24   up having some lung problems.           Do you recall that?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 142 of 260 PageID:
                                  103540
                                Carson  - Cross/Mr. Williams

                                                                              1397

        1   Q.       You understand this Boorman study was a

        2   follow-up to the NTP study where they took the same

        3   rats, removed their ovaries, and took a look at them.

        4   Right?

        5   A.       Correct.

        6   Q.       No talc was found in the rat ovaries.            Correct?

        7   A.       Correct.

        8   Q.       This is page 1, over in the right-hand column,

        9   the carry-over paragraph, last sentence:

       10              "There was no material consistent with talc

       11   found in the ovaries or ovarian bursa from any rats

       12   from any group."

       13              Right?

       14   A.       That's correct.      I should point out this is an

       15   inhalation study, and so that would be essentially the

       16   sole route of exposure for talc.

       17   Q.       The study did not report any chronic

       18   inflammation from the talc.          Is that true?

       19   A.       It did report chronic inflammatory changes in

       20   the respiratory systems.

       21   Q.       Did it report any incidence of ovarian cancer in

       22   the rats?

       23   A.       No.

       24   Q.       Can we agree Boorman 1995 does not in fact show

       25   that talc causes chronic inflammation leading to
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 143 of 260 PageID:
                                  103541
                                Carson  - Cross/Mr. Williams

                                                                              1398

        1   neoplastic change?

        2   A.      It doesn't show that, but it doesn't rule it

        3   out.

        4   Q.      Ms. Popkin would like me to read the last

        5   paragraph.      The last paragraph before the references

        6   says:

        7              "This would suggest extensive lifetime

        8   exposure to talc does not result in the deposition of

        9   talc in the ovary.        Since the animals were exposed for

       10   six hours per day with talc covering the fur and the

       11   cage bars, there was ample opportunity for perineal as

       12   well as oral and respiratory exposure.             In the

       13   extrapolation of these data one should consider

       14   limitations relative to the marked anatomical and

       15   physiological differences between rodents and humans."

       16              Did I read that correctly?

       17   A.      Yes.    This paragraph points out the authors were

       18   concerned about the consideration of the differences

       19   between humans and rats in interpreting issues like

       20   migration from perineal exposure.

       21   Q.      This is a study that you did not feel should

       22   make the cut in terms of being cited in your report.

       23   Correct?

       24   A.      It didn't influence my opinions.           So I didn't

       25   cite it.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 144 of 260 PageID:
                                  103542
                                Carson  - Cross/Mr. Williams

                                                                              1399

        1   Q.      Well, let me ask you some questions about

        2   biological plausibility.

        3              I would like to focus on -- let me check that.

        4              Let me ask you about migration.           There have

        5   been no studies in women showing that talc applied to

        6   the peritoneum not instilled into the vagina but

        7   applied externally into the perineum manages to

        8   migrate to the ovaries or the fallopian tubes?

        9   A.      I think the studies that utilize vaginal

       10   installation are tantamount to perineal exposure

       11   because the channel is an open channel between the

       12   outside and the inside.

       13   Q.      What is the perineum?

       14   A.      It is the space between the anus and the pubic

       15   bone.

       16   Q.      You have actually opined in this matter that the

       17   external application of perineal talc outside of the

       18   body in the perineal area is the same as internal

       19   application in the reproductive tract.              Is that true?

       20   A.      I think it is.

       21   Q.      Now, you draw no distinction between application

       22   of perineal talc outside of the body and the injection

       23   of talc inside the genital area.            True?

       24   A.      I think there is an obvious distinction of where

       25   quantities are deposited.          Beyond that, after that,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 145 of 260 PageID:
                                  103543
                                Carson  - Cross/Mr. Williams

                                                                              1400

        1   it's pretty much the same.

        2   Q.      You say "pretty much the same."           Have you

        3   studied the matter?

        4   A.      Casually.

        5   Q.      Do you think these proceedings are casual?

        6   A.      No, I don't.

        7   Q.      Now, that opinion that you just expressed is not

        8   a gynecological opinion because you are not a

        9   gynecologist.       Right?

       10   A.      It is an opinion that's expressed in a number of

       11   gynecological textbooks and writings on the subject.

       12   Q.      So a number of gynecological textbooks and

       13   writings on the subject opine as you do that external

       14   application of particles -- here, talcum powder -- is

       15   the same as injecting talcum powder into the vagina.

       16   Is that your testimony?

       17   A.      I don't think the references I was referring to

       18   talk about talcum powder or injection of substances,

       19   but they indicate it's an open channel, and the inside

       20   and the outside are pretty much the same.

       21   Q.      That opinion that you just gave, that the area

       22   of the human anatomy of a woman is an open channel, as

       23   you say, is something we could find in textbooks?

       24   A.      Yes.

       25   Q.      Can you cite one?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 146 of 260 PageID:
                                  103544
                                Carson  - Cross/Mr. Williams

                                                                              1401

        1   A.      Not right off hand.

        2   Q.      The ovaries are higher in the body relative to

        3   the vagina.      True?

        4   A.      You mean in terms of elevation?

        5   Q.      Higher up in the body than the vagina?

        6   A.      Yes.    Of course it depends on the position of

        7   the woman.

        8   Q.      If the woman were upside down, then the vagina

        9   would be higher in the body.            Right?

       10   A.      At least a portion of it, yes.

       11   Q.      If the woman were standing right-side-up or

       12   sitting, the vagina would be lower.              Right?

       13   A.      Probably, yes.

       14   Q.      Now, talc particles do not have motility in the

       15   same way that sperm do.         True?

       16   A.      That's correct.

       17   Q.      You agree with me that if talcum powder somehow

       18   migrates from the perineal region to the ovaries,

       19   exposure to talcum powder would be far greater in

       20   concentration -- meaning there would be more talc in

       21   the rectal area, the vulvar area, the vaginal area,

       22   and so on.      Correct?

       23   A.      It depends on the application of talc to that

       24   area, and it also depends on things like whether or

       25   not the woman bathes regularly, other hygienic
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 147 of 260 PageID:
                                  103545
                                Carson  - Cross/Mr. Williams

                                                                              1402

        1   practices and activities.

        2   Q.      Page 198, lines 8 through 17?

        3              "QUESTION:     All right.     If talcum powder

        4   migrates from the perineal region to the ovaries,

        5   shouldn't exposure to -- exposure to talc be far

        6   greater in concentration in the rectal, vulvar,

        7   vaginal, cervical and uterine tissues which are closer

        8   to the area of initial exposure?

        9              "ANSWER:     Well, the acute exposure would be

       10   greater."

       11              That was your testimony.         Correct?

       12   A.      What page are you on?

       13   Q.      198, lines 8 through 17.

       14              Your answer at lines 16 and 17 was:

       15              "ANSWER:     Well, the acute exposure would be

       16   greater."

       17              Correct?

       18   A.      I did say that, yes.

       19   Q.      At the time you formed your opinions in this

       20   case, you were not aware of any studies showing

       21   inflammation or oxidative stress as a result of

       22   genital talc use in any of the areas of the

       23   reproductive tract that we just discussed.              Is that

       24   true?

       25   A.      I'm sorry.      I'm going to ask you to repeat the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 148 of 260 PageID:
                                  103546
                                Carson  - Cross/Mr. Williams

                                                                              1403

        1   question a third time.

        2   Q.       At the time you formed your opinions, meaning at

        3   the time you provided your report which is in front of

        4   you, you were not aware of any studies showing

        5   inflammation or oxidative stress as a result of

        6   genital talc use in any of the areas of the

        7   reproductive tract that we just mentioned?

        8   A.       The perineum, correct?

        9   Q.       No.   I was talking about the rectal area, the

       10   vulvar, the vaginal area, the cervical, uterine

       11   tissues --

       12   A.       No, I was not.

       13   Q.       It is your opinion -- and this is on page 8 of

       14   your report, Exhibit C 9.

       15              It is your opinion that out of all of the

       16   tissue in the female reproductive system, including

       17   vaginal tissue, uterine tissue, cervical tissue, the

       18   ovarian tissue is the tissue within the female

       19   reproductive track that is most at risk for the effect

       20   of talcum powder?

       21   A.       That's my opinion.

       22   Q.       That's on page 8 of Exhibit C 9, the paragraph

       23   under Roman numeral III, the last two sentences you

       24   write:

       25              "Because the ovaries have no intrinsic
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 149 of 260 PageID:
                                  103547
                                Carson  - Cross/Mr. Williams

                                                                              1404

        1   elimination system, the transport of talc particles

        2   and their constituents reaches the ovaries where it

        3   stalls and sequesters.         For these reasons ovarian

        4   tissue is most at risk for the carcinogenic effect of

        5   these substances."

        6              Did I read that right?

        7   A.      Yes.

        8   Q.      The reason you say that is your opinion is that

        9   the ovaries lack what you describe as this intrinsic

       10   elimination system.        Right?

       11   A.      That's correct.

       12   Q.      You have not conducted any tests to show that

       13   exposure of the ovaries to particulate matter is

       14   longer than exposure to other parts of the

       15   reproductive system, have you?

       16   A.      I have not conducted any tests, no.

       17   Q.      And the phrase "intrinsic elimination system,"

       18   you have no idea whether that is a recognized term of

       19   art that is used by gynecologists; do you?

       20   A.      I don't believe it is.         It's just my own

       21   language.

       22   Q.      Is "intrinsic elimination system" a recognized

       23   term of art used by oncologists?

       24   A.      I don't know.

       25   Q.      How many studies are cited in the body of your
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 150 of 260 PageID:
                                  103548
                                Carson  - Cross/Mr. Williams

                                                                              1405

        1   report here under Roman II to support your theory that

        2   the ovaries do not have an intrinsic elimination

        3   system?

        4   A.       None.

        5   Q.       Let me change topics and talk about Bradford

        6   Hill.

        7   A.       I was just going to say that's basic anatomy.

        8   Q.       You cite no studies for the proposition.

        9   Correct?

       10   A.       That's correct.

       11   Q.       You looked at the Bradford Hill factors in

       12   formulating your opinion talc causes ovarian cancer.

       13   Right?

       14   A.       Correct.

       15   Q.       One of the factors to which you gave the most

       16   weight was the strength of association.              Correct?

       17   A.       Correct.

       18   Q.       You thought and wrote in your report that the

       19   evidence here of the strength of association was

       20   compelling.        That's the word you used.       Right?

       21   A.       Yes.

       22   Q.       Let me ask you some questions about the fit

       23   between that characterization of the strength of

       24   association and some of the studies to which you

       25   cited.     Okay?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 151 of 260 PageID:
                                  103549
                                Carson  - Cross/Mr. Williams

                                                                              1406

        1   A.      All right.

        2   Q.      In your opinion the epidemiologic study supports

        3   a strong association between perineal use of talc and

        4   ovarian cancer.       Right?

        5   A.      Yes.

        6   Q.      You used the word "strong" in your report.              Do

        7   you remember that?

        8   A.      Yes, I do.

        9   Q.      In your opinion, those studies show about a

       10   30 percent increased risk of ovarian cancer in talcum

       11   powder products users.          Right?

       12   A.      Yes.

       13   Q.      That is an odds ratio of 1.3.           Correct?

       14   A.      Correct.

       15   Q.      In your experience, Dr. Carson, epidemiologists

       16   consider a 1.3 odds ratio to be a weak or modest

       17   association.       Isn't that true?

       18   A.      That's correct.        When epidemiologists look at a

       19   study and see an odds ratio between 1 and 2, they call

       20   it weak or modest.        When it's greater than 2, they

       21   give it a stronger terminology.

       22              My characterization of it as a strong

       23   association has to do with the translation of that

       24   increased risk to 3,000 ovarian cancer deaths in the

       25   United States every year.          Because of that, I believe
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 152 of 260 PageID:
                                  103550
                                Carson  - Cross/Mr. Williams

                                                                              1407

        1   there is a strong association here.             These are

        2   significant studies.

        3   Q.      Let me unpack what you just said.

        4              First, we do agree in your experience

        5   epidemiologists consider a 1.3 odds ratio to be a weak

        6   or modest association.         Correct?

        7   A.      Yes.

        8   Q.      Epidemiologists in your experience do not

        9   consider a 1.3 odds ratio to be strong association.

       10   Correct?

       11   A.      In terms of epidemiology terminology, no.

       12   Q.      In fact, the example you gave a moment ago is

       13   even a 2.0 odds ratio would be modest?

       14   A.      Modest or anything above 2 is sometimes

       15   considered strong or robust.

       16   Q.      Now, what you just said a moment ago at the tail

       17   end of your answer was that you mentioned 3,000 lives

       18   saved, or something to that effect.             Right?

       19   A.      Yes.

       20   Q.      And you testified that eliminating talcum powder

       21   as a risk could result in saving 3,000 lives in the

       22   U.S. every year, something to that effect.               Right?

       23   A.      I did, yes.

       24   Q.      You came to that 3,000 number based on the

       25   number of new cases of ovarian cancer in the last
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 153 of 260 PageID:
                                  103551
                                Carson  - Cross/Mr. Williams

                                                                              1408

        1   year.     Right?

        2   A.      I made an estimate of that, that arrived at that

        3   number based on the range of what's known about the

        4   prevalence of regular talcum powder use among women in

        5   the United States and the annual occurrence of new

        6   diagnoses of epithelial ovarian cancer, and that

        7   30 percent increased risk that would result in 3,000

        8   additional cases per year.

        9   Q.      You do not know how many of the women diagnosed

       10   with ovarian cancer in any given year used talcum

       11   powder.     Right?

       12   A.      That's correct.

       13   Q.      Your assertion that 3,000 lives could be saved

       14   relies upon an assumption that perineal talc use does

       15   in fact cause ovarian cancer?

       16   A.      It does rely on that assumption.           But responding

       17   in greater detail to your previous question, I'm

       18   relying on the studies that show a 30 percent

       19   increased risk on the average.           I haven't done that

       20   science myself, but I'm using their science to build

       21   my opinions and my estimate of the number of lives to

       22   be saved.

       23   Q.      You are a assuming causation to get to the 3,000

       24   number; are you not?

       25   A.      Yes.    You are right.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 154 of 260 PageID:
                                  103552
                                Carson  - Cross/Mr. Williams

                                                                              1409

        1   Q.      Ovarian cancer is not a single disease.

        2   Correct?

        3   A.      That's correct.

        4   Q.      Now, the purpose, can we agree, of conducting a

        5   Bradford Hill analysis is to determine whether or not

        6   an association is causal?

        7   A.      Correct.

        8   Q.      So to be clear on your methodology, for purposes

        9   of this case, what you are doing when you say that

       10   3,000 lives could be saved in response to my question

       11   about the strength of association, what you are doing

       12   is assuming causation, which is the ultimate question

       13   in a Bradford Hill analysis, and, second, you are

       14   using that assumption to support the analysis of a

       15   specific Bradford Hill factor; are you not?

       16   A.      Not really.      If I'm looking at the epidemiology

       17   in this question, and I'm seeing consistent

       18   statistical significant studies showing me there is a

       19   30 percent increased risk, then I can use those other

       20   pieces of information to determine there is 3,000

       21   cases of ovarian cancer per year that could be

       22   potentially prevented by eliminating talcum powder

       23   hygienic use.

       24   Q.      Again, we are going around because in order to

       25   do that, you are making an assumption there is a
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 155 of 260 PageID:
                                  103553
                                Carson  - Cross/Mr. Williams

                                                                              1410

        1   causal association as opposed to a mere association.

        2   Correct?

        3   A.      It is not circular reasoning.           It is simply

        4   using the 30 percent increased risk shown by the

        5   epidemiological studies.

        6   Q.      You are not a statistician or biostatistician?

        7   A.      You just presented a paper I published on

        8   statistical methods.

        9              THE COURT:     Would you just answer that

       10   question the way he phrased it, please.

       11   Q.      You are not a statistician or biostatistician,

       12   are you?

       13   A.      I don't put myself out professionally as a

       14   biostatistician or a statistician, but I certainly am

       15   versed in methodology related to statistics and use it

       16   all the time in both conducting and interpreting

       17   research.     I also teach it.

       18              MR. WILLIAMS:       Permission to read, your Honor?

       19              THE COURT:     Yes.

       20   Q.      Page 253, lines 14 through 16:

       21              "QUESTION:     Dr. Carson, you are not a

       22   statistician.       Correct?

       23              "ANSWER:     That's correct.

       24              "QUESTION:     You are not a biostatistician.           Is

       25   that right?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 156 of 260 PageID:
                                  103554
                                Carson  - Cross/Mr. Williams

                                                                              1411

        1              "ANSWER:     That's right."

        2              Now, Doctor, by your own admission you are not

        3   an expert in epidemiology.             Correct?

        4   A.      I am not an expert, but I am a faculty member at

        5   the Department of Epidemiology at the University of

        6   Texas, School of Public Health, and some people

        7   consider me an expert for that reason.

        8   Q.      Do you consider yourself an expert in

        9   epidemiology?

       10   A.      Not in comparison to my other colleagues who do

       11   that all the time and nothing else.

       12              MR. WILLIAMS:       Permission to read, your Honor.

       13              THE COURT:     Yes.

       14   Q.      Page 239:

       15              "QUESTION:     Do you consider yourself an expert

       16   in epidemiology?

       17              "ANSWER:     No."

       18              Now, for the purposes of your Bradford Hill

       19   analysis of strength -- and I would like you to focus

       20   on that factor -- your opinion was an odds ratio of

       21   1.3 supports a strong association between the perineal

       22   use of talc and ovarian cancer.             Correct?

       23   A.      Yes.

       24   Q.      And you also call it compelling at a different

       25   place in your report.          True?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 157 of 260 PageID:
                                  103555
                                Carson  - Cross/Mr. Williams

                                                                              1412

        1   A.      Correct.

        2   Q.      One of the studies that you cite for this

        3   proposition is Terry 2013.          Is that true?

        4   A.      Yes.

        5   Q.      Let's look at Exhibit A 139.           A 139 is the Terry

        6   2013 pooled analysis.         Is that correct?

        7   A.      Yes.

        8   Q.      Please look at the abstract on page 2 of Exhibit

        9   A 139, about midway down, we highlighted it, it says:

       10              "Genital powder use was associated with a

       11   modest increased risk of epithelial ovarian cancer

       12   relative to women who never used powder."

       13              Correct?

       14   A.      That's correct.

       15   Q.      The authors called it "modest"?

       16   A.      They did.

       17   Q.      They didn't call it strong or compelling.

       18   Correct?

       19   A.      Not in this case, that's correct.

       20   Q.      You also cite another epidemiological study,

       21   Berge 2017, in support of your assertion there is a

       22   strong and compelling association.             Correct?

       23   A.      Yes.

       24   Q.      That's Exhibit A 11.        I'll direct your attention

       25   to the abstract on page 2.          It says:
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 158 of 260 PageID:
                                  103556
                                Carson  - Cross/Mr. Williams

                                                                              1413

        1              "This meta-analysis resulted in a weak but

        2   statistically significant association between genital

        3   use of talc and ovarian cancer."

        4              And it goes on.      Do you see that?

        5   A.      Yes.

        6   Q.      The authors in Berge called it "weak."             Right?

        7   A.      They did.

        8   Q.      Not strong or compelling.         Right?

        9   A.      Right.

       10   Q.      Please turn to page 7 of Exhibit A 11.             In the

       11   second paragraph below, the discussing heading, it

       12   says:

       13              "This meta-analysis suggests that genital

       14   powder use is associated with a small increased risk

       15   of developing ovarian cancer."

       16              Did I read that right?

       17   A.      I see it.

       18   Q.      Now, let me have you look at page 10 of Exhibit

       19   A 11, left-hand column, up at the top, it's the

       20   conclusion the authors write:

       21              "In conclusion, our meta-analysis identified a

       22   small but statistically significant association."

       23              And then it goes on.        Right?

       24   A.      Yes.

       25   Q.      The authors of Berge refer to association
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 159 of 260 PageID:
                                  103557
                                Carson  - Cross/Mr. Williams

                                                                              1414

        1   between talcum powder use and ovarian cancer as small,

        2   two separate times in the paper.            We just showed them.

        3   Right?

        4   A.       Yes.

        5   Q.       You cite Berge in support of your opinion that

        6   the association between talcum powder exposure and the

        7   development of ovarian cancer is strong.              Right?

        8   A.       Yes.

        9   Q.       Let me ask you about your report and how your

       10   report deals with cohort studies.

       11              THE COURT:     Are you going to a new area?

       12              MR. WILLIAMS:      Yes.

       13              THE COURT:     I think the reporter would like a

       14   break.

       15              MR. WILLIAMS:      Thank you, your Honor.

       16              THE DEPUTY CLERK:         All rise.

       17              (Recess.)

       18              (Continued on the next page.)

       19   ///

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 160 of 260 PageID:
                                  103558
                                Carson  - Cross/Mr. Williams

                                                                               1415

        1              THE DEPUTY CLERK:       All rise.

        2              THE COURT:     Thank you.

        3

        4

        5   ARCH CARSON, resumed.

        6

        7   CROSS-EXAMINATION (continued)

        8   BY MR. WILLIAMS:

        9   Q.      Doctor, before the break I said I wanted to ask

       10   you some questions about the cohort studies.               None of

       11   the prospective cohort studies that you examined found

       12   a significant overall risk, relative risk between

       13   perineal talcum powder use and ovarian cancer.

       14   Correct?

       15   A.      That's correct.

       16   Q.      The Nurses' Health Study, which is one of the

       17   studies you looked at, was updated in 2010.               Do you

       18   recall that?

       19   A.      Well, there was some updating but changes in the

       20   methodology.

       21   Q.      The initial finding recorded in the Gertig 2000

       22   study of an increased risk of serous invasive ovarian

       23   cancer was not supported in the update in the Nurses'

       24   Health study.       Correct?

       25   A.      Well, the methodology was changed and actually
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 161 of 260 PageID:
                                  103559
                                Carson  - Cross/Mr. Williams

                                                                               1416

        1   the study group was also different between those two

        2   versions.

        3              MR. WILLIAMS:      Permission to read, your Honor?

        4              THE COURT:     Yes.

        5   Q.      Page 237, lines 7 through 20:

        6              "QUESTION:     The cohort studies, prospective

        7   cohort studies have not shown an association between

        8   talc and ovarian cancer.          Correct?

        9              "ANSWER:     They have in some subtypes.

       10              "QUESTION:     There was an initial description

       11   with respect to the first Nurses' Study that was not

       12   supported in the update of that study.             Is that

       13   correct?

       14              "ANSWER:     The Nurses' study?

       15              "QUESTION:     Yes.

       16              "ANSWER:     That's correct."

       17              You conclude the three prospective cohort

       18   studies showed positive nonsignificant trends.                Is

       19   that what you wrote in your report?

       20   A.      Yes.

       21   Q.      What you mean by "positive nonsignificant

       22   trends" is that the studies had positive but not

       23   statistically significant relative risks.              Correct?

       24   A.      That's correct.

       25   Q.      In Gonzales 2016, the relative risk was
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 162 of 260 PageID:
                                  103560
                                Carson  - Cross/Mr. Williams

                                                                               1417

        1   negative.       True?

        2   A.       That's correct.

        3   Q.       The relative risk was 0.73, which is below 1.0.

        4   Right?

        5   A.       That's correct.

        6   Q.       That is not statistically significant.            True?

        7   A.       Correct.

        8   Q.       Now, let me step back for a second and ask you

        9   about your report in a broad sense.

       10              Is it true you used care in preparing your

       11   report?

       12   A.       Yes.

       13   Q.       You wanted to make it as accurate as possible?

       14   A.       That was an attempt, yes.

       15   Q.       If you felt a paper was important in forming

       16   your opinions regarding the question that was given to

       17   you, you included it in your paper's list of

       18   references.       Correct?

       19   A.       If it contributed significantly to my opinions,

       20   yes.

       21   Q.       Now, you do not analyze any of the cohort

       22   studies in the body of your report by name.               Right?

       23   A.       I believe that's correct.

       24   Q.       None of the cohorts is even identified by name

       25   in the body of your report.          True?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 163 of 260 PageID:
                                  103561
                                Carson  - Cross/Mr. Williams

                                                                                1418

        1   A.       I don't recall specifically, but I would agree

        2   that's possible.

        3   Q.       None of the cohort studies is listed in the six

        4   pages of references included at the end of your

        5   report, pages 11 through 16, and that's Exhibit C 9

        6   that we have been looking at today.             That list of

        7   references goes on from page 11 all the way through

        8   page 16.        Am I right?

        9   A.       Yes.

       10   Q.       None of the cohort studies is listed there.

       11   Right?

       12   A.       That's possible.

       13   Q.       Meaning you only reviewed the cohort studies in

       14   the preparation of your report, but you did not feel

       15   they contained information that was necessary to cite

       16   in your report.        Right?

       17   A.       I believe that's correct.

       18   Q.       Can we agree that you as a scientist cite the

       19   studies that are helpful to your opinion, but do not

       20   cite the studies that contradict your opinion.                You

       21   are cherry-picking?

       22   A.       I don't believe that I cited only studies that

       23   were in line with my opinions.           I just didn't believe

       24   those three cohort studies contributed to the opinions

       25   that I expressed.        I did cite to the meta-analyses
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 164 of 260 PageID:
                                  103562
                                Carson  - Cross/Mr. Williams

                                                                              1419

        1   that included them and looked at those data.               So they

        2   are included within those meta-analyses, and that was

        3   much more fundamental to my opinions.

        4   Q.       Can you and I agree the scientific method

        5   requires consideration of evidence that is contrary to

        6   your hypothesis as well as evidence that is in favor

        7   of it?

        8   A.       Yes, I agree with that.

        9   Q.       One of the studies you cited -- I think you

       10   mentioned it inferentially a moment ago -- was the

       11   Penninkilampi study.        Right?

       12   A.       Yes.

       13   Q.       That's Exhibit A 109.       I want to go to page 15.

       14   I believe there is a table on that page.              This table

       15   lists the studies that were analyzed in the

       16   Penninkilampi study.        Correct?

       17   A.       Correct.

       18   Q.       And it mentions the Gonzales study from 2016,

       19   the Houghton study from 2014, and the Gertig study

       20   from 2000.      Correct?

       21   A.       Correct.

       22   Q.       It does not list the Gates study from 2010.

       23   Correct?

       24   A.       That's correct.

       25   Q.       Do you think it is important -- strike that.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 165 of 260 PageID:
                                  103563
                                Carson  - Cross/Mr. Williams

                                                                              1420

        1              Do you believe that Gates 2010 is an important

        2   cohort study in this area of analysis?

        3   A.      Gates 2010 was the same data set or an

        4   overlapping data set with the Gertig study.               You can't

        5   do a meta-analysis and double-count subjects.

        6   Penninkilampi picked Gertig.

        7   Q.      And you chose to look only at the Gertig study

        8   from 2010 rather than the study from -- strike that.

        9              You used only the Gertig study from year 2000

       10   rather than the Gates study from 2010.             Correct?

       11   A.      Well, I also cited the Wera Berge study which

       12   looked at the same study, and chose the Gates study in

       13   favor of the Gertig study.          So I cited both of those.

       14   Q.      Statistical power is the likelihood a study will

       15   detect an effect when there is an effect to be

       16   detected.     Right?

       17   A.      That's correct.

       18   Q.      In your opinion, the cohort studies relating to

       19   genital talc use and ovarian cancer did not have

       20   sufficient power to detect a meaningful difference

       21   among the subjects.        True?

       22   A.      For the question that was asked, that's correct.

       23   Q.      In your opinion, the investigators in the cohort

       24   studies were, I think you used the phrase, spinning

       25   the roulette wheel in terms of the ability of the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 166 of 260 PageID:
                                  103564
                                Carson  - Cross/Mr. Williams

                                                                              1421

        1   studies to detect a difference among the subjects.

        2   Correct?

        3   A.      Yes, I remember saying that.

        4   Q.      Are you familiar with the concept of a power

        5   calculation?

        6   A.      I am.

        7   Q.      You did not perform any power calculation to

        8   reach an opinion that the cohort studies did not have

        9   sufficient power to detect a meaningful difference

       10   amongst subjects.        Correct?

       11   A.      No, but my opinion that they were underpowered

       12   is not an isolated opinion.          It's expressed by those

       13   who performed these meta-analyses later in 2018, and I

       14   believe that was also the opinion of the witness you

       15   heard last Thursday, Dr. McTiernan.

       16   Q.      Do you remember the analysis in the Berge study

       17   where they specifically treated the question of

       18   whether there was sufficient power and whether power

       19   could be used as a basis for criticizing the cohort

       20   studies?

       21   A.      I don't recall specifically.          I would have to

       22   look at the Berge study.

       23   Q.      Before I get to that, the only analysis that you

       24   did to conclude that the cohort studies were

       25   underpowered was to read the studies and look at their
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 167 of 260 PageID:
                                  103565
                                Carson  - Cross/Mr. Williams

                                                                              1422

        1   conclusions.      Correct?

        2   A.       Yes.

        3   Q.       So, basically, what you did was you basically

        4   did a visual estimation of power by just reading the

        5   study?

        6   A.       No, I didn't.     I looked at the opinions of the

        7   authors of the meta-analyses who opined that those

        8   cohort studies likely suffered from an underpowered

        9   condition, and when they reanalyzed them as a group

       10   with a larger sample size, they were able to increase

       11   the power and were able to detect an effect.

       12   Q.       The Berge study is one of the studies upon which

       13   you relied.      Right?

       14   A.       Yes.

       15   Q.       Which is Exhibit A 11.        Over on the right-hand

       16   side of this page it says:

       17              "It should be noted that the cohort studies

       18   included in the meta-analysis comprised a total of 429

       19   ovarian cases exposed to genital talc and 943

       20   unexposed cases.       The statistical power of the

       21   meta-analysis of these cohort studies to detect a risk

       22   ratio of 1.25 similar to the result of the

       23   meta-analysis of case control studies was .99.                Thus,

       24   low power of cohort study cannot be invoked as

       25   explanation of the heterogeneity of results."
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 168 of 260 PageID:
                                  103566
                                Carson  - Cross/Mr. Williams

                                                                              1423

        1              Do you see that?

        2   A.      I see that.      I think you may be interpreting it

        3   incorrectly.

        4   Q.      Well, you understand the heterogeneity of

        5   results that this is referring to is the heterogeneity

        6   between the conclusions and findings of the cohort

        7   studies on the one hand and the case-control studies

        8   on the other.       Right?

        9   A.      In part, yes.        There is also heterogeneity

       10   between the cohort studies.

       11   Q.      Have you read Dr. McTiernan's deposition in this

       12   case?

       13   A.      I have not.

       14   Q.      Are you aware one way or the other whether

       15   Dr. McTiernan did her own power calculation where she

       16   concluded the number of cases, cancer cases that would

       17   be necessary for the cohorts to exhibit power?

       18   A.      Yes, I am.

       19   Q.      And you are aware the number of cases that she

       20   felt would be needed was less than -- significantly

       21   less than the total number of cancer cases reported in

       22   Berge; are you not?

       23   A.      Yes.

       24   Q.      Let me ask you the basis for your belief that

       25   there was not sufficient power in the cohort studies.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 169 of 260 PageID:
                                  103567
                                Carson  - Cross/Mr. Williams

                                                                              1424

        1   What analysis did you do to conclude the cohort

        2   studies, the four cohort studies are underpowered?

        3   A.      I did not determine the power of the cohort

        4   studies specifically.         As I discussed in my

        5   deposition, I discussed the influences of various

        6   factors in cohort studies and the design of cohort

        7   studies that tend to go toward many cohort studies

        8   being underpowered when they are conducted.

        9   Q.      Isn't it true, Dr. Carson, that in response to

       10   the very question I asked you just now, namely, what

       11   analysis you did to conclude that the cohorts were

       12   underpowered, what you said is that you just read the

       13   studies, looked at their conclusions, and their

       14   conclusions were not that the effect didn't exist, but

       15   that they couldn't detect it.           Do you remember saying

       16   that?

       17   A.      That's exactly right, and that's what happens in

       18   an underpowered study.

       19   Q.      Am I correct anytime a study does not detect an

       20   association in your view it is underpowered?

       21   A.      No.   When studies are underpowered, they do not

       22   have the ability to detect a relationship.

       23   Q.      Isn't another explanation, Doctor, for the lack

       24   of association found in the cohorts between perineal

       25   use of talc and ovarian cancer, that there was no
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 170 of 260 PageID:
                                  103568
                                Carson  - Cross/Mr. Williams

                                                                              1425

        1   increased risk to detect?

        2   A.       Well, in the absence of the meta-analyses, that

        3   might be a realistic hypothesis, but the meta-analyses

        4   pretty much blew that out of the water when they

        5   reanalyzed those studies as a group and found

        6   statistically significant positive risk ratios.

        7   Q.       Let me ask you about Health Canada.           Health

        8   Canada published a draft screening assessment on

        9   December 18th of last year.          Right?

       10   A.       I'm not sure of the date, but it was at the end

       11   of last year.

       12   Q.       At the time you prepared your expert report in

       13   this matter, that draft assessment was not available

       14   to you, though.       Correct?

       15   A.       I believe that's the case.

       16   Q.       You are familiar with the precautionary

       17   principle as it relates to the specific demonstration

       18   of cause and effect?

       19   A.       I am.

       20   Q.       The precautionary principle is a general precept

       21   that is used in the European union and in Canada.

       22   Right?

       23   A.       Yes.

       24   Q.       The precept used in the United States is

       25   different.       Correct?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 171 of 260 PageID:
                                  103569
                                Carson  - Cross/Mr. Williams

                                                                              1426

        1   A.      It is.

        2   Q.      In the United States the precept that is used is

        3   that there needs to be scientific evidence of a harm

        4   in order to take action regarding a product.               Correct?

        5   A.      There is a difference in style, as you've

        6   described it, in the United States where we require

        7   hard evidence of causation in order to do anything

        8   which includes legal action, it includes regulatory

        9   activities, and so forth, which does not necessarily

       10   exist in Canada and the European Union and some other

       11   areas where the precautionary principle is used, in

       12   which case, when there is a strong suspicion of a

       13   problem, they stop the problem while they are doing

       14   the research until it is proven not to be a problem.

       15   Q.      To be clear, Health Canada does not require a

       16   finding of causation in order to recommend some

       17   preventive action.        Correct?

       18   A.      That's correct.

       19   Q.      The precautionary approach does not require that

       20   talc be more likely than not capable of causing

       21   ovarian cancer.       Correct?

       22   A.      That's true.

       23   Q.      The principle in the U.S. is there needs to be

       24   scientific evidence in order to take that

       25   precautionary action.         Right?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 172 of 260 PageID:
                                  103570
                                Carson  - Cross/Mr. Williams

                                                                              1427

        1   A.      Yes.

        2   Q.      You do understand this proceeding is in federal

        3   court in the United States before Her Honor in New

        4   Jersey.     Correct?

        5   A.      Yes.    And I think that's what we're trying to

        6   get to in this proceeding.

        7   Q.      So true or not true, you rely on what the

        8   Canadian regulators who are applying the precautionary

        9   principles say in a draft assessment, but not on other

       10   United States public health organizations like the

       11   National Cancer Institute or the FDA.             Correct?

       12   A.      Well, I think if you look at just the state of

       13   the science and where these regulatory bodies have

       14   come down and have published, the Health Canada report

       15   is clearly more current and more inclusive than any of

       16   the others that have been published thus far, and for

       17   that reason I gave it stronger consideration when I

       18   finally received it.

       19   Q.      Let's take a look at it.         Please take a look at

       20   Exhibit A 58, and, in particular, page 22 there is a

       21   table there, 6-1?        Do you see that table?

       22   A.      Yes.

       23   Q.      This table lists the available human

       24   epidemiological studies investigating the association

       25   of perineal talc use and ovarian cancer.              Right?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 173 of 260 PageID:
                                  103571
                                Carson  - Cross/Mr. Williams

                                                                              1428

        1   A.       That's correct.

        2   Q.       It cites to the -- I'm not sure of the

        3   pronunciation -- Taher study.           Do you see that in the

        4   preamble to the chart?

        5   A.       I do.

        6              MS. O'DELL:     If you can put up the whole

        7   table.     I think it continues on.

        8              MR. WILLIAMS:      I believe that is the whole

        9   table.

       10              MS. O'DELL:     It continues on page 17.

       11              MR. WILLIAMS:      Your Honor, I can't put up two

       12   pages at the same time.

       13              THE COURT:     While under the representation

       14   this is only a part of it, and continues on the next

       15   page.

       16   BY MR. WILLIAMS:

       17   Q.       Taher 2018 is an unpublished manuscript.             Right,

       18   Doctor?

       19   A.       It is published but it has not yet been

       20   peer-reviewed.

       21   Q.       That's what it means here when it says "here in

       22   preparation"?

       23   A.       That's my understanding.

       24   Q.       Table 6-1 has a column for "study conclusion."

       25   Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 174 of 260 PageID:
                                  103572
                                Carson  - Cross/Mr. Williams

                                                                               1429

        1   A.      Yes.

        2   Q.      The third column?

        3   A.      Yes.

        4   Q.      It has a column for the odds ratio with a

        5   95 percent confidence interval?

        6   A.      Yes.

        7   Q.      Let's turn to page 23 of Exhibit A 58.

        8   A.      All right.

        9   Q.      I would like to refer to the second row of the

       10   table on page 23.        That shows the results of Green, et

       11   al, 1997; does it not?

       12   A.      Yes.

       13   Q.      The odds ratio there was 1.3 with a confidence

       14   interval of 1.10-to-1.54.          Correct?

       15   A.      Correct.

       16   Q.      The confidence interval does not cross 1.

       17   Correct?

       18   A.      That's correct.

       19   Q.      The Health Canada draft assessment reports the

       20   study's conclusion as positive association.               Do you

       21   see that?

       22   A.      I see that.

       23   Q.      Do you agree with that characterization?

       24   A.      I don't recall.       I would have to look at the

       25   Green study to determine that.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 175 of 260 PageID:
                                  103573
                                Carson  - Cross/Mr. Williams

                                                                              1430

        1   Q.       Based upon the point estimate and confidence

        2   interval that is reported right here in the fourth

        3   column, do you see that shows a positive association,

        4   assuming those numbers are right.

        5   A.       Assuming the design of the study is addressed by

        6   those numbers, yes.

        7   Q.       If we move down to the next row, Harlow and

        8   Weiss 1989, the odd ratio is 1.10.            Right?

        9   A.       That's correct.

       10   Q.       It has a confidence interval of .70 to 1.73.

       11   Right?

       12   A.       That's correct.

       13   Q.       The confidence interval crosses the 1?

       14   A.       It does.

       15   Q.       And the Health Canada draft assessment reports

       16   that study's conclusion as no association.              Do you see

       17   that?

       18   A.       Yes.

       19   Q.       That column uses that "no association" phrase

       20   with respect to each and every one of the studies that

       21   has a confidence interval that crosses 1.              Correct?

       22   A.       Yes, I believe so.

       23   Q.       Is it improper in your opinion for Health Canada

       24   to report that result as "no association"?

       25   A.       No, it's not.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 176 of 260 PageID:
                                  103574
                                Carson  - Cross/Mr. Williams

                                                                              1431

        1   Q.       Let me ask you to look at what has been marked

        2   as Carson Exhibit 517, which is in your second binder.

        3              MR. WILLIAMS:      Your Honor, it would be in your

        4   third.

        5   Q.       This is a July 2018 presentation provided to us

        6   by plaintiffs' counsel, a present relationship by

        7   Daniel Krewski.       Daniel Krewski is one of the authors

        8   of the Taher 2018 meta-analysis; is he not?

        9   A.       I don't know.

       10   Q.       Let's take a look at Exhibit A 137, which is

       11   Taher 2018.      This is the second page and the last one

       12   listed, who is the senior person.            Correct?

       13   A.       Yes, usually.

       14   Q.       That's Daniel Krewski.        Correct?

       15   A.       Yes.

       16   Q.       Let's go back to the Krewski presentation.             I'll

       17   ask you to look at page 31 of that presentation,

       18   Exhibit 517.      There is a slide there that says:

       19   "Cancer classification."

       20              Do you see that?

       21   A.       Yes.

       22   Q.       The first row shows IARC's classification from

       23   2010 for talc, and it references in the second column

       24   the 2B designation.        Correct?

       25   A.       That's correct.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 177 of 260 PageID:
                                  103575
                                Carson  - Cross/Mr. Williams

                                                                              1432

        1   Q.       You are familiar with the IARC designations.

        2   Right?

        3   A.       I am.

        4   Q.       You included the IARC monograph on the reference

        5   list for your expert report.           Right?

        6   A.       Yes, I did.

        7   Q.       Now, IARC rejected classifying talc as a

        8   carcinogenic.        True?

        9   A.       Actually, Group 2B is a carcinogenic

       10   classification.

       11   Q.       IARC rejected classification of talc as a

       12   carcinogenic, instead assigning it to the

       13   classification of possibly carcinogenic to humans.                 Is

       14   that correct?

       15   A.       That's correct.

       16   Q.       IARC has categories for known or probable

       17   carcinogens which is Category 1 or Category 2A.

       18   Right?

       19   A.       That's correct.

       20   Q.       IARC did not classify talc in either of those

       21   categories.        Right?

       22   A.       No.     But I reiterate, 2B is a carcinogen

       23   classification within the IARC scheme.

       24   Q.       And 2B has a specific meaning within that IARC

       25   scheme.        Correct?
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 178 of 260 PageID:
                                  103576
                                Carson  - Cross/Mr. Williams

                                                                               1433

        1   A.      It does, possible human carcinogen.

        2   Q.      Now, you wrote:

        3              "IARC classified perineal talc use as possibly

        4   carcinogenic to humans on the basis of insufficient

        5   evidence of carcinogenesis in humans but strong

        6   evidence in other mammalian species."

        7              Do you remember that?

        8   A.      I do remember that.

        9   Q.      Let me have you look at your report, Exhibit

       10   C 9, page 4, paragraph B.          Under the heading "Talcum

       11   Powder and Cancer," Part B, you reference the 2006

       12   IARC evaluation.       Right?

       13   A.      I do.

       14   Q.      And what you wrote was:

       15              "Meaning that there is insufficient evidence

       16   of carcinogenesis in humans but strong evidence in

       17   other mammalian species."

       18              That's what you said?

       19   A.      Yes.

       20   Q.      That is not what a 2B classification means, is

       21   it?

       22   A.      Well, in the context of the IARC preamble, that

       23   is one of the categories for 2B classification.                I

       24   believe I was in error in specifically stating that

       25   language, however.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 179 of 260 PageID:
                                  103577
                                Carson  - Cross/Mr. Williams

                                                                               1434

        1   Q.      Right.     Let's take a look to see what we're

        2   talking about.

        3              Exhibit A 72 is IARC 2010 monograph.            Let's

        4   look at the specific evaluation of talc on paper 423

        5   of that document of Exhibit A 72.

        6              There it says:

        7              "There is limited evidence in experimental

        8   animals for the carcinogenicity of talc not containing

        9   asbestos or asbestiform fibers."

       10              Correct.

       11   A.      That is correct.

       12   Q.      IARC did not say, as you said in your report,

       13   that there was strong evidence in other mammals.

       14   Correct?

       15   A.      Correct.

       16   Q.      IARC did not say there was sufficient evidence

       17   in other mammals.        Right?

       18   A.      Correct.

       19   Q.      In IARC's view, the association was modest, not

       20   strong.     Right?

       21   A.      I don't see the word "modest" in here, but they

       22   classed it as 2B.

       23   Q.      Let's look at page 423 of Exhibit A 72 under the

       24   heading "rationale."        IARC observed:

       25              "For perineal use of talc-based body powder,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 180 of 260 PageID:
                                  103578
                                Carson  - Cross/Mr. Williams

                                                                              1435

        1   many case-control studies of ovarian cancer found a

        2   modest but unusually consistent excess in risk

        3   although the impact of bias and potential confounding

        4   could not be ruled out."

        5              Did I read that right?

        6   A.      Yes, you did.

        7   Q.      Designating talc as a 2B possible carcinogen,

        8   IARC specifically concluded they could not rule out

        9   bias and confounding factors.           True?

       10   A.      That's correct.

       11   Q.      Now, let's go back to the exhibit we were

       12   looking at, Carson 517, which was that report that was

       13   prepared by one of the Taher authors, Dr. Krewski.

       14   Page 31 describes the conclusion of Health Canada and

       15   it references Group 3, Roman numeral III A, possibly

       16   carcinogenic to humans.         Correct?

       17   A.      Yes.

       18   Q.      The conclusion that Dr. Krewski, one of the

       19   authors of Health Canada's draft assessment, "was data

       20   from epidemiological studies indicate an association

       21   between exposure and human cancer, but alternative

       22   explanations such as chance, bias, or confounding

       23   cannot be excused."

       24              Did I read that right?

       25   A.      You did.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 181 of 260 PageID:
                                  103579
                                Carson  - Cross/Mr. Williams

                                                                               1436

        1   Q.      In that specific respect, the Krewski analysis,

        2   the Taher analysis, and the IARC 2006 analysis, were

        3   consistent.      Correct?

        4   A.      Yes.    I don't think this is an official document

        5   of any kind.

        6   Q.      To be sure, it is a draft assessment.             Right?

        7   A.      Well, the Health Canada assessment is a draft

        8   assessment that the organization felt was important to

        9   publish in advance of it becoming final.              But this

       10   presentation that you are quoting from is not an

       11   official document.

       12   Q.      Is it your testimony that the draft assessment

       13   says that chance, bias, and confounding could be ruled

       14   out by Health Canada?

       15   A.      No, that's not my testimony.

       16   Q.      Let me ask you -- and I have one topic after

       17   this, the Taher study.

       18              Could we go to the next slide before I turn to

       19   that.

       20              Funding source, it says for this document that

       21   it was done at the request of Health Canada; does it

       22   not?

       23   A.      Yes.

       24   Q.      Now, to the Taher study.         This is Exhibit A 137.

       25   This is Dr. Krewski's has-yet-to-be, peer-reviewed
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 182 of 260 PageID:
                                  103580
                                Carson  - Cross/Mr. Williams

                                                                              1437

        1   article.       I would like to direct your attention to

        2   page 42.       You've read this.     Right?

        3   A.      Yes.

        4   Q.      Midway down this paragraph there is a sentence

        5   that says:

        6              "This latter review process provides some

        7   insights concerning possible mechanisms of talc

        8   toxicity including oxidative stress, immune system,

        9   altercations, and inflammatory responses.              However, it

       10   also indicates that talc is not genotoxic."

       11              Did I read that correctly?

       12   A.      Yes, you did.

       13   Q.      It goes on to say:

       14              "In total, the epidemiology studies suggest

       15   that perineal exposure to talc power is a possible

       16   human ovarian carcinogen, but there are concerns that

       17   the actual exposure experienced by these women over

       18   the 40 to 50 years is not well understood."

       19              Did I read that right?

       20   A.      Yes, you did.

       21   Q.      The analysis of the Taher authors was, all

       22   things considered, talc is not genotoxic.              Correct?

       23   A.      This one paragraph is taken out of context.

       24   Taher goes on to do some significant explaining of

       25   these various things and to draw a synthesis.               This is
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 183 of 260 PageID:
                                  103581
                                Carson  - Cross/Mr. Williams

                                                                               1438

        1   a single study.       This is not the Health Canada report.

        2   This is the Taher study that contributed to the Health

        3   Canada report.

        4   Q.      Understood.      But the Taher study, at least by

        5   its own terms, says that the data indicates that talc

        6   is not genotoxic.        Right?

        7   A.      That you have the review that was done that

        8   indicated it was those things but not genotoxic.

        9   Q.      Last topic, very quickly.

       10              You testified earlier today in the context of

       11   heavy metals, whether they can be a carcinogenic.                  You

       12   testified that the fact that heavy metals are

       13   carcinogenic in one type of tissue raises suspicion

       14   that the same mechanism would operate in ovarian

       15   tissue.     Do you remember that testimony?

       16   A.      Yes.

       17   Q.      And you said, and I'm quoting:

       18              "It raises the suspicion of cancer.            We can

       19   assume the same mechanism can operate in ovarian

       20   tissue."

       21              Do you remember saying that?

       22   A.      Yes.

       23   Q.      That's total speculation on your part; is it

       24   not?

       25   A.      No, that's general toxicological principle.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 184 of 260 PageID:
                                  103582
                                Carson  - Cross/Mr. Williams

                                                                              1439

        1   Q.      There are different cancers that may be

        2   associated with different chemicals or agents.

        3   Correct?

        4   A.      That's correct.

        5   Q.      And you can have an agent that is a carcinogen

        6   or a probable or possible carcinogen for one type of

        7   cancer, but not for another type of cancer.               Correct?

        8   A.      You are asking me if you can have an agent that

        9   is causal for one type of cancer but not for another

       10   type of cancer?

       11   Q.      Correct.

       12   A.      Of course.

       13   Q.      You can have an agent or a chemical that is a

       14   carcinogen for one route of exposure for a chemical or

       15   agent but is not carcinogenic for a different route or

       16   exposure.     Correct?

       17   A.      That's correct.

       18   Q.      So the fact that heavy metals could be

       19   associated with a particular type of cancer does not

       20   tell us whether or not it is a root of exposure for

       21   cancer with regard to other types of tissue.               Correct?

       22   A.      I believe the term I used was it raises

       23   suspicion that the same mechanism can operate in

       24   another tissue including ovarian epithelial tissue.

       25   Q.      And raising suspicion is not the equivalent of a
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 185 of 260 PageID:
                                  103583
                                Carson - Redirect/Ms. O'Dell

                                                                              1440

        1   causal connection.        Right?

        2   A.      That's correct.

        3              MR. WILLIAMS:      No further questions at this

        4   time.

        5              THE COURT:     Great.    Thank you.

        6              THE DEPUTY CLERK:       All rise.

        7              (Recess.)

        8              (Short recess.)

        9              (In open court._)

       10              THE DEPUTY CLERK:       All rise.

       11              THE COURT:     Thank you.     Everyone may be

       12   seated.

       13              Ms. O'Dell.

       14

       15   ARCH CARSON, resumed.

       16

       17   REDIRECT EXAMINATION

       18   BY MS. O'DELL:

       19   Q.      Dr. Carson, first I'm going to turn to your

       20   deposition.      Mr. Williams read from your deposition

       21   quite a bit and maybe failed to include all the

       22   pertinent portions, from my perspective, at least.

       23              Mr. Williams read a number of passages from

       24   page 298 through 299.         If we go to the bottom of page

       25   299, line 18, there was a question and you were
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 186 of 260 PageID:
                                  103584
                                Carson - Redirect/Ms. O'Dell

                                                                               1441

        1   talking in that regard in terms of line 11:

        2              "QUESTION:     There are ways to study whether

        3   two toxins combined increase a risk more than exposure

        4   to a single toxin, whether one offsets the risk of one

        5   of the toxins or whether you multiply them.               Right?

        6              "ANSWER:     Yes.

        7              "QUESTION:     Has any such study ever been done

        8   with regard to talc and heavy metals that you identify

        9   in your report?

       10              "ANSWER:     Not specifically a study to look at

       11   the combined contribution, but we know a lot about the

       12   mechanism of action of the metals in particular in the

       13   microenvironment; and based on what we know about the

       14   mechanism of action of talc as well as even asbestos,

       15   they are all similar, and, for that reason would be

       16   expected to be additive."

       17              Is that your testimony, Doctor?

       18   A.      It is.

       19   Q.      If you turn your attention, now, Dr. Carson, I

       20   think you have your deposition in front of you,

       21   Mr. Williams read from page 198 and, specifically, he

       22   read from beginning at line 8 of 198.             It says:

       23              "QUESTION:     If talcum powder migrates from the

       24   perineal region to the ovaries, shouldn't exposure to

       25   talc be far greater in concentration in the rectal,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 187 of 260 PageID:
                                  103585
                                Carson - Redirect/Ms. O'Dell

                                                                              1442

        1   vulvar, vaginal, cervical and uterine tissues, which

        2   are closer to the initial exposure?

        3              "ANSWER:     Well, the acute exposure would be

        4   greater."

        5              And on page 199, starting on line 8.

        6              "QUESTION:     Well, in fact, there would be

        7   chronic exposure.        So if we're dealing with, as you

        8   described in the very beginning, which you were asked

        9   to look at the habitual use of talcum powder that

       10   would create exposure on a chronic basis to the rectal

       11   area and tissues, vulvar, vaginal, cervical and

       12   uterine tissues.        Is that right?

       13              "ANSWER:     I suspect if one doesn't bathe, that

       14   would be more of an issue, but most people bathe

       15   regularly as well."

       16              You said that earlier today when Mr. Williams

       17   said maybe you weren't accurate in your deposition

       18   testimony.      But were you accurate.

       19   A.      Yes, that was my testimony.

       20              MR. WILLIAMS:      Your Honor, I object to the

       21   characterization of what I did.           I read from the

       22   transcript.

       23              MS. O'DELL:     My apologies.

       24              THE COURT:     Understood.     You're all so polite.

       25   Lovely.     Okay.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 188 of 260 PageID:
                                  103586
                                Carson - Redirect/Ms. O'Dell

                                                                              1443

        1   BY MS. O'DELL:

        2   Q.      You were also asked a number of questions today

        3   and actually reminded of your deposition testimony,

        4   Dr. Carson, regarding the amount of metals contained

        5   in Johnson's Baby Powder and Shower To Shower.                Do you

        6   remember those questions?

        7   A.      Yes, I do.

        8   Q.      And is it necessary to reach your opinions to

        9   know the exact amount of metal in talcum powder?

       10   A.      It's not necessary because these metals act as

       11   catalysts, and very small minute amounts of them have

       12   the full force and effect in distant tissues.

       13   Q.      Does the presence of heavy metals, such as

       14   nickel, chromium, and cobalt provide evidence of a

       15   biologically plausible mechanism for the way talcum

       16   powder can cause ovarian cancer?

       17   A.      It provides evidence of part of the mechanistic

       18   process of carcinogenesis in the ovaries.

       19   Q.      Does it contribute to your opinion that it is

       20   biologically plausible that genital use of talcum

       21   powder causes ovarian cancer?

       22   A.      Absolutely.

       23   Q.      Would that also be true of the presence of

       24   asbestos in talcum powder?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 189 of 260 PageID:
                                  103587
                                Carson - Redirect/Ms. O'Dell

                                                                              1444

        1   Q.      Why?

        2   A.      Because asbestos is a recognized carcinogen in

        3   particular for the ovaries, and if it is a component

        4   of an exposure we know that it will have an effect if

        5   that exposure reaches the ovaries.

        6   Q.      Is it your opinion, based on the evidence that

        7   you've looked at both in animals and humans, that

        8   talcum powder products and all the constituents

        9   contained in those products can reach the ovary?

       10   A.      Yes.

       11   Q.      And does the fact that the components of the

       12   product can reach the ovary and the fallopian tubes,

       13   of course, and they contain carcinogens like fibrous

       14   talc, does that add to your opinion that it is

       15   biologically plausible that talcum powder products can

       16   cause ovarian cancer?

       17   A.      It supports that opinion.

       18   Q.      You were asked a number of questions about the

       19   Taher meta-analysis just at the end of Mr. Williams'

       20   cross-examination.

       21              MS. O'DELL:     General Causation Opposition

       22   Exhibit No. 63 for the plaintiffs.

       23   Q.      If you look at page 49, was this meta-analysis

       24   paid for by Health Canada?

       25   A.      In part this is supported by Health Canada.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 190 of 260 PageID:
                                  103588
                                Carson - Redirect/Ms. O'Dell

                                                                              1445

        1   Q.      This is not a document that was a product of the

        2   regulatory agency Health Canada.            Is that fair?

        3   A.      Well, it was commissioned by Health Canada.

        4   Q.      But it is the product of those authors that have

        5   written this meta-analysis.          Is that a fair statement?

        6   A.      Yes, that's correct.

        7   Q.      And in terms of the PowerPoint that you were

        8   shown that was prepared by Dr. Daniel Krewski, do you

        9   recall being asked questions about that PowerPoint?

       10   A.      Yes, I do.

       11   Q.      Mr. Krewski was not acting on behalf of Health

       12   Canada when he issued that PowerPoint or gave that

       13   presentation?

       14              MR. WILLIAMS:      Lacks foundation, your Honor.

       15   A.      Not to my knowledge.

       16              THE COURT:     His answer picked up on that.

       17   Thank you.

       18   Q.      Now, let me turn my attention to the Health

       19   Canada screening assessment.           It's plaintiffs general

       20   causation opposition Exhibit No. 56.             You were asked a

       21   number of questions about the causal assessment.

       22              Does this document contain a systematic review

       23   of the epidemiologic literature?

       24   A.      Yes, it does.

       25   Q.      Does it contain a comprehensive review of the
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 191 of 260 PageID:
                                  103589
                                Carson - Redirect/Ms. O'Dell

                                                                                1446

        1   cell studies that are relevant to the question of

        2   whether talcum powder causes inflammation?

        3   A.      Those that were available at the time that this

        4   was prepared, yes.

        5   Q.      And in addition, does it also contain a thorough

        6   analysis of the animal studies that provide evidence

        7   regarding talcum powder causing inflammation?

        8   A.      Yes, it does.

        9   Q.      In fact, Dr. Carson, if you'll turn to page 15

       10   of the assessment, you will see at the bottom of the

       11   page they do an analysis of the animal studies.                Do

       12   you see that?

       13   A.      I do.

       14   Q.      And did you review this in preparation for your

       15   deposition and your testimony here today?

       16   A.      Yes.

       17   Q.      And, of course, this screening assessment was

       18   not available to you at the time of your expert

       19   report.     Is that correct?

       20   A.      That's correct.

       21   Q.      And the authors of this analysis, at the bottom

       22   of page 15, also walk through some of the same animal

       23   studies that Mr. Williams asked you about today.

       24   Correct?       See that Hamilton and the Keskin papers?

       25   A.      I do.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 192 of 260 PageID:
                                  103590
                                Carson - Redirect/Ms. O'Dell

                                                                              1447

        1   Q.      Is their evaluation of both the Hamilton and

        2   Keskin papers similar to your evaluation that they

        3   provide evidence that talc causes chronic

        4   inflammation?

        5   A.      Yes, somewhat similar.

        6   Q.      Let me also ask you, while you have the Health

        7   Canada document in front of you -- I was going to ask

        8   you about pages 16 and 17.          You were asked questions

        9   about studies -- I think it was Green and Harlow on

       10   page 17, and you were asked about the specific

       11   findings of those studies.

       12              Do you recall those questions?

       13   A.      I do.

       14   Q.      Would it be fair to say those studies and the

       15   data presented from those studies are a snapshot in

       16   time?

       17   A.      Absolutely.

       18   Q.      In particular, those studies were in 1997 and

       19   1989, and there has been extensive data published

       20   since that time.       Fair?

       21   A.      Yes.

       22   Q.      And would it be more appropriate in terms of

       23   trying to evaluate the body of evidence,

       24   epidemiological evidence, that has been published

       25   regarding the genital use of talc and ovarian cancer,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 193 of 260 PageID:
                                  103591
                                Carson - Redirect/Ms. O'Dell

                                                                              1448

        1   to look at some of the more recent meta-analyses, like

        2   Penninkilampi or Berge?

        3   A.      Yes.

        4   Q.      Let's pull up the biologic plausible paper you

        5   were asked about shortly after lunch, Exhibit No. 63.

        6              Do you have it?

        7   A.      I do.

        8   Q.      Do you recall being asked questions about this

        9   paper specifically, doesn't it mention talc?               Do you

       10   recall that line of questioning?

       11   A.      I do recall that line of questioning, and I

       12   can't tell you without reviewing this paper whether or

       13   not it does mention talc.          But the upshot of the paper

       14   is foreign bodies in general, not specifically talc or

       15   any other thing.

       16   Q.      And, certainly, talc would be a foreign body.

       17   Correct?

       18   A.      Yes.

       19   Q.      Is talc a particulate similar to, in some

       20   instances, asbestos or some of the other particulates

       21   mentioned in this paper?

       22   A.      Yes.

       23   Q.      And was the purpose -- what was the purpose for

       24   you citing this paper in your expert report?

       25   A.      The reason I cited it was because I used it as
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 194 of 260 PageID:
                                  103592
                                Carson - Redirect/Ms. O'Dell

                                                                              1449

        1   an example of scholarly opinion regarding the effects

        2   of foreign bodies on tissue and the production of

        3   inflammation and potentially carcinogenesis.

        4   Q.       You were asked a series of questions about the

        5   cohorts in relation to your report and whether you

        6   considered the cohort studies in reaching your

        7   opinions.

        8              Did you review the cohort studies in preparing

        9   for your expert opinion?

       10   A.       I did.

       11   Q.       And did you -- does the fact that -- let me

       12   strike that and ask you this:

       13              Does the fact that you didn't cite them in

       14   your expert report in any way undermine your

       15   consideration of them?

       16   A.       No, it doesn't.      I only cited things that

       17   contributed significantly to my opinions in the

       18   report.

       19   Q.       You were asked questions as well, Dr. Carson,

       20   about a legal decision, a Daubert decision in which

       21   you provided expert testimony that was not admitted at

       22   trial.     Do you recall that line of questions?

       23   A.       Yes.

       24   Q.       Would you just explain briefly the opinion you

       25   expressed in the case and the circumstances.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 195 of 260 PageID:
                                  103593
                                Carson - Redirect/Ms. O'Dell

                                                                              1450

        1   A.      Well, this was a case of an inmate in the Texas

        2   correctional system who worked in a prison that had a

        3   stainless steel production shop, and he worked as a

        4   stainless steel welder doing what's called TIG

        5   welding, which is tungsten inert gas welding over a

        6   period of more than a decade.           I think it was

        7   16 years.     He developed throat cancer and died.             I was

        8   asked to look at the case and to render an opinion

        9   regarding the cause of his death and whether or not it

       10   was influenced by the job that he was doing.

       11              I investigated the job and the circumstances,

       12   determined that he was provided no personal protection

       13   equipment for the respiratory system, that there was

       14   improper ventilation in the work area, that he was

       15   using thoriated tungsten welding rods which contained

       16   2 percent of radioactive thorium, and that this

       17   thorium was going up into the air in his breathing

       18   zone all the time that he was welding in the form of

       19   metal oxide called thorium oxide.

       20              I looked up literature on this subject,

       21   determined that there was very little specific

       22   information regarding the health effects of inhaling

       23   thoriated tungsten welding rod exhaust, but I was able

       24   to find a large body of literature on another form of

       25   administration of thorium oxide, a medical device
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 196 of 260 PageID:
                                  103594
                                Carson - Redirect/Ms. O'Dell

                                                                              1451

        1   called Thorotrast, which is a radiology contrast agent

        2   that was used extensively in the 1940s and '50s, which

        3   was thorium oxide injected intravenously to light up

        4   areas of tissues where the circulation went.               It was

        5   also used in gastrointestinal studies for radiology

        6   and patients receiving that developed a myriad of

        7   cancers at the sites where this thorium oxide

        8   concentrated and stayed, and I could use the term

        9   sequestered, as I did earlier today.

       10              The State put up a witness who was -- my

       11   opinion was that thorium located in the throat at the

       12   site of the initiation of his cancer caused genetic

       13   change that progressed into a tumor which ultimately

       14   killed him.

       15   Q.      Was your opinion in that case a case specific

       16   opinion?

       17   A.      It was a case specific opinion regarding this

       18   man.

       19   Q.      And in the present matter, have you been asked

       20   to give any case specific opinions about specific dose

       21   or exposures to any individual patient?

       22   A.      Well, Mr. Williams asked me a couple of

       23   questions referring to a woman, which I answered in a

       24   different way, but, no, I haven't responded to any

       25   questions about a particular person.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 197 of 260 PageID:
                                  103595
                                Carson - Redirect/Ms. O'Dell

                                                                              1452

        1   Q.      And in terms of your general causation opinions,

        2   do you need to know a specific amount of talcum powder

        3   that has reached the ovary in order to render your

        4   opinions in this case?

        5   A.      No, I don't.

        6   Q.      And why is that?

        7   A.      Because I know if any gets there, it will stay

        8   there a very long period of time, and if more is

        9   coming along all the time, that amount of talc will

       10   build up in the ovaries over time and is likely to

       11   produce a problem, inflammation at a minimum, and in

       12   some people ovarian cancer.

       13   Q.      You were asked some questions on Carson 508 by

       14   Mr. Williams.       It was a one-page report entitled, "The

       15   Lack of Ovarian Effect of Lifetime Talc Exposure in

       16   F-344/in Rats and Mice" with a number?

       17              Do you recall those questions, Dr. Carson?

       18   A.      Yes, I do.

       19   Q.      Mr. Williams asked you a series of questions

       20   regarding the potential effects of talc on the ovary

       21   in this particular study.          Do you recall those

       22   questions?

       23   A.      I do.

       24   Q.      Do rats have bursas?

       25   A.      They do.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 198 of 260 PageID:
                                  103596
                                Carson - Redirect/Ms. O'Dell

                                                                              1453

        1   Q.      What's a bursa?

        2   A.      It's a sac that surrounds the ovaries on one

        3   side and essentially provides a special isolated

        4   chamber for the ovaries in rodent species.

        5   Q.      Would the presence of the bursa in the anatomy

        6   of the rat at least in part explain why you saw no

        7   effect in the ovary?

        8   A.      It makes rats very different, very different

        9   from humans in terms of the reproductive anatomy, and

       10   it makes extrapolation of rodent evidence very

       11   difficult for humans.

       12              MS. O'DELL:     Can you pull up the PowerPoint,

       13   please, and specifically the meta-analysis slides.

       14   Q.      Dr. Carson, looking at this data from the

       15   meta-analysis and pooled studies, you were asked a

       16   series of questions by Mr. Williams regarding whether

       17   the epidemiologic data showed a weak association or a

       18   moderate association.         I'm sure you remember those

       19   questions.

       20              What does the actual data show regarding the

       21   association between genital talc use and ovarian

       22   cancer?

       23   A.      Well, these meta-analyses, including the Terry

       24   pooled analysis, universally show a statistically

       25   significant positive risk ratio associated with talcum
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 199 of 260 PageID:
                                  103597
                                Carson - Redirect/Ms. O'Dell

                                                                              1454

        1   powder use and the development of ovarian cancer, and

        2   that the magnitude of that increased risk is about

        3   1.3.

        4   Q.      Let's now turn to the Penninkilampi study, if we

        5   can.

        6              MS. O'DELL:     Thank you, your Honor.         I'm

        7   getting close.

        8              THE COURT:     Fine.

        9   Q.      If you'll turn to Table 1 on page 5.

       10              MS. O'DELL:     For the record, I think this is

       11   Exhibit 62 for the plaintiffs.

       12   Q.      Dr. Carson, does this table show a

       13   dose-response?

       14   A.      It does show a dose-response relative to the

       15   number of total applications applied by women which

       16   was a method of assessing quantity of exposure.

       17   Q.      Would you now turn to the Ness paper.             You were

       18   asked questions about the Ness paper.             You cited it

       19   and went through it during your presentation this

       20   morning.     Ness 99.

       21              On page 4 of the Ness paper, you see it's page

       22   4 of ten, right above the section dealing with

       23   endometriosis.       You were shown this by        Mr. Williams,

       24   and we went through it this morning.             It has the

       25   diagram of carcinogenesis that we walked through.                If
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 200 of 260 PageID:
                                  103598
                                Carson - Redirect/Ms. O'Dell

                                                                              1455

        1   you look on page 4 of the paper, you see it says:

        2              "Nevertheless, the consistency of an

        3   association between talc use and ovarian cancer in a

        4   series of well-conducted studies of varying designs

        5   suggests that talc use may represent another

        6   environmental exposure that enhances epithelial

        7   inflammation and thereby either initiates or promotes

        8   ovarian carcinogenesis."

        9              Is that consistent with your opinion,

       10   Dr. Carson?

       11   A.       Yes, it is.

       12              MS. O'DELL:     Can I have the summary of opinion

       13   slide.

       14   Q.       Dr. Carson, you were asked a series of questions

       15   about your reliance on Dr. Longo's testing regarding

       16   the presence of asbestos in fibrous talc.              Do you

       17   recall those questions?

       18   A.       Yes, I do.

       19   Q.       You testified also that you relied on internal

       20   documents or corporate documents regarding test

       21   results.        Did you consider, in addition to those two

       22   types of evidence, published literature regarding the

       23   presence of asbestos and fibrous talc in talc

       24   deposits?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 201 of 260 PageID:
                                  103599
                                Carson - Redirect/Ms. O'Dell

                                                                              1456

        1   Q.       And if Dr. Longo's report were not admitted in

        2   this case -- and I can say I don't expect that, but I

        3   want to ask hypothetically if that were to happen,

        4   would it change any of your opinions?

        5   A.       It would not change any of the opinions shown on

        6   this slide.

        7              MS. O'DELL:     I have one more question, your

        8   Honor.

        9              THE COURT:     You are doing fine time-wise.

       10   Q.       I'm going to go back to Penninkilampi because I

       11   realized I had forgotten something.             You were asked

       12   questions about heterogeneity in relation to the

       13   epidemiologic literature.          And turning to page 7 --

       14   it's page 46 of the publication, at the bottom right

       15   there on the left side, did Penninkilampi address

       16   heterogeneity, Dr. Carson?

       17   A.       Yes, they did, and they showed that or they

       18   stated that, "none of the analyses in this review had

       19   statistically significant heterogeneity except for

       20   nonperineal application which indicates consistency in

       21   the direction and magnitude of the effect size between

       22   individual studies and strengthening the reliability

       23   of the pooled effect sizes."

       24              Essentially, they were saying heterogeneity

       25   was not an issue in this analysis.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 202 of 260 PageID:
                                  103600
                                Carson - Redirect/Ms. O'Dell

                                                                              1457

        1   Q.      Dr. Carson, let me transition to another topic

        2   but back to Health Canada.          Did Health Canada conclude

        3   there was a causal relationship between the general

        4   use of talcum powder and ovarian cancer?

        5   A.      They stated that in their report that further

        6   available data are indicative of a causal effect.

        7   Q.      And did they do a comprehensive review of the

        8   data?

        9   A.      They did.

       10   Q.      Was the precautionary principle that you were

       11   asked about by Mr. Williams, is that a regulatory

       12   concept?

       13   A.      It is a regulatory concept.          This report is all

       14   based on science.

       15   Q.      And the fact that Health Canada operates with a

       16   precautionary principle does not undermine the

       17   scientific conclusion they reached in the assessment.

       18   Is that fair?

       19   A.      That's correct.

       20   Q.      Last, you were asked a number of questions about

       21   dose, dose of metals, dose of fragrance, dose of

       22   fibrous talc in asbestos in talcum powder products.

       23              Did you consider dose in terms of the use of

       24   the product for duration and frequency?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 203 of 260 PageID:
                                  103601
                                Carson - Redirect/Ms. O'Dell

                                                                              1458

        1   Q.      Let me ask you a follow-up question.            Why was it

        2   not necessary for your opinion to evaluate the dose of

        3   individual components?

        4   A.      Well, the individual components are just that,

        5   they are components; and if you look at talcum powder

        6   as a unit of exposure, those components will be in it

        7   wherever it goes.        And so a dose calculation or a dose

        8   estimate is always useful and helpful.             But absent

        9   specific dose measurements that are frequent and

       10   reliable, we often will use surrogates such as

       11   frequency and duration in very much the same way for

       12   cigarette exposure; we use something like pack years,

       13   and this is a very useful and well tried and accepted

       14   principle of how to do dosing in epidemiology.

       15   Q.      And in the context of cigarette smoking, it's

       16   universally accepted cigarette smoking causes lung

       17   cancer.     Fair?

       18   A.      I think it is fairly universally accepted at

       19   this point.

       20   Q.      Yet there is no individual dose calculation of

       21   nicotine or any of the other chemicals that might

       22   contribute to the carcinogenicity of those products?

       23   A.      That's correct.

       24   Q.      Is it your opinion that the existence or the

       25   presence of heavy metals, fibrous talc, asbestos,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 204 of 260 PageID:
                                   103602
                                Carson - Recross/Mr. Williams

                                                                              1459

        1   contribute to the biologic plausibility of genital

        2   talc use causing ovarian cancer?

        3   A.       That is my opinion.

        4              MS. O'DELL:     I have nothing further, your

        5   Honor.

        6              THE COURT:     Thank you.

        7              MR. WILLIAMS:      Can I have a few minutes, your

        8   Honor?

        9              THE COURT:     Come on up.

       10

       11   RECROSS-EXAMINATION

       12   BY MR. WILLIAMS:

       13   Q.       Doctor, I would like to start with the

       14   Penninkilampi study.        This is the slide that you went

       15   over with Ms. O'Dell earlier today.             Correct?

       16   A.       I believe so, yes.

       17   Q.       It was part of your presentation.           Right?

       18   A.       Yes.

       19   Q.       Here at the bottom there is a reference to the

       20   confirmation of an association in cohort studies

       21   between perineal use of -- perineal talc use and

       22   serous invasive ovarian cancer is suggestive of a

       23   causal association?

       24              Correct?

       25   A.       That's correct.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 205 of 260 PageID:
                                   103603
                                Carson - Recross/Mr. Williams

                                                                              1460

        1   Q.      That is a sentence that makes a specific

        2   reference to data concerning serous invasive ovarian

        3   cancer.     Correct?

        4   A.      That's right.

        5   Q.      We talked about how the Penninkilampi study did

        6   not consider the Gates 2010 study.            Right?

        7   A.      That's correct.

        8   Q.      It did not consider the Gates 2008 study.

        9   Correct?

       10   A.      Right.

       11   Q.      And you know that both of those studies found

       12   that whatever impact there was to serous invasive

       13   ovarian cancer in the earlier Gertig study went away

       14   over the course of those eight to 10 years.               True?

       15   A.      Not necessarily.       As I mentioned before,

       16   although the Gates studies were reanalysis of the same

       17   cohort that was included in the Gertig study, it was a

       18   different study with a different design, and the

       19   population base was different as well.             So I don't

       20   think you can come to that conclusion that the effect

       21   went away over the intervening time period.

       22   Q.      But you and I can agree that the reference here

       23   in Penninkilampi to data being suggestive of a causal

       24   association does in fact refer to data concerning

       25   serous invasive ovarian cancer in particular.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 206 of 260 PageID:
                                   103604
                                Carson - Recross/Mr. Williams

                                                                               1461

        1   Correct?

        2   A.      Yes, that's correct.

        3   Q.      So you and I can disagree about the import of

        4   the later studies by Gates in 2008 and 2010, but the

        5   fact is that Penninkilampi does refer to serous

        6   invasive in particular.         Correct?

        7   A.      Yes.

        8   Q.      Now, one of the other studies that you looked at

        9   is the Berge study and you know the Berge study did

       10   include the data from the Gates 2010 study.               Right?

       11   A.      That's correct.

       12   Q.      And when it looked and included the data from

       13   the Berge -- from the Gates 2010 study, the conclusion

       14   that was reached in the Berge study was --

       15              MR. WILLIAMS:      Can we pull up Exhibit A 11,

       16   page 10, which is the final page of the Berge study.

       17   Q.      (Continuing) -- we do know that the conclusion

       18   that was reached in Berge in that last sentence that

       19   is on your screen, was that once the data included

       20   Gates 2008 -- excuse me -- included Gates 2010, they

       21   concluded:

       22              "Several aspects of our results including the

       23   heterogeneity of results between case-control and

       24   cohort studies, however, do not support a causal

       25   interpretation of association."
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 207 of 260 PageID:
                                   103605
                                Carson - Recross/Mr. Williams

                                                                              1462

        1              That was the conclusion in Berge.           Correct?

        2   A.      That was their final sentence, yes.

        3   Q.      And Berge did include the later studies after

        4   Gertig 2000?

        5   A.      Yes, that's correct.        But in the highlighted

        6   section at the beginning of your display there, it

        7   says, "their meta-analysis identified a small but

        8   statistically significant association between genital

        9   talc use and risk of ovarian cancer.             However, this

       10   association was limited to the serous histologic type

       11   and the case-control studies."

       12              So they came to the same overall conclusion

       13   looking at slightly different data.

       14   Q.      That's not true, is it, Doctor?           This refers to

       15   the case-control studies in that sentence you pointed

       16   to, not the cohort studies.          Right?

       17   A.      The cohort studies were, however, included in

       18   that analysis.

       19   Q.      Not in that sentence you just read.

       20              THE COURT:     The first sentence is what he's

       21   suggesting to you.        The first sentence was listed as

       22   case-control study.        The last sentence he read

       23   includes both.

       24   Q.      Correct?

       25   A.      Correct.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 208 of 260 PageID:
                                   103606
                                Carson - Recross/Mr. Williams

                                                                              1463

        1   Q.       Different topic.

        2              Counsel placed up Exhibit A 58, which was the

        3   analysis by Health Canada, and she directed you to

        4   page 21 and the animal studies.           Do you remember that

        5   just now?

        6   A.       Yes.

        7   Q.       A 58, page 21.

        8              At the very bottom of the page, the last line

        9   refers to the Hamilton study, 1984, and it carries

       10   over to the next page.         Right?    At the top of the next

       11   page, page 22, there is a reference to Keskin 2009.

       12   Right?

       13   A.       That's correct.

       14   Q.       You and I went through Hamilton 1984 and Keskin

       15   2009 today.      Right?

       16   A.       That's correct.

       17   Q.       What Health Canada concluded with respect to the

       18   animal studies is in that next sentence where it says:

       19              "No chronic or carcinogenicity animal studies

       20   on perineal exposure of talc were located in the

       21   literature."

       22              That's a true statement.         Correct?

       23   A.       Yes.

       24   Q.       You have not located any.        Correct?

       25   A.       No, I haven't.
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 209 of 260 PageID:
                                   103607
                                Carson - Recross/Mr. Williams

                                                                              1464

        1   Q.      And you were asked some questions about the

        2   Boorman study that I showed you earlier today.                Do you

        3   remember that?

        4   A.      Yes.

        5   Q.      And you pointed out that rats have bursa sacs

        6   around the ovaries?

        7   A.      That's correct.

        8   Q.      And you do remember we discussed Hamilton where

        9   the scientists injected the ovaries through the sac

       10   and into the ovary itself.          You remember that, right?

       11   A.      I think it was into the bursal sac itself, not

       12   into the ovaries.

       13   Q.      The ovaries are inside the bursal sac.             Correct?

       14   A.      Yes.

       15   Q.      And so once the bursal sac is pierced, one is

       16   within the ovaries.        Correct?

       17   A.      No.    There is a space between the sac membrane

       18   and the ovaries themselves.

       19   Q.      Once the scientists in the Hamilton study

       20   injected those bursal sacs with talcum powder, there

       21   was no evidence of carcinogenicity in the animals.

       22   Correct?

       23   A.      They did not interpret it as carcinogenicity.

       24   They noted the development of papillae.

       25   Q.      Doctor, you cannot point the Court to any study
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 210 of 260 PageID:
                                   103608
                                Carson - Recross/Mr. Williams

                                                                              1465

        1   that indicates that once an ovary is subjected to

        2   talcum powder, that there are carcinogenetic changes

        3   in the ovary of any animal?

        4   A.      I have not seen studies that have done that.

        5   Q.      You were asked a question or two about the order

        6   that affirmed a rejection of your testimony in the

        7   Berleson matter from Texas.          Correct?

        8   A.      Correct.

        9   Q.      In that matter, is it true that the Circuit

       10   Court -- that is, the Federal Appellate Court -- found

       11   that because you had not conducted a mean exposure --

       12   an estimation of mean exposure level, and did not do

       13   an analysis of dose, that it was appropriate for the

       14   Court to not permit your testimony?

       15   A.      What the Court determined, based on testimony of

       16   the State's witness, who was a health physicist, was

       17   that the only relevant calculation for radiation

       18   exposure was a whole body exposure calculation, which

       19   I did not perform and that was the upshot of the

       20   decision.

       21   Q.      Let's look very quickly here at the order.              This

       22   is Carson 507.

       23              You see in the middle of page 12 of the order

       24   there is a reference:

       25              "Dr. Carson is even quoted affirming in his
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 211 of 260 PageID:
                                   103609
                                Carson - Recross/Mr. Williams

                                                                                 1466

        1   own scholarly papers that, quote, an important step in

        2   studies relating to worker health and industrial

        3   exposure is the estimation of mean exposure level."

        4              That's a quote from your paper.           Is that

        5   correct?

        6   A.      That's correct.

        7   Q.      That's the same paper you that I went over at

        8   the beginning of your cross-examination today?

        9   A.      That's correct.

       10   Q.      And the Court concluded because of that failure

       11   your testimony should not be permitted.              Correct?

       12              MS. O'DELL:     I object.     To the degree he

       13   understands the underlying facts is one thing.                 The

       14   legal analysis I don't think is appropriate to be

       15   asked about.

       16              THE COURT:     We're not getting into the legal

       17   analysis.     He was trying to distinguish what the court

       18   actually did in his own testimony a moment ago as to

       19   what he understood was done.

       20              We'll move on.

       21   BY MR. WILLIAMS:

       22   Q.      Last point:      Do you remember, Doctor, that the

       23   Court concluded -- that the Magistrate Judge found

       24   that your opinion was based on "speculation, guesswork

       25   and conjecture to support your theory."
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 212 of 260 PageID:
                                  103610

                                                                              1467

        1              The Magistrate Judge based his conclusion on

        2   the fact "Dr. Carson failed to conduct a dose

        3   assessment.      There was no scientific evidence linking

        4   thoriated welding electrodes to lung or throat cancer,

        5   and the studies Dr. Carson did rely on concerned

        6   Thorotrast."

        7              Do you remember that portion of the order?

        8   A.      Yes.

        9              MR. WILLIAMS:      No further questions.

       10              MS. O'DELL:     One question, your Honor?

       11              THE COURT:     Yes.

       12

       13   FURTHER REDIRECT EXAMINATION

       14   BY MS. O'DELL:

       15   Q.      Dr. Carson, you were asked questions again about

       16   the decision from the Court of Appeals in Texas.                Is

       17   there credible evidence connecting the genital use of

       18   talcum powder with ovarian cancer?

       19   A.      Yes, there is.

       20              MS. O'DELL:     I have nothing further.

       21              THE COURT:     Thank you.     You're excused.

       22              (Witness excused.)

       23              (Court adjourned at 4:50 p.m.)

       24   ///

       25
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 213 of 260 PageID:
                                  103611

                                                                              1468

        1

        2                                 I N D E X

        3

        4

        5        Proceedings                                               Page

        6

        7           WITNESSES        Direct Cross     Redirect Recross

        8

        9   Arch Carson, M.D.

       10   Ms. O'Dell                1258    --      1440,1467       --
            Mr. Williams                -- 1317--       1459
       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 214 of 260 PageID:
                                  103612

                                                                              1469

        1

        2

        3

        4

        5

        6

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 215 of 260 PageID:
                                  103613

                                                                              1470

        1                         C E R T I F I C A T E

        2

        3          PURSUANT TO TITLE 28, U.S.C., SECTION 753, THE

        4   FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE

        5   TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE

        6   ABOVE-ENTITLED MATTER.

        7

        8         S/Vincent Russoniello
                  Vincent Russoniello, CCR
        9         Certificate No. 675

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 216 of 260 PageID:
                                  103614

                                                                                                            1471
                '               11:30 [1] - 1315:2          1988 [4] - 1383:4,           1356:17, 1357:7
                                12 [5] - 1327:4, 1356:4,     1383:11, 1383:17           2013 [3] - 1278:3,
   '50s [1] - 1451:2
                                 1372:19, 1465:23           1989 [2] - 1430:8,           1412:3, 1412:6
   'asbestiform [1] -
                                1258 [1] - 1468:10           1447:19                    2014 [1] - 1419:19
     1272:17
                                13 [1] - 1351:21            199 [1] - 1442:5            2016 [3] - 1312:23,
                                1317 [1] - 1468:10          1990 [1] - 1258:24           1416:25, 1419:18
                0
                                137 [3] - 1267:14,          1992 [1] - 1277:21          2017 [1] - 1412:21
   0.73 [1] - 1417:3             1431:10, 1436:24           1993 [1] - 1396:15          2018 [6] - 1277:25,
   08608 [1] - 1256:7           139 [3] - 1412:5, 1412:9    1995 [1] - 1397:24           1421:13, 1428:17,
                                14 [2] - 1350:19, 1410:20   1996 [3] - 1280:19,          1431:5, 1431:8, 1431:11
                1               143 [1] - 1343:2             1371:20, 1373:16           2019 [3] - 1256:4,
   1 [27] - 1273:3, 1273:5,     1440,1467 [1] - 1468:10     1997 [3] - 1280:11,          1320:6, 1321:19
    1273:14, 1310:2,            1459 [1] - 1468:10           1429:11, 1447:18           21 [4] - 1321:19,
    1319:24, 1324:5,            15 [5] - 1345:7, 1368:5,    1998 [2] - 1384:20,          1377:21, 1463:4, 1463:7
    1324:25, 1325:13,            1419:13, 1446:9,            1394:16                    22 [5] - 1344:22, 1345:8,
    1341:12, 1352:22,            1446:22                    1999 [3] - 1303:20,          1381:4, 1427:20,
    1356:23, 1357:5,            150 [3] - 1344:22,           1304:9, 1392:7              1463:11
    1357:6, 1360:2, 1368:1,      1345:7, 1345:8                                         23 [6] - 1259:6, 1364:11,
    1374:7, 1376:5, 1381:5,     151 [1] - 1344:23                       2                1377:1, 1378:23,
    1395:20, 1396:5,            152 [1] - 1345:8                                         1429:7, 1429:10
                                                            2 [15] - 1321:23,
    1397:8, 1406:19,            16 [6] - 1402:14,                                       231 [1] - 1327:3
                                                             1350:19, 1376:7,
    1429:16, 1430:13,            1410:20, 1418:5,                                       232 [1] - 1327:4
                                                             1381:15, 1391:1,
    1430:21, 1432:17,            1418:8, 1447:8, 1450:7      1391:9, 1392:24,           237 [1] - 1416:5
    1454:9                      16-MD-2738(FLW)(LHG          1395:20, 1406:19,          239 [1] - 1411:14
   1.0 [1] - 1417:3              [1] - 1256:2                1406:20, 1407:14,          24 [5] - 1330:1, 1336:19,
   1.10 [1] - 1430:8            168 [1] - 1351:21            1412:8, 1412:25,            1372:3, 1372:23,
   1.10-to-1.54 [1] - 1429:14   169 [1] - 1364:11            1450:16                     1377:21
   1.25 [2] - 1277:8,           17 [7] - 1364:11, 1402:2,   2.0 [1] - 1407:13           240 [2] - 1340:20,
    1422:22                      1402:13, 1402:14,          20 [3] - 1286:22, 1368:5,    1340:23
   1.3 [7] - 1406:13,            1428:10, 1447:8,            1416:5                     244 [1] - 1341:17
    1406:16, 1407:5,             1447:10                    2000 [4] - 1415:21,         245 [1] - 1341:18
    1407:9, 1411:21,            174 [1] - 1369:2             1419:20, 1420:9, 1462:4    25 [2] - 1277:9, 1374:18
    1429:13, 1454:3             175 [1] - 1366:18           2001 [1] - 1303:24          253 [1] - 1410:20
   1.73 [1] - 1430:10           18 [3] - 1266:14,           2006 [2] - 1433:11,         256 [1] - 1381:25
   1/2 [1] - 1373:25             1351:21, 1440:25            1436:2                     28 [1] - 1470:3
   10 [12] - 1296:9,            180 [1] - 1320:12           2007 [4] - 1284:12,         287 [1] - 1381:4
    1333:16, 1340:5,            181 [2] - 1361:24            1289:1, 1380:12,           288 [1] - 1381:5
    1341:13, 1361:24,           18th [1] - 1425:9            1380:19                    29 [2] - 1256:4, 1395:7
    1369:2, 1373:25,            1940s [1] - 1451:2          2008 [3] - 1460:8,          298 [2] - 1350:18,
    1386:3, 1396:11,            1948 [1] - 1298:5            1461:4, 1461:20             1440:24
    1413:18, 1460:14,           1952 [1] - 1298:10          2009 [4] - 1312:23,         299 [3] - 1352:22,
    1461:16                     1961 [1] - 1279:24           1389:21, 1463:11,           1440:24, 1440:25
   100 [1] - 1302:9             1965 [1] - 1311:1            1463:15                    2A [1] - 1432:17
   105 [4] - 1301:14,           1979 [1] - 1280:2           2010 [17] - 1272:14,        2B [10] - 1272:23,
    1301:17, 1392:7,            198 [4] - 1402:2,            1289:5, 1303:22,            1273:15, 1431:24,
    1392:24                      1402:13, 1441:21,           1370:1, 1415:17,            1432:9, 1432:22,
   109 [1] - 1419:13             1441:22                     1419:22, 1420:1,            1432:24, 1433:20,
   11 [11] - 1366:18,           1980s [1] - 1275:19          1420:3, 1420:8,             1433:23, 1434:22,
    1374:12, 1375:2,            1981 [1] - 1272:7            1420:10, 1431:23,           1435:7
    1412:24, 1413:10,           1984 [4] - 1280:9,           1434:3, 1460:6, 1461:4,
    1413:19, 1418:5,             1298:14, 1463:9,            1461:10, 1461:13,                      3
    1418:7, 1422:15,             1463:14                     1461:20                    3 [11] - 1264:18,
    1441:1, 1461:15             1985 [1] - 1324:2           2012 [3] - 1272:25,          1321:17, 1369:2,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 217 of 260 PageID:
                                  103615

                                                                                                          1472
    1372:16, 1372:17,          507 [1] - 1465:22            1403:14, 1403:22,           1299:3, 1301:9,
    1372:18, 1373:8,           508 [3] - 1394:24,           1418:5, 1433:10             1417:13, 1442:17,
    1377:1, 1378:23,            1395:21, 1452:13           943 [1] - 1422:19            1442:18
    1381:21, 1435:15           516 [2] - 1321:14,          95 [1] - 1429:5             accurately [1] - 1299:16
   3,000 [9] - 1406:24,         1321:23                    99 [2] - 1422:23, 1454:20   acknowledgements [1] -
    1407:17, 1407:21,          517 [3] - 1431:2,                                        1388:9
    1407:24, 1408:7,            1431:18, 1435:12                       A               acknowledges [1] -
    1408:13, 1408:23,          53 [3] - 1385:17,                                        1394:11
                                                           ability [6] - 1279:20,
    1409:10, 1409:20            1386:16, 1388:7                                        act [1] - 1443:10
                                                            1282:18, 1303:17,
   30 [11] - 1259:20,          56 [1] - 1445:20                                        acting [1] - 1445:11
                                                            1384:25, 1420:25,
    1275:17, 1288:22,          58 [4] - 1427:20, 1429:7,                               ACTION [1] - 1256:2
                                                            1424:22
    1340:11, 1341:1,            1463:2, 1463:7                                         action [7] - 1298:7,
                                                           able [20] - 1276:10,
    1395:8, 1406:10,           588-9516 [1] - 1256:25                                   1426:4, 1426:8,
                                                            1281:23, 1282:23,
    1408:7, 1408:18,                                                                    1426:17, 1426:25,
                                                            1289:16, 1292:14,
    1409:19, 1410:4                         6                                           1441:12, 1441:14
                                                            1312:18, 1312:20,
   300 [3] - 1341:13,                                                                  activities [7] - 1261:4,
                               6 [5] - 1256:5, 1344:23,     1333:21, 1333:25,
    1374:20, 1374:21                                                                    1262:10, 1268:11,
                                1345:8, 1366:18, 1388:7     1334:3, 1334:10,
   309 [1] - 1357:9                                                                     1328:4, 1378:4, 1402:1,
                               6-1 [2] - 1427:21,           1335:13, 1352:12,
   31 [2] - 1431:17, 1435:14                                1353:2, 1355:22,            1426:9
                                1428:24
   319 [1] - 1295:18                                        1361:14, 1378:19,          activity [4] - 1263:24,
                               60 [4] - 1372:12,
   322 [1] - 1378:23                                        1422:10, 1422:11,           1280:13, 1350:8,
                                1372:17, 1373:8,
   325 [1] - 1333:15                                        1450:23                     1386:24
                                1377:21
   326 [1] - 1333:16                                       abnormalities [1] -         acts [1] - 1314:15
                               6000 [2] - 1340:11,
   349 [1] - 1377:1                                         1386:13                    actual [3] - 1321:8,
                                1341:1
   350 [1] - 1377:1                                        ABOVE [1] - 1470:6           1437:17, 1453:20
                               609 [1] - 1256:25
   354 [2] - 1329:24,                                      ABOVE-ENTITLED [1] -        acute [3] - 1402:9,
                               62 [1] - 1454:11
    1336:18                                                 1470:6                      1402:15, 1442:3
                               63 [2] - 1444:22, 1448:5
   355 [2] - 1330:1, 1336:19                               absence [1] - 1425:2        add [3] - 1302:17,
                               675 [1] - 1470:9
                                                           absent [2] - 1316:9,         1305:18, 1444:14
               4                                            1458:8                     added [5] - 1263:10,
                                            7
   4 [14] - 1330:2, 1336:19,                               absolutely [3] - 1322:5,     1274:5, 1274:6,
                               7 [7] - 1293:18, 1293:24,                                1367:12, 1367:25
    1361:24, 1374:14,                                       1443:22, 1447:17
                                1333:16, 1374:11,                                      addition [7] - 1277:12,
    1379:25, 1380:1,                                       absorbant [1] - 1263:1
                                1413:10, 1416:5,                                        1284:21, 1334:25,
    1381:18, 1386:16,                                      abstract [6] - 1324:12,
                                1456:13                                                 1349:7, 1367:10,
    1393:24, 1394:11,                                       1324:21, 1386:11,
                               70 [3] - 1340:18, 1357:4,                                1446:5, 1455:21
    1433:10, 1454:21,                                       1392:25, 1412:8,
                                1430:10                                                additional [3] - 1396:7,
    1454:22, 1455:1                                         1412:25
                               72 [3] - 1434:3, 1434:5,                                 1396:14, 1408:8
   40 [2] - 1286:22, 1437:18                               academic [1] - 1310:20
                                1434:23                                                additive [1] - 1441:16
   402 [1] - 1256:7                                        accelerated [1] - 1380:10
                               73 [1] - 1368:5                                         address [5] - 1287:18,
   42 [1] - 1437:2                                         accept [1] - 1270:16
                               753 [1] - 1470:3                                         1297:20, 1378:18,
   423 [2] - 1434:4, 1434:23                               accepted [5] - 1270:19,
                                                            1332:13, 1458:13,           1395:16, 1456:15
   429 [1] - 1422:18
                                            8                                          addressed [4] - 1274:23,
   45 [1] - 1353:9                                          1458:16, 1458:18
                               8 [8] - 1327:4, 1396:23,    access [1] - 1279:5          1342:17, 1366:4, 1430:5
   46 [1] - 1456:14
                                1402:2, 1402:13,           accomplished [1] -          adds [2] - 1305:17,
   49 [1] - 1444:23
                                1403:13, 1403:22,           1300:16                     1359:19
   4:50 [1] - 1467:23
                                1441:22, 1442:5            according [3] - 1328:15,    adhesions [1] - 1302:14
               5               85 [1] - 1390:25             1331:14, 1345:14           adjourned [1] - 1467:23
                                                           accumulated [1] -           administration [2] -
   5 [5] - 1266:17, 1355:4,                 9                                           1328:4, 1450:25
                                                            1312:23
    1373:2, 1383:7, 1454:9                                                             Administration [1] -
                               9 [10] - 1352:22, 1355:3,   accuracy [1] - 1393:19
   50 [1] - 1437:18                                                                     1282:2
                                1374:3, 1374:4,            ACCURATE [1] - 1470:4
   506 [2] - 1324:1, 1325:13                                                           admission [1] - 1411:2
                                1379:24, 1395:7,           accurate [6] - 1299:2,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 218 of 260 PageID:
                                  103616

                                                                                                            1473
   admitted [2] - 1449:21,       1343:5, 1343:13,             1277:18, 1277:19,          1446:22, 1463:4,
    1456:1                       1343:20, 1365:8,             1278:1, 1326:10,           1463:18, 1463:19,
   adopted [1] - 1311:1          1365:19, 1366:11,            1418:25, 1419:2,           1465:3
   advance [1] - 1436:9          1366:20                      1421:13, 1422:7,          animals [12] - 1287:16,
   advancing [1] - 1332:15      allegedly [1] - 1352:17       1425:2, 1425:3, 1448:1,    1358:23, 1359:7,
   aerosolized [1] - 1282:20    ALLEN [1] - 1256:11           1453:23, 1456:18           1380:8, 1383:19,
   affect [2] - 1346:2,         ALLISON [1] - 1256:22        analysis [53] - 1262:6,     1390:12, 1390:15,
    1346:16                     allow [3] - 1266:2,           1275:21, 1276:4,           1394:22, 1398:9,
   affirmed [1] - 1465:6         1267:20, 1271:2              1276:25, 1277:17,          1434:8, 1444:7, 1464:21
   affirming [1] - 1465:25      allows [2] - 1285:4,          1310:4, 1310:16,          annual [1] - 1408:5
   afternoon [1] - 1352:8        1286:12                      1310:23, 1312:22,         answer [18] - 1269:2,
   agency [1] - 1445:2          allude [1] - 1358:14          1315:20, 1347:16,          1304:24, 1304:25,
   agent [8] - 1287:6,          alluded [1] - 1369:21         1365:25, 1368:12,          1308:19, 1309:17,
    1288:4, 1289:25,            allusion [1] - 1360:9         1373:24, 1376:1,           1318:8, 1347:8, 1348:1,
    1439:5, 1439:8,             almost [2] - 1263:4,          1409:5, 1409:13,           1352:3, 1353:5,
    1439:13, 1439:15,            1311:15                      1409:14, 1411:19,          1360:11, 1361:14,
    1451:1                      alone [2] - 1269:21,          1412:6, 1413:1,            1363:3, 1390:17,
   agents [2] - 1323:9,          1277:3                       1413:13, 1413:21,          1402:14, 1407:17,
    1439:2                      alter [1] - 1313:19           1420:2, 1420:5,            1410:9, 1445:16
   ago [9] - 1303:4, 1320:6,    altercations [1] - 1437:9     1421:16, 1421:23,         ANSWER [37] - 1295:24,
    1327:23, 1335:3,            alternative [6] - 1344:13,    1422:18, 1422:21,          1296:3, 1327:11,
    1391:23, 1407:12,            1388:13, 1388:16,            1422:23, 1424:1,           1330:8, 1333:20,
    1407:16, 1419:10,            1389:10, 1393:21,            1424:11, 1431:8,           1334:6, 1336:25,
    1466:18                      1435:21                      1436:1, 1436:2,            1343:7, 1345:3,
   agree [26] - 1288:2,         alveolar [1] - 1285:7         1437:21, 1444:19,          1350:25, 1351:5,
    1319:9, 1319:11,            amount [35] - 1263:24,        1444:23, 1445:5,           1352:2, 1353:2, 1362:5,
    1319:15, 1334:14,            1264:3, 1277:7, 1306:3,      1446:6, 1446:11,           1364:15, 1366:22,
    1339:23, 1351:6,             1318:16, 1324:16,            1446:21, 1453:13,          1368:9, 1369:6, 1377:5,
    1351:13, 1351:23,            1326:23, 1330:20,            1453:15, 1453:24,          1377:23, 1379:3,
    1352:2, 1355:22,             1331:2, 1335:20,             1456:25, 1462:7,           1379:7, 1379:10,
    1359:2, 1360:19,             1335:24, 1339:19,            1462:18, 1463:3,           1379:13, 1381:9,
    1375:10, 1384:8,             1339:21, 1342:8,             1465:13, 1466:14,          1402:9, 1402:15,
    1392:21, 1397:24,            1342:10, 1343:5,             1466:17                    1410:23, 1411:1,
    1401:17, 1407:4,             1343:19, 1347:6,            analysts [1] - 1345:23      1411:17, 1416:9,
    1409:4, 1418:1,              1352:13, 1352:15,           analysts's [1] - 1346:15    1416:14, 1416:16,
    1418:18, 1419:4,             1352:24, 1362:16,           analytical [2] - 1264:8,    1441:6, 1441:10,
    1419:8, 1429:23,             1362:20, 1363:3,             1347:14                    1442:3, 1442:13
    1460:22                      1364:6, 1365:7,             analyze [1] - 1417:21      answered [1] - 1451:23
   agreed [2] - 1315:13,         1365:13, 1365:19,           analyzed [1] - 1419:15     antioxidant [2] - 1289:9,
    1315:19                      1366:7, 1367:15,            analyzing [1] - 1332:3      1289:19
   ahead [2] - 1259:3,           1368:18, 1443:4,            anatomical [1] - 1398:14   anus [1] - 1399:14
    1371:17                      1443:9, 1452:2, 1452:9      anatomy [4] - 1400:22,     anytime [1] - 1424:19
   air [5] - 1340:1, 1340:10,   amounts [8] - 1274:6,         1405:7, 1453:5, 1453:9    anyway [2] - 1265:19,
    1340:24, 1341:5,             1306:21, 1307:9,            ancillary [1] - 1378:4      1276:14
    1450:17                      1362:22, 1363:11,           animal [22] - 1281:5,      apologies [1] - 1442:23
   airborne [1] - 1320:15        1367:22, 1368:7,             1281:9, 1281:15,          apoptosis [2] - 1289:19,
   airways [1] - 1285:8          1443:11                      1297:19, 1297:23,          1290:5
   Akhtar [2] - 1289:5,         ample [1] - 1398:11           1297:25, 1301:19,         Appeals [1] - 1467:16
    1289:14                     AN [1] - 1470:4               1359:5, 1379:17,          appear [6] - 1266:18,
   al [2] - 1382:4, 1429:11     analogy [4] - 1314:5,         1379:18, 1379:23,          1294:19, 1299:22,
   ALABAMA [2] - 1256:12,        1314:6, 1314:12,             1383:5, 1385:13,           1299:24, 1301:9, 1385:9
    1256:12                      1314:15                      1394:2, 1394:21,          appearing [1] - 1299:11
   alleged [8] - 1342:19,       analyses [14] - 1277:13,      1446:6, 1446:11,          Appellate [1] - 1465:10
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 219 of 260 PageID:
                                  103617

                                                                                                          1474
   application [17] -          1386:24, 1402:22,            1347:7, 1347:18,           1327:21
    1282:11, 1283:2,           1403:6, 1426:11, 1451:4      1348:6, 1349:7,           Associate [1] - 1258:21
    1310:11, 1317:20,         argue [1] - 1268:13           1349:12, 1349:14,         associated [11] - 1277:4,
    1328:25, 1330:10,         arguments [1] - 1313:4        1349:15, 1349:18,          1291:11, 1304:1,
    1332:24, 1336:1,          arithmetic [2] - 1325:21,     1349:24, 1350:4,           1334:19, 1348:23,
    1341:24, 1349:25,          1325:24                      1350:10, 1350:12,          1384:15, 1412:10,
    1394:19, 1399:17,         ARPS [1] - 1256:18            1350:21, 1350:23,          1413:14, 1439:2,
    1399:19, 1399:21,         arrive [1] - 1334:22          1351:6, 1351:8, 1351:9,    1439:19, 1453:25
    1400:14, 1401:23,         arrived [1] - 1408:2          1351:12, 1351:17,         associates [1] - 1357:19
    1456:20                   arriving [2] - 1314:22,       1351:24, 1352:13,         association [51] -
   applications [3] -          1390:1                       1352:15, 1352:24,          1282:11, 1311:3,
    1259:24, 1282:21,         arrows [1] - 1295:9           1354:13, 1355:8,           1311:7, 1314:20,
    1454:15                   art [2] - 1404:19, 1404:23    1355:11, 1355:15,          1315:23, 1315:25,
   applied [10] - 1259:22,    article [15] - 1280:11,       1356:1, 1356:17,           1349:13, 1349:20,
    1321:25, 1330:20,          1298:4, 1298:10,             1357:13, 1357:15,          1354:24, 1355:8,
    1331:1, 1345:25,           1303:20, 1303:22,            1357:20, 1434:9,           1355:15, 1405:16,
    1376:3, 1378:13,           1303:23, 1303:24,            1441:14, 1443:24,          1405:19, 1405:24,
    1399:5, 1399:7, 1454:15    1304:5, 1304:10,             1444:2, 1448:20,           1406:3, 1406:17,
   applies [2] - 1327:19,      1321:19, 1324:3,             1455:16, 1455:23,          1406:23, 1407:1,
    1356:21                    1392:9, 1395:6, 1437:1       1457:22, 1458:25           1407:6, 1407:9, 1409:6,
   apply [1] - 1279:4         articles [3] - 1303:19,      ASHCRAFT [1] - 1256:13      1409:11, 1410:1,
   applying [1] - 1427:8       1371:4, 1371:7              aside [2] - 1271:3,         1411:21, 1412:22,
   approach [8] - 1261:2,     asbestiform [16] -            1271:10                    1413:2, 1413:22,
    1274:19, 1330:13,          1270:25, 1272:8,            aspect [1] - 1306:18        1413:25, 1414:6,
    1330:18, 1330:25,          1272:12, 1272:16,           aspects [1] - 1461:22       1416:7, 1424:20,
    1331:9, 1334:2, 1426:19    1272:17, 1272:20,           assertion [2] - 1408:13,    1424:24, 1427:24,
   approached [1] - 1261:1     1272:23, 1273:2,             1412:21                    1429:20, 1430:3,
   approaches [1] -            1342:10, 1342:13,           assessed [1] - 1312:9       1430:16, 1430:19,
    1325:16                    1358:3, 1358:4, 1358:9,     assessing [2] - 1262:13,    1430:24, 1434:19,
   appropriate [3] -           1358:24, 1359:4, 1434:9      1454:16                    1435:20, 1453:17,
    1447:22, 1465:13,         asbestos [87] - 1260:4,      assessment [37] -           1453:18, 1453:21,
    1466:14                    1263:15, 1263:16,            1261:5, 1261:10,           1455:3, 1459:20,
   Arch [4] - 1258:8,          1264:15, 1267:2,             1261:11, 1261:23,          1459:23, 1460:24,
    1258:18, 1322:7, 1468:9    1271:21, 1272:10,            1261:24, 1262:6,           1461:25, 1462:8,
   ARCH [5] - 1258:10,         1272:12, 1272:18,            1326:19, 1327:9,           1462:10
    1317:4, 1354:6, 1415:5,    1273:1, 1273:6,              1337:10, 1337:20,         assume [2] - 1309:14,
    1440:15                    1288:24, 1291:4,             1337:23, 1350:14,          1438:19
   area [24] - 1267:21,        1291:14, 1291:18,            1352:19, 1366:10,         assuming [4] - 1408:23,
    1268:7, 1268:21,           1293:5, 1293:17,             1366:13, 1366:20,          1409:12, 1430:4, 1430:5
    1278:16, 1279:5,           1306:19, 1307:12,            1366:24, 1366:25,         assumption [4] -
    1307:3, 1331:20,           1307:16, 1314:9,             1367:6, 1368:21,           1408:14, 1408:16,
    1336:1, 1370:19,           1314:17, 1338:24,            1369:4, 1425:8,            1409:14, 1409:25
    1376:17, 1399:18,          1339:9, 1339:11,             1425:13, 1427:9,          assure [1] - 1261:20
    1399:23, 1400:21,          1339:19, 1339:21,            1429:19, 1430:15,         attack [1] - 1292:1
    1401:21, 1401:24,          1339:23, 1340:5,             1435:19, 1436:6,          attempt [4] - 1333:17,
    1402:8, 1403:9,            1340:10, 1340:25,            1436:7, 1436:8,            1341:22, 1343:15,
    1403:10, 1414:11,          1341:5, 1341:9,              1436:12, 1445:19,          1417:14
    1420:2, 1442:11,           1341:23, 1341:25,            1445:21, 1446:10,         attempted [2] - 1312:20,
    1450:14                    1342:5, 1342:8,              1446:17, 1457:17,          1342:19
   areas [12] - 1300:19,       1342:20, 1343:16,            1467:3                    attempting [4] - 1276:18,
    1304:19, 1305:9,           1343:25, 1344:4,            assigning [1] - 1432:12     1292:5, 1292:12,
    1320:12, 1320:16,          1344:7, 1344:16,            assist [4] - 1275:6,        1388:10
    1332:9, 1386:8,            1345:1, 1347:3, 1347:6,      1277:17, 1327:18,         attending [1] - 1377:7
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 220 of 260 PageID:
                                  103618

                                                                                                          1475
   attention [17] - 1273:8,     1402:20, 1403:4,           bathe [2] - 1442:13,       1334:9, 1335:3, 1335:16
    1305:10, 1333:15,           1423:14, 1423:19            1442:14                  between [51] - 1259:18,
    1340:20, 1343:2,           awareness [1] - 1339:8      bathes [1] - 1401:25       1269:4, 1274:17,
    1350:18, 1355:2,           axis [2] - 1306:4, 1306:7   BE [1] - 1470:4            1282:11, 1286:16,
    1355:3, 1357:9,                                        BEASLEY [1] - 1256:11      1286:22, 1311:8,
    1372:16, 1379:25,                      B               become [2] - 1286:10,      1315:15, 1315:24,
    1381:22, 1383:3,                                        1286:12                   1316:7, 1317:13,
                               Baby [14] - 1259:15,
    1412:24, 1437:1,                                       becomes [1] - 1283:7       1340:11, 1349:13,
                                1260:3, 1260:8,
    1441:19, 1445:18                                       becoming [2] - 1284:22,    1352:12, 1355:8,
                                1260:10, 1262:16,
   attribute [1] - 1388:10                                  1436:9                    1355:15, 1359:11,
                                1262:22, 1262:24,
   attributed [1] - 1388:4                                 began [2] - 1262:7,        1370:12, 1378:4,
                                1263:2, 1263:21,
   attributing [1] - 1388:17                                1262:13                   1379:14, 1379:17,
                                1264:24, 1273:9,
   atypia [3] - 1386:9,                                    begin [1] - 1262:6         1387:22, 1391:19,
                                1274:2, 1274:12, 1443:5
    1386:13, 1386:23                                       beginning [6] - 1265:2,    1394:1, 1398:15,
                               baby [4] - 1263:4,
   Austin [1] - 1310:25                                     1375:2, 1441:22,          1398:19, 1399:11,
                                1274:10, 1326:20,
   author [1] - 1270:10                                     1442:8, 1462:6, 1466:8    1399:14, 1399:21,
                                1327:9
   authored [1] - 1323:25                                  begins [2] - 1374:10,      1405:23, 1406:3,
                               back-and-forth [1] -
   authorities [1] - 1302:6                                 1374:17                   1406:19, 1411:21,
                                1354:21
   authors [39] - 1278:10,                                 behalf [6] - 1256:14,      1413:2, 1414:1, 1414:6,
                               backs [1] - 1383:19
    1281:11, 1281:21,                                       1256:22, 1257:6,          1415:12, 1416:1,
                               bad [1] - 1396:20
    1298:4, 1301:11,                                        1258:10, 1268:23,         1416:7, 1423:6,
                               balance [2] - 1290:1,
    1313:2, 1324:3, 1326:9,                                 1445:11                   1423:10, 1424:24,
                                1388:12
    1327:14, 1369:20,                                      behave [1] - 1361:10       1435:21, 1453:21,
                               Balkwill [1] - 1303:24
    1372:2, 1372:23,                                       behavior [1] - 1360:10     1455:3, 1456:21,
                               banned [1] - 1303:3
    1373:2, 1373:10,                                       BEISNER [1] - 1256:18      1457:3, 1459:21,
                               bars [1] - 1398:11
    1383:17, 1383:24,                                      belief [3] - 1330:15,      1461:23, 1462:8,
                               BART [1] - 1256:20
    1384:2, 1384:20,                                        1384:18, 1423:24          1464:17
                               Bart [1] - 1317:9
    1385:24, 1386:7,                                       below [5] - 1266:19,      beyond [2] - 1271:15,
                               base [1] - 1460:19
    1387:21, 1389:13,                                       1331:10, 1331:16,         1399:25
                               based [26] - 1280:15,
    1391:19, 1392:18,                                       1413:11, 1417:3          bias [4] - 1435:3, 1435:9,
                                1301:8, 1307:13,
    1392:22, 1396:3,                                       benefit [1] - 1262:8       1435:22, 1436:13
                                1312:4, 1316:4,
    1396:14, 1398:17,                                      benzene [17] - 1319:21,   BIDDLE [1] - 1256:16
                                1331:24, 1341:4,
    1412:15, 1413:6,                                        1319:24, 1320:6,         billion [1] - 1320:12
                                1342:15, 1346:23,
    1413:20, 1413:25,                                       1320:11, 1320:15,        binder [4] - 1340:19,
                                1347:11, 1348:7,
    1422:7, 1431:7,                                         1320:21, 1320:24,         1394:25, 1395:2, 1431:2
                                1350:7, 1355:9,
    1435:13, 1435:19,                                       1321:4, 1321:5,          biochemically [2] -
                                1360:20, 1368:18,
    1437:21, 1445:4,                                        1321:20, 1322:2,          1287:9, 1287:12
                                1370:10, 1407:24,
    1446:21                                                 1322:12, 1322:18,        biologic [13] - 1296:10,
                                1408:3, 1430:1,
   available [9] - 1274:22,                                 1322:20, 1322:22,         1312:12, 1312:25,
                                1434:25, 1441:13,
    1316:6, 1346:24,                                        1322:23, 1356:24          1335:7, 1375:17,
                                1444:6, 1457:14,
    1369:6, 1425:13,                                       Berge [18] - 1412:21,      1378:14, 1379:1,
                                1465:15, 1466:24,
    1427:23, 1446:3,                                        1413:6, 1413:25,          1379:5, 1379:9,
                                1467:1
    1446:18, 1457:6                                         1414:5, 1420:11,          1379:12, 1448:4, 1459:1
                               baseline [1] - 1277:9
   average [4] - 1275:16,                                   1421:16, 1421:22,        biological [11] -
                               basic [2] - 1318:10,
    1325:21, 1325:24,                                       1422:12, 1423:22,         1263:24, 1282:10,
                                1405:7
    1408:19                                                 1448:2, 1461:9,           1313:8, 1313:14,
                               basis [12] - 1283:12,
   aware [19] - 1308:6,                                     1461:13, 1461:14,         1314:22, 1323:8,
                                1283:19, 1283:25,
    1334:2, 1337:8, 1360:4,                                 1461:16, 1461:18,         1375:24, 1376:2,
                                1312:4, 1359:10,
    1360:7, 1360:12,                                        1462:1, 1462:3            1376:16, 1377:18,
                                1370:17, 1384:9,
    1365:17, 1370:3,                                       Berleson [4] - 1337:15,    1399:2
                                1389:25, 1421:19,
    1378:12, 1378:19,                                       1337:19, 1337:24,        biologically [4] -
                                1423:24, 1433:4,
    1379:3, 1379:4, 1379:8,                                 1465:7                    1368:15, 1443:15,
                                1442:10
    1379:11, 1379:13,                                      better [4] - 1275:9,       1443:20, 1444:15
                               batch [2] - 1362:19
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 221 of 260 PageID:
                                  103619

                                                                                                          1476
   biologist [2] - 1377:16,     bottled [1] - 1364:1        1295:6, 1297:9,            1303:11, 1303:18,
    1377:22                     bottom [11] - 1293:25,      1300:11, 1301:18,          1304:2, 1305:17,
   biomarker [1] - 1290:4        1296:9, 1306:6,            1309:19, 1317:7,           1306:15, 1307:2,
   biostatistician [4] -         1306:12, 1391:10,          1327:6, 1332:22,           1307:19, 1307:20,
    1410:6, 1410:11,             1440:24, 1446:10,          1346:14, 1348:4,           1308:5, 1308:12,
    1410:14, 1410:24             1446:21, 1456:14,          1354:9, 1371:18,           1308:14, 1308:22,
   bit [4] - 1282:8, 1289:16,    1459:19, 1463:8            1415:8, 1428:16,           1308:23, 1309:2,
    1308:20, 1440:21            bound [1] - 1361:7          1440:18, 1443:1,           1309:12, 1310:12,
   blanks [1] - 1332:7          Bradford [12] - 1310:4,     1459:12, 1466:21,          1310:13, 1311:9,
   blew [1] - 1425:4             1310:16, 1310:18,          1467:14                    1312:1, 1313:4, 1313:7,
   blocks [1] - 1313:22          1310:22, 1310:25,                                     1313:24, 1314:4,
   blood [2] - 1364:19,          1313:17, 1405:5,                      C               1314:11, 1315:16,
    1364:25                      1405:11, 1409:5,                                      1315:25, 1316:3,
                                                           CA-125 [1] - 1290:4
   bloodstream [2] -             1409:13, 1409:15,                                     1316:8, 1317:15,
                                                           cage [1] - 1398:11
    1282:23, 1370:22             1411:18                                               1317:21, 1317:22,
                                                           calculate [3] - 1338:5,
   blow [1] - 1372:18           brand [1] - 1382:4                                     1319:16, 1320:2,
                                                            1338:9, 1338:21
   board [3] - 1294:12,         break [9] - 1276:3,                                    1329:14, 1329:19,
                                                           calculated [1] - 1336:3
    1372:18, 1382:2              1276:6, 1287:8, 1315:5,                               1329:21, 1329:22,
                                                           calculation [7] - 1421:5,
   bodies [5] - 1281:24,         1316:11, 1353:8,                                      1330:7, 1330:11,
                                                            1421:7, 1423:15,
    1382:10, 1427:13,            1354:11, 1414:14,                                     1331:2, 1331:6,
                                                            1458:7, 1458:20,
    1448:14, 1449:2              1415:9                                                1331:21, 1335:9,
                                                            1465:17, 1465:18
   body [35] - 1285:12,         breathe [1] - 1341:6                                   1335:13, 1335:14,
                                                           calculations [2] -
    1292:2, 1303:5, 1305:7,     breathing [2] - 1319:4,                                1336:8, 1336:10,
                                                            1326:22, 1327:24
    1350:12, 1350:24,            1450:17                                               1336:13, 1336:15,
                                                           CALIFORNIA [1] -
    1353:1, 1363:23,            briefing [1] - 1308:1                                  1336:24, 1337:4,
                                                            1256:20
    1369:14, 1370:5,            briefly [4] - 1272:4,                                  1338:10, 1338:22,
                                                           Canada [30] - 1282:7,
    1370:23, 1373:12,            1279:14, 1310:16,                                     1339:20, 1339:22,
                                                            1316:1, 1316:4, 1425:7,
    1373:22, 1374:23,            1449:24                                               1343:24, 1344:3,
                                                            1425:8, 1425:21,
    1375:1, 1381:13,            bring [2] - 1300:4,                                    1346:23, 1348:24,
                                                            1426:10, 1426:15,
    1382:5, 1383:16,             1338:14                                               1349:14, 1351:9,
                                                            1427:14, 1429:19,
    1391:4, 1391:15,            broad [2] - 1267:10,                                   1355:9, 1355:15,
                                                            1430:15, 1430:23,
    1391:20, 1395:16,            1417:9                                                1356:2, 1356:20,
                                                            1435:14, 1436:7,
    1399:18, 1399:22,           BROWN [1] - 1256:22                                    1356:25, 1357:1,
                                                            1436:14, 1436:21,
    1401:2, 1401:5, 1401:9,     build [3] - 1302:24,                                   1357:15, 1357:21,
                                                            1438:1, 1438:3,
    1404:25, 1417:22,            1408:20, 1452:10                                      1358:5, 1358:8,
                                                            1444:24, 1444:25,
    1417:25, 1434:25,           build-up [1] - 1302:24                                 1358:19, 1359:12,
                                                            1445:2, 1445:3,
    1447:23, 1448:16,           buildings [1] - 1340:25                                1360:6, 1360:14,
                                                            1445:12, 1445:19,
    1450:24, 1465:18            bursa [6] - 1298:15,                                   1368:16, 1376:18,
                                                            1447:7, 1457:2,
   body's [1] - 1384:25          1389:4, 1397:11,                                      1376:22, 1377:3,
                                                            1457:15, 1463:3,
   body-induced [1] -            1453:1, 1453:5, 1464:5                                1377:6, 1377:12,
                                                            1463:17
    1381:13                                                                            1377:16, 1377:17,
                                bursal [6] - 1301:3,       Canada's [1] - 1435:19
   bone [1] - 1399:15                                                                  1377:22, 1379:19,
                                 1385:25, 1464:11,         Canadian [1] - 1427:8
   book [7] - 1321:10,                                                                 1380:6, 1381:11,
                                 1464:13, 1464:15,         Cancer [3] - 1380:2,
    1321:11, 1357:4,                                                                   1383:6, 1384:5,
                                 1464:20                    1427:11, 1433:11
    1372:13, 1381:15,                                                                  1384:10, 1384:13,
                                bursas [1] - 1452:24       cancer [181] - 1259:20,
    1381:18, 1392:7                                                                    1384:15, 1384:17,
                                Buz'Zard [1] - 1289:1       1260:11, 1263:25,
                                                                                       1385:3, 1385:9, 1387:4,
   books [1] - 1321:10          BY [32] - 1256:12,          1273:18, 1274:18,
                                                                                       1387:11, 1387:16,
   Boorman [7] - 1394:23,        1256:14, 1256:16,          1277:1, 1277:5,
                                                                                       1387:20, 1390:7,
    1395:8, 1395:10,             1256:18, 1256:20,          1283:17, 1285:25,
                                                                                       1390:12, 1392:3,
    1396:13, 1397:1,             1256:22, 1257:6,           1286:20, 1287:6,
                                                                                       1393:3, 1393:11,
    1397:24, 1464:2              1258:15, 1260:19,          1288:15, 1290:3,
                                                                                       1394:2, 1394:19,
   borrowed [1] - 1275:8         1269:25, 1272:3,           1290:5, 1290:6,
                                                                                       1397:21, 1405:12,
   bottle [1] - 1347:7           1276:21, 1284:11,          1297:13, 1303:9,
                                                                                       1406:4, 1406:10,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 222 of 260 PageID:
                                  103620

                                                                                                         1477
    1406:24, 1407:25,           1433:1, 1435:7,            1282:4                     1299:21, 1327:3,
    1408:6, 1408:10,            1437:16, 1439:5,          care [1] - 1417:10          1329:24, 1336:18,
    1408:15, 1409:1,            1439:6, 1439:14, 1444:2   Care [1] - 1257:6           1381:4
    1409:21, 1411:22,          carcinogenesis [19] -      carries [2] - 1341:18,     cascade [2] - 1283:15,
    1412:11, 1413:3,            1285:24, 1286:15,          1463:9                     1294:24
    1413:15, 1414:1,            1287:4, 1289:3,           carry [1] - 1397:9         case [43] - 1259:14,
    1414:7, 1415:13,            1289:24, 1296:12,         carry-over [1] - 1397:9     1268:23, 1275:12,
    1415:23, 1416:8,            1304:13, 1306:10,         Carson [82] - 1258:8,       1277:12, 1310:5,
    1420:19, 1423:16,           1309:15, 1314:13,          1258:16, 1258:18,          1322:12, 1326:2,
    1423:21, 1424:25,           1314:16, 1331:24,          1258:19, 1259:3,           1326:6, 1328:23,
    1426:21, 1427:25,           1381:13, 1433:5,           1259:13, 1260:23,          1330:9, 1331:19,
    1431:19, 1435:1,            1433:16, 1443:18,          1265:22, 1266:6,           1332:15, 1337:3,
    1435:21, 1438:18,           1449:3, 1454:25, 1455:8    1266:20, 1268:17,          1343:8, 1348:14,
    1439:7, 1439:9,            carcinogenetic [1] -        1269:2, 1270:1,            1349:6, 1358:11,
    1439:10, 1439:19,           1465:2                     1270:23, 1271:12,          1362:24, 1363:5,
    1439:21, 1443:16,          carcinogenic [41] -         1271:15, 1271:19,          1378:12, 1380:25,
    1443:21, 1444:16,           1260:9, 1267:4, 1274:8,    1272:4, 1274:1,            1402:20, 1409:9,
    1447:25, 1450:7,            1286:4, 1291:2, 1291:5,    1280:22, 1288:9,           1412:19, 1422:23,
    1451:12, 1452:12,           1291:16, 1292:22,          1289:11, 1293:9,           1423:7, 1423:12,
    1453:22, 1454:1,            1293:2, 1305:14,           1293:23, 1294:24,          1425:15, 1426:12,
    1455:3, 1457:4,             1305:16, 1305:18,          1295:7, 1296:8, 1297:8,    1435:1, 1449:25,
    1458:17, 1459:2,            1305:20, 1306:5,           1297:10, 1298:19,          1450:1, 1450:8,
    1459:22, 1460:3,            1306:18, 1307:24,          1300:1, 1300:12,           1451:15, 1451:17,
    1460:13, 1460:25,           1308:8, 1308:10,           1300:24, 1301:19,          1451:20, 1452:4,
    1462:9, 1467:4, 1467:18     1308:11, 1308:18,          1304:15, 1315:14,          1456:2, 1461:23,
   cancerous [1] - 1330:21      1309:13, 1339:2,           1317:8, 1317:12,           1462:11, 1462:15,
   cancers [3] - 1338:1,        1359:19, 1359:20,          1321:14, 1322:7,           1462:22
    1439:1, 1451:7              1359:24, 1360:10,          1324:1, 1325:13,          case-control [7] -
   cannot [9] - 1318:3,         1362:9, 1362:11,           1330:5, 1330:9,            1275:12, 1423:7,
    1318:9, 1327:18,            1367:12, 1382:4,           1332:17, 1336:11,          1435:1, 1461:23,
    1328:24, 1365:24,           1382:11, 1404:4,           1336:22, 1354:11,          1462:11, 1462:15,
    1366:5, 1422:24,            1432:8, 1432:9,            1359:22, 1362:7,           1462:22
    1435:23, 1464:25            1432:12, 1432:13,          1364:18, 1368:12,         cases [16] - 1323:23,
   capability [2] - 1345:15,    1433:4, 1435:16,           1372:11, 1381:15,          1326:14, 1350:7,
    1345:18                     1438:11, 1438:13,          1382:2, 1394:24,           1357:2, 1361:11,
   capable [2] - 1291:21,       1439:15                    1395:3, 1395:21,           1366:4, 1383:15,
    1426:20                    carcinogenicity [13] -      1406:15, 1410:21,          1407:25, 1408:8,
   capacity [1] - 1382:11       1274:10, 1348:12,          1424:9, 1431:2,            1409:21, 1422:19,
   carbon [2] - 1279:25,        1357:13, 1358:3,           1435:12, 1440:19,          1422:20, 1423:16,
    1280:23                     1358:23, 1359:4,           1441:19, 1443:4,           1423:19, 1423:21
   carcinogen [31] -            1360:20, 1370:5,           1446:9, 1449:19,          casual [1] - 1400:5
    1267:1, 1272:23,            1434:8, 1458:22,           1452:13, 1452:17,         casually [1] - 1400:4
    1272:24, 1273:3,            1463:19, 1464:21,          1453:14, 1454:12,         catalysts [1] - 1443:11
    1273:5, 1273:6,             1464:23                    1455:10, 1455:14,         catalytic [1] - 1273:21
    1273:16, 1286:2,           carcinogens [14] -          1456:16, 1457:1,          catch [2] - 1326:4,
    1286:25, 1287:1,            1273:15, 1285:24,          1465:22, 1465:25,          1394:6
    1287:2, 1305:20,            1305:12, 1305:14,          1467:2, 1467:5,           categories [5] - 1325:22,
    1307:6, 1307:22,            1306:25, 1308:16,          1467:15, 1468:9            1326:12, 1432:16,
    1307:23, 1309:4,            1308:17, 1310:2,          CARSON [5] - 1258:10,       1432:21, 1433:23
    1314:25, 1315:7,            1360:2, 1382:14,           1317:4, 1354:6, 1415:5,   Category [2] - 1432:17
    1315:9, 1319:12,            1382:19, 1382:22,          1440:15                   category [5] - 1273:6,
    1319:16, 1319:21,           1432:17, 1444:13          Carson's [9] - 1267:15,     1325:16, 1325:20,
    1319:24, 1432:22,          carcinogensis [1] -         1276:9, 1293:5, 1299:4,    1326:2, 1326:6
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 223 of 260 PageID:
                                  103621

                                                                                                        1478
   causal [13] - 1315:25,      1290:13, 1290:22,          1385:6, 1387:11,           1360:13, 1360:23,
    1316:7, 1355:8, 1409:6,    1291:22, 1292:15,          1387:16, 1387:25,          1361:3, 1361:17,
    1410:1, 1439:9, 1440:1,    1293:21, 1297:18,          1388:2, 1388:5,            1362:2, 1362:8,
    1445:21, 1457:3,           1311:5, 1312:14,           1388:24, 1389:11,          1362:17, 1363:20,
    1457:6, 1459:23,           1361:19, 1373:12,          1390:18, 1391:24,          1367:7, 1443:14
    1460:23, 1461:24           1446:1                     1397:19, 1415:19,         chronic [25] - 1260:1,
   Causation [1] - 1444:21    cells [13] - 1273:20,       1465:2                     1283:15, 1285:22,
   causation [14] - 1262:2,    1289:8, 1289:10,          channel [5] - 1279:4,       1302:21, 1302:23,
    1276:9, 1308:14,           1290:1, 1290:5, 1290:6,    1399:11, 1400:19,          1305:5, 1305:8,
    1309:3, 1310:8, 1311:2,    1292:1, 1292:4, 1296:3,    1400:22                    1309:21, 1311:5,
    1375:21, 1375:23,          1296:14, 1380:9,          characteristics [1] -       1315:10, 1376:7,
    1408:23, 1409:12,          1380:10, 1391:5            1263:2                     1387:9, 1387:15,
    1426:7, 1426:16,          cellular [5] - 1273:24,    characterization [5] -      1390:4, 1390:5,
    1445:20, 1452:1            1285:23, 1290:23,          1261:13, 1405:23,          1390:11, 1390:18,
   caused [2] - 1380:6,        1296:18, 1386:23           1406:22, 1429:23,          1390:19, 1397:17,
    1451:12                   Center [1] - 1259:1         1442:21                    1397:19, 1397:25,
   causes [40] - 1287:6,      center [2] - 1292:3,       characterized [1] -         1442:7, 1442:10,
    1288:1, 1290:11,           1322:21                    1391:22                    1447:3, 1463:19
    1298:1, 1301:21,          central [3] - 1292:11,     charge [1] - 1343:7        Chronicle [1] - 1321:4
    1302:3, 1303:10,           1295:9, 1313:12           chart [1] - 1428:4         cigarette [3] - 1458:12,
    1305:4, 1308:23,          certain [10] - 1263:7,     check [2] - 1349:23,        1458:15, 1458:16
    1310:13, 1311:23,          1264:3, 1293:11,           1399:3                    Cincinnati [3] - 1259:8,
    1316:3, 1317:20,           1308:16, 1314:18,         checking [1] - 1271:5       1270:5
    1329:14, 1329:19,          1342:8, 1342:10,          chemical [5] - 1269:5,     Circuit [1] - 1465:9
    1330:6, 1336:13,           1346:12, 1347:5,           1291:13, 1314:12,         circular [1] - 1410:3
    1336:23, 1343:24,          1357:20                    1439:13, 1439:14          circulate [2] - 1282:24,
    1344:3, 1346:22,          certainly [8] - 1268:9,    chemically [1] - 1314:10    1370:22
    1356:25, 1357:15,          1270:14, 1294:23,         chemicals [21] -           circulation [1] - 1451:4
    1358:4, 1378:13,           1297:2, 1312:14,           1263:10, 1274:2,          circumstances [3] -
    1379:18, 1379:19,          1360:8, 1410:14,           1274:4, 1274:5, 1274:9,    1337:12, 1449:25,
    1380:8, 1380:14,           1448:16                    1306:24, 1322:20,          1450:11
    1383:6, 1390:4,           certainty [2] - 1371:12,    1323:9, 1324:22,          citable [1] - 1390:10
    1390:11, 1390:17,          1371:15                    1325:5, 1362:23,          cite [24] - 1369:14,
    1393:11, 1397:25,         Certificate [1] - 1470:9    1362:25, 1363:4,           1369:21, 1370:12,
    1405:12, 1443:21,         CERTIFIED [1] - 1470:4      1367:12, 1367:22,          1371:5, 1374:22,
    1446:2, 1447:3, 1458:16   cervical [5] - 1402:7,      1367:25, 1368:7,           1374:25, 1379:22,
   causing [7] - 1303:8,       1403:10, 1403:17,          1368:22, 1369:5,           1380:12, 1380:18,
    1307:19, 1331:2,           1442:1, 1442:11            1439:2, 1458:21            1381:7, 1383:4, 1390:7,
    1361:11, 1426:20,         cervix [1] - 1379:5        chemotaxis [2] -            1390:16, 1398:25,
    1446:7, 1459:2            chamber [1] - 1453:4        1296:14, 1380:9            1400:25, 1405:8,
   caveat [1] - 1267:17       chance [2] - 1435:22,      cherry [1] - 1418:21        1412:2, 1412:20,
   cavities [1] - 1303:5       1436:13                   cherry-picking [1] -        1414:5, 1418:15,
   cavity [3] - 1280:5,       change [17] - 1286:7,       1418:21                    1418:18, 1418:20,
    1282:6, 1302:20            1286:8, 1286:9,           chest [3] - 1302:20,        1418:25, 1449:13
   CCR [2] - 1256:24,          1289:25, 1300:19,          1302:21, 1302:24          cited [22] - 1284:3,
    1470:8                     1346:12, 1386:5,          chose [2] - 1420:7,         1284:7, 1341:20,
   cell [25] - 1260:6,         1388:11, 1390:6,           1420:12                    1374:22, 1378:17,
    1286:7, 1286:8,            1390:12, 1390:21,         chosen [1] - 1345:25        1380:21, 1385:12,
    1286:10, 1287:19,          1391:20, 1398:1,          chromium [20] - 1263:9,     1389:20, 1390:13,
    1287:22, 1288:6,           1405:5, 1451:13,           1273:13, 1273:14,          1395:8, 1395:13,
    1288:14, 1288:21,          1456:4, 1456:5             1308:2, 1308:3,            1398:22, 1404:25,
    1289:15, 1289:20,         changed [1] - 1415:25       1309:21, 1310:1,           1405:25, 1418:22,
    1289:23, 1290:4,          changes [14] - 1301:4,      1360:1, 1360:5,            1419:9, 1420:11,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 224 of 260 PageID:
                                  103622

                                                                                                          1479
    1420:13, 1448:25,           1309:21, 1360:5,            1334:20                     1444:11, 1458:3,
    1449:16, 1454:18            1360:13, 1360:24,          combined [4] - 1360:5,       1458:4, 1458:5, 1458:6
   cites [5] - 1298:20,         1361:3, 1362:8,             1360:13, 1441:3,           composition [3] -
    1299:24, 1355:12,           1362:17, 1363:20,           1441:11                     1269:5, 1291:13,
    1356:4, 1428:2              1367:7, 1443:14            coming [5] - 1267:22,        1314:12
   citing [3] - 1299:16,       coherence [2] - 1313:10,     1269:20, 1294:4,           comprehensive [2] -
    1302:6, 1448:24             1313:16                     1314:6, 1452:9              1445:25, 1457:7
   CIVIL [1] - 1256:2          cohort [46] - 1275:13,      commenting [1] - 1388:1     comprised [1] - 1422:18
   clarify [1] - 1389:16        1275:20, 1275:22,          comments [1] - 1373:9       concentrated [1] -
   clarke [1] - 1279:14         1276:5, 1276:25,           commercially [1] -           1451:8
   clarke-Pearson [1] -         1277:3, 1277:12,            1346:24                    concentration [9] -
    1279:14                     1315:23, 1355:10,          commissioned [1] -           1322:6, 1340:4,
   CLARKSON [1] - 1256:7        1414:10, 1415:10,           1445:3                      1340:10, 1341:11,
   classed [4] - 1273:3,        1415:11, 1416:6,           Committee [1] - 1256:14      1389:2, 1389:9,
    1273:13, 1273:14,           1416:7, 1416:17,           common [4] - 1277:6,         1401:20, 1402:6,
    1434:22                     1417:21, 1418:3,            1302:11, 1306:8, 1393:4     1441:25
   classification [9] -         1418:10, 1418:13,          companies' [1] - 1344:25    concentrations [4] -
    1356:21, 1431:19,           1418:24, 1420:2,           company [1] - 1344:24        1320:11, 1340:7,
    1431:22, 1432:10,           1420:18, 1420:23,          company's [1] - 1344:14      1340:25, 1389:7
    1432:11, 1432:13,           1421:8, 1421:19,           compare [2] - 1264:13,      concept [6] - 1314:24,
    1432:23, 1433:20,           1421:24, 1422:8,            1341:22                     1319:17, 1421:4,
    1433:23                     1422:17, 1422:21,          compared [2] - 1364:20,      1457:12, 1457:13
   classifications [1] -        1422:24, 1423:6,            1365:2                     concern [8] - 1271:23,
    1266:25                     1423:10, 1423:25,          compares [2] - 1350:11,      1320:17, 1320:21,
   classified [1] - 1433:3      1424:1, 1424:2, 1424:3,     1350:23                     1320:25, 1321:6,
   classifies [2] - 1319:24,    1424:6, 1424:7, 1449:6,    comparing [1] - 1265:4       1322:3, 1322:14, 1396:6
    1356:19                     1449:8, 1459:20,           comparison [9] -            concerned [4] - 1271:1,
   classify [1] - 1432:20       1460:17, 1461:24,           1278:12, 1285:19,           1273:7, 1398:18, 1467:5
   classifying [1] - 1432:7     1462:16, 1462:17            1288:13, 1288:24,          concerning [7] -
   clean [2] - 1285:4,         cohorts [5] - 1417:24,       1298:8, 1352:12,            1317:10, 1327:15,
    1305:6                      1423:17, 1424:11,           1352:23, 1353:3,            1331:15, 1349:6,
   clear [4] - 1338:16,         1424:24, 1449:5             1411:10                     1437:7, 1460:2, 1460:24
    1343:23, 1409:8,           colleagues [7] - 1262:12,   compelling [9] -            concerns [1] - 1437:16
    1426:15                     1270:4, 1280:9,             1311:10, 1311:20,          conclude [7] - 1362:7,
   clearance [1] - 1284:24      1281:18, 1289:22,           1313:4, 1313:9,             1387:14, 1416:17,
   clearly [6] - 1259:21,       1325:2, 1411:10             1405:20, 1411:24,           1421:24, 1424:1,
    1267:11, 1293:1,           collected [1] - 1350:2       1412:17, 1412:22,           1424:11, 1457:2
    1355:9, 1388:10,           College [1] - 1259:9         1413:8                     concluded [12] - 1315:8,
    1427:15                    column [23] - 1301:16,      complete [4] - 1287:1,       1315:22, 1355:7,
   CLERK [9] - 1258:4,          1324:6, 1324:25,            1287:2, 1314:25, 1315:8     1370:4, 1373:2, 1386:7,
    1316:13, 1317:1,            1325:12, 1357:10,          completed [1] - 1389:15      1423:16, 1435:8,
    1353:11, 1354:3,            1372:21, 1373:3,           complex [1] - 1273:19        1461:21, 1463:17,
    1414:16, 1415:1,            1373:9, 1381:22,           complexities [1] - 1301:2    1466:10, 1466:23
    1440:6, 1440:10             1382:18, 1386:17,          complicated [1] -           conclusion [23] -
   close [1] - 1454:7           1386:21, 1388:8,            1337:21                     1281:25, 1301:21,
   closer [3] - 1375:23,        1391:1, 1393:24,           component [5] -              1303:10, 1303:25,
    1402:7, 1442:2              1397:8, 1413:19,            1263:15, 1293:19,           1310:1, 1316:2,
   co [2] - 1270:10, 1396:14    1428:24, 1429:2,            1295:5, 1306:8, 1444:3      1332:17, 1332:23,
   co-author [1] - 1270:10      1429:4, 1430:3,            components [13] -            1391:12, 1413:20,
   co-authors [1] - 1396:14     1430:19, 1431:23            1262:15, 1262:21,           1413:21, 1428:24,
   cobalt [15] - 1263:9,       combination [1] - 1263:6     1262:23, 1262:24,           1429:20, 1430:16,
    1273:12, 1273:15,          combine [4] - 1333:10,       1264:25, 1268:19,           1435:14, 1435:18,
    1308:2, 1308:3,             1334:7, 1334:16,            1274:11, 1307:5,            1457:17, 1460:20,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 225 of 260 PageID:
                                  103623

                                                                                                         1480
    1461:13, 1461:17,          1406:16, 1407:5,           1264:19, 1273:9,            1458:22, 1459:1
    1462:1, 1462:12, 1467:1    1407:9, 1411:7, 1411:8,    1274:2, 1298:20,           contributed [5] -
   conclusions [15] -          1411:15, 1455:21,          1347:5, 1348:19,            1368:11, 1417:19,
    1275:1, 1313:10,           1457:23, 1460:6, 1460:8    1349:1, 1366:11,            1418:24, 1438:2,
    1313:20, 1314:23,         considerably [1] -          1366:21, 1367:4,            1449:17
    1334:11, 1334:22,          1362:19                    1418:15, 1443:4,           contribution [4] -
    1367:18, 1374:2,          consideration [10] -        1444:9, 1450:15             1274:9, 1285:18,
    1374:10, 1378:20,          1311:9, 1311:20,          container [1] - 1263:4       1309:2, 1441:11
    1391:10, 1422:1,           1312:5, 1313:1,           containing [11] -           control [9] - 1275:12,
    1423:6, 1424:13,           1313:16, 1313:18,          1272:16, 1272:22,           1277:12, 1422:23,
    1424:14                    1398:18, 1419:5,           1273:2, 1343:25,            1423:7, 1435:1,
   concurred [1] - 1282:13     1427:17, 1449:15           1358:3, 1358:4, 1358:9,     1461:23, 1462:11,
   condition [1] - 1422:9     considerations [1] -        1358:23, 1359:4, 1434:8     1462:15, 1462:22
   conduct [5] - 1337:10,      1310:24                   contains [1] - 1327:1       controls [1] - 1372:20
    1337:19, 1366:10,         considered [21] -          contaminant [2] -           Cook [1] - 1268:22
    1367:6, 1467:2             1271:19, 1272:13,          1342:20, 1343:5            coordinated [1] - 1360:8
   conducted [6] - 1345:24,    1272:22, 1273:1,          contaminants [8] -          copy [2] - 1260:13,
    1404:12, 1404:16,          1273:5, 1275:3, 1288:6,    1343:13, 1343:20,           1260:14
    1424:8, 1455:4, 1465:11    1290:10, 1301:20,          1348:11, 1348:18,          corner [1] - 1301:15
   conducting [3] -            1303:14, 1309:25,          1365:8, 1365:14,           cornstarch [1] - 1280:24
    1337:22, 1409:4,           1313:11, 1315:21,          1365:19, 1366:8            corporate [1] - 1455:20
    1410:16                    1356:10, 1375:7,          contamination [2] -         Correct [134] - 1284:14,
   confidence [7] - 1429:5,    1388:13, 1390:1,           1338:25, 1339:1             1317:16, 1318:1,
    1429:13, 1429:16,          1392:22, 1407:15,         contend [1] - 1368:15        1318:12, 1319:7,
    1430:1, 1430:10,           1437:22, 1449:6           content [2] - 1306:20,       1319:19, 1320:3,
    1430:13, 1430:21          considering [1] -           1365:22                     1322:22, 1323:10,
   confines [1] - 1290:13      1333:21                   contents [1] - 1305:17       1323:22, 1326:17,
   confirm [1] - 1313:20      consistency [6] -          context [13] - 1324:20,      1327:12, 1328:16,
   confirmation [2] -          1311:11, 1311:15,          1326:4, 1338:13,            1329:14, 1329:19,
    1315:23, 1459:20           1311:19, 1314:21,          1338:14, 1339:12,           1338:11, 1339:2,
   confounding [5] -           1455:2, 1456:20            1339:14, 1339:16,           1339:15, 1342:1,
    1311:25, 1435:3,          consistent [10] -           1376:23, 1433:22,           1342:9, 1342:21,
    1435:9, 1435:22,           1259:18, 1275:18,          1437:23, 1438:10,           1343:9, 1345:5, 1345:9,
    1436:13                    1278:15, 1290:17,          1458:15                     1347:13, 1348:24,
   conjecture [1] - 1466:25    1290:19, 1397:10,         continually [1] - 1305:6     1349:8, 1350:13,
   connect [1] - 1302:23       1409:17, 1435:2,          continue [4] - 1259:3,       1352:4, 1355:12,
   connecting [1] - 1467:17    1436:3, 1455:9             1263:18, 1289:13,           1356:8, 1357:1, 1357:7,
   connection [8] -           consists [1] - 1293:6       1291:9                      1357:23, 1358:12,
    1303:18, 1311:13,         constituents [5] -         continued [2] - 1354:8,      1358:17, 1359:20,
    1349:5, 1359:11,           1266:16, 1296:12,          1415:7                      1360:17, 1360:25,
    1370:12, 1371:3,           1360:8, 1404:2, 1444:8    Continued [3] - 1316:15,     1361:17, 1362:13,
    1379:17, 1440:1           consult [1] - 1377:17       1353:13, 1414:18            1362:24, 1363:5,
   conservative [1] -         Consumer [1] - 1343:6      continues [4] - 1301:15,     1367:1, 1369:16,
    1322:2                    contact [1] - 1273:21       1428:7, 1428:10,            1370:6, 1371:21,
   consider [27] - 1261:15,   contacts [1] - 1260:2       1428:14                     1371:25, 1372:4,
    1261:17, 1261:21,         contain [14] - 1260:4,     Continuing [1] - 1461:17     1375:2, 1376:5,
    1267:16, 1277:13,          1274:7, 1306:24,          continuous [1] - 1296:18     1377:12, 1377:25,
    1281:5, 1287:17,           1342:5, 1342:8,           contradict [1] - 1418:20     1379:6, 1380:24,
    1287:22, 1297:23,          1342:10, 1342:13,         contrary [1] - 1419:5        1383:22, 1384:3,
    1304:4, 1311:12,           1344:4, 1347:3, 1348:6,   contrast [1] - 1451:1        1384:18, 1385:7,
    1312:12, 1314:5,           1444:13, 1445:22,         contribute [7] - 1297:15,    1386:9, 1386:14,
    1316:1, 1368:13,           1445:25, 1446:5            1307:5, 1307:8,             1387:4, 1387:12,
    1388:16, 1398:13,         contained [14] -            1367:12, 1443:19,           1391:7, 1391:25,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 226 of 260 PageID:
                                  103624

                                                                                                        1481
    1392:3, 1392:12,          1348:9, 1348:25,           1439:7, 1439:11,            1276:19, 1277:22,
    1392:19, 1393:6,          1349:4, 1350:24,           1439:17, 1440:2,            1283:19, 1283:22,
    1393:12, 1393:20,         1355:1, 1355:13,           1445:6, 1446:19,            1283:25, 1284:6,
    1394:5, 1396:16,          1356:22, 1357:2,           1446:20, 1446:24,           1294:1, 1294:9,
    1396:20, 1397:6,          1358:13, 1359:21,          1457:19, 1458:23,           1294:19, 1294:22,
    1398:23, 1402:11,         1360:3, 1360:18,           1459:25, 1460:7,            1295:18, 1296:22,
    1402:17, 1405:9,          1362:3, 1363:6,            1461:2, 1461:11,            1298:25, 1299:7,
    1405:16, 1407:6,          1363:15, 1369:17,          1462:5, 1462:25,            1299:15, 1300:3,
    1407:10, 1409:2,          1369:20, 1372:1,           1463:13, 1463:16,           1301:13, 1308:19,
    1410:2, 1411:3,           1372:5, 1372:8, 1373:1,    1464:7, 1465:7, 1465:8,     1309:5, 1309:10,
    1411:22, 1412:18,         1373:20, 1374:15,          1466:5, 1466:6, 1466:9,     1309:17, 1315:1,
    1412:22, 1415:14,         1375:3, 1375:18,           1466:11                     1315:4, 1316:11,
    1415:24, 1416:23,         1375:19, 1376:14,         correctional [1] - 1450:2    1317:2, 1327:5,
    1417:18, 1419:16,         1377:4, 1377:10,          correctly [6] - 1322:10,     1329:25, 1332:21,
    1419:20, 1419:23,         1377:23, 1379:2,           1357:17, 1357:18,           1333:14, 1336:17,
    1420:10, 1421:2,          1379:7, 1380:17,           1382:8, 1398:16,            1344:21, 1346:6,
    1421:10, 1422:1,          1381:11, 1381:12,          1437:11                     1347:22, 1347:25,
    1425:14, 1425:25,         1383:15, 1384:1,          correlate [2] - 1355:14,     1350:17, 1351:20,
    1426:17, 1426:21,         1384:6, 1385:5, 1386:2,    1373:5                      1352:9, 1352:21,
    1427:4, 1427:11,          1386:5, 1386:6,           correlation [1] - 1379:14    1353:9, 1354:4,
    1429:14, 1429:17,         1386:10, 1386:15,         cosmetic [8] - 1280:20,      1361:23, 1364:10,
    1430:21, 1431:12,         1387:8, 1387:13,           1341:24, 1351:24,           1366:17, 1368:4,
    1431:14, 1431:24,         1387:17, 1390:23,          1361:4, 1361:17,            1369:1, 1370:10,
    1432:25, 1434:10,         1392:1, 1392:4,            1361:19, 1362:2, 1362:8     1370:16, 1370:24,
    1434:14, 1435:16,         1392:10, 1392:17,         Cottreau [2] - 1392:6,       1371:2, 1371:10,
    1436:3, 1437:22,          1393:7, 1394:10,           1393:10                     1371:17, 1376:25,
    1439:3, 1439:16,          1395:15, 1396:21,         Council [1] - 1257:6         1377:20, 1378:22,
    1439:21, 1448:17,         1397:5, 1397:7,           counsel [3] - 1343:12,       1381:3, 1410:9,
    1459:15, 1459:24,         1397:14, 1401:16,          1431:6, 1463:2              1410:19, 1411:13,
    1460:3, 1460:9, 1461:1,   1401:22, 1403:8,          count [1] - 1420:5           1414:11, 1414:13,
    1461:6, 1462:1,           1404:11, 1405:10,         couple [6] - 1266:15,        1415:2, 1416:4,
    1462:24, 1463:22,         1405:14, 1405:17,          1267:25, 1269:23,           1428:13, 1440:5,
    1463:24, 1464:13,         1406:13, 1406:14,          1289:14, 1316:12,           1440:11, 1442:24,
    1464:16, 1464:22          1406:18, 1408:12,          1451:22                     1445:16, 1454:8,
   correct [175] - 1284:18,   1409:3, 1409:7,           course [9] - 1262:25,        1456:9, 1459:6, 1459:9,
    1294:8, 1299:10,          1410:22, 1410:23,          1351:11, 1388:19,           1462:20, 1466:16,
    1299:19, 1299:20,         1412:1, 1412:6,            1394:15, 1401:6,            1467:11, 1467:21
    1307:10, 1313:25,         1412:13, 1412:14,          1439:12, 1444:13,          court [6] - 1258:3,
    1317:23, 1317:24,         1412:19, 1415:15,          1446:17, 1460:14            1337:14, 1427:3,
    1318:2, 1318:13,          1416:8, 1416:13,          COURT [102] - 1256:1,        1440:9, 1466:17,
    1319:1, 1319:20,          1416:16, 1416:24,          1256:25, 1258:5,            1467:23
    1320:4, 1320:18,          1417:2, 1417:5, 1417:7,    1259:11, 1260:15,          Court [19] - 1258:7,
    1320:23, 1323:14,         1417:23, 1418:17,          1265:6, 1265:13,            1258:20, 1259:13,
    1326:13, 1327:16,         1419:17, 1419:21,          1265:24, 1266:2,            1268:18, 1271:1,
    1328:6, 1328:9, 1329:2,   1419:24, 1420:17,          1266:11, 1267:6,            1272:5, 1305:25,
    1329:7, 1329:11,          1420:22, 1424:19,          1267:20, 1267:25,           1310:22, 1327:18,
    1330:8, 1331:9,           1426:4, 1426:18,           1268:12, 1268:25,           1327:21, 1337:18,
    1331:13, 1336:2,          1428:1, 1429:15,           1269:6, 1269:9,             1464:25, 1465:10,
    1336:5, 1336:25,          1429:18, 1430:9,           1269:13, 1269:15,           1465:14, 1465:15,
    1337:5, 1339:3, 1339:7,   1430:12, 1431:25,          1269:18, 1269:24,           1466:10, 1466:23,
    1342:2, 1342:6,           1432:14, 1432:15,          1270:11, 1271:3,            1467:16
    1342:22, 1343:10,         1432:19, 1434:11,          1271:9, 1271:24,           COURTHOUSE [1] -
    1344:1, 1346:21,          1434:15, 1434:18,          1276:3, 1276:12,            1256:7
                              1435:10, 1439:4,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 227 of 260 PageID:
                                  103625

                                                                                                         1482
   courts [2] - 1332:12,       damage [6] - 1273:24,      deep [2] - 1285:6,          1264:22, 1266:22,
    1332:18                     1289:7, 1296:8,            1285:11                    1267:3, 1267:15,
   covering [2] - 1386:8,       1297:11, 1315:10,         deeper [2] - 1274:14,       1293:15, 1294:10,
    1398:10                     1361:11                    1279:5                     1294:16, 1294:25,
   Cramer [2] - 1284:12,       damaging [1] - 1298:12     Defendant [2] - 1256:22,    1295:18, 1300:2,
    1312:23                    Daniel [4] - 1431:7,        1257:6                     1304:17, 1327:3,
   create [2] - 1273:22,        1431:14, 1445:8           defense [1] - 1366:1        1329:24, 1333:16,
    1442:10                    data [32] - 1277:20,       defer [2] - 1342:23,        1334:17, 1335:15,
   creating [1] - 1296:24       1312:23, 1316:6,           1343:7                     1336:19, 1337:6,
   credible [2] - 1375:24,      1326:8, 1332:9,           define [6] - 1295:1,        1343:3, 1344:22,
    1467:17                     1344:13, 1350:2,           1295:7, 1311:22,           1350:19, 1352:10,
   Criminal [1] - 1337:15       1392:11, 1392:14,          1331:4, 1334:8, 1335:16    1352:22, 1353:5,
   criticizing [1] - 1421:19    1393:19, 1394:2,          definition [1] - 1335:3     1381:4, 1398:8,
   Cross [1] - 1468:7           1394:15, 1398:13,         degree [4] - 1332:17,       1423:11, 1424:5,
   cross [4] - 1300:5,          1419:1, 1420:3, 1420:4,    1371:12, 1371:15,          1440:20, 1441:20,
    1429:16, 1444:20,           1435:19, 1438:5,           1466:12                    1442:17, 1443:3,
    1466:8                      1447:15, 1447:19,         dehydrogenase [1] -         1446:15
   CROSS [3] - 1317:6,          1453:14, 1453:17,          1289:7                    deposits [3] - 1347:16,
    1354:8, 1415:7              1453:20, 1457:6,          demonstrate [2] -           1363:10, 1455:24
   cross-examination [2] -      1457:8, 1460:2,            1276:24, 1305:23          DEPUTY [9] - 1258:4,
    1444:20, 1466:8             1460:23, 1460:24,         demonstrated [1] -          1316:13, 1317:1,
   CROSS-EXAMINATION            1461:10, 1461:12,          1309:20                    1353:11, 1354:3,
    [3] - 1317:6, 1354:8,       1461:19, 1462:13          demonstrates [1] -          1414:16, 1415:1,
    1415:7                     date [1] - 1425:10          1269:7                     1440:6, 1440:10
   crosses [2] - 1430:13,      DAUBERT [1] - 1256:4       demonstrating [1] -        describe [9] - 1260:23,
    1430:21                    Daubert [5] - 1308:1,       1270:17                    1279:15, 1284:23,
   Crowley's [2] - 1367:18,     1337:14, 1338:19,         demonstration [1] -         1284:24, 1291:7,
    1368:24                     1345:14, 1449:20           1425:17                    1359:19, 1373:22,
   CRR [1] - 1256:24           day-to-day [1] - 1319:18   demonstrative [2] -         1375:11, 1404:9
   crude [1] - 1367:17         days [1] - 1320:10          1265:3, 1306:1            described [8] - 1265:1,
   crystal [3] - 1361:7,       de [1] - 1333:18           demonstratives [1] -        1265:23, 1305:2,
    1361:10, 1364:7            deadly [1] - 1277:6         1292:24                    1313:9, 1314:21,
   crystals [3] - 1263:8,      deal [5] - 1265:13,        deny [3] - 1321:3,          1375:8, 1426:6, 1442:8
    1366:14, 1367:4             1266:3, 1297:2,            1322:24, 1323:1           describes [2] - 1356:25,
   cubic [3] - 1340:5,          1319:17, 1355:16          Department [2] -            1435:14
    1340:11, 1341:1            dealing [3] - 1270:14,      1337:15, 1411:5           describing [3] - 1293:3,
   culture [2] - 1287:20,       1442:7, 1454:22           depended [1] - 1382:5       1294:24, 1305:23
    1290:13                    deals [1] - 1414:10        dependent [1] - 1343:24    description [2] -
   cultures [1] - 1296:4       dealt [1] - 1354:18        depict [1] - 1305:23        1284:21, 1416:10
   cumulative [2] - 1276:1,    Dear [3] - 1320:7,         depicted [3] - 1272:5,     design [3] - 1424:6,
    1276:8                      1320:13, 1320:16           1295:4, 1295:8             1430:5, 1460:18
   current [2] - 1331:14,      death [2] - 1289:20,       depicting [2] - 1293:24,   designated [3] -
    1427:15                     1450:9                     1294:4                     1269:16, 1365:17,
   cut [2] - 1300:22,          deaths [1] - 1406:24       depiction [3] - 1269:10,    1366:6
    1398:22                    decade [1] - 1450:6         1299:2, 1299:3            Designated [1] - 1259:1
   cytokines [2] - 1290:16,    decades [1] - 1283:12      depicts [5] - 1262:23,     designating [1] - 1435:7
    1296:15                    December [1] - 1425:9       1270:24, 1275:10,         designation [1] -
   cytoplasmic [1] - 1386:9    decision [5] - 1338:15,     1295:10, 1306:3            1431:24
                                1449:20, 1465:20,         deposit [2] - 1264:6       designations [1] -
               D                1467:16                   deposited [3] - 1285:2,     1432:1
                               deck [2] - 1260:14,         1302:16, 1399:25          designed [3] - 1285:3,
   D.C [2] - 1256:18, 1257:6                                                          1287:10, 1322:19
                                1264:19                   depositing [1] - 1303:5
   daily [3] - 1326:20,                                                              designs [1] - 1455:4
                               decrease [1] - 1290:5      deposition [34] -
    1327:10, 1341:25
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 228 of 260 PageID:
                                  103626

                                                                                                            1483
   desirable [1] - 1263:2      diagnoses [1] - 1408:6       Director [1] - 1258:25        1284:17, 1286:23,
   despite [2] - 1301:2,       diagram [1] - 1454:25        director [1] - 1259:4         1294:18, 1338:24,
    1337:1                     died [1] - 1450:7            dis [1] - 1295:14             1361:2, 1415:9,
   detail [4] - 1293:8,        differ [1] - 1360:19         dis-regulates [1] -           1459:13, 1464:25
    1338:14, 1338:17,          difference [7] - 1267:18,     1295:14                     Doctor [20] - 1260:20,
    1408:17                     1269:3, 1270:12,            disagree [5] - 1265:15,       1283:20, 1284:23,
   detect [11] - 1322:19,       1420:20, 1421:1,             1319:14, 1331:3,             1286:18, 1295:1,
    1420:15, 1420:20,           1421:9, 1426:5               1359:2, 1461:3               1296:1, 1310:15,
    1421:1, 1421:9,            differences [4] -            disclosed [1] - 1271:7        1332:11, 1332:24,
    1422:11, 1422:21,           1264:14, 1387:22,           discounted [1] - 1281:15      1351:6, 1366:5,
    1424:15, 1424:19,           1398:15, 1398:18            discuss [5] - 1260:21,        1377:24, 1385:19,
    1424:22, 1425:1            different [37] - 1267:23,     1264:21, 1387:22,            1389:5, 1411:2,
   detected [3] - 1361:4,       1268:18, 1286:1,             1393:15, 1393:21             1424:23, 1428:18,
    1373:4, 1420:16             1289:23, 1307:9,            discussed [9] - 1264:10,      1441:17, 1462:14,
   detection [1] - 1394:3       1314:13, 1314:14,            1265:12, 1284:13,            1466:22
   determination [1] -          1325:22, 1332:6,             1313:2, 1342:11,            Doctor's [1] - 1292:18
    1315:6                      1351:7, 1351:11,             1402:23, 1424:4,            document [8] - 1342:12,
   determine [13] -             1351:13, 1351:14,            1424:5, 1464:8               1434:5, 1436:4,
    1323:15, 1323:18,           1351:15, 1351:16,           discusses [1] - 1266:9        1436:11, 1436:20,
    1323:21, 1328:10,           1351:25, 1357:14,           discussing [3] - 1265:11,     1445:1, 1445:22, 1447:7
    1335:18, 1344:7,            1360:24, 1361:18,            1392:14, 1413:11            documents [10] -
    1359:9, 1359:11,            1364:24, 1365:6,            discussion [11] - 1266:8,     1262:9, 1264:11,
    1377:12, 1409:5,            1366:23, 1375:7,             1266:11, 1267:8,             1342:11, 1343:1,
    1409:20, 1424:3,            1411:24, 1416:1,             1267:11, 1293:4,             1344:19, 1345:22,
    1429:25                     1425:25, 1439:1,             1293:6, 1294:7,              1366:3, 1369:25,
   determined [20] -            1439:2, 1439:15,             1294:11, 1294:13,            1455:20
    1272:10, 1274:24,           1451:24, 1453:8,             1294:17, 1354:16            doffed [1] - 1302:13
    1275:13, 1281:11,           1460:18, 1460:19,           disease [6] - 1277:6,        domestic [2] - 1349:17,
    1311:4, 1311:6,             1462:13, 1463:1              1311:24, 1375:25,            1354:20
    1311:19, 1316:4,           differently [2] - 1289:16,    1383:13, 1393:5, 1409:1     done [26] - 1276:15,
    1325:23, 1329:12,           1361:10                     diseases [2] - 1311:24,       1279:19, 1281:10,
    1329:17, 1330:5,           difficult [5] - 1328:2,       1385:1                       1281:17, 1289:12,
    1336:6, 1336:12,            1328:10, 1328:13,           display [1] - 1462:6          1291:4, 1302:23,
    1336:14, 1336:22,           1345:20, 1453:11            dispute [4] - 1265:9,         1313:6, 1327:23,
    1367:3, 1450:12,           diffraction [1] - 1272:10     1344:17, 1345:2, 1345:4      1328:1, 1337:2, 1344:9,
    1450:21, 1465:15           digestive [1] - 1285:12      disputing [1] - 1299:1        1346:23, 1347:13,
   determining [2] - 1287:5,   Direct [1] - 1468:7          disruption [2] - 1273:24,     1348:1, 1348:8,
    1327:18                    DIRECT [1] - 1258:14          1295:13                      1362:12, 1368:12,
   develop [4] - 1287:25,      direct [19] - 1282:4,        distant [1] - 1443:12         1369:18, 1389:5,
    1318:7, 1323:15,            1291:21, 1325:13,           distended [1] - 1389:3        1408:19, 1436:21,
    1323:18                     1333:15, 1340:20,           distention [1] - 1301:3       1438:7, 1441:7, 1465:4,
   developed [6] - 1274:17,     1343:2, 1350:18,            distinction [3] - 1391:19,    1466:19
    1285:3, 1285:18,            1355:2, 1355:3, 1357:9,      1399:21, 1399:24            donned [1] - 1302:13
    1302:14, 1450:7, 1451:6     1372:16, 1379:14,           distinguish [1] - 1466:17    dose [71] - 1288:15,
   developing [2] -             1379:24, 1381:22,           DISTRICT [2] - 1256:1,        1290:17, 1306:4,
    1330:11, 1413:15            1383:3, 1388:12,             1256:1                       1307:19, 1307:23,
   development [9] -            1390:25, 1412:24,           dive [1] - 1376:15            1312:13, 1312:15,
    1304:12, 1311:8,            1437:1                      division [1] - 1380:10        1312:19, 1312:20,
    1317:15, 1387:19,          directed [1] - 1463:3                                      1318:11, 1318:19,
                                                            DNA [7] - 1273:25,
    1388:5, 1395:19,           direction [1] - 1456:21                                    1318:20, 1318:23,
                                                             1289:16, 1295:13,
    1414:7, 1454:1, 1464:24    directly [4] - 1296:3,                                     1319:9, 1324:16,
                                                             1296:8, 1296:16,
   device [1] - 1450:25         1296:20, 1383:23,                                         1326:11, 1326:15,
                                                             1297:11, 1315:10
   diagnosed [1] - 1408:9       1390:15                                                   1327:15, 1328:7,
                                                            doctor [10] - 1284:14,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 229 of 260 PageID:
                                  103627

                                                                                                         1484
    1328:10, 1328:15,          1266:20, 1267:1,           1429:19, 1430:15,          1318:20, 1318:21,
    1328:17, 1328:21,          1267:15, 1268:17,          1435:19, 1436:6,           1320:17, 1320:20,
    1329:3, 1331:5,            1268:22, 1269:2,           1436:7, 1436:12            1320:21, 1321:7,
    1331:22, 1331:23,          1269:17, 1269:19,         drainage [1] - 1285:17      1339:2, 1344:18,
    1332:4, 1332:10,           1270:1, 1270:4,           draw [5] - 1378:3,          1348:10, 1364:22,
    1332:24, 1333:1,           1270:23, 1271:12,          1378:20, 1379:14,          1391:14, 1403:19,
    1333:7, 1333:9,            1271:14, 1271:15,          1399:21, 1437:25           1404:4, 1407:18,
    1333:11, 1334:6,           1271:17, 1271:18,         drawn [1] - 1313:11         1407:22, 1420:15,
    1334:15, 1334:18,          1271:19, 1272:4,          drew [1] - 1391:19          1422:11, 1424:14,
    1334:25, 1335:21,          1274:1, 1275:5, 1275:9,   drink [1] - 1318:25         1425:18, 1443:12,
    1337:10, 1337:20,          1276:1, 1276:9,           DRINKER [1] - 1256:16       1444:4, 1453:7,
    1337:22, 1350:4,           1279:14, 1280:22,         drinking [4] - 1340:1,      1456:21, 1456:23,
    1350:9, 1350:21,           1288:9, 1289:11,           1341:9, 1341:11, 1364:1    1457:6, 1460:20
    1351:4, 1362:15,           1293:5, 1293:9,           Drs [1] - 1393:10          effects [28] - 1267:4,
    1367:6, 1368:13,           1293:23, 1294:24,         Drug [1] - 1282:2           1268:7, 1268:20,
    1368:21, 1369:4,           1295:7, 1296:7, 1297:8,   drugs [2] - 1314:3,         1270:7, 1290:13,
    1369:7, 1394:12,           1297:10, 1298:19,          1323:9                     1291:17, 1295:13,
    1451:20, 1454:13,          1299:4, 1299:21,          due [3] - 1273:24,          1295:14, 1303:4,
    1454:14, 1457:21,          1300:1, 1300:12,           1283:17, 1291:12           1305:17, 1321:1,
    1457:23, 1458:2,           1300:24, 1301:19,         duly [1] - 1258:11          1321:6, 1321:21,
    1458:7, 1458:9,            1304:15, 1315:14,         duration [6] - 1328:14,     1322:3, 1322:15,
    1458:20, 1465:13,          1317:8, 1317:12,           1328:20, 1333:12,          1323:9, 1323:16,
    1467:2                     1322:7, 1327:3,            1368:13, 1457:24,          1323:19, 1339:16,
   dose-response [14] -        1329:24, 1330:5,           1458:11                    1360:9, 1367:13,
    1312:13, 1312:15,          1330:9, 1332:17,          during [10] - 1259:24,      1388:12, 1391:13,
    1312:19, 1312:20,          1336:11, 1336:18,          1262:10, 1282:21,          1396:6, 1396:20,
    1318:19, 1331:5,           1336:22, 1345:13,          1302:16, 1303:5,           1449:1, 1450:22,
    1333:1, 1367:6,            1345:23, 1345:24,          1328:4, 1333:22,           1452:20
    1368:21, 1369:4,           1346:2, 1346:10,           1350:11, 1350:22,         effort [4] - 1261:21,
    1369:7, 1394:12,           1346:15, 1346:17,          1454:19                    1343:4, 1344:12, 1365:7
    1454:13, 1454:14           1354:11, 1359:22,         dust [4] - 1259:24,        eg [1] - 1340:24
   doses [7] - 1290:19,        1362:7, 1364:18,           1282:21, 1337:25,         egg [1] - 1283:9
    1323:18, 1334:12,          1365:13, 1367:18,          1370:21                   Egli [1] - 1279:23
    1334:19, 1334:20,          1368:12, 1368:23,         dusted [1] - 1302:12       eight [1] - 1460:14
    1350:7, 1350:15            1372:11, 1381:4,                                     either [9] - 1262:9,
   dosing [1] - 1458:14        1381:15, 1382:2,                      E               1262:11, 1314:7,
   double [1] - 1420:5         1395:3, 1396:13,                                      1341:15, 1362:22,
                               1406:15, 1410:21,         earliest [1] - 1279:23
   double-count [1] -                                                                1363:4, 1363:17,
                               1421:15, 1423:11,         early [3] - 1289:3,
    1420:5                                                                           1432:20, 1455:7
                               1423:15, 1424:9,           1298:17, 1300:22
   doubt [1] - 1311:14                                                              electrochemical [2] -
                               1435:13, 1435:18,         ease [1] - 1275:4
   down [14] - 1276:4,                                                               1273:22, 1361:8
                               1436:25, 1440:19,         easily [1] - 1302:13
    1276:6, 1287:9, 1307:3,                                                         electrodes [1] - 1467:4
    1316:12, 1388:20,          1441:19, 1443:4,          EAST [1] - 1256:7
                                                                                    electrostatic [1] - 1382:7
    1391:10, 1393:25,          1445:8, 1446:9,           easy [1] - 1311:22
                                                                                    elements [1] - 1363:9
    1394:13, 1401:8,           1449:19, 1452:17,         Eberl [1] - 1298:5
                                                                                    elevated [2] - 1320:7,
    1412:9, 1427:14,           1453:14, 1454:12,         Education [1] - 1259:1
                                                                                     1320:9
    1430:7, 1437:4             1455:10, 1455:14,         Effect [1] - 1452:15
                                                                                    elevation [1] - 1401:4
   dr [1] - 1260:23            1455:15, 1456:1,          effect [41] - 1291:2,
                                                                                    eliminate [1] - 1292:2
   Dr [114] - 1258:8,          1456:16, 1457:1,           1292:22, 1293:2,
                                                                                    eliminated [1] - 1285:12
    1258:16, 1258:19,          1465:25, 1467:2,           1297:10, 1297:15,
                                                                                    eliminating [3] -
    1259:3, 1259:13,           1467:5, 1467:15            1301:25, 1305:11,
                                                                                     1285:15, 1407:20,
    1265:5, 1265:22,          draft [9] - 1425:8,         1305:12, 1308:8,
                                                                                     1409:22
    1266:6, 1266:19,           1425:13, 1427:9,           1308:17, 1312:8,
                                                                                    elimination [6] -
                                                          1315:14, 1316:7,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 230 of 260 PageID:
                                  103628

                                                                                                          1485
    1285:14, 1404:1,           1278:9, 1311:13,             1306:3, 1311:23,            1386:23, 1387:1,
    1404:10, 1404:17,          1328:18, 1348:22,            1375:20, 1395:24,           1387:6, 1391:4,
    1404:22, 1405:2            1354:13, 1394:18,            1397:15, 1453:3,            1392:11, 1393:16,
   ELMO [1] - 1300:10          1410:5, 1412:20,             1456:24                     1394:12, 1394:17,
   elsewhere [1] - 1308:11     1427:24, 1435:20,           established [3] -            1394:18, 1405:19,
   emits [1] - 1283:8          1447:24                      1269:20, 1325:15,           1419:5, 1419:6, 1426:3,
   emitted [1] - 1322:6       epidemiologist [1] -          1355:9                      1426:7, 1426:24,
   employing [1] - 1310:18     1276:17                     establishes [1] - 1393:19    1433:5, 1433:6,
   encountered [1] -          epidemiologists [4] -        estimate [11] - 1325:9,      1433:15, 1433:16,
    1291:25                    1406:15, 1406:18,            1325:23, 1326:2,            1434:7, 1434:13,
   end [5] - 1396:23,          1407:5, 1407:8               1326:6, 1326:11,            1434:16, 1443:14,
    1407:17, 1418:4,          Epidemiology [1] -            1328:3, 1369:7, 1408:2,     1443:17, 1444:6,
    1425:10, 1444:19           1411:5                       1408:21, 1430:1, 1458:8     1446:6, 1447:3,
   ended [1] - 1396:23        epidemiology [11] -          estimated [1] - 1350:7       1447:23, 1447:24,
   endometriosis [1] -         1276:16, 1278:18,           estimates [1] - 1328:1       1453:10, 1455:22,
    1454:23                    1312:17, 1312:18,           estimating [2] - 1323:3,     1464:21, 1467:3,
   ends [1] - 1297:11          1407:11, 1409:16,            1325:16                     1467:17
   engaged [1] - 1258:24       1411:3, 1411:9,             estimation [5] - 1324:11,   evolution [1] - 1285:4
   English [1] - 1393:2        1411:16, 1437:14,            1325:4, 1422:4,            exact [1] - 1443:9
   engulf [1] - 1292:5         1458:14                      1465:12, 1466:3            exactly [6] - 1275:10,
   engulfed [1] - 1292:12     epigenetic [1] - 1295:14     et [2] - 1382:4, 1429:10     1293:23, 1295:3,
   enhances [1] - 1455:6      epithelial [12] - 1260:11,   European [2] - 1425:21,      1328:3, 1337:6, 1424:17
   enter [2] - 1282:23,        1277:5, 1303:11,             1426:10                    EXAMINATION [7] -
    1305:3                     1304:1, 1308:5,             evaluate [6] - 1262:15,      1258:14, 1317:6,
   enters [1] - 1370:5         1308:22, 1376:8,             1274:15, 1287:22,           1354:8, 1415:7,
   entire [2] - 1352:3,        1376:9, 1408:6,              1317:17, 1447:23,           1440:17, 1459:11,
    1395:24                    1412:11, 1439:24,            1458:2                      1467:13
   entirely [2] - 1333:3,      1455:6                      evaluated [7] - 1262:1,     examination [3] -
    1338:12                   epithelium [8] - 1301:4,      1265:22, 1273:10,           1338:17, 1444:20,
   ENTITLED [1] - 1470:6       1386:5, 1386:7,              1273:12, 1274:11,           1466:8
   entitled [2] - 1383:11,     1386:25, 1388:11,            1274:25, 1288:6            examine [1] - 1396:10
    1452:14                    1388:23, 1388:24,           evaluating [2] - 1268:5,    examined [2] - 1372:2,
   entrapped [1] - 1389:3      1389:19                      1278:5                      1415:11
   envelope [2] - 1326:22,    equipment [1] - 1450:13      evaluation [10] - 1275:7,   example [14] - 1272:12,
    1327:24                   equivalent [1] - 1439:25      1277:18, 1279:15,           1280:24, 1293:11,
   environment [1] -          error [1] - 1433:24           1281:8, 1357:4,             1314:7, 1314:9,
    1339:24                   errors [2] - 1325:17,         1358:16, 1433:12,           1318:24, 1319:21,
   environmental [6] -         1326:11                      1434:4, 1447:1, 1447:2      1328:8, 1348:21,
    1322:8, 1339:10,          escalator [1] - 1285:9       evaluations [1] - 1277:24    1356:24, 1357:19,
    1354:19, 1355:5,          Eslick [1] - 1275:22         eventually [1] - 1286:12     1390:3, 1407:12, 1449:1
    1355:25, 1455:6           ESQUIRE [10] - 1256:12,      everyday [1] - 1268:10      except [2] - 1262:20,
   enzyme [1] - 1289:19        1256:12, 1256:14,           evidence [58] - 1261:21,     1456:19
   epidemiologic [17] -        1256:16, 1256:17,            1262:1, 1271:20,           excerpt [1] - 1389:15
    1261:15, 1274:20,          1256:18, 1256:20,            1279:15, 1282:9,           excess [1] - 1435:2
    1278:5, 1311:4, 1331:4,    1256:20, 1256:22,            1290:10, 1297:25,          excluded [6] - 1337:13,
    1333:10, 1334:8,           1257:6                       1298:6, 1301:24,            1337:18, 1338:4,
    1334:16, 1334:19,         ESQUIRES [7] - 1256:11,       1303:6, 1310:8, 1311:2,     1338:8, 1338:19,
    1334:21, 1349:6,           1256:13, 1256:16,            1311:10, 1316:6,            1338:20
    1393:1, 1394:15,           1256:18, 1256:19,            1357:12, 1358:2,           excuse [3] - 1291:6,
    1406:2, 1445:23,           1256:21, 1257:5              1358:22, 1359:3,            1292:16, 1461:20
    1453:17, 1456:13          essentially [11] -            1359:6, 1364:18,           excused [3] - 1435:23,
   epidemiological [13] -      1274:21, 1279:4,             1364:25, 1370:4,            1467:21, 1467:22
    1259:17, 1274:16,          1288:2, 1302:20,             1373:11, 1386:9,           exercise [1] - 1333:25
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 231 of 260 PageID:
                                  103629

                                                                                                         1486
   exhaust [1] - 1450:23       1359:7, 1434:7              1391:3, 1396:22,           1366:19, 1366:24,
   exhibit [4] - 1266:12,     experiments [2] -            1398:9, 1422:19            1366:25, 1368:14,
    1381:21, 1423:17,          1287:10, 1314:1            exposes [1] - 1259:22       1369:11, 1369:22,
    1435:11                   expert [33] - 1266:21,      Exposure [1] - 1452:15      1373:5, 1375:25,
   Exhibit [49] - 1266:14,     1266:24, 1267:16,          exposure [157] - 1260:5,    1379:15, 1388:12,
    1321:14, 1321:23,          1267:19, 1268:1,            1261:11, 1261:12,          1388:18, 1389:1,
    1325:13, 1340:18,          1268:9, 1268:21,            1274:15, 1278:20,          1389:9, 1394:1,
    1357:4, 1372:12,           1271:12, 1276:9,            1282:12, 1283:1,           1394:18, 1395:21,
    1372:17, 1373:8,           1292:24, 1337:13,           1283:2, 1283:18,           1395:22, 1395:25,
    1374:4, 1374:17,           1339:11, 1363:13,           1286:19, 1286:21,          1396:4, 1397:16,
    1374:23, 1379:24,          1363:16, 1365:17,           1288:18, 1288:23,          1398:8, 1398:12,
    1381:16, 1385:17,          1365:25, 1366:6,            1288:25, 1300:15,          1398:20, 1399:10,
    1386:16, 1388:7,           1377:24, 1378:3,            1306:3, 1306:10,           1401:19, 1402:5,
    1390:24, 1392:7,           1378:6, 1378:7, 1411:3,     1309:16, 1311:7,           1402:8, 1402:9,
    1392:24, 1394:24,          1411:4, 1411:7, 1411:8,     1311:8, 1311:23,           1402:15, 1404:13,
    1395:7, 1395:20,           1411:15, 1425:12,           1312:7, 1312:10,           1404:14, 1414:6,
    1403:14, 1403:22,          1432:5, 1446:18,            1313:7, 1318:4,            1435:21, 1437:15,
    1412:5, 1412:8,            1448:24, 1449:9,            1319:12, 1319:15,          1437:17, 1439:14,
    1412:24, 1413:10,          1449:14, 1449:21            1320:25, 1321:4,           1439:16, 1439:20,
    1413:18, 1418:5,          expertise [10] - 1267:21,    1322:8, 1322:13,           1441:3, 1441:24,
    1419:13, 1422:15,          1268:21, 1271:16,           1322:14, 1323:3,           1442:2, 1442:3, 1442:7,
    1427:20, 1429:7,           1322:7, 1344:6,             1323:21, 1324:10,          1442:10, 1444:4,
    1431:2, 1431:10,           1344:17, 1345:2,            1324:11, 1324:15,          1444:5, 1454:16,
    1431:18, 1433:9,           1345:4, 1376:17, 1378:4     1324:20, 1324:22,          1455:6, 1458:6,
    1434:3, 1434:5,           experts [7] - 1321:19,       1325:5, 1325:10,           1458:12, 1463:20,
    1434:23, 1436:24,          1342:23, 1343:8,            1325:22, 1325:24,          1465:11, 1465:12,
    1444:22, 1445:20,          1343:12, 1365:11,           1326:7, 1329:13,           1465:18, 1466:3
    1448:5, 1454:11,           1366:1, 1366:2              1329:18, 1330:6,          exposure-related [1] -
    1461:15, 1463:2           explain [6] - 1313:20,       1331:8, 1331:11,           1396:4
   Exhibits [1] - 1321:11      1317:13, 1322:16,           1331:15, 1331:25,         exposures [6] - 1325:21,
   exhibits [2] - 1321:13,     1338:13, 1449:24,           1332:14, 1333:22,          1339:10, 1351:1,
    1374:7                     1453:6                      1335:13, 1335:18,          1351:14, 1351:15,
   exist [6] - 1262:18,       explained [1] - 1296:8       1336:4, 1336:6, 1336:9,    1451:21
    1262:19, 1286:1,          explaining [1] - 1437:24     1336:12, 1336:14,         expressed [8] - 1347:11,
    1286:14, 1424:14,         explanation [6] -            1336:23, 1337:3,           1348:5, 1374:3, 1400:7,
    1426:10                    1267:17, 1337:21,           1338:5, 1338:9,            1400:10, 1418:25,
   existence [1] - 1458:24     1388:13, 1389:11,           1338:10, 1338:21,          1421:12, 1449:25
   exists [3] - 1272:17,       1422:25, 1424:23            1339:21, 1341:23,         expressing [2] -
    1282:3, 1309:16           explanations [4] -           1341:25, 1349:7,           1361:16, 1362:1
   expect [3] - 1281:1,        1344:13, 1388:17,           1349:8, 1349:15,          extended [2] - 1318:1,
    1364:23, 1456:2            1393:21, 1435:22            1349:17, 1349:20,          1352:5
   expected [2] - 1280:15,    exploring [1] - 1346:6       1349:25, 1350:11,         extensive [2] - 1398:7,
    1441:16                   exposed [25] - 1268:5,       1350:12, 1350:22,          1447:19
   experience [6] - 1268:1,    1288:21, 1304:20,           1350:23, 1351:2,          extensively [1] - 1451:2
    1270:15, 1307:14,          1310:13, 1310:14,           1351:6, 1351:8,           extent [8] - 1271:13,
    1406:15, 1407:4, 1407:8    1313:15, 1318:15,           1351:16, 1351:23,          1273:20, 1286:2,
   experienced [1] -           1318:22, 1322:17,           1351:25, 1352:19,          1307:20, 1319:16,
    1437:17                    1324:17, 1328:12,           1352:25, 1354:17,          1338:7, 1363:25,
   experiment [5] -            1335:21, 1337:25,           1354:19, 1354:20,          1393:22
    1288:23, 1313:18,          1341:9, 1350:5,             1355:8, 1355:11,          external [2] - 1399:17,
    1347:12, 1348:1, 1348:7    1350:11, 1350:22,           1355:17, 1355:25,          1400:13
   experimental [4] -          1352:14, 1352:17,           1360:5, 1360:12,          externally [2] - 1378:13,
    1312:10, 1358:22,          1352:25, 1389:6,            1366:10, 1366:13,          1399:7
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 232 of 260 PageID:
                                  103630

                                                                                                               1487
   extrapolate [1] - 1333:18      1401:19, 1402:5,             1263:23, 1264:2,              1381:23, 1382:15,
   extrapolation [2] -            1427:16, 1441:25             1264:4, 1264:14,              1382:18, 1385:17,
    1398:13, 1453:10            faster [1] - 1280:14           1264:25, 1265:4,              1388:8, 1392:7, 1392:8,
   extreme [1] - 1262:20        favor [2] - 1419:6,            1265:21, 1266:9,              1407:4, 1416:11,
   extremely [1] - 1283:3         1420:13                      1266:12, 1266:18,             1431:22, 1440:19,
                                FDA [2] - 1303:3,              1266:21, 1266:25,             1462:20, 1462:21
                F                 1427:11                      1267:2, 1267:8,             FISHER [1] - 1256:7
                                fears [1] - 1321:20            1267:11, 1267:14,           fit [2] - 1313:5, 1405:22
   F-344/in [1] - 1452:16
                                federal [2] - 1337:14,         1267:16, 1267:21,           five [4] - 1288:16,
   face [1] - 1332:25
                                  1427:2                       1268:2, 1268:6, 1268:7,       1290:9, 1315:3, 1355:10
   fact [24] - 1261:8,
                                Federal [1] - 1465:10          1268:9, 1269:4, 1269:7,     Fletcher [1] - 1289:22
    1280:16, 1281:13,
                                feedback [1] - 1277:23         1269:11, 1269:22,           FLOM [1] - 1256:18
    1293:4, 1299:17,
                                felt [8] - 1311:9, 1313:8,     1270:11, 1270:14,           flow [1] - 1305:7
    1302:17, 1322:25,
                                  1314:11, 1333:24,            1270:15, 1270:17,           fluid [2] - 1302:24,
    1324:2, 1340:3, 1370:3,
                                  1393:16, 1417:15,            1271:21, 1272:13,             1389:3
    1397:24, 1407:12,
                                  1423:20, 1436:8              1273:1, 1273:4, 1293:6,     fluids [1] - 1305:7
    1408:15, 1438:12,
                                female [11] - 1259:21,         1293:10, 1293:11,           fly [1] - 1332:25
    1439:18, 1442:6,
                                  1279:3, 1279:21,             1293:17, 1306:13,           focus [7] - 1270:11,
    1444:11, 1446:9,
                                  1279:25, 1281:14,            1444:13, 1455:16,             1272:2, 1278:20,
    1449:11, 1449:13,
                                  1376:4, 1391:13,             1455:23, 1457:22,             1282:17, 1323:12,
    1457:15, 1460:24,
                                  1396:11, 1396:15,            1458:25                       1399:3, 1411:19
    1461:5, 1467:2
                                  1403:16, 1403:18           fight [1] - 1384:25           follicular [1] - 1389:3
   factor [2] - 1409:15,
                                few [5] - 1303:13,           figure [4] - 1295:10,         follow [6] - 1295:8,
    1411:20
                                  1303:14, 1320:6,             1304:10, 1333:6, 1335:1       1359:14, 1370:10,
   factors [9] - 1304:11,
                                  1376:16, 1459:7            files [1] - 1262:12             1375:1, 1397:2, 1458:1
    1314:18, 1375:15,
                                fiber [9] - 1270:25,         fill [2] - 1332:9, 1345:16    follow-up [2] - 1397:2,
    1393:2, 1393:3,
                                  1272:8, 1272:9,            filtered [1] - 1274:24          1458:1
    1405:11, 1405:15,
                                  1272:19, 1291:19,          final [4] - 1357:3, 1436:9,   followed [1] - 1261:10
    1424:6, 1435:9
                                  1291:20, 1292:5,             1461:16, 1462:2             FOLLOWING [1] -
   facts [1] - 1466:13
                                  1292:11, 1341:12           finally [3] - 1273:4,           1470:4
   faculty [1] - 1411:4
                                fiber' [1] - 1272:18           1289:21, 1427:18            following [1] - 1389:14
   failed [4] - 1337:19,
                                fibers [38] - 1260:4,        findings [15] - 1288:10,      follows [1] - 1258:12
    1354:23, 1440:21,
                                  1263:21, 1267:5,             1288:19, 1291:10,           Food [1] - 1282:2
    1467:2
                                  1270:7, 1270:8,              1291:14, 1298:23,           food [1] - 1363:25
   fails [1] - 1345:14
                                  1272:12, 1272:16,            1341:4, 1346:15,            FOR [1] - 1256:1
   failure [2] - 1337:9,
                                  1272:17, 1272:23,            1346:19, 1349:13,           force [1] - 1443:12
    1466:10
                                  1273:2, 1290:25,             1356:8, 1387:23,            foreign [11] - 1285:5,
   fair [10] - 1269:10,
                                  1291:1, 1291:3, 1291:4,      1390:25, 1391:2,              1373:12, 1381:12,
    1273:4, 1307:8,
                                  1291:11, 1291:15,            1423:6, 1447:11               1382:5, 1382:10,
    1335:19, 1445:2,
                                  1291:16, 1291:24,          fine [2] - 1454:8, 1456:9       1391:4, 1391:15,
    1445:5, 1447:14,
                                  1292:13, 1292:21,          finish [2] - 1297:7,            1391:19, 1448:14,
    1447:20, 1457:18,
                                  1293:2, 1293:16,             1315:4                        1448:16, 1449:2
    1458:17
                                  1293:20, 1295:5,           fire [1] - 1320:7             forest [5] - 1275:4,
   fairly [3] - 1308:14,
                                  1340:5, 1340:11,           first [32] - 1258:11,           1275:5, 1275:6,
    1337:21, 1458:18
                                  1341:1, 1341:5,              1259:15, 1262:4,              1278:12, 1311:12
   fall [1] - 1308:15
                                  1341:13, 1342:11,            1262:5, 1311:3,             forgotten [1] - 1456:11
   fallopian [7] - 1278:25,
                                  1343:16, 1358:4,             1321:11, 1321:18,           form [14] - 1262:25,
    1279:17, 1280:13,
                                  1358:9, 1358:24,             1323:7, 1324:5,               1263:1, 1263:3,
    1379:12, 1379:15,
                                  1359:4, 1370:21, 1434:9      1324:19, 1324:21,             1276:14, 1277:6,
    1399:8, 1444:12
                                fibrosis [1] - 1373:12         1324:25, 1325:14,             1289:3, 1306:13,
   familiar [5] - 1263:12,
                                fibrotic [1] - 1380:8          1334:7, 1340:19,              1320:2, 1348:13,
    1389:21, 1421:4,
                                fibrous [48] - 1260:4,         1347:8, 1372:13,              1360:21, 1361:8,
    1425:16, 1432:1
                                  1263:3, 1263:21,             1373:3, 1376:2,               1391:14, 1450:18,
   far [6] - 1273:7, 1328:23,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 233 of 260 PageID:
                                  103631

                                                                                                            1488
     1450:24                      1403:3, 1441:20, 1447:7    1403:6, 1412:10,           1383:12
   formations [1] - 1267:19     frustration [1] - 1292:15    1413:2, 1413:13,          granulomatosis [3] -
   formed [6] - 1261:23,        full [9] - 1258:17,          1420:19, 1422:19,          1383:13, 1384:3, 1384:5
     1346:23, 1378:11,            1293:13, 1325:14,          1443:20, 1447:25,         granulomatous [1] -
     1389:24, 1402:19,            1381:23, 1383:17,          1453:21, 1459:1,           1302:10
     1403:2                       1386:17, 1386:21,          1462:8, 1467:17           graphic [2] - 1261:8,
   former [1] - 1270:4            1388:8, 1443:12           genotoxic [5] - 1295:13,    1275:8
   forming [7] - 1329:17,       function [1] - 1314:8        1437:10, 1437:22,         great [2] - 1368:1, 1440:5
     1330:4, 1336:11,           fundamental [2] -            1438:6, 1438:8            greater [10] - 1304:19,
     1336:21, 1349:5,             1395:18, 1419:3           genotoxicity [10] -         1318:21, 1401:19,
     1375:12, 1417:15           funding [1] - 1436:20        1294:12, 1294:13,          1402:6, 1402:10,
   forms [4] - 1357:13,         fur [1] - 1398:10            1294:22, 1295:2,           1402:16, 1406:20,
     1360:24, 1361:2, 1378:1    FURTHER [1] - 1467:13        1295:7, 1295:11,           1408:17, 1441:25,
   formulating [3] - 1326:1,    future [1] - 1389:16         1295:17, 1295:23,          1442:4
     1326:5, 1405:12                                         1296:7, 1296:21           greatest [1] - 1304:20
   formulation [1] -                        G               genotoxity [1] - 1291:22   Green [3] - 1429:10,
     1368:10                                                geologic [1] - 1347:16      1429:25, 1447:9
                                gap [1] - 1345:16
   forth [6] - 1275:2,                                      geological [3] - 1264:6,   grounds [1] - 1338:19
                                gaps [2] - 1332:7, 1332:9
     1290:16, 1312:15,                                       1267:19                   group [6] - 1355:5,
                                gas [1] - 1450:5
     1350:8, 1354:21, 1426:9                                geologist [1] - 1339:6      1355:7, 1397:12,
                                gastrointestinal [1] -
   fortunately [1] - 1322:9                                 geology [3] - 1266:24,      1416:1, 1422:9, 1425:5
                                 1451:5
   forward [1] - 1277:20                                     1268:22, 1268:23          Group [10] - 1273:3,
                                Gates [13] - 1419:22,
   foundation [3] - 1276:19,                                GEREL [1] - 1256:13         1273:5, 1273:14,
                                 1420:1, 1420:3,
     1346:5, 1445:14                                        Gertig [10] - 1415:21,      1273:15, 1310:2,
                                 1420:10, 1420:12,
   four [4] - 1383:18,                                       1419:19, 1420:4,           1319:24, 1356:23,
                                 1460:6, 1460:8,
     1386:3, 1389:11, 1424:2                                 1420:6, 1420:7, 1420:9,    1360:2, 1432:9, 1435:15
                                 1460:16, 1461:4,
   fourth [1] - 1430:2                                       1420:13, 1460:13,         Groups [1] - 1391:3
                                 1461:10, 1461:13,
   fragmentation [1] -                                       1460:17, 1462:4           groups [4] - 1325:22,
                                 1461:20
     1289:17                                                giant [1] - 1373:12         1325:25, 1356:20,
                                gene [1] - 1288:22
   fragrance [16] - 1263:10,                                girls [3] - 1354:18,        1391:3
                                general [15] - 1273:18,
     1274:2, 1274:9,                                         1354:22, 1355:24          grown [1] - 1388:23
                                 1276:9, 1281:3,
     1306:24, 1362:23,                                      given [6] - 1284:22,       grows [2] - 1272:20,
                                 1308:14, 1310:24,
     1362:25, 1363:4,                                        1292:20, 1328:25,          1286:10
                                 1339:10, 1341:8,
     1367:11, 1367:15,                                       1335:25, 1408:10,         growth [5] - 1260:6,
                                 1360:19, 1425:20,
     1367:22, 1367:25,                                       1417:16                    1286:11, 1293:22,
                                 1438:25, 1444:21,
     1368:7, 1368:14,                                       glad [1] - 1289:11          1296:18, 1380:10
                                 1445:19, 1448:14,
     1368:22, 1369:5,                                       glove [1] - 1280:25        guess [3] - 1265:6,
                                 1452:1, 1457:3
     1457:21                                                gloves [2] - 1302:12,       1300:3, 1352:8
                                generally [4] - 1267:8,
   fragrances [2] - 1274:6,                                  1303:4                    guesswork [1] - 1466:24
                                 1285:25, 1286:4,
     1369:7                      1362:18                    glue [1] - 1302:21         guidelines [1] - 1310:19
   frank [2] - 1387:1, 1387:4   generation [2] - 1273:23,   glutathione [2] -          guts [1] - 1296:22
   frankly [1] - 1296:23         1290:1                      1289:10, 1289:18          gynecologic [1] -
   FREDA [1] - 1256:9           genes [1] - 1288:22         Gonzales [2] - 1416:25,     1376:18
   frequency [8] - 1328:14,                                  1419:18                   gynecological [3] -
                                genetic [4] - 1286:7,
     1328:20, 1333:12,           1296:16, 1296:17,          GOTSHAL [1] - 1256:21       1400:8, 1400:11,
     1368:13, 1368:17,           1451:12                    gradient [1] - 1312:12      1400:12
     1368:19, 1457:24,          genital [25] - 1259:19,     Graham [1] - 1298:10       gynecologist [4] -
     1458:11                     1260:9, 1274:17,           gram [1] - 1383:17          1283:23, 1283:24,
   frequent [1] - 1458:9         1282:16, 1286:19,          granulomas [5] -            1377:8, 1400:9
   frequently [1] - 1280:10      1310:11, 1315:15,           1302:13, 1384:9,          gynecologists [1] -
   front [8] - 1321:10,          1364:20, 1365:2,            1384:13, 1384:14,          1404:19
     1341:18, 1372:11,           1391:6, 1391:14,            1384:17
     1381:19, 1385:18,           1399:23, 1402:22,          Granulomatosis [1] -
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 234 of 260 PageID:
                                  103632

                                                                                                          1489
               H               1436:25                    1363:4, 1363:8,              1264:23, 1265:20,
                              hazard [3] - 1259:17,       1363:20, 1365:1,             1266:23, 1267:18,
   habit [2] - 1272:21,                                   1365:8, 1365:13,             1267:24, 1268:16,
                               1261:9, 1334:12
    1291:19                                               1365:19, 1366:7,             1270:22, 1271:8,
                              hazards [2] - 1324:23,
   habitual [5] - 1317:13,                                1366:11, 1366:20,            1271:22, 1275:25,
                               1325:5
    1317:19, 1317:25,                                     1367:8, 1367:10,             1276:2, 1276:7,
                              heading [5] - 1380:2,
    1318:5, 1442:9                                        1394:4, 1438:11,             1292:16, 1293:14,
                               1382:14, 1413:11,
   half [1] - 1386:4                                      1438:12, 1439:18,            1295:3, 1295:16,
                               1433:10, 1434:24
   Halme [1] - 1280:8                                     1441:8, 1443:13,             1296:7, 1296:20,
                              headline [1] - 1321:18
   Hamilton [25] - 1298:14,                               1458:25                      1297:7, 1297:21,
                              heal [1] - 1283:11
    1298:19, 1298:20,                                    Heller [4] - 1280:19,         1298:24, 1299:13,
                              healing [3] - 1283:14,
    1299:5, 1299:8,                                       1284:9, 1371:20,             1300:8, 1300:9,
                               1283:21, 1302:22
    1299:13, 1299:16,                                     1373:16                      1301:15, 1316:9,
                              Health [36] - 1258:22,
    1299:17, 1300:1,                                     help [1] - 1305:22            1321:16, 1327:2,
                               1261:7, 1282:7, 1316:1,
    1300:5, 1300:12,                                     helpful [3] - 1292:8,         1332:16, 1333:13,
                               1316:4, 1321:24,
    1300:23, 1301:10,                                     1418:19, 1458:8              1336:16, 1339:19,
                               1411:6, 1415:16,
    1385:13, 1385:18,                                    helps [1] - 1291:7            1345:15, 1346:5,
                               1415:24, 1425:7,
    1385:22, 1387:10,                                                                  1347:21, 1351:19,
                               1426:15, 1427:14,         heterogeneity [9] -
    1387:14, 1387:18,                                                                  1352:20, 1353:7,
                               1429:19, 1430:15,          1422:25, 1423:4,
    1446:24, 1447:1,                                                                   1357:6, 1361:22,
                               1430:23, 1435:14,          1423:5, 1423:9,
    1463:9, 1463:14,                                                                   1366:16, 1368:3,
                               1435:19, 1436:7,           1456:12, 1456:16,
    1464:8, 1464:19                                                                    1372:14, 1376:24,
                               1436:14, 1436:21,          1456:19, 1456:24,
   hand [23] - 1301:15,                                   1461:23                      1377:19, 1381:17,
                               1438:1, 1438:2,
    1301:16, 1324:6,                                                                   1395:1, 1410:18,
                               1444:24, 1444:25,         high [6] - 1306:10,
    1324:25, 1325:12,                                                                  1411:12, 1414:15,
                               1445:2, 1445:3,            1306:16, 1306:20,
    1352:13, 1352:15,                                                                  1416:3, 1427:3,
                               1445:11, 1445:18,          1389:1, 1389:7, 1389:9
    1357:10, 1372:20,                                                                  1428:11, 1431:3,
                               1447:6, 1457:2,           higher [9] - 1318:17,
    1373:3, 1381:22,                                                                   1442:20, 1445:14,
                               1457:15, 1463:3,           1319:5, 1340:8,
    1382:18, 1386:17,                                                                  1454:6, 1456:8, 1459:5,
                               1463:17                    1341:14, 1364:19,
    1386:21, 1388:8,                                                                   1459:8, 1467:10
                              health [18] - 1259:16,      1365:1, 1401:2, 1401:5,
    1391:1, 1391:20,                                                                  HONORABLE [1] -
                               1268:20, 1270:7,           1401:9
    1393:24, 1397:8,                                                                   1256:9
                               1320:17, 1320:21,         highlighted [2] - 1412:9,
    1401:1, 1413:19,                                                                  hopefully [1] - 1389:16
                               1321:1, 1321:6,            1462:5
    1422:15, 1423:7                                                                   Hopkins [1] - 1266:19
                               1321:21, 1322:3,          highly [1] - 1314:22
   handy [2] - 1395:3,                                                                horizontal [1] - 1306:4
                               1322:14, 1324:9,          Hill [12] - 1310:4,
    1395:4                                                                            hormone [1] - 1388:21
                               1324:10, 1325:3,           1310:16, 1310:19,
   hard [3] - 1347:19,                                                                hormones [3] - 1389:2,
                               1339:16, 1427:10,          1310:22, 1310:25,
    1378:3, 1426:7                                                                     1389:7, 1389:10
                               1450:22, 1465:16,          1313:17, 1405:6,
   hard-pressed [1] -          1466:2                                                 hospital [1] - 1377:17
                                                          1405:11, 1409:5,
    1347:19                                                                           Houghton [1] - 1419:19
                              hear [4] - 1266:4,          1409:13, 1409:15,
   hardness [1] - 1382:6       1276:15, 1278:19,                                      hourly [1] - 1320:11
                                                          1411:18
   Harlow [2] - 1430:7,        1279:13                                                hours [2] - 1396:23,
                                                         hired [2] - 1342:23,
    1447:9                    heard [4] - 1275:20,                                     1398:10
                                                          1343:12
   harm [3] - 1331:22,         1282:8, 1293:9, 1421:15                                Houston [3] - 1259:2,
                                                         histologic [1] - 1462:10
    1332:5, 1426:3            HEARING [1] - 1256:4                                     1259:5, 1321:3
                                                         historical [1] - 1303:6
   harmful [10] - 1318:17,    heavy [34] - 1273:8,                                    human [15] - 1272:24,
                                                         historically [1] - 1263:17
    1323:16, 1323:19,          1306:20, 1308:2,                                        1273:3, 1273:5,
                                                         hold [2] - 1268:8,
    1329:18, 1330:5,           1349:14, 1349:20,                                       1273:15, 1281:12,
                                                          1339:10
    1336:4, 1336:12,           1350:22, 1351:7,                                        1281:14, 1288:14,
                                                         holds [1] - 1384:11
    1336:22, 1338:9,           1351:25, 1354:17,                                       1291:24, 1339:16,
                                                         homes [1] - 1340:24
    1338:21                    1355:11, 1355:16,                                       1360:2, 1400:22,
                                                         honestly [1] - 1365:21
   harmless [2] - 1298:13,     1359:16, 1359:22,                                       1427:23, 1433:1,
                                                         Honor [64] - 1260:12,
    1318:14                    1362:16, 1362:22,                                       1435:21, 1437:16
                                                          1260:17, 1264:17,
   has-yet-to-be [1] -
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 235 of 260 PageID:
                                  103633

                                                                                                           1490
   humans [22] - 1291:5,        1435:8, 1436:2              1419:25, 1420:1,           1275:18, 1290:3,
    1301:24, 1302:3,          IARC's [5] - 1356:9,          1436:8, 1466:1             1290:4, 1331:5,
    1302:11, 1303:7,            1356:12, 1359:8,           improper [2] - 1430:23,     1331:25, 1391:5,
    1312:16, 1319:25,           1431:22, 1434:19            1450:14                    1422:10, 1441:3
    1323:13, 1357:12,         idea [4] - 1326:23,          impurities [2] - 1363:9,   increased [16] - 1277:7,
    1358:2, 1378:12,            1364:3, 1364:12,            1367:4                     1277:9, 1289:3, 1289:8,
    1387:22, 1398:15,           1404:18                    IN [2] - 1256:4, 1470:5     1290:6, 1406:10,
    1398:19, 1432:13,         identification [1] -         inactivation [1] -          1406:24, 1408:7,
    1433:4, 1433:5,             1261:9                      1296:15                    1408:19, 1409:19,
    1433:16, 1435:16,         identified [5] - 1359:23,    inadequate [3] -            1410:4, 1412:11,
    1444:7, 1453:9, 1453:11     1375:1, 1413:21,            1358:22, 1359:6, 1359:8    1413:14, 1415:22,
   hygiene [2] - 1317:14,       1417:24, 1462:7            incidence [3] - 1313:24,    1425:1, 1454:2
    1328:4                    identify [3] - 1290:21,       1356:2, 1397:21           increases [9] - 1307:20,
   hygienic [4] - 1282:21,      1360:1, 1441:8             include [6] - 1263:8,       1307:23, 1319:16,
    1312:3, 1401:25,          II [2] - 1396:5, 1405:1       1292:23, 1293:17,          1330:10, 1331:20,
    1409:23                   III [3] - 1391:4, 1403:23,    1440:21, 1461:10,          1336:9, 1356:2, 1360:6,
   hyperoxia [1] - 1319:5       1435:15                     1462:3                     1360:13
   hypothesis [8] -           illustrate [2] - 1268:18,    included [20] - 1264:9,    increasing [1] - 1306:4
    1392:19, 1392:21,           1302:8                      1265:8, 1272:15,          increment [1] - 1307:24
    1393:4, 1393:8,           illustration [2] - 1291:6,    1273:2, 1294:24,          independent [1] -
    1393:17, 1393:19,           1305:22                     1363:9, 1367:20,           1269:21
    1419:6, 1425:3            illustrations [1] - 1302:7    1371:1, 1393:23,          indicate [5] - 1300:5,
   hypothetically [1] -       Imerys [2] - 1345:22,         1417:17, 1418:4,           1300:15, 1371:5,
    1456:3                      1366:3                      1419:1, 1419:2,            1400:19, 1435:20
                              Imerys' [2] - 1344:15,        1422:18, 1432:4,          indicated [2] - 1271:15,
               I                1344:25                     1460:17, 1461:12,          1438:8
   IARC [55] - 1266:25,       immaterial [2] - 1362:14,     1461:19, 1461:20,         indicates [4] - 1437:10,
    1272:13, 1272:15,           1365:4                      1462:17                    1438:5, 1456:20, 1465:1
    1272:25, 1273:7,          immune [9] - 1291:25,        includes [5] - 1278:3,     indications [1] - 1302:3
    1273:11, 1273:12,           1292:1, 1292:4, 1380:9,     1298:3, 1426:8, 1462:23   indicative [2] - 1316:7,
    1309:25, 1319:24,           1384:6, 1384:21,           including [21] - 1260:4,    1457:6
    1340:3, 1340:14,            1384:25, 1387:18,           1260:6, 1263:24,          indicators [1] - 1290:2
    1340:19, 1340:23,           1437:8                      1272:20, 1273:25,         indirect [2] - 1295:11,
    1341:4, 1341:8,           immunologic [1] -             1279:6, 1281:4,            1297:10
    1341:20, 1342:11,           1290:14                     1282:24, 1290:15,         indisputable [1] - 1282:7
    1342:12, 1342:16,         Immunosuppression [1]         1296:13, 1340:1,          individual [9] - 1287:11,
    1342:17, 1355:5,            - 1383:11                   1342:20, 1345:21,          1306:6, 1307:5,
    1355:7, 1355:12,          immunosuppression [2]         1360:23, 1378:14,          1325:24, 1451:21,
    1356:5, 1356:7,             - 1384:24, 1385:3           1380:9, 1403:16,           1456:22, 1458:3,
    1356:10, 1356:15,         impact [4] - 1293:9,          1437:8, 1439:24,           1458:4, 1458:20
    1356:16, 1356:19,           1394:22, 1435:3,            1453:23, 1461:22          individually [1] - 1278:10
    1356:23, 1357:3,            1460:12                    inclusive [1] - 1427:15    indoor [2] - 1340:10,
    1357:7, 1357:19,          implanted [1] - 1380:6       incomplete [1] - 1346:1     1340:24
    1358:8, 1359:24,          import [1] - 1461:3          inconsistency [1] -        induced [2] - 1289:23,
    1370:1, 1370:3,           importance [1] - 1291:1       1394:3                     1381:13
    1370:14, 1432:1,          important [21] - 1287:5,     inconsistent [1] -         Induced [1] - 1383:11
    1432:4, 1432:7,             1287:8, 1288:12,            1394:12                   industrial [3] - 1322:8,
    1432:11, 1432:16,           1288:19, 1289:9,           incontrovertible [1] -      1324:10, 1466:2
    1432:20, 1432:23,           1289:18, 1290:3,            1298:6                    inert [1] - 1450:5
    1432:24, 1433:3,            1304:7, 1307:4, 1319:9,    incorporated [3] -         infection [2] - 1391:5,
    1433:12, 1433:22,           1324:8, 1324:9, 1325:3,     1263:8, 1283:14, 1364:7    1391:15
    1434:3, 1434:12,            1337:10, 1375:12,          incorrectly [1] - 1423:3   infections [1] - 1385:1
    1434:16, 1434:24,           1388:16, 1417:15,          increase [9] - 1259:20,    inferentially [1] -
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 236 of 260 PageID:
                                  103634

                                                                                                           1491
    1419:10                    1331:15, 1333:7,           injections [1] - 1384:2      intravenously [1] -
   inflammation [69] -         1333:9, 1333:11,           injury [1] - 1292:15           1451:3
    1260:1, 1283:16,           1334:1, 1334:4, 1334:6,    inmate [1] - 1450:1          intrinsic [5] - 1403:25,
    1285:23, 1288:1,           1334:16, 1334:18,          inquiry [2] - 1295:20,         1404:9, 1404:17,
    1290:11, 1290:15,          1334:21, 1334:25,           1332:3                        1404:22, 1405:2
    1290:23, 1292:21,          1345:21, 1346:11,          insertion [1] - 1284:5       introduced [1] - 1301:2
    1294:23, 1295:10,          1350:9, 1350:20,           inside [6] - 1285:16,        Introduction [2] -
    1295:12, 1296:13,          1351:1, 1351:3,             1361:19, 1399:12,             1324:6, 1325:1
    1296:18, 1297:11,          1361:21, 1363:2,            1399:23, 1400:19,           invasive [7] - 1315:24,
    1297:20, 1298:1,           1364:22, 1365:22,           1464:13                       1415:22, 1459:22,
    1301:22, 1302:4,           1367:17, 1367:24,          insights [1] - 1437:7          1460:2, 1460:12,
    1302:10, 1302:15,          1368:2, 1368:20,           insignificant [1] - 1283:1     1460:25, 1461:6
    1302:22, 1303:7,           1368:23, 1369:3,           installation [1] - 1399:10   investigate [1] - 1344:12
    1303:8, 1303:9,            1369:6, 1378:19,           instances [1] - 1448:20      investigated [1] -
    1303:10, 1304:1,           1409:20, 1418:15,          instead [1] - 1432:12          1450:11
    1304:12, 1304:16,          1450:22                    instilled [1] - 1399:6       investigating [1] -
    1304:19, 1305:1,          ingest [1] - 1341:5         Institute [2] - 1261:6,        1427:24
    1305:5, 1305:8,           ingredient [1] - 1263:13     1427:11                     investigation [1] -
    1309:21, 1309:24,         ingredients [3] - 1263:7,   insufficient [3] - 1370:4,     1272:15
    1311:6, 1313:3,            1307:2, 1368:14             1433:4, 1433:15             investigations [1] -
    1315:11, 1373:17,         inhalation [9] - 1259:24,   intensified [1] - 1305:12      1287:14
    1376:8, 1378:9,            1282:17, 1369:9,           intensifies [3] - 1260:5,    investigator [2] -
    1378:14, 1378:18,          1369:10, 1369:22,           1305:14, 1339:1               1281:18, 1288:2
    1379:19, 1380:8,           1370:6, 1370:13,           intensify [4] - 1267:5,      investigators [1] -
    1380:14, 1384:15,          1371:9, 1397:15             1292:22, 1293:2,              1420:23
    1387:10, 1387:15,         inhale [2] - 1341:5,         1293:21                     invoked [1] - 1422:24
    1390:4, 1390:6,            1370:21                    intent [1] - 1261:22         involve [3] - 1285:7,
    1390:11, 1390:15,         inhaled [6] - 1282:19,                                     1349:17, 1383:21
                                                          interest [1] - 1301:3
    1390:18, 1390:20,          1282:21, 1285:1,                                        involved [7] - 1326:20,
                                                          interleukins [2] - 1290:3,
    1390:22, 1392:16,          1369:15, 1369:19,                                         1327:10, 1349:14,
                                                           1290:16
    1393:5, 1393:11,           1371:15                                                   1349:25, 1363:17,
                                                          intermittent [1] - 1389:1
    1397:18, 1397:25,         inhaling [1] - 1450:22                                     1378:2, 1380:11
                                                          internal [7] - 1264:11,
    1402:21, 1403:5,          inhibition [1] - 1296:16                                 involves [3] - 1261:9,
                                                           1272:7, 1343:1,
    1446:2, 1446:7, 1447:4,   initial [4] - 1402:8,                                      1285:8, 1286:7
                                                           1345:22, 1366:3,
    1449:3, 1452:11, 1455:7    1415:21, 1416:10,                                       involving [2] - 1349:24,
                                                           1399:18, 1455:19
   inflammatory [16] -         1442:2                                                    1381:12
                                                          internet [2] - 1262:13,
    1260:6, 1288:4,           initiate [1] - 1296:12                                   irritant [2] - 1298:7,
                                                           1302:7
    1293:21, 1296:14,         initiates [1] - 1455:7                                     1305:19
                                                          interpose [1] - 1264:17
    1297:15, 1301:25,         initiation [7] - 1286:6,                                 IS [1] - 1470:4
                                                          interpret [2] - 1318:18,
    1303:1, 1303:17,           1286:14, 1286:16,           1464:23                     isolated [2] - 1421:12,
    1305:10, 1305:12,          1287:3, 1297:12,           interpretation [1] -           1453:3
    1309:22, 1380:9,           1315:10, 1451:12            1461:25                     issue [12] - 1260:25,
    1384:6, 1391:5,           injected [12] - 1298:15,    interpreting [4] -             1265:6, 1272:13,
    1397:19, 1437:9            1301:5, 1383:17,            1387:23, 1398:19,             1281:16, 1307:6,
   influence [2] - 1304:11,    1385:24, 1386:3,            1410:16, 1423:2               1307:25, 1326:16,
    1398:24                    1386:25, 1388:11,          interval [7] - 1429:5,         1328:19, 1362:24,
   influenced [1] - 1450:10    1388:25, 1389:6,                                          1389:14, 1442:14,
                                                           1429:14, 1429:16,
   influences [1] - 1424:5     1451:3, 1464:9, 1464:20                                   1456:25
                                                           1430:2, 1430:10,
   information [40] -         injecting [2] - 1302:20,                                 issued [1] - 1445:12
                                                           1430:13, 1430:21
    1264:4, 1275:10,           1400:15                                                 issues [6] - 1334:9,
                                                          intervening [1] - 1460:21
    1307:21, 1312:5,          injection [4] - 1300:16,                                   1335:4, 1335:6,
                                                          interventions [2] -
    1318:7, 1322:17,           1383:18, 1399:22,                                         1335:16, 1377:18,
                                                           1313:19, 1313:22
    1327:15, 1330:14,          1400:18                                                   1398:19
                                                          intrabursal [1] - 1300:16
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 237 of 260 PageID:
                                  103635

                                                                                                              1492
   itself [9] - 1283:11,                    K               large [3] - 1285:8,           left-hand [7] - 1301:15,
     1285:4, 1295:12,                                         1347:4, 1450:24               1324:6, 1324:25,
                               keeping [1] - 1333:3
     1298:22, 1299:6,                                       larger [3] - 1318:20,           1372:20, 1373:3,
     1370:9, 1370:15,          Keskin [6] - 1389:21,                                        1381:22, 1413:19
                                                              1322:6, 1422:10
     1464:10, 1464:11           1390:3, 1446:24,
                                                            larynx [2] - 1357:16,         legal [5] - 1332:17,
                                1447:2, 1463:11,
   Iturralde [1] - 1280:2                                     1357:22                       1426:8, 1449:20,
                                1463:14
   IV [1] - 1391:4                                          last [21] - 1263:13,            1466:14, 1466:16
                               Kettering [1] - 1259:7
                                                              1275:19, 1275:21,           legitimate [1] - 1389:10
                J              kill [1] - 1318:24
                                                              1315:20, 1386:17,           LEIGH [1] - 1256:12
                               killed [1] - 1451:14           1386:21, 1397:9,
   J&J [2] - 1343:20, 1366:3                                                              lesions [1] - 1396:4
                               kind [7] - 1261:2,             1398:4, 1398:5,
   J&J's [7] - 1344:7,                                                                    less [8] - 1307:3,
                                1278:16, 1291:16,             1403:23, 1407:25,
    1365:8, 1365:14,                                                                        1311:22, 1315:3,
                                1314:6, 1353:3, 1386:4,       1421:15, 1425:9,
    1365:19, 1365:23,                                                                       1341:12, 1375:22,
                                1436:5                        1425:11, 1431:11,
    1366:8, 1367:16                                                                         1386:4, 1423:20,
                               kinds [1] - 1279:19            1438:9, 1457:20,              1423:21
   Jenkins [1] - 1298:10       knowingly [1] - 1377:5         1461:18, 1462:22,           lesser [1] - 1306:22
   JERSEY [3] - 1256:1,        knowledge [7] - 1268:2,        1463:8, 1466:22             leukemia [1] - 1320:2
    1256:16, 1256:17            1269:21, 1320:5,            lasted [2] - 1395:22,         level [34] - 1290:23,
   Jersey [1] - 1427:4          1332:7, 1332:10,              1395:25                       1307:15, 1307:21,
   job [3] - 1365:11,           1378:25, 1445:15            latency [3] - 1286:17,          1312:16, 1319:12,
    1450:10, 1450:11           known [13] - 1261:12,          1286:18, 1286:21              1320:25, 1321:6,
   JOHN [1] - 1256:18           1273:5, 1292:13,            latter [1] - 1437:6             1322:3, 1322:14,
   JOHNSON [2] - 1256:4         1302:9, 1305:14,            law [1] - 1332:25               1324:15, 1324:20,
   Johnson [22] - 1256:22,      1319:11, 1319:21,           laws [1] - 1313:12              1324:22, 1325:4,
    1264:11, 1342:20,           1331:23, 1331:24,
                                                            lawyer [1] - 1296:24            1329:12, 1329:18,
    1342:25, 1343:6,            1360:24, 1375:17,
                                                            lawyer-supplied [1] -           1330:5, 1331:15,
    1343:13, 1343:14,           1408:3, 1432:16
                                                              1296:24                       1332:4, 1332:14,
    1343:16, 1343:17,          knows [1] - 1292:25
                                                            lays [1] - 1392:15              1333:18, 1335:1,
    1344:14, 1344:19,          Krekeler [1] - 1268:22
                                                            lead [4] - 1309:15,             1336:3, 1336:6,
    1344:24, 1345:22,          Krewski [9] - 1431:7,
                                                              1367:18, 1387:11,             1336:12, 1336:22,
    1352:16, 1353:1             1431:14, 1431:16,
                                                              1390:6                        1337:25, 1338:5,
   Johnson's [16] -             1435:13, 1435:18,
                                                            leading [4] - 1273:23,          1338:9, 1338:21,
    1259:15, 1260:3,            1436:1, 1445:8, 1445:11
                                                              1293:11, 1390:18,             1352:19, 1367:25,
    1260:8, 1260:10,           Krewski's [1] - 1436:25
                                                              1397:25                       1465:12, 1466:3
    1262:15, 1262:22,          Kunz [1] - 1280:11
                                                            leads [2] - 1319:5,           levels [15] - 1318:17,
    1262:24, 1263:21,
                                                              1390:11                       1320:6, 1320:15,
    1264:24, 1273:9,                        L
                                                            least [10] - 1304:7,            1320:17, 1320:21,
    1274:11, 1342:20,
                               labeled [2] - 1280:3,          1307:1, 1310:1,               1321:5, 1321:20,
    1342:25, 1344:19,
                                 1321:13                      1345:19, 1361:15,             1322:2, 1323:3,
    1352:16, 1443:5
                               Laboratory [1] - 1259:7        1361:25, 1401:10,             1324:11, 1325:10,
   Judge [3] - 1278:19,
                               laboratory [3] - 1287:10,      1438:4, 1440:22, 1453:6       1341:22, 1341:24,
    1466:23, 1467:1
                                 1287:14, 1380:7            leave [1] - 1365:11             1364:19, 1365:1
   JULIE [1] - 1256:17
                               laboratory-designed [1]      leaves [1] - 1283:9           liberated [1] - 1361:9
   July [1] - 1431:5
                                 - 1287:10                  led [2] - 1387:15,            liberation [1] - 1296:14
   JULY [1] - 1256:4
                               lack [4] - 1346:5, 1394:2,     1387:19                     life [2] - 1319:18,
   jump [1] - 1369:8
                                 1404:9, 1424:23            LEE [1] - 1256:20               1370:20
   jumping [1] - 1325:12
                               Lack [1] - 1452:15           left [14] - 1269:8, 1272:6,   Lifetime [1] - 1452:15
   June [1] - 1259:4
                               lacks [1] - 1445:14            1291:21, 1292:6,            lifetime [4] - 1395:24,
   jurisdiction [2] -
                               lactate [1] - 1289:6           1292:17, 1301:15,             1396:1, 1396:2, 1398:7
    1332:13, 1332:19
                               language [4] - 1296:25,        1306:5, 1324:6,             ligation [1] - 1313:22
   Justice [1] - 1337:16
                                 1393:2, 1404:21,             1324:25, 1372:20,           light [1] - 1451:3
                                 1433:25                      1373:3, 1381:22,            likelihood [1] - 1420:14
                               languages [1] - 1274:23        1413:19, 1456:15            likely [5] - 1369:10,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 238 of 260 PageID:
                                  103636

                                                                                                            1493
     1375:22, 1422:8,              1274:20, 1274:22,          1267:1, 1269:17,          looks [7] - 1265:9,
     1426:20, 1452:10              1275:7, 1277:15,           1269:19, 1271:18,           1265:18, 1269:22,
   limitations [1] - 1398:14       1278:5, 1279:7,            1345:23, 1346:2,            1270:18, 1271:25,
   limited [4] - 1359:3,           1279:11, 1284:2,           1346:10, 1346:15,           1275:9, 1275:17
     1394:2, 1434:7, 1462:10       1303:21, 1307:13,          1346:17, 1455:15,         lovely [1] - 1442:25
   limits [1] - 1323:22            1316:5, 1328:16,           1456:1                    low [4] - 1306:9,
   line [31] - 1289:15,            1328:18, 1374:17,         look [59] - 1260:25,         1318:20, 1318:23,
     1295:19, 1330:1,              1374:22, 1393:2,           1263:18, 1266:15,           1422:24
     1333:16, 1336:19,             1445:23, 1450:20,          1281:16, 1286:3,          lower [3] - 1292:7,
     1344:22, 1344:23,             1450:24, 1455:22,          1287:9, 1287:11,            1301:15, 1401:12
     1345:7, 1345:8,               1456:13, 1463:21           1296:9, 1318:6, 1321:9,   lubricant [1] - 1302:12
     1351:21, 1361:24,           litigation [13] - 1261:3,    1323:24, 1324:5,          lubricants [1] - 1303:3
     1377:1, 1378:3, 1380:5,       1262:10, 1264:9,           1326:25, 1340:17,         lunch [2] - 1353:8,
     1381:4, 1381:5,               1317:12, 1346:3,           1340:18, 1341:17,           1448:5
     1418:23, 1440:25,             1346:17, 1361:15,          1355:21, 1357:3,          luncheon [1] - 1353:12
     1441:1, 1441:22,              1362:1, 1365:18,           1366:19, 1379:22,         lung [12] - 1284:25,
     1442:5, 1448:10,              1366:7, 1373:21,           1381:7, 1381:14,            1285:4, 1285:7,
     1448:11, 1449:22,             1375:16, 1395:17           1383:2, 1383:10,            1285:11, 1357:16,
     1463:8                      live [1] - 1319:3            1385:16, 1386:17,           1357:22, 1358:5,
   lines [17] - 1288:14,         lives [7] - 1333:23,         1388:7, 1390:24,            1383:13, 1396:10,
     1288:21, 1289:23,             1341:25, 1407:17,          1392:24, 1393:24,           1396:24, 1458:16,
     1327:4, 1350:19,              1407:21, 1408:13,          1394:23, 1397:3,            1467:4
     1352:22, 1364:11,             1408:21, 1409:10           1406:18, 1412:5,          lungs [2] - 1285:2,
     1366:18, 1368:5,            living [1] - 1323:10         1412:8, 1413:18,            1302:21
     1369:2, 1377:21,            load [1] - 1382:7            1420:7, 1421:22,          lymphatic [1] - 1285:17
     1378:23, 1402:2,            local [2] - 1298:6,          1421:25, 1427:12,
     1402:13, 1402:14,             1300:18                    1427:19, 1429:24,                     M
     1410:20, 1416:5             locate [1] - 1308:17         1431:1, 1431:10,
                                                                                        M.D [2] - 1259:9, 1468:9
   link [2] - 1308:21, 1394:1    located [3] - 1451:11,       1431:17, 1433:9,
                                                                                        macromolecular [1] -
   linked [1] - 1308:4             1463:20, 1463:24           1434:1, 1434:4,
                                                                                         1361:11
   linking [3] - 1309:12,        location [1] - 1380:22       1434:23, 1441:10,
                                                                                        macromolecules [1] -
     1394:18, 1467:3             locations [4] - 1262:11,     1442:9, 1444:23,
                                                                                         1273:25
   links [1] - 1375:24             1340:4, 1340:7, 1347:15    1448:1, 1450:8, 1455:1,
                                                              1458:5, 1465:21           macrophage [3] -
   lipid [1] - 1289:17           LOCKE [1] - 1257:6
                                                                                         1292:5, 1292:12,
   list [13] - 1265:1, 1265:2,   Lockey [10] - 1270:1,       looked [21] - 1274:14,
                                                                                         1292:14
     1274:4, 1274:25,              1270:4, 1270:23,           1274:16, 1277:2,
                                                              1279:24, 1281:19,         macrophages [2] -
     1359:23, 1365:24,             1271:4, 1271:7, 1271:9,
                                                              1288:3, 1289:22,           1285:7, 1293:20
     1374:21, 1382:23,             1271:24, 1272:1,
                                                              1311:11, 1312:9,          Magistrate [2] - 1466:23,
     1395:13, 1417:17,             1272:5, 1272:6
                                                              1347:14, 1349:6,           1467:1
     1418:6, 1419:22, 1432:5     long-term [4] - 1296:17,
                                                              1405:11, 1415:17,         magnitude [2] - 1454:2,
   listed [6] - 1281:22,           1388:25, 1389:6, 1389:9
                                                              1419:1, 1420:12,           1456:21
     1374:17, 1418:3,            Longo [20] - 1264:10,
                                                              1422:6, 1424:13,          major [1] - 1262:24
     1418:10, 1431:12,             1265:13, 1266:2,
                                                              1444:7, 1450:20,          majority [3] - 1275:13,
     1462:21                       1266:5, 1266:7,
                                                              1461:8, 1461:12            1275:15, 1311:17
   lists [4] - 1382:15,            1266:19, 1267:9,
                                                             looking [15] - 1262:7,     malignant [1] - 1389:18
     1395:21, 1419:15,             1269:1, 1269:10,
                                                              1267:9, 1278:9,           mammalian [2] - 1433:6,
     1427:23                       1270:19, 1270:20,
                                                              1279:19, 1311:2,           1433:17
   liter [1] - 1341:13             1271:2, 1271:3,
                                                              1311:13, 1315:21,         mammals [2] - 1434:13,
   literature [31] - 1261:15,      1271:10, 1271:12,
                                                              1341:19, 1380:23,          1434:17
     1261:17, 1262:8,              1271:14, 1271:17,
                                                              1383:24, 1409:16,         man [1] - 1451:18
     1262:14, 1263:14,             1345:13, 1345:24,
                                                              1418:6, 1435:12,          manages [1] - 1399:7
     1264:1, 1264:3,               1365:13
                                                              1453:14, 1462:13          MANGES [1] - 1256:21
     1270:25, 1274:14,           Longo's [12] - 1265:5,
                                                                                        manipulate [2] -
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 239 of 260 PageID:
                                  103637

                                                                                                          1494
    1287:11, 1326:8             1403:2, 1418:13,           member [1] - 1411:4        metal [10] - 1362:16,
   manner [1] - 1346:2          1432:24, 1433:15           membrane [1] - 1464:17      1363:8, 1365:8,
   Mantovani [1] - 1303:24     meaningful [2] -            membranes [1] - 1289:7      1365:14, 1365:19,
   manufacturer [1] -           1420:20, 1421:9            memory [2] - 1341:19,       1366:8, 1367:4, 1367:8,
    1263:11                    means [16] - 1268:12,        1381:1                     1443:9, 1450:19
   manuscript [1] - 1428:17     1285:15, 1290:5,           menstruation [2] -         metals [43] - 1263:7,
   March [3] - 1320:6,          1296:13, 1311:23,           1280:8, 1280:10            1273:8, 1273:10,
    1321:4, 1321:19             1312:7, 1313:10,           mention [2] - 1448:9,       1273:17, 1273:20,
   MARGARET [1] -               1318:14, 1324:21,           1448:13                    1297:15, 1306:20,
    1256:12                     1325:16, 1325:20,          mentioned [10] -            1308:2, 1308:7,
   marked [2] - 1398:14,        1325:21, 1326:3,            1288:20, 1327:23,          1309:12, 1309:13,
    1431:1                      1326:6, 1428:21,            1333:12, 1345:17,          1309:20, 1309:25,
   market [1] - 1342:4          1433:20                     1352:18, 1403:7,           1359:17, 1359:19,
   MARKETING [1] - 1256:4      meant [3] - 1305:16,         1407:17, 1419:10,          1359:23, 1360:9,
   material [3] - 1274:7,       1322:2, 1352:9              1448:21, 1460:15           1360:19, 1360:23,
    1307:19, 1397:10           measured [1] - 1340:25      mentions [2] - 1357:14,     1361:7, 1361:13,
   materials [13] - 1270:2,    measurement [1] -            1419:18                    1362:23, 1363:4,
    1299:14, 1299:25,           1289:6                     mere [1] - 1410:1           1363:20, 1364:3,
    1305:16, 1305:19,          measurements [1] -          mesothelioma [3] -          1364:13, 1364:19,
    1306:6, 1306:16,            1458:9                      1357:15, 1357:22,          1365:1, 1365:23,
    1306:18, 1306:19,          mechanical [1] - 1285:10     1358:5                     1366:11, 1366:14,
    1322:6, 1373:23,           mechanism [23] -            met [1] - 1317:8            1366:20, 1367:11,
    1373:24, 1374:25            1273:17, 1281:22,          meta [29] - 1277:13,        1438:11, 1438:12,
   matter [20] - 1261:8,        1283:17, 1284:5,            1277:18, 1277:19,          1439:18, 1441:8,
    1281:13, 1297:3,            1284:13, 1284:24,           1278:1, 1312:22,           1441:12, 1443:4,
    1320:5, 1330:19,            1285:23, 1287:6,            1315:20, 1326:10,          1443:10, 1443:13,
    1330:25, 1332:2,            1287:15, 1309:24,           1413:1, 1413:13,           1457:21, 1458:25
    1337:2, 1337:11,            1313:3, 1335:7,             1413:21, 1418:25,         meter [3] - 1340:5,
    1337:15, 1337:24,           1375:18, 1375:24,           1419:2, 1420:5,            1340:11, 1341:2
    1340:3, 1396:19,            1376:16, 1377:18,           1421:13, 1422:7,          method [3] - 1311:2,
    1399:16, 1400:3,            1393:4, 1438:14,            1422:18, 1422:21,          1419:4, 1454:16
    1404:13, 1425:13,           1438:19, 1439:23,           1422:23, 1425:2,          methodologies [1] -
    1451:19, 1465:7, 1465:9     1441:12, 1441:14,           1425:3, 1431:8,            1345:25
   MATTER [1] - 1470:6          1443:15                     1444:19, 1444:23,         methodology [12] -
   McTiernan [4] - 1275:9,     mechanisms [7] -             1445:5, 1448:1,            1260:21, 1260:24,
    1276:1, 1421:15,            1285:6, 1304:11,            1453:13, 1453:15,          1274:13, 1278:6,
    1423:15                     1309:14, 1313:20,           1453:23, 1462:7            1323:3, 1332:2, 1337:2,
   McTiernan's [2] - 1275:5,    1371:9, 1375:21, 1437:7    meta-analyses [13] -        1337:11, 1409:8,
    1423:11                    mechanistic [5] - 1334:9,    1277:13, 1277:18,          1410:15, 1415:20,
   MDL [1] - 1343:19            1335:4, 1335:6,             1277:19, 1278:1,           1415:25
   MEAGHER [1] - 1256:18        1335:16, 1443:17            1326:10, 1418:25,         methods [5] - 1275:1,
   mean [16] - 1283:6,         mediators [1] - 1290:14      1419:2, 1421:13,           1323:15, 1323:18,
    1286:25, 1287:19,          medical [8] - 1258:23,       1422:7, 1425:2, 1425:3,    1346:9, 1410:8
    1305:15, 1309:7,            1284:14, 1284:16,           1448:1, 1453:23           mice [2] - 1396:2, 1396:5
    1317:25, 1324:11,           1321:24, 1323:12,          meta-analysis [16] -       Mice [1] - 1452:16
    1325:4, 1325:9,             1339:18, 1376:23,           1312:22, 1315:20,         MICHELLE [1] - 1256:14
    1339:14, 1347:6,            1450:25                     1413:1, 1413:13,          microenvironment [1] -
    1401:4, 1416:21,           Medical [1] - 1259:5         1413:21, 1420:5,           1441:13
    1465:11, 1465:12,          medication [1] - 1328:8      1422:18, 1422:21,         microphone [1] -
    1466:3                     medicine [2] - 1268:21,      1422:23, 1431:8,           1277:23
   meaning [9] - 1272:24,       1307:15                     1444:19, 1444:23,         microscopist [1] -
    1309:5, 1318:19,           Medicine [1] - 1259:9        1445:5, 1453:13,           1346:20
    1319:4, 1401:20,           meet [1] - 1345:14           1453:15, 1462:7           middle [9] - 1292:17,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 240 of 260 PageID:
                                  103638

                                                                                                          1495
    1293:10, 1293:24,          modeling [2] - 1326:19,    motile [1] - 1280:16        1266:23, 1267:18,
    1355:4, 1374:11,            1327:8                    motility [2] - 1280:16,     1268:16, 1269:2,
    1380:1, 1381:22,           moderate [1] - 1453:18      1401:14                    1269:23, 1269:25,
    1465:23                    modest [10] - 1406:16,     move [6] - 1271:10,         1270:22, 1271:18,
   midway [4] - 1393:25,        1406:20, 1407:6,           1297:4, 1297:21,           1272:3, 1276:2, 1276:7,
    1394:13, 1412:9, 1437:4     1407:13, 1407:14,          1347:20, 1430:7,           1276:18, 1276:21,
   might [2] - 1425:3,          1412:11, 1412:15,          1466:20                    1284:11, 1292:20,
    1458:21                     1434:19, 1434:21,         moving [1] - 1306:5         1293:13, 1294:21,
   migrate [7] - 1278:24,       1435:2                    MR [82] - 1260:12,          1294:23, 1295:6,
    1279:17, 1279:20,          modulator [1] - 1296:16     1264:17, 1265:10,          1296:7, 1297:7, 1297:9,
    1281:25, 1282:5,           molecules [1] - 1273:20     1266:6, 1266:17,           1297:21, 1298:23,
    1369:19, 1399:8            moment [11] - 1265:13,      1267:13, 1267:24,          1299:13, 1299:23,
   migrates [4] - 1259:21,      1280:22, 1327:23,          1268:13, 1269:8,           1300:9, 1300:11,
    1401:18, 1402:4,            1335:3, 1356:16,           1269:12, 1271:5,           1300:21, 1301:14,
    1441:23                     1361:5, 1391:23,           1271:7, 1271:11,           1301:18, 1309:19,
   migration [11] - 1279:8,     1407:12, 1407:16,          1275:25, 1292:16,          1315:3, 1316:9,
    1280:3, 1281:5, 1281:6,     1419:10, 1466:18           1293:4, 1294:8,            1332:16, 1346:4,
    1281:19, 1281:20,          monkeys [3] - 1281:17,      1294:11, 1295:16,          1372:9, 1381:25,
    1282:15, 1313:23,           1281:19, 1281:20           1295:19, 1298:18,          1428:6, 1428:10,
    1378:17, 1398:20,          monograph [21] -            1299:3, 1299:10,           1440:18, 1442:23,
    1399:4                      1272:22, 1272:25,          1299:20, 1300:8,           1443:1, 1444:21,
   milieu [1] - 1313:5          1340:15, 1340:19,          1317:7, 1321:16,           1453:12, 1454:6,
   milleau [1] - 1283:13        1340:23, 1341:17,          1327:2, 1327:6,            1454:10, 1455:12,
   milliliter [1] - 1341:13     1341:20, 1342:16,          1329:23, 1330:1,           1456:7, 1459:4,
   milling [1] - 1363:18        1342:17, 1356:6,           1332:22, 1333:13,          1466:12, 1467:10,
   million [2] - 1329:22,       1356:7, 1356:15,           1336:16, 1336:18,          1467:14, 1467:20
    1341:13                     1356:16, 1357:7,           1344:20, 1346:14,         mucociliary [1] - 1285:9
   mind [3] - 1286:24,          1358:12, 1358:14,          1347:20, 1347:23,         multiple [4] - 1275:18,
    1356:17, 1379:20            1370:1, 1370:3,            1348:3, 1348:4,            1296:13, 1332:9, 1371:7
   mineral [8] - 1260:4,        1370:14, 1432:4, 1434:3    1350:16, 1351:19,         multiplication [1] -
    1272:19, 1291:11,          monthly [1] - 1283:12       1351:21, 1352:20,          1286:11
    1291:16, 1293:16,          months [2] - 1318:1,        1353:7, 1354:9, 1357:6,   multiplies [1] - 1286:10
    1293:20, 1295:5, 1314:9     1320:6                     1361:22, 1364:9,          multiply [1] - 1441:5
   mineralogist [1] - 1339:4   morning [9] - 1258:5,       1366:16, 1368:3,          muscular [1] - 1280:12
   mineralogy [1] - 1363:14     1258:16, 1290:25,          1368:25, 1371:18,         must [3] - 1286:9,
   minerals [6] - 1268:6,       1317:8, 1352:6, 1352:7,    1372:14, 1374:4,           1286:14, 1312:7
    1268:8, 1270:14,            1390:14, 1454:20,          1376:24, 1377:19,         mutation [2] - 1286:8,
    1273:1, 1286:3, 1363:21     1454:24                    1378:21, 1381:2,           1286:9
   minimum [1] - 1452:11       mortality [2] - 1355:10,    1381:17, 1382:1,          mutations [2] - 1295:15,
   minimus [1] - 1333:18        1356:3                     1386:18, 1395:1,           1296:17
   mining [2] - 1363:14,       most [19] - 1277:5,         1410:18, 1411:12,         MY [1] - 1470:5
    1363:18                     1277:6, 1277:21,           1414:12, 1414:15,         myriad [1] - 1451:6
   minor [3] - 1274:10,         1277:24, 1306:8,           1415:8, 1416:3, 1428:8,
    1283:3, 1285:17             1306:11, 1306:18,          1428:11, 1428:16,                      N
   minute [2] - 1306:25,        1312:14, 1312:17,          1431:3, 1440:3,
                                                                                     name [5] - 1258:17,
    1443:11                     1314:22, 1319:15,          1442:20, 1445:14,
                                                                                      1284:6, 1317:9,
   minutes [4] - 1315:3,        1333:21, 1349:11,          1459:7, 1459:12,
                                                                                      1417:22, 1417:24
    1316:12, 1353:9, 1459:7     1357:2, 1383:15,           1461:15, 1466:21,
                                                                                     named [1] - 1281:18
   misstates [1] - 1298:22      1403:19, 1404:4,           1467:9
                                                                                     namely [1] - 1424:10
   mistaken [1] - 1272:18       1405:15, 1442:14          MS [61] - 1258:7,
                                                                                     National [2] - 1261:6,
                               mostly [5] - 1274:5,        1260:16, 1260:19,
   mitotic [1] - 1386:23                                                              1427:11
                                1281:10, 1303:19,          1264:23, 1265:20,
   model [3] - 1281:12,                                                              naturally [2] - 1363:21,
                                1311:4, 1366:1             1266:1, 1266:14,
    1281:14, 1332:14                                                                  1363:23
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 241 of 260 PageID:
                                  103639

                                                                                                         1496
   near [2] - 1320:12,         next [15] - 1274:12,        1298:15, 1299:8,           1294:23, 1295:6,
    1374:8                      1276:20, 1288:5,           1300:19, 1321:25,          1296:7, 1297:7, 1297:9,
   necessarily [5] - 1308:9,    1316:15, 1337:5,           1326:16, 1422:17,          1297:21, 1298:23,
    1348:18, 1390:20,           1337:6, 1353:13,           1464:24                    1299:13, 1299:23,
    1426:9, 1460:15             1358:21, 1414:18,         NOTES [1] - 1470:5          1300:9, 1300:11,
   necessary [6] - 1308:7,      1428:14, 1430:7,          nothing [6] - 1295:20,      1300:21, 1301:14,
    1418:15, 1423:17,           1436:18, 1463:10,          1316:10, 1371:11,          1301:18, 1309:19,
    1443:8, 1443:10, 1458:2     1463:18                    1411:11, 1459:4,           1315:3, 1316:9,
   need [12] - 1308:21,        nice [3] - 1263:11,         1467:20                    1332:16, 1346:4,
    1308:22, 1319:3,            1333:20, 1333:24          novel [4] - 1392:19,        1372:9, 1381:25,
    1322:16, 1333:5,           nickel [17] - 1263:9,       1392:21, 1393:4, 1393:8    1428:6, 1428:10,
    1334:4, 1334:6, 1334:8,     1273:13, 1273:14,         NTP [4] - 1396:15,          1440:18, 1442:23,
    1335:2, 1335:16,            1308:1, 1308:3,            1396:18, 1396:22,          1443:1, 1444:21,
    1361:20, 1452:2             1309:20, 1310:1,           1397:2                     1453:12, 1454:6,
   needed [2] - 1308:9,         1360:1, 1360:5,           nuclear [2] - 1386:9,       1454:10, 1455:12,
    1423:20                     1360:12, 1360:23,          1386:13                    1456:7, 1459:4,
   needle [1] - 1292:6          1361:3, 1362:8,           nucleotide [1] - 1290:7     1466:12, 1467:10,
   needle-like [1] - 1292:6     1362:17, 1363:20,         number [25] - 1268:4,       1467:14, 1467:20
   needs [3] - 1276:10,         1367:7, 1443:14            1279:18, 1286:1,          O'Dell [8] - 1258:15,
    1426:3, 1426:23            nicotine [1] - 1458:21      1313:21, 1348:21,          1268:14, 1294:14,
   negative [1] - 1417:1       nine [1] - 1310:24          1349:16, 1366:1,           1376:12, 1387:24,
   neogenicity [1] -           NIOSH [1] - 1258:25         1371:4, 1400:10,           1440:13, 1459:15,
    1295:23                    NJ [1] - 1256:7             1400:12, 1407:24,          1468:10
   neoplasia [3] - 1298:17,    NO [1] - 1256:2             1407:25, 1408:3,          object [7] - 1271:11,
    1387:1, 1387:4             non [3] - 1280:16,          1408:21, 1408:24,          1294:18, 1332:16,
   neoplastic [12] - 1289:2,    1364:20, 1365:2            1423:16, 1423:19,          1332:19, 1346:4,
    1385:6, 1387:11,           non-motile [1] - 1280:16    1423:21, 1440:23,          1442:20, 1466:12
    1387:15, 1390:6,           non-users [2] - 1364:20,    1443:2, 1444:18,          objection [15] - 1264:18,
    1390:11, 1390:18,           1365:2                     1445:21, 1452:16,          1265:10, 1267:7,
    1390:21, 1391:16,          none [10] - 1292:16,        1454:15, 1457:20           1267:10, 1271:4,
    1391:20, 1391:24,           1292:18, 1349:24,         numbers [3] - 1341:19,      1275:25, 1276:8,
    1398:1                      1359:22, 1405:4,           1430:4, 1430:6             1294:3, 1294:5,
   Ness [9] - 1303:20,          1415:10, 1417:24,         numeral [2] - 1403:23,      1294:15, 1298:18,
    1304:5, 1392:6, 1392:8,     1418:3, 1418:10,           1435:15                    1299:15, 1299:19,
    1393:10, 1454:17,           1456:18                   numerous [1] - 1313:2       1333:19, 1362:4
    1454:18, 1454:20,          nonetheless [1] - 1360:1   Nurses' [4] - 1415:16,     observed [3] - 1363:15,
    1454:21                    nonpapillary [1] -          1415:23, 1416:11,          1391:6, 1434:24
   never [5] - 1371:6,          1386:24                    1416:14                   obtained [1] - 1347:15
    1371:24, 1376:21,          nonperineal [1] -                                     obvious [1] - 1399:24
    1377:11, 1412:12            1456:20                              O               obviously [1] - 1276:13
   nevertheless [1] -          nonprimate [1] - 1281:13                              occasion [1] - 1320:11
                                                          O'DELL [62] - 1256:12,
    1455:2                     nonresponsive [1] -                                   Occupational [2] -
                                                           1258:7, 1260:16,
   New [1] - 1427:3             1347:21                                               1259:5, 1261:7
                                                           1260:19, 1264:23,
   NEW [4] - 1256:1,           nonsignificant [4] -                                  occupational [18] -
                                                           1265:20, 1266:1,
    1256:16, 1256:17,           1356:1, 1356:8,                                       1268:20, 1307:14,
                                                           1266:14, 1266:23,
    1256:20                     1416:18, 1416:21                                      1325:3, 1339:9,
                                                           1267:18, 1268:16,
   new [8] - 1264:19,          normal [1] - 1319:5                                    1349:15, 1349:20,
                                                           1269:2, 1269:23,
    1278:19, 1292:19,          notably [1] - 1280:7                                   1350:5, 1350:8,
                                                           1269:25, 1270:22,
    1292:20, 1332:8,           note [1] - 1373:16                                     1350:11, 1350:22,
                                                           1271:18, 1272:3,
    1407:25, 1408:5,           notebook [4] - 1260:16,                                1351:1, 1351:8,
                                                           1276:2, 1276:7,
    1414:11                     1324:1, 1326:25,                                      1351:25, 1352:14,
                                                           1276:18, 1276:21,
   newspaper [1] - 1320:19      1385:17                                               1354:17, 1355:11,
                                                           1284:11, 1292:20,
   Newton [1] - 1279:24        noted [8] - 1280:1,                                    1355:16, 1355:25
                                                           1293:13, 1294:21,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 242 of 260 PageID:
                                  103640

                                                                                                       1497
   occur [6] - 1282:14,        1276:6, 1279:23,          opine [2] - 1337:2,         1421:11, 1421:12,
    1286:15, 1312:8,           1281:17, 1283:3,           1400:13                    1421:14, 1430:23,
    1322:9, 1341:25,           1284:2, 1284:8,           opined [6] - 1268:23,       1443:19, 1444:6,
    1363:23                    1284:12, 1287:2,           1337:24, 1344:16,          1444:14, 1444:17,
   occurred [6] - 1280:1,      1288:13, 1291:13,          1344:25, 1399:16,          1449:1, 1449:9,
    1280:5, 1281:20,           1291:25, 1292:4,           1422:7                     1449:24, 1450:8,
    1288:22, 1302:14,          1298:3, 1300:6,           opinion [117] - 1259:15,    1451:11, 1451:15,
    1321:5                     1315:18, 1318:10,          1262:2, 1262:18,           1451:16, 1451:17,
   occurrence [4] - 1313:6,    1320:9, 1321:12,           1262:19, 1262:21,          1455:9, 1455:12,
    1314:4, 1347:18, 1408:5    1321:14, 1322:2,           1263:20, 1264:19,          1458:2, 1458:24,
   occurrences [1] - 1314:2    1323:25, 1324:2,           1274:1, 1274:8,            1459:3, 1466:24
   occurring [2] - 1302:25,    1329:16, 1329:21,          1276:10, 1278:23,         opinions [45] - 1259:14,
    1363:21                    1332:12, 1333:5,           1279:2, 1279:16,           1260:20, 1260:24,
   occurs [6] - 1280:10,       1333:22, 1335:23,          1281:6, 1281:21,           1269:19, 1276:14,
    1305:1, 1312:1, 1312:2,    1343:11, 1346:8,           1282:3, 1283:20,           1282:18, 1288:7,
    1331:22, 1366:15           1352:13, 1369:25,          1285:20, 1285:21,          1288:11, 1291:7,
   odd [1] - 1430:8            1371:9, 1371:19,           1286:18, 1287:25,          1292:21, 1298:4,
   odds [15] - 1275:14,        1372:6, 1375:15,           1295:12, 1298:1,           1301:20, 1317:10,
    1275:16, 1277:8,           1376:11, 1380:18,          1301:11, 1303:15,          1327:22, 1329:9,
    1311:16, 1313:14,          1380:20, 1380:21,          1307:23, 1310:7,           1346:13, 1348:14,
    1406:13, 1406:16,          1383:17, 1385:3,           1310:10, 1310:11,          1367:20, 1373:22,
    1406:19, 1407:5,           1385:12, 1389:17,          1313:1, 1315:13,           1374:2, 1375:8,
    1407:9, 1407:13,           1389:20, 1389:24,          1315:19, 1317:18,          1375:12, 1375:16,
    1411:20, 1429:4,           1390:1, 1391:20,           1317:19, 1318:9,           1378:11, 1389:25,
    1429:13                    1392:5, 1394:20,           1320:15, 1320:24,          1390:2, 1395:19,
   OF [2] - 1256:1, 1470:5     1394:21, 1396:18,          1322:13, 1326:1,           1398:24, 1402:19,
   offered [1] - 1285:20       1398:13, 1400:25,          1326:5, 1329:17,           1403:2, 1408:21,
   OFFICIAL [1] - 1256:25      1405:15, 1412:2,           1330:4, 1330:9, 1331:7,    1417:16, 1417:19,
   official [2] - 1436:4,      1415:16, 1419:9,           1332:1, 1333:9,            1418:23, 1418:24,
    1436:11                    1422:12, 1423:7,           1334:15, 1336:11,          1419:3, 1422:6, 1443:8,
   offsets [1] - 1441:4        1423:14, 1430:20,          1336:21, 1337:13,          1449:7, 1449:17,
   often [5] - 1263:15,        1431:7, 1431:11,           1337:19, 1338:4,           1451:20, 1452:1,
    1287:8, 1290:7, 1312:3,    1433:23, 1435:13,          1338:8, 1338:18,           1452:4, 1456:4, 1456:5
    1458:10                    1435:18, 1436:16,          1338:24, 1339:13,         opportunity [3] -
   Ohio [1] - 1259:9           1437:23, 1438:13,          1339:18, 1343:23,          1276:11, 1305:8,
   Okada [6] - 1380:12,        1439:6, 1439:9,            1344:2, 1345:14,           1398:11
    1380:19, 1380:23,          1439:14, 1441:4,           1346:22, 1347:11,         opposed [2] - 1352:9,
    1381:6, 1381:10,           1442:13, 1452:14,          1348:5, 1348:6, 1349:5,    1410:1
    1382:14                    1453:2, 1456:7, 1461:8,    1359:18, 1361:16,         Opposition [1] - 1444:21
   old [1] - 1318:11           1464:15, 1466:13           1361:20, 1362:1,          opposition [1] - 1445:20
   once [8] - 1287:7,         one-page [1] - 1452:14      1367:10, 1367:11,         oral [1] - 1398:12
    1296:11, 1302:18,         ones [1] - 1349:19          1370:17, 1374:10,         orangeish [1] - 1306:23
    1305:4, 1461:19,          oophorectomies [1] -        1379:23, 1383:5,          order [17] - 1286:15,
    1464:15, 1464:19,          1372:3                     1384:9, 1384:11,           1308:7, 1333:6, 1335:1,
    1465:1                    open [7] - 1258:3,          1400:7, 1400:8,            1335:18, 1355:21,
   oncologist [1] - 1377:9     1279:4, 1283:9,            1400:10, 1400:21,          1359:14, 1409:24,
   oncologists [1] -           1399:11, 1400:19,          1403:13, 1403:15,          1426:4, 1426:7,
    1404:23                    1400:22, 1440:9            1403:21, 1404:8,           1426:16, 1426:24,
                              operate [4] - 1309:15,      1405:12, 1406:2,           1452:3, 1465:5,
   One [1] - 1467:10
                               1438:14, 1438:19,          1406:9, 1411:20,           1465:21, 1465:23,
   one [92] - 1261:6,
                               1439:23                    1414:5, 1418:19,           1467:7
    1266:3, 1267:6, 1269:8,
                              operates [1] - 1457:15      1418:20, 1420:18,         ore [1] - 1264:2
    1269:9, 1270:4,
                              operations [1] - 1363:15    1420:23, 1421:8,          organ [1] - 1285:16
    1271:19, 1275:10,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 243 of 260 PageID:
                                  103641

                                                                                                         1498
   organic [1] - 1274:5         1377:3, 1377:6,            1371:5, 1371:16,          oxygen [10] - 1273:23,
   organisms [1] - 1323:10      1377:12, 1381:10,          1371:23, 1372:3,           1289:4, 1289:8, 1290:2,
   organization [1] - 1436:8    1383:6, 1383:21,           1372:7, 1372:23,           1290:15, 1296:15,
   organizations [2] -          1384:10, 1384:13,          1373:17, 1376:5,           1319:4, 1319:6
    1282:13, 1427:10            1384:15, 1384:17,          1376:8, 1383:25,
   organs [2] - 1285:19,        1385:25, 1386:5,           1386:25, 1387:13,                     P
    1308:15                     1387:19, 1388:22,          1388:12, 1388:25,
                                                                                     P-256 [2] - 1381:16,
   oriented [1] - 1346:1        1389:18, 1392:2,           1394:22, 1396:5,
                                                                                      1382:1
   original [2] - 1326:8,       1393:3, 1393:11,           1396:15, 1397:3,
                                                                                     P-264 [1] - 1383:10
    1326:9                      1394:1, 1394:4,            1397:6, 1397:11,
                                                                                     p.m [1] - 1467:23
   outline [1] - 1258:19        1394:19, 1396:10,          1399:8, 1401:2,
                                                                                     pack [1] - 1458:12
   outlined [1] - 1293:1        1397:11, 1397:21,          1401:18, 1402:4,
                                                                                     page [127] - 1266:17,
   outside [7] - 1285:5,        1403:18, 1404:3,           1403:25, 1404:2,
                                                                                      1267:14, 1293:18,
    1339:12, 1339:16,           1405:12, 1406:4,           1404:9, 1404:13,
                                                                                      1293:24, 1293:25,
    1399:12, 1399:17,           1406:10, 1406:24,          1405:2, 1441:24,
                                                                                      1294:16, 1295:18,
    1399:22, 1400:20            1407:25, 1408:6,           1443:18, 1444:3,
                                                                                      1296:9, 1296:10,
   Ovarian [1] - 1452:15        1408:10, 1408:15,          1444:5, 1452:10,
                                                                                      1300:23, 1301:13,
   ovarian [144] - 1259:20,     1409:1, 1409:21,           1453:2, 1453:4, 1464:6,
                                                                                      1301:14, 1301:17,
    1260:11, 1274:18,           1411:22, 1412:11,          1464:9, 1464:12,
                                                                                      1316:15, 1321:18,
    1277:1, 1277:5,             1413:3, 1413:15,           1464:13, 1464:16,
                                                                                      1321:23, 1324:5,
    1280:21, 1282:4,            1414:1, 1414:7,            1464:18
                                                                                      1324:25, 1325:12,
    1282:12, 1283:17,           1415:13, 1415:22,         ovary [26] - 1283:5,
                                                                                      1327:3, 1329:23,
    1284:4, 1286:20,            1416:8, 1420:19,           1283:8, 1283:10,
                                                                                      1330:1, 1333:15,
    1288:15, 1289:24,           1422:19, 1424:25,          1283:13, 1283:21,
                                                                                      1336:18, 1340:20,
    1290:3, 1298:15,            1426:21, 1427:25,          1284:23, 1336:9,
                                                                                      1340:23, 1341:17,
    1303:9, 1303:11,            1435:1, 1437:16,           1339:21, 1355:9,
                                                                                      1341:18, 1343:2,
    1303:18, 1304:2,            1438:14, 1438:19,          1357:16, 1359:24,
                                                                                      1344:22, 1344:23,
    1304:12, 1308:5,            1439:24, 1443:16,          1361:19, 1367:3,
                                                                                      1345:6, 1345:8,
    1308:10, 1309:8,            1443:21, 1444:16,          1370:13, 1387:1,
                                                                                      1350:18, 1351:21,
    1309:9, 1309:12,            1447:25, 1452:12,          1396:7, 1398:9, 1444:9,
                                                                                      1352:22, 1353:13,
    1310:12, 1310:13,           1453:21, 1454:1,           1444:12, 1452:3,
                                                                                      1355:3, 1355:4, 1357:9,
    1311:8, 1312:1, 1313:4,     1455:3, 1455:8, 1457:4,    1452:20, 1453:7,
                                                                                      1361:24, 1364:11,
    1313:7, 1313:24,            1459:2, 1459:22,           1464:10, 1465:1, 1465:3
                                                                                      1366:18, 1368:5,
    1314:4, 1314:11,            1460:2, 1460:13,          overall [4] - 1274:9,
                                                                                      1369:2, 1372:17,
    1314:16, 1315:16,           1460:25, 1462:9,           1359:13, 1415:12,
                                                                                      1372:18, 1373:2,
    1315:25, 1316:3,            1467:18                    1462:12
                                                                                      1373:8, 1374:11,
    1316:8, 1317:15,           ovaries [77] - 1259:23,    overlapping [3] -
                                                                                      1374:12, 1374:18,
    1317:20, 1317:21,           1278:25, 1279:6,           1288:17, 1290:20,
                                                                                      1375:2, 1377:21,
    1329:14, 1329:19,           1279:9, 1279:17,           1420:4
                                                                                      1378:23, 1379:25,
    1329:21, 1329:22,           1280:5, 1282:1,           ovulates [1] - 1283:8
                                                                                      1380:1, 1381:4,
    1330:6, 1330:11,            1282:14, 1282:24,         ovulation [1] - 1314:3      1381:21, 1382:15,
    1331:5, 1331:21,            1283:7, 1284:5,           own [11] - 1262:11,         1382:18, 1383:7,
    1335:8, 1335:14,            1285:14, 1285:22,          1276:10, 1278:11,          1383:8, 1386:16,
    1336:8, 1336:13,            1300:15, 1301:5,           1342:25, 1344:19,          1388:7, 1391:1, 1391:9,
    1336:15, 1336:23,           1305:2, 1305:3, 1308:8,    1404:20, 1411:2,           1392:24, 1393:24,
    1337:4, 1339:20,            1309:15, 1328:25,          1423:15, 1438:5,           1394:11, 1395:20,
    1339:22, 1343:24,           1335:25, 1357:22,          1466:1, 1466:18            1397:8, 1402:2,
    1344:3, 1346:22,            1358:8, 1364:4, 1364:7,   oxidative [9] - 1289:6,     1402:12, 1403:13,
    1348:23, 1349:14,           1364:8, 1364:13,           1289:17, 1377:25,          1403:22, 1410:20,
    1351:9, 1355:15,            1364:17, 1366:15,          1378:1, 1378:6, 1378:8,    1411:14, 1412:8,
    1356:2, 1358:19,            1369:12, 1369:15,          1402:21, 1403:5, 1437:8    1412:25, 1413:10,
    1360:6, 1360:14,            1369:19, 1369:23,         oxide [5] - 1450:19,        1413:18, 1414:18,
    1368:16, 1376:21,           1370:24, 1370:25,          1450:25, 1451:3, 1451:7    1416:5, 1418:7, 1418:8,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 244 of 260 PageID:
                                  103642

                                                                                                             1499
    1419:13, 1419:14,           1389:11                      1461:6                       1275:17, 1277:9,
    1422:16, 1427:20,          paragraph [23] -             particularly [2] - 1295:4,    1368:1, 1406:10,
    1428:10, 1428:15,           1293:25, 1294:13,            1395:4                       1408:7, 1408:18,
    1429:7, 1429:10,            1325:14, 1355:4,            particulate [6] - 1279:20,    1409:19, 1410:4,
    1431:11, 1431:17,           1357:10, 1357:25,            1382:14, 1382:19,            1429:5, 1450:16
    1433:10, 1434:23,           1358:21, 1381:23,            1382:22, 1404:13,           perform [4] - 1310:4,
    1435:14, 1437:2,            1386:17, 1386:21,            1448:19                      1366:25, 1421:7,
    1440:24, 1441:21,           1388:8, 1391:1,             particulates [5] - 1279:8,    1465:19
    1442:5, 1444:23,            1394:13, 1395:20,            1280:24, 1280:25,           performed [9] - 1261:24,
    1446:9, 1446:11,            1397:9, 1398:5,              1282:5, 1448:20              1274:21, 1275:12,
    1446:22, 1447:10,           1398:17, 1403:22,           parts [7] - 1305:5,           1275:23, 1277:14,
    1452:14, 1454:9,            1413:11, 1433:10,            1320:12, 1358:14,            1277:20, 1366:24,
    1454:21, 1455:1,            1437:4, 1437:23              1370:21, 1376:1,             1396:7, 1421:13
    1456:13, 1456:14,          PARFITT [1] - 1256:14         1383:16, 1404:14            perhaps [2] - 1291:17,
    1461:16, 1463:4,           Park [3] - 1320:7,           passages [1] - 1440:23        1349:23
    1463:7, 1463:8,             1320:13, 1320:16            passing [1] - 1292:6         perineal [38] - 1277:15,
    1463:10, 1463:11,          part [26] - 1264:9,          past [1] - 1259:6             1279:5, 1280:20,
    1465:23                     1265:7, 1270:2, 1299:5,     pathologist [1] - 1377:14     1282:11, 1283:2,
   Page [1] - 1468:5            1299:14, 1299:25,           pathway [2] - 1295:11,        1315:24, 1317:14,
   pages [8] - 1373:25,         1304:7, 1309:25,             1313:23                      1317:19, 1328:11,
    1374:14, 1377:1,            1337:18, 1337:22,           pathways [1] - 1286:1         1330:10, 1331:20,
    1395:7, 1418:4, 1418:5,     1338:20, 1340:14,           patient [2] - 1377:11,        1336:1, 1341:24,
    1428:12, 1447:8             1346:25, 1347:8,             1451:21                      1349:25, 1351:7,
   paid [1] - 1444:24           1349:11, 1376:5,            patients [6] - 1268:5,        1351:24, 1394:19,
   paper [34] - 1265:1,         1376:7, 1386:18,             1302:23, 1372:24,            1398:11, 1398:20,
    1265:23, 1265:25,           1396:15, 1423:9,             1376:21, 1377:3, 1451:6      1399:10, 1399:17,
    1266:1, 1270:1, 1284:2,     1428:14, 1438:23,           pause [3] - 1260:18,          1399:18, 1399:22,
    1284:6, 1284:12,            1443:17, 1444:25,            1372:15, 1394:9              1401:18, 1402:4,
    1392:8, 1392:15,            1453:6, 1459:17             Pause [1] - 1271:6            1406:3, 1408:14,
    1393:1, 1393:10,           Part [1] - 1433:11           Pearson [1] - 1279:14         1411:21, 1415:13,
    1393:13, 1393:14,          partial [1] - 1319:5         peer [4] - 1271:1, 1323:2,    1424:24, 1427:25,
    1393:15, 1393:18,          participate [2] - 1309:22,    1428:20, 1436:25             1433:3, 1434:25,
    1394:11, 1394:16,           1361:8                      peer-reviewed [4] -           1437:15, 1441:24,
    1410:7, 1414:2,            participates [2] - 1287:2,    1271:1, 1323:2,              1459:21, 1463:20
    1417:15, 1434:4,            1315:9                       1428:20, 1436:25            perineally [4] - 1330:20,
    1448:4, 1448:9,            particle [1] - 1281:2        Penninkilampi [16] -          1331:1, 1335:22, 1376:3
    1448:12, 1448:13,          particles [11] - 1279:8,      1275:22, 1276:22,           perineum [8] - 1259:22,
    1448:21, 1448:24,           1279:25, 1280:3,             1276:24, 1312:22,            1278:24, 1279:9,
    1454:17, 1454:18,           1280:23, 1282:19,            1315:18, 1419:11,            1282:6, 1282:14,
    1454:21, 1455:1,            1285:1, 1285:5,              1419:16, 1420:6,             1399:7, 1399:13, 1403:8
    1466:4, 1466:7              1373:18, 1400:14,            1448:2, 1454:4,             period [8] - 1286:16,
   paper's [1] - 1417:17        1401:14, 1404:1              1456:10, 1456:15,            1286:17, 1286:19,
   papers [7] - 1270:10,       particular [24] - 1264:21,    1459:14, 1460:5,             1286:21, 1318:1,
    1325:8, 1348:17,            1266:9, 1275:21,             1460:23, 1461:5              1450:6, 1452:8, 1460:21
    1392:5, 1446:24,            1294:16, 1297:22,           people [6] - 1310:14,        periods [1] - 1288:17
    1447:2, 1466:1              1301:3, 1304:4, 1304:8,      1322:5, 1345:23,            peristaltic [1] - 1280:12
   papillae [2] - 1298:17,      1311:9, 1312:1, 1313:1,      1411:6, 1442:14,            peritoneal [2] - 1280:5,
    1464:24                     1322:12, 1324:16,            1452:12                      1282:6
   papillary [10] - 1298:16,    1327:19, 1332:4,            per [9] - 1320:12, 1340:5,   peritoneum [1] - 1399:6
    1300:19, 1301:4,            1427:20, 1439:19,            1340:11, 1341:1,            permission [21] -
    1386:4, 1386:8,             1441:12, 1444:3,             1341:13, 1398:10,            1271:22, 1327:2,
    1387:25, 1388:2,            1447:18, 1451:25,            1408:8, 1409:21              1329:23, 1333:13,
    1388:5, 1388:11,            1452:21, 1460:25,           percent [11] - 1259:20,       1336:16, 1344:20,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 245 of 260 PageID:
                                  103643

                                                                                                             1500
    1350:16, 1351:19,          1307:15, 1310:20,            1302:19                      1416:21, 1416:22,
    1352:20, 1361:22,          1377:7                      plot [5] - 1275:4, 1275:5,    1425:6, 1429:20,
    1364:9, 1366:16,          physicist [1] - 1465:16       1275:6, 1278:12,             1430:3, 1453:25
    1368:3, 1368:25,          physiological [1] -           1311:12                     possibilities [2] -
    1376:24, 1377:19,          1398:15                     plume [1] - 1322:19           1371:11, 1389:17
    1378:21, 1381:2,          picked [2] - 1420:6,         point [21] - 1265:20,        possibility [3] - 1309:6,
    1410:18, 1411:12,          1445:16                      1270:13, 1288:12,            1331:10, 1369:21
    1416:3                    picking [1] - 1418:21         1288:19, 1294:15,           possible [12] - 1272:24,
   permit [2] - 1346:7,       picture [1] - 1265:3          1300:3, 1307:22,             1273:15, 1319:12,
    1465:14                   pictures [2] - 1264:14,       1311:14, 1323:5,             1388:24, 1417:13,
   permitted [1] - 1466:11     1302:5                       1334:10, 1342:14,            1418:2, 1418:12,
   peroxidation [1] -         pieces [4] - 1271:20,         1350:2, 1354:11,             1433:1, 1435:7, 1437:7,
    1289:17                    1332:8, 1332:9, 1409:20      1365:4, 1392:20,             1437:15, 1439:6
   person [5] - 1324:17,      pierced [1] - 1464:15         1393:16, 1397:14,           possibly [5] - 1340:13,
    1329:21, 1341:4,          place [3] - 1322:1,           1430:1, 1458:19,             1389:8, 1432:13,
    1431:12, 1451:25           1322:4, 1411:25              1464:25, 1466:22             1433:3, 1435:15
   Personal [1] - 1257:6      placed [1] - 1463:2          pointed [4] - 1293:10,       potency [8] - 1291:17,
   personal [6] - 1262:12,    places [4] - 1266:16,         1294:14, 1462:15,            1305:14, 1305:18,
    1317:14, 1320:5,           1308:23, 1356:23,            1464:5                       1306:6, 1306:20,
    1328:4, 1345:3, 1450:12    1370:22                     pointer [1] - 1292:8          1306:22, 1314:13,
   personally [1] - 1344:6    plaintiff [1] - 1337:24      points [2] - 1302:8,          1359:20
   perspective [1] -          plaintiff's [1] - 1338:5      1398:17                     potent [1] - 1306:14
    1440:22                   Plaintiffs [2] - 1256:14,    poison [2] - 1318:11,        potential [25] - 1259:25,
   pertinent [2] - 1288:10,    1258:11                      1333:2                       1261:11, 1263:25,
    1440:22                   plaintiffs [8] - 1268:24,    poisoning [1] - 1319:6        1282:5, 1282:25,
   petrochemical [1] -         1342:23, 1365:18,           polite [1] - 1442:24          1287:13, 1303:18,
    1320:8                     1366:6, 1396:19,            polymorphisms [1] -           1305:3, 1306:5, 1306:9,
   Ph.D [3] - 1259:7,          1444:22, 1445:19,            1290:7                       1306:15, 1306:19,
    1259:11, 1284:16           1454:11                     pooled [7] - 1277:14,         1307:1, 1308:12,
   phenomenon [1] -           plaintiffs' [2] - 1343:12,    1277:18, 1278:3,             1309:16, 1334:11,
    1377:25                    1431:6                       1412:6, 1453:15,             1339:22, 1348:10,
   photo [20] - 1265:5,       planning [1] - 1268:3         1453:24, 1456:23             1348:18, 1358:15,
    1265:8, 1265:15,          plans [1] - 1344:11          Popkin [1] - 1398:4           1360:20, 1382:5,
    1265:17, 1265:24,         plant [2] - 1320:8, 1322:7   POPKIN [1] - 1256:20          1396:6, 1435:3, 1452:20
    1266:2, 1266:5, 1267:9,   platy [18] - 1262:18,        population [4] - 1318:22,    potentially [2] - 1409:22,
    1268:25, 1269:7,           1262:19, 1262:25,            1322:21, 1341:8,             1449:3
    1270:16, 1270:22,          1264:5, 1264:14,             1460:19                     Powder [16] - 1259:16,
    1271:10, 1272:1,           1264:25, 1265:3,            porosity [1] - 1382:6         1260:3, 1260:8,
    1272:5, 1272:6,            1265:4, 1265:9,             portion [8] - 1282:20,        1260:10, 1262:16,
    1291:20, 1292:3,           1265:14, 1265:18,            1282:22, 1301:16,            1262:22, 1262:24,
    1292:11, 1295:9            1265:21, 1266:9,             1378:9, 1386:20,             1263:2, 1263:22,
   photograph [4] -            1266:12, 1269:4,             1390:21, 1401:10,            1264:24, 1273:9,
    1265:11, 1292:17,          1270:24, 1272:9, 1306:9      1467:7                       1274:2, 1274:12,
    1293:10                   plausibility [10] -          portions [2] - 1376:2,        1380:2, 1433:11, 1443:5
   photographs [2] -           1282:10, 1296:10,            1440:22                     POWDER [1] - 1256:4
    1264:20, 1271:13           1312:25, 1313:9,            pose [1] - 1259:16           powder [164] - 1259:20,
   photos [5] - 1271:2,        1313:14, 1314:22,           position [1] - 1401:6         1259:25, 1263:5,
    1271:23, 1292:23,          1375:17, 1376:2,            positive [17] - 1259:18,      1263:17, 1274:10,
    1294:3                     1399:2, 1459:1               1275:14, 1277:4,             1277:15, 1278:20,
   phrase [3] - 1404:17,      plausible [4] - 1443:15,      1278:1, 1278:14,             1278:24, 1279:16,
    1420:24, 1430:19           1443:20, 1444:15,            1278:15, 1311:16,            1280:25, 1281:2,
   phrased [1] - 1410:10       1448:4                       1313:14, 1355:10,            1281:25, 1282:16,
   physician [4] - 1258:22,   pleurodesis [1] -             1356:1, 1416:18,             1282:19, 1282:20,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 246 of 260 PageID:
                                  103644

                                                                                                        1501
    1283:5, 1283:7,            1385:25, 1396:20,          1418:14, 1428:22,           1313:3, 1327:14,
    1284:22, 1285:21,          1396:23, 1400:14,          1446:14                     1351:16, 1392:11
    1286:19, 1286:21,          1400:15, 1400:18,         prepare [1] - 1305:22       principal [1] - 1328:17
    1287:23, 1288:1,           1401:17, 1401:19,         prepared [5] - 1264:13,     principle [8] - 1425:17,
    1288:3, 1289:25,           1402:3, 1403:20,           1425:12, 1435:13,           1425:20, 1426:11,
    1290:10, 1290:11,          1406:11, 1407:20,          1445:8, 1446:4              1426:23, 1438:25,
    1290:18, 1290:22,          1408:4, 1408:11,          preparing [4] - 1329:9,      1457:10, 1457:16,
    1291:1, 1292:22,           1409:22, 1412:10,          1374:16, 1417:10,           1458:14
    1293:19, 1296:12,          1412:12, 1413:14,          1449:8                     principles [1] - 1427:9
    1297:16, 1298:1,           1414:1, 1414:6,           prescription [1] - 1328:8   prison [1] - 1450:2
    1301:21, 1301:25,          1415:13, 1434:25,         presence [14] - 1263:20,    probable [2] - 1432:16,
    1302:3, 1304:21,           1441:23, 1442:9,           1264:2, 1264:4,             1439:6
    1305:11, 1306:9,           1443:9, 1443:16,           1271:21, 1284:3,           problem [8] - 1263:23,
    1307:2, 1310:12,           1443:21, 1443:24,          1304:16, 1305:13,           1265:16, 1269:7,
    1312:3, 1312:10,           1444:8, 1444:15,           1359:18, 1443:13,           1272:1, 1426:13,
    1313:8, 1313:15,           1446:2, 1446:7, 1452:2,    1443:23, 1453:5,            1426:14, 1452:11
    1314:15, 1315:7,           1454:1, 1457:4,            1455:16, 1455:23,          problems [1] - 1396:24
    1315:8, 1315:15,           1457:22, 1458:5,           1458:25                    procedure [1] - 1372:6
    1316:2, 1316:7,            1464:20, 1465:2,          present [18] - 1263:4,      procedures [1] - 1359:14
    1317:14, 1317:20,          1467:18                    1283:13, 1297:1,           proceeding [3] -
    1318:4, 1326:7,           powders [1] - 1259:19       1306:13, 1306:16,           1343:19, 1427:2, 1427:6
    1326:20, 1327:9,          power [16] - 1420:14,       1306:21, 1306:25,          Proceedings [1] - 1468:5
    1327:19, 1327:20,          1420:20, 1421:4,           1311:6, 1363:10,           proceedings [1] - 1400:5
    1328:3, 1329:13,           1421:7, 1421:9,            1363:25, 1368:23,          process [13] - 1261:5,
    1329:18, 1329:20,          1421:18, 1422:4,           1373:17, 1383:16,           1283:11, 1286:4,
    1330:6, 1330:10,           1422:11, 1422:20,          1388:22, 1389:2,            1286:5, 1286:24,
    1331:6, 1331:16,           1422:24, 1423:15,          1392:22, 1431:6,            1287:9, 1308:1,
    1331:20, 1332:25,          1423:17, 1423:25,          1451:19                     1308:15, 1308:18,
    1333:7, 1333:22,           1424:3, 1437:15           presentation [10] -          1376:11, 1389:18,
    1335:2, 1335:8,           PowerPoint [6] -            1268:18, 1375:20,           1437:6, 1443:18
    1335:24, 1336:7,           1300:22, 1301:8,           1390:14, 1431:5,           produce [9] - 1285:22,
    1336:13, 1336:23,          1445:7, 1445:9,            1431:16, 1431:17,           1286:7, 1302:19,
    1337:3, 1338:25,           1445:12, 1453:12           1436:10, 1445:13,           1305:8, 1306:10,
    1342:4, 1342:7,           practice [3] - 1258:24,     1454:19, 1459:17            1306:15, 1314:16,
    1342:13, 1342:21,          1261:4, 1284:19           presented [4] - 1326:13,     1318:21, 1452:11
    1343:6, 1343:14,          practices [1] - 1402:1      1334:1, 1410:7, 1447:15    produced [4] - 1262:10,
    1343:17, 1343:20,         PRACTICES [1] - 1256:5     presenting [1] - 1392:11     1264:9, 1280:12,
    1343:23, 1343:25,         preamble [2] - 1428:4,     pressed [1] - 1347:19        1302:15
    1344:3, 1346:22,           1433:22                   pressure [1] - 1319:5       produces [5] - 1260:1,
    1346:24, 1347:2,          precancer [2] - 1387:5,    pretty [5] - 1281:15,        1263:23, 1302:10,
    1347:4, 1347:7, 1348:6,    1387:7                     1400:1, 1400:2,             1318:20, 1376:7
    1348:12, 1348:22,         precautionary [9] -         1400:20, 1425:4            producing [3] - 1291:21,
    1349:1, 1350:1,            1322:19, 1425:16,         prevalence [1] - 1408:4      1303:6, 1315:9
    1350:12, 1350:24,          1425:20, 1426:11,         prevented [2] - 1334:1,     product [15] - 1263:11,
    1352:16, 1353:1,           1426:19, 1426:25,          1409:22                     1293:3, 1305:15,
    1359:19, 1362:23,          1427:8, 1457:10,          preventive [1] - 1426:17     1306:11, 1306:21,
    1363:5, 1365:9,            1457:16                   prevents [2] - 1302:24,      1307:6, 1327:20,
    1365:14, 1365:20,         precept [3] - 1425:20,      1314:3                      1331:16, 1352:17,
    1365:23, 1366:12,          1425:24, 1426:2           previous [2] - 1327:1,       1366:8, 1426:4,
    1366:21, 1367:23,         precise [1] - 1330:23       1408:17                     1444:12, 1445:1,
    1368:8, 1368:18,          predict [1] - 1335:13      primarily [3] - 1268:6,      1445:4, 1457:24
    1369:11, 1370:5,          preface [1] - 1339:14       1273:21, 1352:1            product's [1] - 1339:2
    1371:6, 1376:3,           preparation [3] -          primary [5] - 1311:1,       production [3] - 1313:3,
    1378:13, 1384:21,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 247 of 260 PageID:
                                  103645

                                                                                                           1502
    1449:2, 1450:3             proposed [5] - 1273:17,     pump [1] - 1280:12            1368:10, 1399:25
   PRODUCTS [1] - 1256:4        1284:4, 1313:21,           pure [2] - 1262:18,          quantity [13] - 1304:21,
   products [42] - 1263:17,     1371:9, 1375:21             1262:19                      1306:16, 1326:20,
    1268:19, 1278:21,          proposes [2] - 1392:18,     purport [1] - 1393:18         1327:9, 1328:3,
    1285:21, 1291:2,            1393:3                     purported [1] - 1304:10       1328:11, 1347:3,
    1306:14, 1315:7,           proposition [6] -           purportedly [1] - 1335:8      1351:17, 1363:1,
    1317:20, 1329:13,           1380:19, 1381:7,           purpose [10] - 1281:15,       1368:17, 1368:19,
    1329:18, 1330:6,            1390:10, 1390:17,           1303:1, 1359:9,              1373:4, 1454:16
    1336:7, 1336:13,            1405:8, 1412:3              1359:13, 1393:13,           QUESTION [35] -
    1336:23, 1338:25,          PROSKAUER [1] -              1393:14, 1393:15,            1295:22, 1296:1,
    1342:4, 1342:8,             1256:19                     1409:4, 1448:23              1327:8, 1330:4,
    1342:13, 1342:14,          prospective [3] -           purposes [11] - 1261:3,       1333:17, 1334:4,
    1342:21, 1343:14,           1415:11, 1416:6,            1268:14, 1281:6,             1336:21, 1343:4,
    1343:17, 1343:21,           1416:17                     1288:11, 1312:4,             1350:20, 1351:3,
    1343:25, 1344:8,           protection [1] - 1450:12     1326:1, 1326:5,              1351:23, 1352:23,
    1346:24, 1347:2,           protective [2] - 1322:5,     1343:19, 1359:8,             1361:25, 1364:12,
    1347:5, 1348:6,             1393:3                      1409:8, 1411:18              1366:19, 1368:6,
    1348:23, 1349:2,           prove [1] - 1393:11         PURSUANT [1] - 1470:3         1369:3, 1377:2,
    1350:1, 1365:9,            proven [1] - 1426:14        pushing [1] - 1285:10         1377:22, 1378:24,
    1365:14, 1367:16,          provide [4] - 1393:18,      put [15] - 1270:14,           1379:4, 1379:8,
    1368:11, 1406:11,           1443:14, 1446:6, 1447:3     1271:3, 1271:10,             1379:11, 1381:6,
    1444:8, 1444:9,            provided [6] - 1262:9,       1287:13, 1300:9,             1402:3, 1410:21,
    1444:15, 1457:22,           1346:11, 1403:3,            1310:15, 1372:17,            1410:24, 1411:15,
    1458:22                     1431:5, 1449:21,            1378:7, 1380:20,             1416:6, 1416:10,
   Products [1] - 1257:6        1450:12                     1388:1, 1395:5,              1416:15, 1441:2,
   professional [4] -          provides [3] - 1437:6,       1410:13, 1428:6,             1441:7, 1441:23, 1442:6
    1258:24, 1261:4,            1443:17, 1453:3             1428:11, 1451:10            questioning [2] -
    1268:10, 1370:20           providing [1] - 1285:23                                   1448:10, 1448:11
   professionally [2] -        pubic [1] - 1399:14                      Q               questions [44] -
    1378:2, 1410:13            Public [3] - 1258:22,                                     1267:20, 1267:22,
                                                           quadrant [3] - 1306:2,
   Professor [1] - 1258:21      1321:24, 1411:6                                          1267:25, 1269:23,
                                                            1306:12, 1306:17
   Program [2] - 1258:25,      public [1] - 1427:10                                      1300:7, 1316:9, 1317:9,
                                                           qualifications [1] -
    1259:5                     publication [5] - 1272:7,                                 1352:6, 1359:16,
                                                            1258:20
   program [1] - 1259:4         1272:8, 1304:8, 1324:2,                                  1361:12, 1362:15,
                                                           qualitative [2] - 1350:14,
   programmed [1] -             1456:14                                                  1372:10, 1379:16,
                                                            1352:19
    1289:19                    publications [6] -                                        1399:1, 1405:22,
                                                           quality [1] - 1275:2
   progressed [1] - 1451:13     1274:25, 1323:2,                                         1415:10, 1440:3,
                                                           quantifiable [2] -
   proliferation [4] -          1323:5, 1323:25,                                         1443:2, 1443:6,
                                                            1324:23, 1325:5
    1260:7, 1289:2, 1290:4,     1374:21, 1375:7                                          1444:18, 1445:9,
                                                           quantification [1] -
    1293:22                    publish [1] - 1436:9                                      1445:21, 1447:8,
                                                            1343:18
   promotes [1] - 1455:7       published [15] - 1262:7,                                  1447:12, 1448:8,
                                                           quantified [6] - 1329:4,
   promotion [6] - 1286:12,     1268:7, 1272:25,                                         1449:4, 1449:19,
                                                            1329:6, 1329:8,
    1286:15, 1287:3,            1289:22, 1310:25,                                        1449:22, 1451:23,
                                                            1343:13, 1365:18,
    1296:17, 1297:12,           1325:8, 1327:24,                                         1451:25, 1452:13,
                                                            1366:7
    1315:11                     1410:7, 1425:8,                                          1452:17, 1452:19,
                                                           quantify [8] - 1325:17,       1452:22, 1453:16,
   pronunciation [1] -          1427:14, 1427:16,           1326:15, 1326:17,            1453:19, 1454:18,
    1428:3                      1428:19, 1447:19,           1342:19, 1343:5,             1455:14, 1455:17,
   proof [1] - 1282:4           1447:24, 1455:22            1343:16, 1365:7,             1456:12, 1457:20,
   proper [2] - 1323:3,        pull [4] - 1321:13,          1365:13                      1464:1, 1467:9, 1467:15
    1330:14                     1448:4, 1453:12,           quantitation [1] -           quick [1] - 1341:17
   properties [3] - 1302:17,    1461:15                     1369:23
    1303:1, 1382:5             pulled [2] - 1302:7,                                     quickly [4] - 1297:8,
                                                           quantities [5] - 1307:1,      1369:8, 1438:9, 1465:21
   proportion [1] - 1301:5      1383:10                     1347:15, 1363:10,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 248 of 260 PageID:
                                  103646

                                                                                                          1503
   quite [3] - 1273:19,         rational [1] - 1375:20      1333:13, 1336:16,         reasoning [1] - 1410:3
    1274:4, 1440:21             rationale [1] - 1434:24     1344:20, 1345:11,         reasons [2] - 1281:22,
   quotation [2] - 1298:3,      ratios [3] - 1275:14,       1350:16, 1351:19,          1404:3
    1356:5                       1313:14, 1425:6            1352:20, 1357:17,         REATH [1] - 1256:16
   quotations [1] - 1322:24     Rats [1] - 1452:16          1357:18, 1358:6,          received [2] - 1365:22,
   quote [7] - 1298:11,         rats [25] - 1298:15,        1358:25, 1361:22,          1427:18
    1322:10, 1355:7,             1383:18, 1384:3,           1364:9, 1366:16,          receiving [1] - 1451:6
    1357:13, 1381:24,            1384:20, 1385:7,           1368:3, 1368:25,          recent [3] - 1277:21,
    1466:1, 1466:4               1385:25, 1386:3,           1373:14, 1376:24,          1277:24, 1448:1
   quoted [3] - 1320:19,         1387:10, 1387:22,          1377:19, 1378:21,         recently [2] - 1289:21,
    1356:12, 1465:25             1389:6, 1389:12,           1381:2, 1382:8,            1388:21
   quotes [2] - 1298:23,         1392:3, 1396:1, 1396:2,    1391:17, 1394:7,          receptors [1] - 1388:21
    1298:24                      1396:5, 1396:11,           1398:4, 1398:16,          recess [5] - 1316:14,
   quoting [3] - 1356:7,         1396:15, 1396:22,          1404:6, 1410:18,           1353:12, 1414:17,
    1436:10, 1438:17             1397:3, 1397:11,           1411:12, 1413:16,          1440:7, 1440:8
                                 1397:22, 1398:19,          1416:3, 1421:25,          recognition [1] - 1286:16
               R                 1452:24, 1453:8, 1464:5    1423:11, 1424:12,         recognizable [1] -
                                rats' [1] - 1383:24         1435:5, 1435:24,           1286:13
   radiation [1] - 1465:17
                                ray [1] - 1272:10           1437:2, 1437:11,          recognize [3] - 1291:11,
   Radic [5] - 1383:4,
                                RE [1] - 1256:4             1437:19, 1440:20,          1303:16, 1385:21
    1383:17, 1384:20,
                                reach [8] - 1278:24,        1440:23, 1441:21,         recognized [6] - 1274:7,
    1385:6
                                 1310:7, 1316:2,            1441:22, 1442:21,          1286:4, 1302:18,
   radioactive [1] - 1450:16
                                 1371:16, 1421:8,           1462:19, 1462:22           1404:18, 1404:22,
   radiology [2] - 1451:1,
                                 1443:8, 1444:9, 1444:12   reading [4] - 1293:14,      1444:2
    1451:5
                                reached [9] - 1262:1,       1301:13, 1327:7, 1422:4   recommend [1] -
   raised [1] - 1307:25
                                 1281:24, 1282:3,          Reading [3] - 1330:3,       1426:16
   raises [8] - 1309:1,
                                 1320:12, 1366:15,          1336:20, 1351:22          recommendation [2] -
    1310:12, 1317:21,
                                 1452:3, 1457:17,          reads [2] - 1381:23,        1322:1, 1322:4
    1329:20, 1336:14,
                                 1461:14, 1461:18           1382:3                    record [4] - 1258:17,
    1438:13, 1438:18,
                                reaches [10] - 1328:25,    ready [1] - 1279:5          1266:14, 1374:4,
    1439:22
                                 1335:25, 1364:4,          realistic [1] - 1425:3      1454:10
   raising [1] - 1439:25
                                 1364:7, 1364:8,           realized [2] - 1291:4,     recorded [1] - 1415:21
   range [4] - 1274:4,
                                 1364:13, 1364:17,          1456:11                   RECROSS [1] - 1459:11
    1341:1, 1341:12, 1408:3
                                 1369:15, 1404:2, 1444:5   really [10] - 1269:12,     Recross [1] - 1468:7
   ranges [2] - 1288:16,
                                reaching [13] - 1260:24,    1278:13, 1281:11,         RECROSS-
    1340:11
                                 1279:16, 1281:6,           1281:13, 1285:15,          EXAMINATION [1] -
   ranked [1] - 1272:23
                                 1288:7, 1288:11,           1294:5, 1318:7, 1346:7,    1459:11
   rat [7] - 1300:15,
                                 1296:11, 1301:20,          1378:18, 1409:16          rectal [5] - 1401:21,
    1387:13, 1388:22,
                                 1303:15, 1309:25,         realm [1] - 1271:15         1402:6, 1403:9,
    1388:25, 1395:25,
                                 1370:13, 1375:7,          reanalysis [1] - 1460:16    1441:25, 1442:10
    1397:6, 1453:6
                                 1375:16, 1449:6           reanalyzed [2] - 1422:9,   red [2] - 1306:23,
   Rat [1] - 1383:12
                                reaction [6] - 1379:15,     1425:5                     1326:25
   rate [2] - 1280:17, 1312:1
                                 1380:8, 1384:7, 1391:4,   reason [15] - 1272:11,     REDIRECT [2] - 1440:17,
   rather [4] - 1389:1,
                                 1391:15, 1391:20           1291:18, 1304:25,          1467:13
    1391:15, 1420:8,
                                reactions [5] - 1273:22,    1308:24, 1330:17,         redirect [1] - 1338:17
    1420:10
                                 1302:10, 1309:23,          1330:24, 1337:18,         Redirect [1] - 1468:7
   ratio [16] - 1275:16,
                                 1361:9, 1373:12            1338:10, 1365:5,          redoing [1] - 1276:16
    1277:8, 1311:16,
                                reactive [6] - 1273:23,     1404:8, 1411:7,           redox [1] - 1290:1
    1406:13, 1406:16,
                                 1289:3, 1289:8, 1290:2,    1427:17, 1441:15,
    1406:19, 1407:5,                                                                  reduce [1] - 1314:4
                                 1290:15, 1296:15           1448:25
    1407:9, 1407:13,                                                                  reduced [1] - 1313:23
                                read [51] - 1266:7,        reasonable [3] -
    1411:20, 1422:22,                                                                 reduction [2] - 1289:9,
                                 1303:14, 1322:24,          1341:16, 1371:12,
    1429:4, 1429:13,                                                                   1289:18
                                 1327:2, 1329:23,           1371:14
    1430:8, 1453:25                                                                   refer [5] - 1383:6,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 249 of 260 PageID:
                                  103647

                                                                                                          1504
    1413:25, 1429:9,            1339:9, 1351:2, 1351:4,    relation [4] - 1277:1,      remains [1] - 1364:16
    1460:24, 1461:5             1365:22, 1366:2,            1295:4, 1449:5, 1456:12    remember [26] -
   reference [17] - 1266:19,    1367:10, 1367:19,          relationship [18] -          1320:13, 1338:2,
    1267:1, 1270:23,            1367:24, 1368:17,           1259:18, 1274:17,           1340:14, 1340:16,
    1284:25, 1295:16,           1369:24, 1371:7,            1277:2, 1280:21,            1340:22, 1354:21,
    1296:6, 1358:8,             1376:15, 1377:17,           1287:8, 1312:19,            1354:25, 1382:16,
    1358:19, 1380:15,           1378:20, 1379:16,           1312:21, 1313:7,            1385:13, 1388:4,
    1395:12, 1432:4,            1417:16, 1426:4,            1314:8, 1315:15,            1406:7, 1421:3,
    1433:11, 1459:19,           1443:4, 1446:7,             1317:13, 1317:17,           1421:16, 1424:15,
    1460:2, 1460:22,            1447:25, 1449:1,            1318:19, 1331:5,            1433:7, 1433:8,
    1463:11, 1465:24            1450:9, 1450:22,            1358:15, 1424:22,           1438:15, 1438:21,
   references [13] -            1451:17, 1452:20,           1431:6, 1457:3              1443:6, 1453:18,
    1298:19, 1299:25,           1453:16, 1453:20,          relative [16] - 1275:14,     1463:4, 1464:3, 1464:8,
    1303:25, 1375:1,            1455:15, 1455:20,           1277:4, 1278:2,             1464:10, 1466:22,
    1395:6, 1395:13,            1455:22                     1278:14, 1278:16,           1467:7
    1398:5, 1400:17,           regardless [1] - 1372:24     1307:9, 1311:16,           reminded [1] - 1443:3
    1417:18, 1418:4,           region [3] - 1401:18,        1350:15, 1398:14,          remove [1] - 1372:6
    1418:7, 1431:23,            1402:4, 1441:24             1401:2, 1412:12,           removed [1] - 1397:3
    1435:15                    regular [4] - 1260:9,        1415:12, 1416:23,          render [4] - 1317:18,
   referencing [1] - 1385:22    1312:4, 1386:8, 1408:4      1416:25, 1417:3,            1361:20, 1450:8, 1452:3
   referred [9] - 1285:9,      regularly [4] - 1283:11,     1454:14                    rendered [1] - 1367:20
    1286:6, 1286:17,            1310:19, 1401:25,          relatively [1] - 1298:13    repair [1] - 1296:16
    1290:7, 1371:20,            1442:15                    release [3] - 1290:14,      repeat [2] - 1330:22,
    1377:11, 1388:1,           regulates [1] - 1295:14      1322:22, 1322:23            1402:25
    1390:13, 1392:6            regulation [1] - 1288:22    relegated [4] - 1306:11,    repeats [1] - 1283:11
   referring [7] - 1300:13,    regulators [1] - 1427:8      1306:17, 1306:22,          replicated [1] - 1346:16
    1323:6, 1335:7,            regulatory [6] - 1281:24,    1307:3                     report [134] - 1261:14,
    1356:16, 1400:17,           1426:8, 1427:13,           relevance [1] - 1389:18      1264:10, 1264:20,
    1423:5, 1451:23             1445:2, 1457:11,           relevant [6] - 1274:25,      1264:24, 1265:5,
   refers [9] - 1266:7,         1457:13                     1288:14, 1289:23,           1265:7, 1266:5, 1266:7,
    1266:16, 1324:15,          reiterate [2] - 1345:20,     1368:15, 1446:1,            1266:8, 1266:12,
    1335:7, 1355:4,             1432:22                     1465:17                     1266:13, 1266:15,
    1384:24, 1386:13,          rejected [3] - 1332:13,     reliability [1] - 1456:22    1267:2, 1267:9, 1269:1,
    1462:14, 1463:9             1432:7, 1432:11            reliable [2] - 1363:1,       1269:10, 1269:17,
   reflected [2] - 1348:12,    rejection [1] - 1465:6       1458:10                     1270:19, 1270:20,
    1349:2                     relate [2] - 1349:19,       reliance [5] - 1299:14,      1271:12, 1271:17,
   reflects [1] - 1348:18       1349:20                     1299:25, 1346:2,            1271:18, 1272:14,
   refresh [2] - 1341:19,      related [9] - 1320:2,        1346:17, 1455:15            1276:9, 1282:7, 1283:4,
    1381:1                      1331:6, 1332:10,           relied [10] - 1271:19,       1284:7, 1284:9,
   refuted [1] - 1344:18        1337:22, 1354:13,           1271:20, 1279:15,           1292:18, 1292:24,
   regard [10] - 1271:20,       1354:17, 1357:1,            1303:15, 1327:11,           1293:1, 1293:5, 1293:7,
    1276:25, 1283:4,            1396:4, 1410:15             1327:14, 1348:13,           1293:12, 1293:14,
    1297:10, 1300:23,          relates [9] - 1279:7,        1373:23, 1422:13,           1293:17, 1294:7,
    1304:15, 1361:13,           1293:4, 1294:12,            1455:19                     1294:16, 1294:25,
    1439:21, 1441:1, 1441:8     1339:9, 1362:16,           relies [1] - 1408:14         1295:3, 1296:9, 1297:1,
   regarding [47] - 1261:12,    1368:14, 1390:15,          rely [10] - 1267:1,          1298:19, 1298:21,
    1261:17, 1263:20,           1394:21, 1425:17            1300:4, 1304:4,             1299:1, 1299:2, 1299:4,
    1264:1, 1268:6, 1274:1,    relating [11] - 1293:6,      1346:12, 1368:20,           1299:9, 1299:10,
    1274:17, 1281:6,            1324:8, 1324:9,             1369:3, 1396:19,            1299:21, 1299:22,
    1308:1, 1310:8, 1313:1,     1347:17, 1348:22,           1408:16, 1427:7, 1467:5     1299:24, 1301:14,
    1313:13, 1316:2,            1349:7, 1354:22,           relying [3] - 1270:17,       1305:13, 1315:18,
    1328:19, 1334:11,           1394:21, 1396:19,           1346:7, 1408:18             1325:15, 1346:10,
    1334:22, 1338:14,           1420:18, 1466:2            remaining [1] - 1366:14      1347:18, 1355:2,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 250 of 260 PageID:
                                  103648

                                                                                                          1505
    1355:23, 1356:12,         representation [2] -         1338:1, 1397:20,            1280:9, 1282:9
    1359:23, 1360:2,           1301:9, 1428:13             1398:12, 1450:13          retrospective [1] -
    1367:18, 1367:21,         representative [1] -        responded [1] - 1451:24      1312:9
    1368:24, 1369:15,          1265:16                    responding [1] - 1408:16   Reuter [1] - 1303:22
    1369:21, 1370:9,          represents [1] - 1277:8     response [28] - 1261:11,   review [23] - 1264:1,
    1373:21, 1373:22,         reproductive [22] -          1261:12, 1293:21,           1270:1, 1274:19,
    1374:3, 1374:6,            1259:21, 1279:3,            1312:13, 1312:15,           1274:21, 1275:21,
    1374:16, 1374:18,          1279:21, 1279:25,           1312:19, 1312:20,           1276:4, 1276:22,
    1374:23, 1375:2,           1280:4, 1280:15,            1318:19, 1331:5,            1279:7, 1303:20,
    1375:6, 1375:8,            1280:18, 1281:12,           1333:1, 1337:5,             1303:22, 1304:9,
    1379:23, 1380:16,          1281:14, 1283:9,            1345:10, 1367:6,            1304:14, 1307:13,
    1383:7, 1390:8,            1304:17, 1304:20,           1368:21, 1369:4,            1392:9, 1393:23,
    1391:24, 1392:2,           1305:6, 1376:4,             1369:7, 1373:11,            1437:6, 1438:7,
    1392:13, 1395:3,           1378:15, 1399:19,           1378:14, 1379:9,            1445:22, 1445:25,
    1395:7, 1395:12,           1402:23, 1403:7,            1379:12, 1382:17,           1446:14, 1449:8,
    1395:14, 1395:17,          1403:16, 1403:19,           1384:21, 1388:17,           1456:18, 1457:7
    1397:17, 1397:19,          1404:15, 1453:9             1394:12, 1409:10,         reviewed [17] - 1264:8,
    1397:21, 1398:22,         request [2] - 1260:13,       1424:9, 1454:13,            1271:1, 1279:11,
    1403:3, 1403:14,           1436:21                     1454:14                     1301:20, 1310:7,
    1405:1, 1405:18,          require [3] - 1426:6,       responses [8] - 1260:6,      1316:5, 1323:2, 1329:9,
    1406:6, 1411:25,           1426:15, 1426:19            1274:15, 1291:25,           1340:15, 1348:17,
    1414:9, 1414:10,          required [4] - 1292:23,      1379:1, 1379:5,             1348:21, 1356:10,
    1416:19, 1417:9,           1336:7, 1338:10,            1387:18, 1387:19,           1369:25, 1374:16,
    1417:11, 1417:22,          1338:22                     1437:9                      1418:13, 1428:20,
    1417:25, 1418:5,          requirement [1] -           result [16] - 1288:23,       1436:25
    1418:14, 1418:16,          1299:23                     1302:14, 1302:15,         reviewer [1] - 1272:7
    1425:12, 1427:14,         requires [2] - 1313:18,      1305:17, 1322:18,         reviewing [3] - 1303:21,
    1430:24, 1432:5,           1419:5                      1341:23, 1388:25,           1394:15, 1448:12
    1433:9, 1434:12,          research [20] - 1278:17,     1389:5, 1398:8,           reviews [1] - 1393:1
    1435:12, 1438:1,           1281:16, 1290:21,           1402:21, 1403:5,          right-hand [11] -
    1438:3, 1441:9,            1291:3, 1291:14,            1407:21, 1408:7,            1301:16, 1325:12,
    1446:19, 1448:24,          1311:2, 1312:2, 1313:5,     1422:22, 1430:24            1357:10, 1382:18,
    1449:5, 1449:14,           1313:6, 1313:11,           resulted [5] - 1281:8,       1386:17, 1386:21,
    1449:18, 1452:14,          1332:8, 1342:15,            1298:16, 1298:17,           1388:8, 1391:1,
    1456:1, 1457:5, 1457:13    1346:23, 1347:17,           1299:8, 1413:1              1393:24, 1397:8,
   reported [13] - 1277:25,    1351:9, 1369:18,           resulting [1] - 1297:12      1422:15
    1315:20, 1348:17,          1369:23, 1392:13,          results [20] - 1295:13,    right-side-up [1] -
    1372:19, 1372:20,          1410:17, 1426:14            1295:15, 1313:19,           1401:11
    1373:5, 1384:2,           Research [1] - 1259:1        1313:23, 1314:21,         rise [10] - 1258:4,
    1387:18, 1388:22,         researched [1] - 1352:1      1331:25, 1333:10,           1316:13, 1317:1,
    1392:14, 1394:4,          researcher [1] - 1310:20     1334:8, 1334:16,            1320:16, 1353:11,
    1423:21, 1430:2           researchers [1] -            1346:1, 1347:14,            1354:3, 1414:16,
   REPORTER [1] -              1315:19                     1348:13, 1348:16,           1415:1, 1440:6, 1440:10
    1256:25                   residence [1] - 1305:1       1349:2, 1422:25,          risen [2] - 1321:6, 1322:3
   reporter [1] - 1414:13     Residency [1] - 1259:5       1423:5, 1429:10,          risk [56] - 1261:5,
   reporting [4] - 1379:1,    respect [11] - 1267:14,      1455:21, 1461:22,           1261:13, 1261:23,
    1379:5, 1379:9, 1379:12    1320:24, 1358:9,            1461:23                     1261:24, 1262:6,
   reports [6] - 1264:8,       1367:7, 1368:21,           results-oriented [1] -       1275:18, 1277:4,
    1346:3, 1346:17,           1369:5, 1373:17,            1346:1                      1277:7, 1277:9, 1278:2,
    1347:17, 1429:19,          1416:11, 1430:20,          resumed [4] - 1317:4,        1278:16, 1307:20,
    1430:15                    1436:1, 1463:17             1354:6, 1415:5, 1440:15     1307:24, 1310:12,
   represent [4] - 1298:17,   respiratory [7] - 1268:6,   retained [1] - 1317:12       1311:16, 1317:21,
    1315:7, 1374:20, 1455:5    1282:22, 1285:2,           retrograde [3] - 1280:8,     1319:16, 1329:21,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 251 of 260 PageID:
                                  103649

                                                                                                          1506
     1330:11, 1331:8,          RUSSONIELLO [1] -             1319:15, 1344:14,          1465:23
     1331:21, 1331:25,          1256:24                      1344:15, 1344:25,         seeing [2] - 1300:24,
     1333:6, 1333:18,                                        1346:16, 1464:9,           1409:17
     1335:1, 1335:13,                      S                 1464:19                   seem [2] - 1298:13,
     1336:10, 1336:14,                                      screen [3] - 1286:23,       1308:15
                               S/Vincent [1] - 1470:8
     1360:6, 1360:14,                                        1395:5, 1461:19           senior [1] - 1431:12
                               sac [7] - 1385:25,
     1393:2, 1403:19,                                       screening [3] - 1425:8,    sense [4] - 1313:13,
                                1453:2, 1464:9,
     1404:4, 1406:10,                                        1445:19, 1446:17           1347:4, 1351:18, 1417:9
                                1464:11, 1464:13,
     1406:24, 1407:21,                                      search [1] - 1274:22       sentence [23] - 1298:21,
                                1464:15, 1464:17
     1408:7, 1408:19,                                       seated [2] - 1258:6,        1299:4, 1324:6,
                               sacs [2] - 1464:5,
     1409:19, 1410:4,                                        1440:12                    1324:19, 1324:21,
                                1464:20
     1412:11, 1413:14,                                      second [15] - 1289:14,      1325:1, 1373:3,
                               Saed [1] - 1296:1
     1415:12, 1415:22,                                       1321:12, 1324:1,           1380:15, 1381:23,
                               safe [9] - 1307:15,
     1416:25, 1417:3,                                        1373:9, 1380:5,            1382:2, 1388:20,
                                1307:21, 1319:12,
     1422:21, 1425:1,                                        1380:15, 1392:25,          1392:25, 1397:9,
                                1323:21, 1331:11,
     1425:6, 1435:2, 1441:3,                                 1394:24, 1409:13,          1437:4, 1460:1,
                                1331:17, 1332:13,
     1441:4, 1453:25,                                        1413:11, 1417:8,           1461:18, 1462:2,
                                1332:24, 1335:18
     1454:2, 1462:9                                          1429:9, 1431:2,            1462:15, 1462:19,
                               Safety [1] - 1261:7
   risks [3] - 1275:14,                                      1431:11, 1431:23           1462:20, 1462:21,
                               safety [1] - 1323:8
     1278:14, 1416:23                                       secondary [5] - 1259:25,    1462:22, 1463:18
                               SALES [1] - 1256:5
   robust [1] - 1407:15                                      1283:2, 1369:11,          sentences [6] - 1293:7,
                               sample [3] - 1320:9,
   rod [1] - 1450:23                                         1369:22, 1370:18           1299:11, 1299:22,
                                1361:18, 1422:10
   rodent [3] - 1281:10,                                    Section [2] - 1266:18,      1299:24, 1389:14,
                               samples [1] - 1264:5
     1453:4, 1453:10                                         1374:3                     1403:23
                               sampling [1] - 1322:18
   rodents [2] - 1281:11,                                   section [8] - 1357:25,     separate [3] - 1349:10,
                               satisfied [4] - 1270:13,
     1398:15                                                 1358:16, 1374:5,           1360:7, 1414:2
                                1312:6, 1312:11,
   rods [1] - 1450:15                                        1374:10, 1374:14,         separately [1] - 1266:3
                                1313:17
   Roman [3] - 1403:23,                                      1374:21, 1454:22,         sequestered [6] -
                               saved [4] - 1407:18,
     1405:1, 1435:15                                         1462:6                     1260:2, 1283:6, 1283:7,
                                1408:13, 1408:22,
   root [1] - 1439:20                                       SECTION [1] - 1470:3        1284:22, 1285:22,
                                1409:10
   ROSE [1] - 1256:19                                       see [48] - 1267:22,         1451:9
                               saving [1] - 1407:21
   roughly [1] - 1326:23                                     1287:15, 1291:20,         sequesters [1] - 1404:3
                               saw [3] - 1291:22,
   roulette [1] - 1420:25                                    1292:4, 1292:11,          series [5] - 1449:4,
                                1365:21, 1453:6
   route [10] - 1259:25,                                     1295:2, 1296:4, 1297:4,    1452:19, 1453:16,
                               scheme [2] - 1432:23,
     1283:2, 1351:2,                                         1301:6, 1312:15,           1455:4, 1455:14
                                1432:25
     1351:16, 1369:11,                                       1312:16, 1321:18,         serous [10] - 1277:1,
                               Schildkraut [1] - 1312:21
     1369:22, 1370:6,                                        1321:21, 1332:6,           1277:5, 1315:24,
                               scholarly [2] - 1449:1,
     1397:16, 1439:14,                                       1341:3, 1356:4, 1374:5,    1415:22, 1459:22,
                                1466:1
     1439:15                                                 1374:9, 1380:2,            1460:2, 1460:12,
                               School [3] - 1258:22,
   routine [1] - 1317:25                                     1382:20, 1382:23,          1460:25, 1461:5,
                                1321:24, 1411:6
   routinely [1] - 1345:18                                   1383:8, 1386:11,           1462:10
                               schools [1] - 1340:24
   row [3] - 1429:9, 1430:7,                                 1388:14, 1391:9,          set [2] - 1420:3, 1420:4
                               science [5] - 1384:8,
     1431:22                                                 1395:8, 1396:8,           sets [2] - 1283:15,
                                1408:20, 1427:13,
   RPR [1] - 1256:24                                         1406:19, 1413:4,           1349:10
                                1457:14
   rule [3] - 1267:22,                                       1413:17, 1423:1,          setting [1] - 1276:19
                               scientific [11] - 1313:12,
     1398:2, 1435:8                                          1423:2, 1427:21,          several [3] - 1312:19,
                                1332:3, 1345:15,
   ruled [4] - 1332:18,                                      1428:3, 1428:25,           1369:20, 1461:22
                                1359:10, 1384:9,
     1332:19, 1435:4,                                        1429:21, 1429:22,         SEYFARRTH [1] -
                                1384:18, 1419:4,
     1436:13                                                 1430:3, 1430:16,           1257:5
                                1426:3, 1426:24,
   run [1] - 1344:9                                          1431:20, 1434:1,          shape [2] - 1291:12,
                                1457:17, 1467:3
   rural [1] - 1340:4                                        1434:21, 1446:10,          1291:19
                               scientist [2] - 1258:23,      1446:12, 1446:24,
   Russoniello [2] - 1470:8,                                                           shape/size [1] - 1382:6
                                1418:18                      1454:21, 1455:1,
     1470:8                                                                            share [2] - 1259:13,
                               scientists [10] - 1276:5,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 252 of 260 PageID:
                                  103650

                                                                                                          1507
    1272:4                     1275:11, 1277:19,         six [3] - 1289:23,            1345:6, 1402:25
   shared [1] - 1265:17        1284:3, 1288:12,           1398:10, 1418:3             sort [4] - 1275:6,
   SHARKO [1] - 1256:16        1291:10, 1304:10,         size [6] - 1281:1, 1281:3,    1333:22, 1344:10,
   SHAW [1] - 1257:5           1390:5, 1429:10,           1291:12, 1291:19,            1349:18
   sheet [1] - 1263:1          1430:3, 1431:22            1422:10, 1456:21            source [3] - 1370:18,
   shelter [2] - 1322:1,      Shukla [7] - 1265:1,       sizes [1] - 1456:23           1371:8, 1436:20
    1322:4                     1265:6, 1265:11,          SKADDEN [1] - 1256:18        sources [2] - 1334:20,
   shop [1] - 1450:3           1265:23, 1265:24,         skin [1] - 1380:7             1345:21
   Short [1] - 1440:8          1266:1, 1288:20           skip [1] - 1388:20           space [2] - 1399:14,
   shortly [1] - 1448:5       side [6] - 1303:4,         SLATE [1] - 1256:18           1464:17
   show [22] - 1281:23,        1325:14, 1401:11,         slide [27] - 1262:23,        spans [1] - 1373:24
    1289:16, 1290:22,          1422:16, 1453:3,           1264:18, 1268:15,           speaking [1] - 1387:25
    1291:16, 1307:21,          1456:15                    1272:9, 1272:11,            speaks [1] - 1296:20
    1312:20, 1314:7,          sights [1] - 1383:19        1279:22, 1279:23,           special [1] - 1453:3
    1323:24, 1344:16,         significant [28] -          1286:23, 1288:5,            specializes [1] - 1258:23
    1345:1, 1360:16,           1259:16, 1263:24,          1288:12, 1292:4,            species [10] - 1273:23,
    1375:24, 1395:6,           1275:15, 1277:4,           1293:24, 1295:4,             1281:10, 1289:4,
    1397:24, 1398:2,           1277:10, 1278:3,           1295:8, 1297:22,             1289:8, 1290:2,
    1404:12, 1406:9,           1278:7, 1278:8,            1298:2, 1298:18,             1290:15, 1296:15,
    1408:18, 1453:20,          1278:15, 1282:25,          1299:12, 1306:2,             1433:6, 1433:17, 1453:4
    1453:24, 1454:12,          1311:17, 1349:13,          1310:15, 1388:1,            specific [37] - 1268:8,
    1454:14                    1349:19, 1354:24,          1431:18, 1436:18,            1270:15, 1286:2,
   showed [20] - 1277:2,       1355:18, 1375:15,          1455:13, 1456:6,             1298:3, 1307:11,
    1277:3, 1278:12,           1407:2, 1409:18,           1459:14                      1311:24, 1318:3,
    1280:5, 1280:9,            1413:2, 1413:22,          slides [5] - 1260:13,         1318:9, 1325:9,
    1280:13, 1280:20,          1415:12, 1416:23,          1264:13, 1296:24,            1340:16, 1346:19,
    1289:1, 1289:5, 1289:7,    1417:6, 1425:6,            1376:12, 1453:13             1359:14, 1361:12,
    1289:25, 1290:13,          1437:24, 1453:25,         slightly [2] - 1314:13,       1366:11, 1366:20,
    1322:17, 1346:11,          1456:19, 1462:8            1462:13                      1368:2, 1368:9, 1371:3,
    1386:4, 1414:2,           significantly [3] -        slippery [1] - 1263:1         1372:10, 1374:2,
    1416:18, 1453:17,          1417:19, 1423:20,         small [13] - 1282:22,         1378:5, 1388:17,
    1456:17, 1464:2            1449:17                    1285:8, 1287:9,              1388:18, 1409:15,
   Shower [22] - 1259:16,     similar [16] - 1261:5,      1318:15, 1318:20,            1425:17, 1432:24,
    1260:3, 1260:8,            1281:1, 1281:24,           1347:3, 1363:9,              1434:4, 1436:1,
    1260:10, 1262:16,          1288:17, 1288:18,          1363:11, 1413:14,            1447:10, 1450:21,
    1262:22, 1264:24,          1294:17, 1304:18,          1413:22, 1414:1,             1451:15, 1451:17,
    1273:10, 1274:3,           1314:1, 1314:6,            1443:11, 1462:7              1451:20, 1452:2,
    1274:12, 1443:5            1314:10, 1314:16,         smell [1] - 1263:11           1458:9, 1460:1
   showing [12] - 1311:15,     1422:22, 1441:15,         smoking [2] - 1458:15,       specifically [27] -
    1355:24, 1360:4,           1447:2, 1447:5, 1448:19    1458:16                      1276:24, 1277:1,
    1360:12, 1369:15,         similarity [1] - 1314:8    smoothness [1] - 1382:6       1303:1, 1305:11,
    1370:12, 1378:12,         simple [1] - 1306:2        snapshot [1] - 1447:15        1308:4, 1318:6,
    1390:4, 1399:5,           simply [4] - 1294:15,      SNPs [1] - 1290:8             1357:10, 1360:15,
    1402:20, 1403:4,           1302:6, 1338:18, 1410:3   sole [1] - 1397:16            1360:16, 1361:2,
    1409:18                   single [4] - 1290:7,       solutions [1] - 1361:10       1370:24, 1370:25,
   shown [11] - 1272:11,       1409:1, 1438:1, 1441:4    sometime [1] - 1303:4         1374:25, 1377:13,
    1279:22, 1298:2,          sit [3] - 1327:17,         sometimes [1] - 1407:14       1379:17, 1384:14,
    1308:4, 1312:2,            1365:24, 1366:5           somewhat [2] - 1314:14,       1418:1, 1421:17,
    1314:11, 1410:4,          site [1] - 1451:12          1447:5                       1421:21, 1424:4,
    1416:7, 1445:8,           sites [1] - 1451:7         somewhere [2] -               1433:24, 1435:8,
    1454:23, 1456:5           sitting [1] - 1401:12       1286:22, 1309:4              1441:10, 1441:21,
   shows [13] - 1259:17,      situation [1] - 1310:23    sore [1] - 1283:14            1448:9, 1448:14,
    1269:3, 1272:8,           situations [1] - 1262:20   sorry [3] - 1291:9,           1453:13
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 253 of 260 PageID:
                                  103651

                                                                                                              1508
   specificity [2] - 1311:22,   States [7] - 1406:25,        stimulate [1] - 1293:21       1400:3
    1312:5                       1408:5, 1425:24,            stimulation [1] - 1296:19    studies [234] - 1259:17,
   specifying [1] - 1356:20      1426:2, 1426:6, 1427:3,     stoke [1] - 1321:20           1261:18, 1274:16,
   specimens [2] - 1263:16,      1427:10                     stole [1] - 1261:8            1274:23, 1275:2,
    1280:21                     STATES [2] - 1256:1,         stop [2] - 1280:22,           1275:11, 1275:12,
   speculating [3] - 1347:9,     1256:7                       1426:13                      1275:13, 1275:19,
    1362:6, 1362:10             states [5] - 1264:23,        story [1] - 1278:13           1275:20, 1275:22,
   speculation [3] - 1371:7,     1298:5, 1299:21,            STREET [1] - 1256:7           1276:5, 1276:13,
    1438:23, 1466:24             1301:1, 1360:24             strength [8] - 1311:3,        1276:25, 1277:3,
   spell [1] - 1289:12          stating [2] - 1320:20,        1314:20, 1394:17,            1277:13, 1277:14,
   sperm [4] - 1280:14,          1433:24                      1405:16, 1405:19,            1278:6, 1278:9,
    1280:16, 1281:4,            statistical [5] - 1325:16,    1405:23, 1409:11,            1279:18, 1280:7,
    1401:15                      1409:18, 1410:8,             1411:19                      1280:8, 1281:5, 1281:9,
   spinning [1] - 1420:24        1420:14, 1422:20            strengthening [1] -           1287:5, 1287:18,
   stage [1] - 1286:6           statistically [18] -          1456:22                      1287:19, 1287:20,
   stages [1] - 1286:14          1275:15, 1277:10,           strengths [1] - 1393:22       1287:22, 1288:6,
   stainless [2] - 1450:3,       1278:2, 1278:7, 1278:8,     stress [9] - 1289:6,          1288:10, 1288:13,
    1450:4                       1278:15, 1311:17,            1289:17, 1377:25,            1288:14, 1288:16,
   stalls [1] - 1404:3           1349:12, 1349:19,            1378:1, 1378:6, 1378:8,      1290:9, 1290:12,
   stand [1] - 1278:11           1354:23, 1413:2,             1402:21, 1403:5, 1437:8      1290:17, 1290:20,
   standard [7] - 1295:24,       1413:22, 1416:23,           stretch [1] - 1292:14         1290:22, 1291:22,
    1321:25, 1322:4,             1417:6, 1425:6,             strike [8] - 1324:19,         1297:18, 1297:19,
    1325:17, 1326:11,            1453:24, 1456:19,            1339:13, 1344:13,            1297:23, 1297:25,
    1328:7, 1337:14              1462:8                       1347:1, 1347:20,             1298:2, 1301:19,
   standards [2] - 1295:23,     statistician [4] - 1410:6,    1419:25, 1420:8,             1303:9, 1303:13,
    1345:14                      1410:11, 1410:14,            1449:12                      1303:14, 1303:16,
   standing [1] - 1401:11        1410:22                     strong [23] - 1287:7,         1308:4, 1308:9,
   standpoint [2] - 1321:1,     statistics [1] - 1410:15      1288:4, 1303:6,              1309:12, 1311:4,
    1322:15                     stay [1] - 1452:7             1303:17, 1311:7,             1311:5, 1311:12,
   stands [1] - 1276:10         stayed [1] - 1451:8           1314:8, 1334:11,             1311:15, 1311:18,
                                steel [2] - 1450:3, 1450:4    1406:3, 1406:6,              1311:20, 1312:8,
   starch [1] - 1298:8
                                Steering [1] - 1256:14        1406:22, 1407:1,             1312:10, 1312:15,
   starches [1] - 1298:13
                                STENOGRAPHIC [1] -            1407:9, 1407:15,             1312:17, 1312:18,
   start [3] - 1322:20,
                                 1470:5                       1411:21, 1412:17,            1312:22, 1312:24,
    1378:9, 1459:13
                                step [18] - 1261:5,           1412:22, 1413:8,             1315:21, 1315:24,
   started [1] - 1276:13
                                 1262:4, 1262:5,              1414:7, 1426:12,             1324:8, 1324:9, 1325:4,
   starting [3] - 1277:20,
                                 1274:13, 1277:22,            1433:5, 1433:16,             1326:9, 1327:15,
    1291:3, 1442:5
                                 1286:5, 1286:11,             1434:13, 1434:20             1329:8, 1330:19,
   state [12] - 1258:17,
                                 1287:3, 1315:10,            stronger [3] - 1306:15,       1331:1, 1331:4,
    1305:13, 1341:16,
                                 1315:11, 1316:12,            1406:21, 1427:17             1334:19, 1334:22,
    1361:3, 1361:16,
                                 1324:8, 1324:9, 1325:3,     strongly [2] - 1291:5,        1344:9, 1348:13,
    1362:2, 1362:7,
                                 1376:11, 1417:8, 1466:1      1355:10                      1348:16, 1348:22,
    1362:13, 1362:14,
                                step-by-step [1] - 1261:5    structurally [1] - 1314:10    1349:3, 1349:6, 1349:7,
    1375:6, 1396:3, 1427:12
                                stepping [1] - 1268:15       structure [3] - 1292:6,       1349:10, 1349:12,
   STATE [1] - 1256:7
                                steps [4] - 1287:10,          1314:8, 1370:8               1349:16, 1349:24,
   State [2] - 1259:9,
                                 1287:11, 1287:14,                                         1350:3, 1350:5,
    1451:10                                                  structure-function [1] -
                                 1363:17                                                   1350:10, 1352:14,
   State's [1] - 1465:16                                      1314:8
                                steroid [4] - 1388:21,                                     1354:13, 1354:17,
   statement [9] - 1305:15,                                  structures [2] - 1279:6,
                                 1389:2, 1389:7, 1389:10                                   1354:18, 1354:23,
    1321:8, 1331:3,                                           1302:22
                                                                                           1355:6, 1355:10,
    1340:16, 1344:18,           still [7] - 1281:21,         students [1] - 1310:21
                                                                                           1355:14, 1355:16,
    1359:2, 1382:12,             1306:15, 1309:13,           studied [6] - 1280:2,
                                                                                           1355:18, 1355:21,
    1445:5, 1463:22              1344:2, 1351:11,             1280:11, 1280:23,
                                                                                           1355:24, 1356:4,
   statements [1] - 1366:2       1351:17, 1355:20             1288:16, 1291:15,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 254 of 260 PageID:
                                  103652

                                                                                                         1509
    1356:8, 1356:10,           1461:24, 1462:3,           1397:2, 1397:15,           1279:20, 1289:10,
    1359:5, 1360:4, 1360:7,    1462:11, 1462:15,          1397:17, 1398:21,          1318:14, 1318:16,
    1360:12, 1360:16,          1462:16, 1462:17,          1406:2, 1406:19,           1324:16, 1326:23,
    1369:14, 1371:19,          1463:4, 1463:18,           1412:20, 1415:22,          1332:3, 1332:14,
    1372:10, 1373:23,          1463:19, 1465:4,           1415:24, 1416:1,           1333:7, 1356:23,
    1375:11, 1378:16,          1466:2, 1467:5             1416:12, 1416:14,          1356:25, 1357:20,
    1378:17, 1379:1,          study [166] - 1265:11,      1419:11, 1419:16,          1359:11
    1379:4, 1379:11,           1275:1, 1275:23,           1419:18, 1419:19,         substances [9] -
    1379:14, 1379:17,          1276:22, 1277:18,          1419:22, 1420:2,           1273:22, 1274:8,
    1379:18, 1379:23,          1278:4, 1278:11,           1420:4, 1420:7, 1420:8,    1298:9, 1323:10,
    1385:12, 1389:16,          1280:19, 1280:25,          1420:9, 1420:10,           1323:16, 1356:19,
    1389:20, 1389:24,          1281:17, 1281:23,          1420:11, 1420:12,          1368:10, 1400:18,
    1392:5, 1393:23,           1288:20, 1289:1,           1420:13, 1420:14,          1404:5
    1394:20, 1394:21,          1289:5, 1289:14,           1421:16, 1421:22,         subtypes [1] - 1416:9
    1396:7, 1396:10,           1289:21, 1289:24,          1422:5, 1422:12,          suffered [1] - 1422:8
    1396:18, 1399:5,           1290:13, 1298:5,           1422:24, 1424:18,         suffice [1] - 1268:14
    1399:9, 1402:20,           1298:14, 1298:20,          1424:19, 1428:3,          sufficient [10] - 1337:25,
    1403:4, 1404:25,           1298:21, 1298:22,          1428:24, 1429:25,          1357:12, 1358:2,
    1405:8, 1405:24,           1298:24, 1299:6,           1430:5, 1436:17,           1359:10, 1370:17,
    1406:9, 1407:2,            1299:8, 1299:14,           1436:24, 1438:1,           1420:20, 1421:9,
    1408:18, 1409:18,          1299:16, 1299:17,          1438:2, 1438:4, 1441:2,    1421:18, 1423:25,
    1410:5, 1412:2,            1300:1, 1300:5,            1441:7, 1441:10,           1434:16
    1414:10, 1415:10,          1300:12, 1300:24,          1452:21, 1454:4,          suggest [4] - 1301:24,
    1415:11, 1415:17,          1301:10, 1308:21,          1459:14, 1460:5,           1322:2, 1398:7, 1437:14
    1416:6, 1416:7,            1312:21, 1323:8,           1460:6, 1460:8,           suggested [1] - 1325:8
    1416:18, 1416:22,          1324:2, 1347:12,           1460:13, 1460:17,         suggesting [1] - 1462:21
    1417:22, 1418:3,           1347:25, 1354:22,          1460:18, 1461:9,          suggestive [3] - 1315:25,
    1418:10, 1418:13,          1360:8, 1362:12,           1461:10, 1461:13,          1459:22, 1460:23
    1418:19, 1418:20,          1370:12, 1371:20,          1461:14, 1461:16,         suggests [4] - 1313:24,
    1418:22, 1418:24,          1371:23, 1372:2,           1462:22, 1463:9,           1325:15, 1413:13,
    1419:9, 1419:15,           1372:19, 1373:4,           1464:2, 1464:19,           1455:5
    1420:18, 1420:24,          1373:9, 1373:16,           1464:25                   sum [2] - 1301:19,
    1421:1, 1421:8,            1378:12, 1379:8,          Study [2] - 1415:16,        1335:20
    1421:20, 1421:24,          1380:18, 1381:6,           1416:11                   summarize [1] - 1387:9
    1421:25, 1422:8,           1381:12, 1381:14,         study's [2] - 1429:20,     summarized [1] -
    1422:12, 1422:17,          1382:15, 1383:2,           1430:16                    1389:13
    1422:21, 1422:23,          1383:4, 1383:5,           stuff [1] - 1292:18        summarizing [1] -
    1423:7, 1423:10,           1383:11, 1383:21,         style [1] - 1426:5          1285:20
    1423:25, 1424:2,           1385:6, 1385:10,          subcutaneous [1] -         summary [4] - 1259:14,
    1424:4, 1424:6, 1424:7,    1385:13, 1385:16,          1383:18                    1300:18, 1358:16,
    1424:13, 1424:21,          1385:18, 1385:21,         subject [10] - 1262:8,      1455:12
    1425:5, 1427:24,           1385:24, 1387:9,           1294:2, 1297:2, 1297:6,   supplied [1] - 1296:24
    1430:20, 1435:1,           1387:10, 1387:14,          1303:21, 1351:9,          supplier [1] - 1264:12
    1435:20, 1437:14,          1388:1, 1388:4,            1376:11, 1400:11,         suppliers [1] - 1343:1
    1446:1, 1446:6,            1389:21, 1389:22,          1400:13, 1450:20          suppliers' [1] - 1344:15
    1446:11, 1446:23,          1390:3, 1390:5, 1390:9,   subjected [1] - 1465:1     support [12] - 1297:25,
    1447:9, 1447:11,           1390:13, 1390:19,         subjects [4] - 1420:5,      1301:21, 1303:10,
    1447:14, 1447:15,          1390:24, 1391:23,          1420:21, 1421:1,           1303:25, 1379:23,
    1447:18, 1449:6,           1391:24, 1392:2,           1421:10                    1390:20, 1405:1,
    1449:8, 1451:5,            1392:13, 1395:8,          subsequent [1] -            1409:14, 1412:21,
    1453:15, 1455:4,           1395:11, 1395:13,          1317:15                    1414:5, 1461:24,
    1456:22, 1459:20,          1396:16, 1396:18,         subset [1] - 1375:4         1466:25
    1460:11, 1460:16,          1396:22, 1397:1,          substance [14] -           supported [4] - 1393:16,
    1461:4, 1461:8,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 255 of 260 PageID:
                                  103653

                                                                                                          1510
    1415:23, 1416:12,            1305:6, 1306:3,            1272:12, 1272:13,          1378:17, 1379:1,
    1444:25                      1384:25, 1391:14,          1272:15, 1272:16,          1379:5, 1379:15,
   supporting [2] - 1316:6,      1403:16, 1404:1,           1272:20, 1272:22,          1379:18, 1380:6,
    1359:3                       1404:10, 1404:15,          1273:2, 1273:4,            1380:15, 1380:23,
   supportive [1] - 1394:2       1404:17, 1404:22,          1274:18, 1280:20,          1381:8, 1382:25,
   supports [6] - 1282:10,       1405:3, 1437:8, 1450:2,    1280:21, 1282:4,           1383:6, 1383:13,
    1383:5, 1390:19,             1450:13                    1282:11, 1283:3,           1383:18, 1384:2,
    1406:2, 1411:21,            systematic [2] - 1274:21,   1283:12, 1283:17,          1386:3, 1387:15,
    1444:17                      1445:22                    1284:3, 1288:15,           1388:5, 1390:4,
   supposed [1] - 1332:4        systematically [1] -        1288:21, 1288:23,          1390:10, 1390:17,
   suppressed [1] -              1262:13                    1289:23, 1291:20,          1391:3, 1391:13,
    1384:21                     systems [1] - 1397:20       1293:6, 1293:10,           1394:1, 1394:3,
   suppression [1] -                                        1293:11, 1293:17,          1394:18, 1394:22,
    1384:24                                 T               1296:5, 1298:12,           1395:22, 1395:25,
   surely [1] - 1330:23                                     1298:15, 1300:16,          1396:6, 1397:6,
                                T.C [1] - 1385:21
   surface [9] - 1283:10,                                   1302:10, 1302:12,          1397:10, 1397:16,
                                Tab [1] - 1355:3
    1301:4, 1361:9, 1386:5,                                 1302:15, 1302:18,          1397:18, 1397:25,
                                Table [5] - 1372:16,
    1386:25, 1388:11,                                       1302:20, 1303:3,           1398:8, 1398:9,
                                 1396:5, 1428:24, 1454:9
    1388:22, 1388:24,                                       1303:5, 1303:6, 1303:8,    1398:10, 1399:5,
                                table [9] - 1419:14,
    1389:19                                                 1303:17, 1304:13,          1399:17, 1399:22,
                                 1427:21, 1427:23,
   surgery [2] - 1302:16,                                   1305:3, 1305:7, 1306:9,    1399:23, 1401:14,
                                 1428:7, 1428:9,
    1303:5                                                  1306:13, 1311:7,           1401:20, 1401:23,
                                 1429:10, 1454:12
   surgical [3] - 1302:11,                                  1311:8, 1313:7,            1402:5, 1402:22,
                                Taher [13] - 1428:3,
    1303:3, 1314:2                                          1314:10, 1315:24,          1403:6, 1404:1,
                                 1428:17, 1431:8,
   surgically [1] - 1385:24                                 1328:11, 1328:24,          1405:12, 1406:3,
                                 1431:11, 1435:13,
   surrogates [4] - 1328:15,                                1329:1, 1330:20,           1408:14, 1411:22,
                                 1436:2, 1436:17,
    1328:17, 1328:21,                                       1331:2, 1335:21,           1413:3, 1416:8,
                                 1436:24, 1437:21,
    1458:10                                                 1335:22, 1336:1,           1420:19, 1422:19,
                                 1437:24, 1438:2,
   surrounding [2] -                                        1336:4, 1341:24,           1424:25, 1426:20,
                                 1438:4, 1444:19
    1320:16, 1376:9                                         1344:7, 1347:15,           1427:25, 1431:23,
                                tail [1] - 1407:16
   surrounds [1] - 1453:2                                   1348:16, 1348:19,          1432:7, 1432:11,
                                Talc [2] - 1383:12,
   survivability [1] - 1290:6                               1349:8, 1351:7,            1432:20, 1433:3,
                                 1452:15
   survive [1] - 1286:9                                     1351:24, 1358:3,           1434:4, 1434:8,
                                talc [265] - 1260:5,
   SUSAN [1] - 1256:16                                      1358:4, 1358:9,            1434:25, 1435:7,
                                 1262:18, 1262:19,
                                                            1358:23, 1359:4,           1437:7, 1437:10,
   suspect [1] - 1442:13         1262:25, 1263:3,
                                                            1359:20, 1360:6,           1437:15, 1437:22,
   suspicion [7] - 1287:7,       1263:8, 1263:15,
                                                            1360:10, 1360:13,          1438:5, 1441:8,
    1309:2, 1426:12,             1263:21, 1263:23,
                                                            1361:4, 1361:7,            1441:14, 1441:25,
    1438:13, 1438:18,            1264:2, 1264:3, 1264:4,
                                                            1361:17, 1361:19,          1444:14, 1447:3,
    1439:23, 1439:25             1264:5, 1264:12,
                                                            1362:3, 1362:8,            1447:25, 1448:9,
   sustain [1] - 1332:21         1264:14, 1264:25,
                                                            1362:17, 1363:10,          1448:13, 1448:14,
   swallowed [1] - 1285:11       1265:3, 1265:4, 1265:9,
                                                            1363:13, 1363:18,          1448:16, 1448:19,
   sworn [1] - 1258:11           1265:14, 1265:18,
                                                            1364:4, 1364:7, 1364:8,    1452:9, 1452:20,
   synonym [1] - 1272:18         1265:21, 1266:10,
                                                            1364:14, 1364:17,          1453:21, 1455:3,
   synthesis [1] - 1437:25       1266:18, 1266:21,
                                                            1364:20, 1365:2,           1455:5, 1455:16,
   system [32] - 1279:3,         1266:25, 1267:2,
                                                            1367:3, 1367:12,           1455:23, 1457:22,
    1279:21, 1280:1,             1267:8, 1267:12,
                                                            1367:16, 1369:15,          1458:25, 1459:2,
    1280:4, 1280:15,             1267:14, 1267:16,
                                                            1369:19, 1369:22,          1459:21, 1462:9,
    1280:18, 1281:12,            1267:21, 1268:2,
                                                            1371:5, 1371:8,            1463:20
    1281:14, 1282:22,            1268:9, 1269:4, 1269:7,
                                                            1371:15, 1371:23,         talc-based [1] - 1434:25
    1283:9, 1285:2, 1285:3,      1269:11, 1269:22,
                                                            1371:24, 1371:25,         talc-induced [1] -
    1285:10, 1285:12,            1270:11, 1270:15,
                                                            1372:19, 1372:23,          1289:23
    1285:14, 1285:17,            1270:18, 1270:24,
                                                            1372:24, 1373:11,         Talcum [2] - 1380:2,
    1291:25, 1292:1,             1271:21, 1272:9,
                                                            1373:18, 1376:7,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 256 of 260 PageID:
                                  103654

                                                                                                          1511
    1433:10                    1366:12, 1366:21,           1407:11, 1420:25,           1322:13, 1337:14,
   talcum [153] - 1259:19,     1367:23, 1368:8,            1438:5, 1441:1, 1445:7,     1411:6, 1450:1, 1465:7,
    1259:20, 1259:25,          1368:18, 1369:11,           1447:22, 1452:1,            1467:16
    1263:17, 1277:15,          1370:5, 1371:6, 1376:3,     1453:9, 1457:23            texas [1] - 1337:15
    1278:20, 1278:23,          1378:13, 1384:21,          Terry [4] - 1278:3,         textbooks [3] - 1400:11,
    1279:16, 1281:2,           1385:25, 1396:20,           1412:3, 1412:5, 1453:23     1400:12, 1400:23
    1281:25, 1282:15,          1396:23, 1400:14,          TERSIGNI [1] - 1256:17      THE [131] - 1256:1,
    1282:19, 1282:20,          1400:15, 1400:18,          test [4] - 1289:25,          1256:9, 1258:4, 1258:5,
    1283:5, 1283:7,            1401:17, 1401:19,           1312:18, 1361:6,            1259:11, 1259:12,
    1284:22, 1285:21,          1402:3, 1403:20,            1455:20                     1260:15, 1265:6,
    1286:19, 1286:21,          1406:10, 1407:20,          tested [1] - 1313:19         1265:13, 1265:24,
    1287:23, 1287:25,          1408:4, 1408:10,           testified [21] - 1258:11,    1266:2, 1266:11,
    1288:3, 1289:25,           1409:22, 1414:1,            1266:20, 1266:22,           1267:6, 1267:20,
    1290:10, 1290:18,          1414:6, 1415:13,            1266:23, 1270:24,           1267:25, 1268:4,
    1290:22, 1291:1,           1441:23, 1442:9,            1271:14, 1283:22,           1268:12, 1268:25,
    1292:22, 1293:19,          1443:9, 1443:15,            1294:25, 1295:20,           1269:6, 1269:9,
    1296:11, 1297:16,          1443:20, 1443:24,           1328:20, 1329:15,           1269:13, 1269:14,
    1298:1, 1298:7,            1444:8, 1444:15,            1329:20, 1334:17,           1269:15, 1269:16,
    1301:21, 1301:25,          1446:2, 1446:7, 1452:2,     1342:3, 1342:7, 1363:8,     1269:18, 1269:24,
    1302:3, 1304:21,           1453:25, 1457:4,            1377:2, 1407:20,            1270:11, 1271:3,
    1305:11, 1306:9,           1457:22, 1458:5,            1438:10, 1438:12,           1271:9, 1271:24,
    1307:2, 1310:11,           1464:20, 1465:2,            1455:19                     1276:3, 1276:12,
    1312:3, 1312:9, 1313:8,    1467:18                    testify [3] - 1332:18,       1276:19, 1277:22,
    1313:15, 1314:15,         talks [5] - 1266:24,         1371:12, 1371:14            1283:19, 1283:21,
    1315:7, 1315:8,            1293:16, 1393:22,          testifying [6] - 1268:3,     1283:22, 1283:24,
    1315:15, 1316:2,           1394:17, 1396:22            1271:12, 1271:16,           1283:25, 1284:2,
    1316:7, 1317:14,          tantamount [1] - 1399:10     1293:9, 1331:19,            1284:6, 1284:8, 1294:1,
    1317:20, 1318:4,          target [1] - 1296:11         1339:19                     1294:9, 1294:19,
    1326:7, 1327:18,          teach [2] - 1310:21,        testimony [32] - 1276:1,     1294:22, 1295:18,
    1327:20, 1328:3,           1410:17                     1284:1, 1299:5, 1299:7,     1296:22, 1298:25,
    1329:13, 1329:18,         technetium [1] - 1280:3      1309:6, 1327:1, 1327:3,     1299:7, 1299:15,
    1329:20, 1330:6,          technetium-labeled [1] -     1327:12, 1334:13,           1300:3, 1301:13,
    1330:10, 1331:6,           1280:3                      1335:3, 1338:19,            1308:19, 1309:1,
    1331:16, 1331:20,         temporality [2] - 1312:7,    1338:20, 1343:9,            1309:5, 1309:9,
    1332:25, 1333:6,           1312:11                     1345:5, 1345:9,             1309:10, 1309:11,
    1333:22, 1335:2,          ten [1] - 1454:22            1370:11, 1400:16,           1309:17, 1315:1,
    1335:8, 1335:24,          tend [1] - 1424:7            1402:11, 1436:12,           1315:4, 1316:11,
    1336:7, 1336:12,          tenets [1] - 1318:10         1436:15, 1438:15,           1316:13, 1317:1,
    1336:23, 1337:3,          tenfold [1] - 1340:8         1441:17, 1442:18,           1317:2, 1327:5,
    1338:25, 1342:4,          term [9] - 1272:17,          1442:19, 1443:3,            1329:25, 1332:21,
    1342:7, 1342:13,           1296:17, 1388:25,           1446:15, 1449:21,           1333:14, 1336:17,
    1342:21, 1343:6,           1389:6, 1389:9,             1465:6, 1465:14,            1344:21, 1346:6,
    1343:14, 1343:20,          1404:18, 1404:23,           1465:15, 1466:11,           1346:10, 1347:22,
    1343:23, 1343:24,          1439:22, 1451:8             1466:18                     1347:25, 1350:17,
    1344:3, 1346:22,          terminology [2] -           testing [4] - 1269:19,       1351:20, 1352:9,
    1346:24, 1347:2,           1406:21, 1407:11            1389:5, 1396:14,            1352:11, 1352:21,
    1347:4, 1347:7, 1348:6,   terms [23] - 1290:17,        1455:15                     1353:9, 1353:11,
    1348:12, 1348:22,          1293:16, 1296:23,          tests [7] - 1295:23,         1354:3, 1354:4,
    1349:1, 1349:25,           1318:4, 1318:8,             1295:24, 1344:16,           1361:23, 1364:10,
    1352:16, 1359:19,          1333:11, 1351:15,           1345:1, 1345:25,            1366:17, 1368:4,
    1362:23, 1363:5,           1351:17, 1363:1,            1404:12, 1404:16            1369:1, 1370:10,
    1365:8, 1365:14,           1366:13, 1367:2,           Texas [9] - 1258:22,         1370:14, 1370:16,
    1365:20, 1365:23,          1398:22, 1401:4,            1259:2, 1320:7,             1370:19, 1370:24,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 257 of 260 PageID:
                                  103655

                                                                                                             1512
    1370:25, 1371:2,            1418:24                     1378:18                    transcript [1] - 1442:22
    1371:4, 1371:10,          threshold [15] - 1319:17,   tomorrow [1] - 1279:14       TRANSCRIPT [1] -
    1371:14, 1371:17,           1329:12, 1330:13,         took [4] - 1294:9, 1394:6,     1470:4
    1376:25, 1377:20,           1330:18, 1330:24,           1397:2, 1397:3             TRANSCRIPTION [1] -
    1378:22, 1381:3,            1331:7, 1331:9,           top [7] - 1292:3, 1306:6,      1470:5
    1410:9, 1410:19,            1331:10, 1331:23,           1324:12, 1357:10,          transcription [1] -
    1411:13, 1414:11,           1332:14, 1333:6,            1383:7, 1413:19,             1295:14
    1414:13, 1414:16,           1335:1, 1336:3, 1338:9,     1463:10                    transferred [1] - 1376:3
    1415:1, 1415:2, 1416:4,     1338:21                   topic [10] - 1264:21,        transformation [2] -
    1428:13, 1440:5,          thresholds [4] - 1334:11,     1266:9, 1274:24,             1289:2, 1298:16
    1440:6, 1440:10,            1334:22, 1335:13,           1304:14, 1369:8,           transition [5] - 1278:18,
    1440:11, 1442:24,           1335:18                     1379:20, 1436:16,            1282:16, 1297:19,
    1445:16, 1454:8,          throat [3] - 1450:7,          1438:9, 1457:1, 1463:1       1307:11, 1457:1
    1456:9, 1459:6, 1459:9,     1451:11, 1467:4           topics [1] - 1405:5          transitioning [1] -
    1462:20, 1466:16,         throughout [1] - 1308:18    total [7] - 1373:25,           1303:8
    1467:11, 1467:21,         throwing [1] - 1371:10        1374:14, 1422:18,          translation [1] - 1406:23
    1470:3, 1470:5            Thursday [1] - 1421:15        1423:21, 1437:14,          transport [6] - 1279:24,
   themselves [4] -           TIG [1] - 1450:4              1438:23, 1454:15             1280:1, 1281:22,
    1278:11, 1291:12,         time-wise [1] - 1456:9      totality [2] - 1261:21,        1282:9, 1282:14, 1404:1
    1389:13, 1464:18          tissue [23] - 1284:4,         1310:8                     traveled [2] - 1280:14,
   theoretically [1] -          1305:2, 1308:10,          toward [3] - 1322:21,          1280:16
    1318:24                     1365:1, 1373:13,            1323:5, 1424:7             treat [2] - 1284:19,
   theory [8] - 1313:25,        1376:8, 1383:21,          toxic [1] - 1293:20            1376:18
    1369:9, 1376:15,            1394:4, 1396:10,          toxicity [5] - 1293:12,      treated [4] - 1296:4,
    1378:10, 1379:18,           1403:16, 1403:17,           1319:6, 1360:20,             1376:21, 1377:3,
    1392:15, 1405:1,            1403:18, 1404:4,            1361:13, 1437:8              1421:17
    1466:25                     1438:13, 1438:15,         toxicological [2] -          trends [2] - 1416:18,
   therapeutically [1] -        1438:20, 1439:21,           1332:25, 1438:25             1416:22
    1302:18                     1439:24, 1449:2           toxicologist [5] -           TRENTON [1] - 1256:7
   thereby [1] - 1455:7       tissues [19] - 1260:1,        1319:18, 1321:25,          trial [2] - 1276:2, 1449:22
   therefore [3] - 1306:22,     1282:24, 1296:11,           1323:12, 1337:10,          tried [1] - 1458:13
    1345:19, 1388:23            1308:12, 1309:3,            1339:18                    trouble [1] - 1374:6
   thinking [1] - 1269:7        1309:5, 1309:7,           toxicologists [5] -          True [6] - 1333:10,
   thinks [1] - 1298:25         1309:14, 1376:9,            1318:18, 1323:8,             1337:4, 1345:16,
   third [6] - 1300:23,         1380:7, 1380:11,            1323:15, 1323:21,            1351:10, 1352:17,
    1357:25, 1395:2,            1391:6, 1402:7,             1332:2                       1360:6
    1403:1, 1429:2, 1431:4      1403:11, 1442:1,          toxicology [3] - 1258:23,    true [79] - 1266:6,
   THOMAS [1] - 1257:6          1442:11, 1442:12,           1259:12, 1318:10             1320:17, 1328:8,
   THOMPSON [1] -               1443:12, 1451:4           toxin [1] - 1441:4             1329:4, 1329:5, 1333:5,
    1256:12                   TITLE [1] - 1470:3          toxins [3] - 1322:8,           1333:8, 1334:17,
   thoriated [3] - 1450:15,   TO [2] - 1470:3, 1470:4       1441:3, 1441:5               1337:20, 1338:12,
    1450:23, 1467:4           today [22] - 1284:9,        TP53 [1] - 1296:16             1339:5, 1339:11,
   thorium [9] - 1337:25,       1327:17, 1362:1,          trace [3] - 1274:6,            1340:12, 1342:16,
    1338:11, 1450:16,           1365:24, 1376:13,           1306:21, 1365:1              1344:8, 1346:3,
    1450:17, 1450:19,           1384:9, 1385:12,          track [2] - 1338:1,            1346:20, 1348:15,
    1450:25, 1451:3,            1385:22, 1387:24,           1403:19                      1349:3, 1349:10,
    1451:7, 1451:11             1389:20, 1392:6,          tract [9] - 1259:21,           1349:15, 1349:22,
   Thorotrast [2] - 1451:1,     1418:6, 1438:10,            1282:16, 1304:17,            1354:25, 1355:20,
    1467:6                      1442:16, 1443:2,            1304:20, 1376:4,             1359:22, 1359:25,
   thorough [1] - 1446:5        1446:15, 1446:23,           1378:15, 1399:19,            1361:4, 1362:9,
   three [6] - 1277:21,         1451:9, 1459:15,            1402:23, 1403:7              1362:18, 1363:14,
    1277:24, 1309:22,           1463:15, 1464:2, 1466:8   training [3] - 1307:14,        1364:2, 1364:5, 1365:2,
    1320:10, 1416:17,         together [2] - 1287:14,       1339:8, 1376:23              1365:3, 1368:16,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 258 of 260 PageID:
                                  103656

                                                                                                            1513
     1373:19, 1373:25,          1376:11, 1395:25,          unfavorable [1] -           upshot [2] - 1448:13,
     1374:14, 1375:4,           1396:2, 1403:23,            1391:13                     1465:19
     1375:9, 1375:13,           1414:2, 1416:1,            union [1] - 1425:21         upside [1] - 1401:8
     1375:14, 1376:19,          1428:11, 1441:3,           Union [1] - 1426:10         urban [1] - 1340:7
     1376:20, 1378:6,           1455:21, 1465:5            unit [1] - 1458:6           usage [1] - 1280:20
     1382:11, 1383:25,         two-by-two [1] - 1306:2     United [7] - 1406:25,       USDJ [1] - 1256:9
     1384:5, 1385:4,           two-step [2] - 1286:5,       1408:5, 1425:24,           useful [3] - 1333:24,
     1385:10, 1387:20,          1376:11                     1426:2, 1426:6, 1427:3,     1458:8, 1458:13
     1389:12, 1389:13,         type [13] - 1286:8,          1427:10                    user [1] - 1318:5
     1395:14, 1397:18,          1315:6, 1356:20,           UNITED [2] - 1256:1,        users [8] - 1317:15,
     1399:19, 1399:23,          1356:25, 1362:9,            1256:7                      1317:21, 1317:22,
     1401:3, 1401:15,           1362:11, 1438:13,          universally [6] - 1278:1,    1328:11, 1364:20,
     1402:24, 1406:17,          1439:6, 1439:7, 1439:9,     1290:12, 1298:12,           1365:2, 1406:11
     1411:25, 1412:3,           1439:10, 1439:19,           1453:24, 1458:16,          uses [6] - 1296:25,
     1417:1, 1417:6,            1462:10                     1458:18                     1327:19, 1335:22,
     1417:10, 1417:25,         types [5] - 1357:14,        University [6] - 1258:21,    1364:4, 1365:2, 1430:19
     1420:21, 1424:9,           1357:20, 1357:21,           1259:2, 1259:8,            UT [1] - 1321:24
     1426:22, 1427:7,           1439:21, 1455:22            1259:10, 1270:5, 1411:5    uterine [6] - 1280:11,
     1432:8, 1435:9,           typical [2] - 1340:4,       unless [1] - 1309:7          1402:7, 1403:10,
     1443:23, 1460:14,          1340:7                     unlikely [1] - 1321:20       1403:17, 1442:1,
     1462:14, 1463:22,         typically [1] - 1261:1      unpack [1] - 1407:3          1442:12
     1465:9                                                unpublished [1] -           uterus [2] - 1280:13,
   truth [1] - 1363:13                     U                1428:17                     1379:9
   try [1] - 1292:2                                        unreliable [1] - 1346:1     utilize [1] - 1399:9
                               U.S [3] - 1256:25,
   trying [7] - 1268:16,                                   unusually [1] - 1435:2
                                1407:22, 1426:23
     1274:22, 1281:16,                                     up [38] - 1263:13,                      V
                               U.S.C [1] - 1470:3
     1308:25, 1427:5,                                       1275:19, 1283:15,
                               ultimate [1] - 1409:12                                  vagina [9] - 1280:4,
     1447:23, 1466:17                                       1285:10, 1288:22,
                               ultimately [1] - 1451:13                                 1282:6, 1379:2, 1399:6,
   tubal [1] - 1313:22                                      1297:12, 1300:9,
                               under [12] - 1296:10,                                    1400:15, 1401:3,
   tubes [7] - 1278:25,                                     1302:24, 1310:15,
                                1324:6, 1325:1,                                         1401:5, 1401:8, 1401:12
     1279:17, 1280:13,                                      1314:6, 1315:4,
                                1337:13, 1380:7,                                       vaginal [7] - 1399:9,
     1379:12, 1379:15,                                      1335:20, 1370:10,
                                1382:18, 1391:1,                                        1401:21, 1402:7,
     1399:8, 1444:12                                        1372:17, 1372:18,
                                1403:23, 1405:1,                                        1403:10, 1403:17,
   tumor [3] - 1286:13,                                     1388:1, 1394:6,
                                1428:13, 1433:10,                                       1442:1, 1442:11
     1286:17, 1451:13                                       1394:16, 1395:5,
                                1434:23                                                vague [1] - 1308:20
   tungsten [3] - 1450:5,                                   1396:24, 1397:2,
                               undergoing [1] - 1372:3                                 valent [7] - 1360:24,
     1450:15, 1450:23                                       1401:5, 1401:11,
                               underlying [4] - 1283:16,                                1361:3, 1361:16,
   turn [20] - 1268:19,                                     1413:19, 1428:6,
                                1287:15, 1393:4,                                        1362:2, 1362:7,
     1273:8, 1288:5,                                        1428:11, 1445:16,
                                1466:13                                                 1362:12, 1362:14
     1293:15, 1305:10,                                      1448:4, 1450:17,
                               undermine [2] - 1449:14,                                variability [2] - 1325:17,
     1321:23, 1379:19,                                      1450:20, 1451:3,
                                1457:16                                                 1326:15
     1381:21, 1386:16,                                      1451:10, 1452:10,
                               underpowered [9] -                                      variable [1] - 1362:21
     1395:20, 1413:10,                                      1453:12, 1458:1,
                                1421:11, 1421:25,                                      varies [2] - 1264:5,
     1429:7, 1436:18,                                       1459:9, 1461:15, 1463:2
                                1422:8, 1424:2, 1424:8,                                 1362:19
     1440:19, 1441:19,                                     up-regulation [1] -
                                1424:12, 1424:18,                                      various [13] - 1262:11,
     1445:18, 1446:9,                                       1288:22
                                1424:20, 1424:21                                        1268:5, 1279:19,
     1454:4, 1454:9, 1454:17                               update [2] - 1415:23,
                               understood [6] - 1262:4,                                 1304:11, 1311:12,
   turning [1] - 1456:13                                    1416:12
                                1272:19, 1437:18,                                       1314:1, 1316:5,
   two [20] - 1276:5,                                      updated [1] - 1415:17
                                1438:4, 1442:24,                                        1323:16, 1347:15,
     1286:5, 1293:7,                                       updating [1] - 1415:19
                                1466:19                                                 1380:7, 1393:23,
     1302:22, 1306:2,                                      upper [4] - 1291:21,
                               undertook [2] - 1262:5,                                  1424:5, 1437:25
     1321:10, 1349:10,                                      1292:6, 1301:16,
                                1365:25                                                varying [1] - 1455:4
     1351:14, 1376:1,                                       1306:17
                               unexposed [1] - 1422:20                                 vast [1] - 1275:13
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 259 of 260 PageID:
                                  103657

                                                                                                         1514
   Venter [1] - 1280:2          water [8] - 1318:24,        1299:20, 1300:8,          Witness [1] - 1467:22
   ventilation [1] - 1450:14     1319:2, 1340:1, 1341:9,    1317:7, 1321:16,          witness [5] - 1258:10,
   verifies [1] - 1382:4         1341:11, 1364:1, 1425:4    1327:2, 1327:6,            1366:6, 1421:14,
   versed [1] - 1410:15         ways [4] - 1267:23,         1329:23, 1330:1,           1451:10, 1465:16
   versions [1] - 1416:2         1325:9, 1342:9, 1441:2     1332:22, 1333:13,         WITNESSES [1] - 1468:7
   versus [6] - 1264:4,         weak [6] - 1406:16,         1336:16, 1336:18,         wives [1] - 1349:17
    1266:9, 1266:12,             1406:20, 1407:5,           1344:20, 1346:14,         WOLFSON [1] - 1256:9
    1278:7, 1313:15,             1413:1, 1413:6, 1453:17    1347:20, 1347:23,         woman [13] - 1283:8,
    1361:19                     weaknesses [1] -            1348:3, 1348:4,            1327:19, 1335:21,
   vertical [1] - 1306:7         1393:22                    1350:16, 1351:19,          1335:23, 1352:16,
   via [2] - 1296:13,           week [1] - 1275:21          1351:21, 1352:20,          1352:25, 1376:18,
    1296:17                     weeks [1] - 1396:23         1353:7, 1354:9, 1357:6,    1400:22, 1401:7,
   viable [3] - 1281:22,        Wehner [1] - 1281:18        1361:22, 1364:9,           1401:8, 1401:11,
    1286:10, 1295:15            weigh [2] - 1278:6,         1366:16, 1368:3,           1401:25, 1451:23
   victim [1] - 1308:15          1314:19                    1368:25, 1371:18,         woman's [5] - 1330:11,
   view [4] - 1311:14,          weighed [1] - 1314:20       1372:14, 1374:4,           1331:21, 1361:19,
    1329:13, 1424:20,           weight [4] - 1314:18,       1376:24, 1377:19,          1364:4, 1364:13
    1434:19                      1368:1, 1375:16,           1378:21, 1381:2,          women [27] - 1278:21,
   VINCENT [1] - 1256:24         1405:16                    1381:17, 1382:1,           1280:10, 1284:19,
   Vincent [1] - 1470:8         weighted [1] - 1375:6       1386:18, 1395:1,           1312:1, 1312:3,
   Vinnie [1] - 1289:11         WEIL [1] - 1256:21          1410:18, 1411:12,          1313:15, 1326:7,
   violate [1] - 1313:12        Weiss [1] - 1430:8          1414:12, 1414:15,          1350:5, 1350:10,
   VIRGINIA [1] - 1256:14       welder [1] - 1450:4         1415:8, 1416:3, 1428:8,    1350:21, 1352:14,
   visual [1] - 1422:4          welding [6] - 1450:5,       1428:11, 1428:16,          1352:25, 1354:18,
                                 1450:15, 1450:18,          1431:3, 1440:3,            1354:22, 1355:11,
   vitamins [1] - 1364:1
                                 1450:23, 1467:4            1442:20, 1445:14,          1355:24, 1371:5,
   vitro [7] - 1261:18,
                                well-conducted [1] -        1459:7, 1459:12,           1371:24, 1372:3,
    1287:5, 1287:18,
                                 1455:4                     1461:15, 1466:21,          1372:19, 1394:4,
    1287:19, 1290:21,
                                well-described [1] -        1467:9                     1399:5, 1408:4, 1408:9,
    1297:18, 1388:23
                                 1314:21                   Williams [22] - 1266:4,     1412:12, 1437:17,
   vivo [1] - 1261:18
                                well-designed [1] -         1269:6, 1276:7,            1454:15
   volume [2] - 1321:12,
                                 1285:3                     1292:24, 1298:25,         word [9] - 1283:4,
    1321:17
                                                            1299:19, 1300:4,           1283:5, 1289:12,
   Volume [4] - 1357:5,         Wera [1] - 1420:11
                                                            1317:9, 1371:17,           1294:19, 1294:21,
    1357:6, 1374:7, 1381:15     whatsoever [1] - 1352:24
                                                            1372:9, 1440:20,           1385:9, 1405:20,
   VOLUME [1] - 1256:5          wheel [1] - 1420:25
                                                            1440:23, 1441:21,          1406:6, 1434:21
   vulvar [5] - 1401:21,        whole [8] - 1275:3,
                                                            1442:16, 1446:23,         words [10] - 1266:18,
    1402:6, 1403:10,             1287:16, 1291:24,
                                                            1451:22, 1452:14,          1309:10, 1320:20,
    1442:1, 1442:11              1307:9, 1312:16,
                                                            1452:19, 1453:16,          1331:12, 1339:1,
                                 1428:6, 1428:8, 1465:18
                                                            1454:23, 1457:11,          1344:2, 1348:10,
               W                widely [1] - 1264:5
                                                            1468:10                    1356:9, 1356:12,
                                WILLIAMS [83] -
   walk [6] - 1288:9, 1302:2,                              Williams' [3] - 1267:7,     1382:10
                                 1256:20, 1260:12,
    1305:25, 1310:16,                                       1294:3, 1444:19           worker [4] - 1324:10,
                                 1264:17, 1265:10,
    1310:22, 1446:22                                       wise [1] - 1456:9           1324:22, 1325:4, 1466:2
                                 1266:6, 1266:17,
   walked [1] - 1454:25                                    WITNESS [18] - 1259:12,    workers [1] - 1349:18
                                 1267:13, 1267:24,
   walking [3] - 1275:6,                                    1268:4, 1269:14,          world [2] - 1264:7,
                                 1268:13, 1269:8,
    1277:17, 1286:24                                        1269:16, 1283:21,          1347:16
                                 1269:12, 1271:5,
   wall [1] - 1302:21                                       1283:24, 1284:2,          wound [1] - 1283:10
                                 1271:7, 1271:11,
   wants [1] - 1278:19                                      1284:8, 1309:1, 1309:9,   write [3] - 1270:7,
                                 1275:25, 1292:16,
   warning [1] - 1322:1                                     1309:11, 1346:10,          1403:24, 1413:20
                                 1293:4, 1294:8,
   washed [1] - 1305:6                                      1352:11, 1370:14,         writers [1] - 1340:23
                                 1294:11, 1295:16,
   WASHINGTON [2] -                                         1370:19, 1370:25,         writes [1] - 1296:10
                                 1295:19, 1298:18,
    1256:18, 1257:6                                         1371:4, 1371:14           writings [2] - 1400:11,
                                 1299:3, 1299:10,
Case 3:16-md-02738-FLW-LHG Document 11635 Filed 12/23/19 Page 260 of 260 PageID:
                                  103658

                                                                        1515
    1400:13
   written [3] - 1321:19,
    1323:2, 1445:5
   wrote [9] - 1325:1,
    1325:14, 1325:18,
    1340:23, 1356:7,
    1405:18, 1416:19,
    1433:2, 1433:14
   Wu [1] - 1312:23

                X
   X-ray [1] - 1272:10

                Y
   year [11] - 1275:19,
    1315:20, 1406:25,
    1407:22, 1408:1,
    1408:8, 1408:10,
    1409:21, 1420:9,
    1425:9, 1425:11
   years [14] - 1259:6,
    1268:5, 1279:19,
    1286:22, 1289:15,
    1302:9, 1303:2, 1318:1,
    1395:25, 1396:2,
    1437:18, 1450:7,
    1458:12, 1460:14
   yellow [1] - 1307:3
   YORK [1] - 1256:20
   yourself [11] - 1261:20,
    1267:16, 1326:15,
    1326:17, 1339:11,
    1347:12, 1348:7,
    1369:18, 1378:5,
    1411:8, 1411:15

                Z
   zero [4] - 1330:13,
    1330:18, 1330:24,
    1331:9
   zone [1] - 1450:18
